Exhibit 10.1

 

 

 

 

LOGO [g945242ex10_1pg01.jpg]

CREDIT AGREEMENT

dated as of

June 15, 2015

among

ALERIS INTERNATIONAL, INC.,

The Other Domestic Borrowers Party Hereto,

The European Borrowers and the Other Loan Parties Party Hereto,

The Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

J.P. MORGAN EUROPE LIMITED,

as European Agent,

BANK OF AMERICA, N.A.,

as Syndication Agent

and

BARCLAYS BANK PLC and

DEUTSCHE BANK SECURITIES INC., as

Co-Documentation Agents

 

 

J.P. MORGAN SECURITIES LLC and

BANK OF AMERICA, N.A.,

as Joint Lead Arrangers

J.P. MORGAN SECURITIES LLC,

BANK OF AMERICA, N.A.,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

BARCLAYS BANK PLC and

DEUTSCHE BANK SECURITIES INC.,

as Joint Bookrunners

 

 

 

CHASE BUSINESS CREDIT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS

     1   

SECTION 1.01

  

DEFINED TERMS

     1   

SECTION 1.02

  

CLASSIFICATION OF LOANS AND BORROWINGS

     53   

SECTION 1.03

  

TERMS GENERALLY

     53   

SECTION 1.04

  

ACCOUNTING TERMS; GAAP

     53   

SECTION 1.05

  

PRO FORMA ADJUSTMENTS FOR ACQUISITIONS AND DISPOSITIONS

     54   

SECTION 1.06

  

STATUS OF OBLIGATIONS

     54   

SECTION 1.07

  

DETERMINATION OF DOLLAR EQUIVALENT

     54   

SECTION 1.08

  

BELGIAN TERMS

     55   

ARTICLE II THE CREDITS

     55   

SECTION 2.01

  

COMMITMENTS

     55   

SECTION 2.02

  

LOANS AND BORROWINGS

     57   

SECTION 2.03

  

REQUESTS FOR REVOLVING BORROWINGS

     58   

SECTION 2.04

  

PROTECTIVE ADVANCES

     59   

SECTION 2.05

  

SWINGLINE LOANS AND OVERADVANCES

     60   

SECTION 2.06

  

LETTERS OF CREDIT

     62   

SECTION 2.07

  

FUNDING OF BORROWINGS

     68   

SECTION 2.08

  

INTEREST ELECTIONS

     68   

SECTION 2.09

  

TERMINATION AND REDUCTION OF COMMITMENTS; INCREASE IN REVOLVING COMMITMENTS

     70   

SECTION 2.10

  

REPAYMENT AND AMORTIZATION OF LOANS; EVIDENCE OF DEBT

     72   

SECTION 2.11

  

PREPAYMENT OF LOANS

     73   

SECTION 2.12

  

FEES

     75   

SECTION 2.13

  

INTEREST

     76   

SECTION 2.14

  

ALTERNATE RATE OF INTEREST

     77   

SECTION 2.15

  

INCREASED COSTS

     78   

SECTION 2.16

  

BREAK FUNDING PAYMENTS

     79   

SECTION 2.17

  

WITHHOLDING OF TAXES; GROSS-UP

     80   

SECTION 2.18

  

PAYMENTS GENERALLY; ALLOCATION OF PROCEEDS; SHARING OF SET-OFFS

     84   

SECTION 2.19

  

MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS

     87   

SECTION 2.20

  

DEFAULTING LENDERS

     88   

SECTION 2.21

  

RETURNED PAYMENTS

     90   

SECTION 2.22

  

BANKING SERVICES AND SWAP AGREEMENTS

     90   

SECTION 2.23

  

JUDGMENT CURRENCY

     90   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     91   

SECTION 3.01

  

ORGANIZATION; POWERS

     91   

SECTION 3.02

  

AUTHORIZATION; ENFORCEABILITY

     91   

SECTION 3.03

  

GOVERNMENTAL APPROVALS; NO CONFLICTS

     92   

SECTION 3.04

  

FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE

     92   

SECTION 3.05

  

PROPERTIES

     92   

SECTION 3.06

  

LITIGATION AND ENVIRONMENTAL MATTERS

     93   

SECTION 3.07

  

COMPLIANCE WITH LAWS AND AGREEMENTS; NO DEFAULT

     93   

SECTION 3.08

  

INVESTMENT COMPANY STATUS

     93   

SECTION 3.09

  

TAXES

     93   

SECTION 3.10

  

PENSION PLANS

     93   

SECTION 3.11

  

DISCLOSURE

     94   

SECTION 3.12

  

MATERIAL AGREEMENTS

     94   

SECTION 3.13

  

SOLVENCY

     94   

SECTION 3.14

  

INSURANCE

     95   

 

-i-



--------------------------------------------------------------------------------

SECTION 3.15

CAPITALIZATION AND SUBSIDIARIES

  95   

SECTION 3.16

SECURITY INTEREST IN COLLATERAL

  95   

SECTION 3.17

EMPLOYMENT MATTERS

  95   

SECTION 3.18

FEDERAL RESERVE REGULATIONS

  95   

SECTION 3.19

USE OF PROCEEDS

  96   

SECTION 3.20

NO BURDENSOME RESTRICTIONS

  96   

SECTION 3.21

ANTI-CORRUPTION LAWS AND SANCTIONS

  96   

SECTION 3.22

AFFILIATE TRANSACTIONS

  96   

SECTION 3.23

CENTRE OF MAIN INTEREST AND ESTABLISHMENTS

  96   

ARTICLE IV CONDITIONS

  96   

SECTION 4.01

EFFECTIVE DATE

  96   

SECTION 4.02

EACH CREDIT EVENT

  99   

ARTICLE V AFFIRMATIVE COVENANTS

  99   

SECTION 5.01

FINANCIAL STATEMENTS; BORROWING BASE AND OTHER INFORMATION

  100   

SECTION 5.02

NOTICES OF MATERIAL EVENTS

  104   

SECTION 5.03

EXISTENCE; CONDUCT OF BUSINESS

  104   

SECTION 5.04

PAYMENT OF OBLIGATIONS

  105   

SECTION 5.05

MAINTENANCE OF PROPERTIES

  105   

SECTION 5.06

BOOKS AND RECORDS; INSPECTION RIGHTS

  105   

SECTION 5.07

COMPLIANCE WITH LAWS AND MATERIAL CONTRACTUAL OBLIGATIONS

  105   

SECTION 5.08

USE OF PROCEEDS

  105   

SECTION 5.09

ACCURACY OF INFORMATION

  106   

SECTION 5.10

INSURANCE

  106   

SECTION 5.11

CASUALTY AND CONDEMNATION

  106   

SECTION 5.12

APPRAISALS; FIELD EXAMINATIONS

  106   

SECTION 5.13

DEPOSITORY BANKS

  107   

SECTION 5.14

[RESERVED]

  107   

SECTION 5.15

TRANSFER OF ACCOUNTS OF EUROPEAN LOAN PARTIES; NOTIFICATION OF ACCOUNT DEBTORS

  107   

SECTION 5.16

EUROPEAN CASH MANAGEMENT

  107   

SECTION 5.17

FINANCIAL ASSISTANCE

  108   

SECTION 5.18

EUROPEAN COLLATERAL

  108   

SECTION 5.19

COMPLIANCE WITH SWISS NON-BANK RULES

  108   

SECTION 5.20

ADDITIONAL COLLATERAL; FURTHER ASSURANCES

  108   

ARTICLE VI NEGATIVE COVENANTS

  109   

SECTION 6.01

INDEBTEDNESS

  109   

SECTION 6.02

LIENS

  112   

SECTION 6.03

FUNDAMENTAL CHANGES

  114   

SECTION 6.04

INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND ACQUISITIONS

  114   

SECTION 6.05

ASSET SALES

  116   

SECTION 6.06

SALE AND LEASEBACK TRANSACTIONS

  117   

SECTION 6.07

SWAP AGREEMENTS

  118   

SECTION 6.08

RESTRICTED PAYMENTS; CERTAIN PAYMENTS OF INDEBTEDNESS

  118   

SECTION 6.09

TRANSACTIONS WITH AFFILIATES

  120   

SECTION 6.10

RESTRICTIVE AGREEMENTS

  120   

SECTION 6.11

AMENDMENT OF MATERIAL DOCUMENTS

  121   

SECTION 6.12

FIXED CHARGE COVERAGE RATIO

  121   

ARTICLE VII EVENTS OF DEFAULT

  122   

ARTICLE VIII THE AGENTS

  124   

SECTION 8.01

APPOINTMENT

  124   

SECTION 8.02

RIGHTS AS A LENDER

  125   

SECTION 8.03

DUTIES AND OBLIGATIONS

  125   

 

-ii-



--------------------------------------------------------------------------------

SECTION 8.04

RELIANCE

  125   

SECTION 8.05

ACTIONS THROUGH SUB-AGENTS

  126   

SECTION 8.06

RESIGNATION

  126   

SECTION 8.07

NON-RELIANCE

  127   

SECTION 8.08

OTHER AGENCY TITLES

  127   

SECTION 8.09

NOT PARTNERS OR CO-VENTURERS; AGENTS AS REPRESENTATIVE OF THE SECURED PARTIES;
GERMAN COLLATERAL DOCUMENTS; SWISS COLLATERAL DOCUMENTS; PARALLEL DEBT

  128   

ARTICLE IX MISCELLANEOUS

  132   

SECTION 9.01

NOTICES

  132   

SECTION 9.02

WAIVERS; AMENDMENTS

  135   

SECTION 9.03

EXPENSES; INDEMNITY; DAMAGE WAIVER

  137   

SECTION 9.04

SUCCESSORS AND ASSIGNS

  139   

SECTION 9.05

SURVIVAL

  143   

SECTION 9.06

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

  143   

SECTION 9.07

SEVERABILITY

  143   

SECTION 9.08

RIGHT OF SETOFF

  144   

SECTION 9.09

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

  144   

SECTION 9.10

WAIVER OF JURY TRIAL

  145   

SECTION 9.11

HEADINGS

  145   

SECTION 9.12

CONFIDENTIALITY

  145   

SECTION 9.13

SEVERAL OBLIGATIONS; NONRELIANCE; VIOLATION OF LAW

  146   

SECTION 9.14

USA PATRIOT ACT

  146   

SECTION 9.15

DISCLOSURE

  146   

SECTION 9.16

APPOINTMENT FOR PERFECTION

  147   

SECTION 9.17

INTEREST RATE LIMITATION

  147   

SECTION 9.18

NO ADVISORY OR FIDUCIARY RESPONSIBILITY

  147   

SECTION 9.19

LIMITATION ON SUBSIDIARIES

  148   

SECTION 9.20

MARKETING CONSENT

  148   

ARTICLE X LOAN GUARANTEE OF DOMESTIC LOAN PARTIES

  148   

SECTION 10.01

GUARANTEE

  148   

SECTION 10.02

GUARANTEE OF PAYMENT

  148   

SECTION 10.03

NO DISCHARGE OR DIMINISHMENT OF LOAN GUARANTEE

  149   

SECTION 10.04

DEFENSES WAIVED

  149   

SECTION 10.05

RIGHTS OF SUBROGATION

  150   

SECTION 10.06

REINSTATEMENT; STAY OF ACCELERATION

  150   

SECTION 10.07

INFORMATION

  150   

SECTION 10.08

[RESERVED]

  150   

SECTION 10.09

TAXES

  150   

SECTION 10.10

MAXIMUM LIABILITY

  150   

SECTION 10.11

CONTRIBUTION

  151   

SECTION 10.12

LIABILITY CUMULATIVE

  151   

SECTION 10.13

KEEPWELL

  152   

ARTICLE XI LOAN GUARANTEE OF FOREIGN LOAN PARTIES

  152   

SECTION 11.01

GUARANTEE

  152   

SECTION 11.02

GUARANTEE OF PAYMENT

  152   

SECTION 11.03

NO DISCHARGE OR DIMINISHMENT OF LOAN GUARANTEE

  152   

SECTION 11.04

DEFENSES WAIVED

  153   

SECTION 11.05

RIGHTS OF SUBROGATION

  154   

SECTION 11.06

REINSTATEMENT; STAY OF ACCELERATION

  154   

SECTION 11.07

INFORMATION

  154   

SECTION 11.08

[RESERVED]

  154   

SECTION 11.09

TAXES

  154   

SECTION 11.10

MAXIMUM LIABILITY

  154   

SECTION 11.11

CONTRIBUTION

  155   

 

-iii-



--------------------------------------------------------------------------------

SECTION 11.12

LIABILITY CUMULATIVE

  155   

SECTION 11.13

KEEPWELL

  156   

SECTION 11.14

BELGIAN GUARANTEE LIMITATIONS

  156   

SECTION 11.15

GERMAN GUARANTEE LIMITATIONS

  157   

SECTION 11.16

SWISS GUARANTEE LIMITATIONS

  159   

ARTICLE XII THE BORROWER REPRESENTATIVE

  161   

SECTION 12.01

APPOINTMENT; NATURE OF RELATIONSHIP

  161   

SECTION 12.02

POWERS

  161   

SECTION 12.03

EMPLOYMENT OF AGENTS

  161   

SECTION 12.04

NOTICES

  161   

SECTION 12.05

SUCCESSOR BORROWER REPRESENTATIVE

  162   

SECTION 12.06

EXECUTION OF LOAN DOCUMENTS; BORROWING BASE CERTIFICATE

  162   

SECTION 12.07

REPORTING

  162   

SECTION 12.08

BELGIAN RATIFICATION

  162   

SECTION 12.09

GERMAN MATTERS

  162   

ARTICLE XIII SUBORDINATION OF INTERCOMPANY INDEBTEDNESS

  162   

SECTION 13.01

SUBORDINATION OF INTERCOMPANY INDEBTEDNESS

  162   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES:

 

Commitment Schedule Schedule 1.01(A) -   Excluded Subsidiaries Schedule 1.01(B)
-   Tier I Countries Schedule 1.01(C) -   Tier II Countries Schedule 2.06 -  
Existing Letters of Credit Schedule 3.05 -   Properties Schedule 3.06 -  
Disclosed Matters Schedule 3.14 -   Insurance Schedule 3.15 -   Capitalization
and Subsidiaries Schedule 3.22 -   Affiliate Transactions Schedule 5.21 -  
Post-Closing Obligations Schedule 6.01 -   Existing Indebtedness Schedule 6.02
-   Existing Liens Schedule 6.04 -   Existing Investments Schedule 6.10 -  
Existing Restrictions

EXHIBITS:

 

Exhibit A -   Form of Assignment and Assumption Exhibit B -   Form of Borrowing
Base Certificate Exhibit C -   Form of Compliance Certificate Exhibit D -  
Joinder Agreement Exhibit E-1 -   U.S. Tax Certificate (For Foreign Lenders that
are not Partnerships for U.S. Federal Income Tax Purposes) Exhibit E-2 -   U.S.
Tax Certificate (For Foreign Participants that are not Partnerships for U.S.
Federal Income Tax Purposes) Exhibit E-3 -   U.S. Tax Certificate (For Foreign
Participants that are Partnerships for U.S. Federal Income Tax Purposes) Exhibit
E-4 -   U.S. Tax Certificate (For Foreign that are Partnerships for U.S. Federal
Income Tax Purposes) Exhibit F-1 -   Form of Domestic Borrowing Request Exhibit
F-2 -   Form of European Borrowing Request

 

Note: Pursuant to Item 601 of Regulation S-K, exhibits, schedules and certain
annexes to have been omitted; exhibits, schedules and annexes will be
supplementally provided to the SEC upon request.

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of June 15, 2015 (as it may be amended or modified
from time to time, this “Agreement”) among ALERIS INTERNATIONAL, INC., a
Delaware corporation, as a Domestic Borrower, the other Domestic Borrowers party
hereto, ALERIS ALUMINUM DUFFEL BVBA, a private limited liability company
organized under the laws of Belgium, as the Belgian Borrower, ALERIS ROLLED
PRODUCTS GERMANY GMBH, a company with limited liability organized under the laws
of Germany, as a German Borrower, ALERIS CASTHOUSE GERMANY GMBH, a company with
limited liability organized under the laws of Germany, as a German Borrower
(subject to joining this Agreement in accordance with Section 2.24), ALERIS
SWITZERLAND GMBH, a company with limited liability organized under the laws of
Switzerland, as the Swiss Borrower, the other Loan Parties party hereto, the
Lenders party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, and
J.P. MORGAN EUROPE LIMITED, as European Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“2018 Indenture” means that certain Indenture dated as of February 9, 2011,
among the Company, each of the guarantors party thereto, and U.S. Bank National
Association, as Trustee, pursuant to which the 2018 Notes were issued, as the
same may be from time to time amended, restated or otherwise modified.

“2018 Notes” means the 7.625% Senior Notes due 2018 and issued pursuant to the
2018 Indenture.

“2020 Indenture” means that certain Indenture dated as of October 23, 2012,
among the Company, each of the guarantors party thereto, and U.S. Bank National
Association, as Trustee, pursuant to which the 2020 Notes were issued, as the
same may be from time to time amended, restated or otherwise modified.

“2020 Notes” means the 7.875% Senior Notes due 2020 and issued pursuant to the
2020 Indenture.

“2020 Notes (Combined)” means, collectively, the 2020 Notes and the 2020 Notes
(Exchangeable).

“2020 Indenture (Exchangeable)” means that certain Indenture dated as of June 1,
2010, among the Company, the Parent, and The Bank of New York Mellon Trust
Company, N.A., as Trustee, pursuant to which the 2020 Notes (Exchangeable) were
issued, as the same may be from time to time amended, restated or otherwise
modified.

“2020 Notes (Exchangeable)” means the 6.000% Exchangeable Notes due 2020 and
issued pursuant to the 2020 Indenture (Exchangeable).

“Account” has the meaning assigned to such term in each applicable Security
Agreement.

“Account Debtor” means any Person obligated on an Account.

 

-1-



--------------------------------------------------------------------------------

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which any Loan Party (a) acquires
any going business or all or substantially all of the assets of any Person,
whether through purchase of assets, merger or otherwise or (b) directly or
indirectly acquires (in one transaction or a series of related transactions) at
least a majority (in number of votes) of the Equity Interests of a Person which
has ordinary voting power for the election of directors or other similar
management personnel of a Person (other than Equity Interests having such power
only by reason of the happening of a contingency) or a majority of the
outstanding Equity Interests of a Person.

“Adjusted EURIBO Rate” means, with respect to any EURIBOR Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the EURIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period or for any CBFR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

“Adjusted One Month LIBO Rate” means, for any day, an interest rate per annum
equal to the sum of (i) 2.50% plus (ii) the Adjusted LIBO Rate for a one month
interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day); provided that, for the avoidance of doubt,
the Adjusted LIBO Rate for any day shall be based on the LIBO Screen Rate at
approximately 11:00 a.m. London time on such day; provided further, that, if the
LIBO Screen Rate at such time shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Secured Parties hereunder or, as applicable, such
branches or affiliates of JPMorgan Chase Bank, N.A. as it shall from time to
time designate for the purpose of performing its obligations hereunder in such
capacity, and shall include any successor appointed pursuant to Section 8.06.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person; provided,
however, that for purposes of the definition of Eligible Accounts no portfolio
company of Oaktree or any other stockholder of Holdings that is an investment
fund shall be an Affiliate of any Loan Party.

“Agent” means any of the Administrative Agent or the European Agent, as the
context may require; and “Agents” means both of the Administrative Agent and the
European Agent.

“Aggregate Availability” means, with respect to all Borrowers, at any time, an
amount equal to (a) the lesser of (i) the Aggregate Revolving Commitment and
(ii) the Aggregate Borrowing Base, minus (b) the Aggregate Revolving Exposure of
all Lenders.

“Aggregate Borrowing Base” means, at any time, the aggregate of the Domestic
Borrowing Base and the European Borrowing Base.

“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders at such time.

 

-2-



--------------------------------------------------------------------------------

“Aggregate Revolving Commitment” means, at any time, the aggregate of the
Revolving Commitments of all of the Lenders, as increased or reduced from time
to time pursuant to the terms and conditions hereof. As of the Effective Date,
the Aggregate Revolving Commitment is the Dollar Equivalent of $600,000,000.

“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Lenders at such time.

“Agreed Currency” means, individually, U.S. Dollars, Euro or Sterling, and
“Agreed Currencies” means, collectively, U.S. Dollars, Euro and Sterling.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or any of its Affiliates from time to
time concerning or relating to money laundering, bribery or corruption.

“Applicable Eligible Jurisdiction” means (a) in the case of Eligible Accounts or
Eligible Inventory of any Domestic Borrower, the U.S. and Canada, and in the
case of Eligible Accounts only, Puerto Rico, (b) in the case of Eligible
Accounts of any European Borrower, an Applicable European Jurisdiction and
(c) in the case of Eligible Inventory of any European Borrower, Belgium and
Germany.

“Applicable European Jurisdiction” means each Tier I Country and each Tier II
Country.

“Applicable Percentage” means (a) with respect to any Domestic Revolving Lender
in respect of a Domestic Credit Event, its Domestic Percentage and (b) with
respect to any European Revolving Lender in respect of a European Credit Event,
its European Percentage.

“Applicable Rate” means, for any day, with respect to any Loan, the applicable
rate per annum set forth below under the caption “CBFR Spread”, “Eurocurrency
Spread”, “EURIBOR Spread” or “Overnight LIBO Rate Spread”, as the case may be,
based upon the Average Quarterly Availability during the most recently ended
fiscal quarter of the Company; provided that the “Applicable Rate” shall be the
applicable rates per annum set forth below in Category 2 during the period from
the Effective Date to, and including, the last day of the fiscal quarter of the
Company ending on or about December 31, 2015:

 

Average Quarterly Availability

   CBFR Spread     Eurocurrency Spread,
EURIBOR Spread and
Overnight LIBO Rate
Spread  

Category 1

> 67% of the Aggregate Revolving Commitment

     0.50 %      1.50 % 

Category 2

£ 67% of the Aggregate Revolving Commitment but

> 33% of the Aggregate Revolving Commitment

     0.75 %      1.75 % 

Category 3

£ 33% of the Aggregate Revolving Commitment

     1.00 %      2.00 % 

 

-3-



--------------------------------------------------------------------------------

For purposes of the foregoing, (a) the Applicable Rate shall be determined based
upon the Borrowing Base Certificates and related information that are delivered
with respect to the months (or if applicable, weeks) comprising the relevant
fiscal quarter pursuant to Section 5.01(g) and (b) each adjustment in the
Applicable Rate resulting from a change in Average Quarterly Availability shall
be effective during the period commencing on and including the last day of the
applicable fiscal quarter and ending on the date immediately preceding the
effective date of the next such adjustment, provided that, if the Borrowers
shall have failed to deliver any Borrowing Base Certificate or related
information required to be delivered by them pursuant to Section 5.01(g) for any
month (or, if applicable, week) comprising such fiscal quarter prior to the date
on which the Borrowing Base Certificate for the last month (or, if applicable,
week) comprising such fiscal quarter is required to be delivered pursuant to
Section 5.01(g), the Average Quarterly Availability for such fiscal quarter
shall be deemed to be in Category 3 during the period from such date until the
date that is five (5) Business Days after all such Borrowing Base Certificates
and related information for the months (or, if applicable, weeks) comprising
such fiscal quarter are so delivered.

In addition to the foregoing, if, on the date of any adjustment to the
Applicable Rate, the Net Leverage Ratio as of the last day of the relevant
fiscal quarter is less than or equal to 3.25:1.00, as determined based upon the
Compliance Certificate and related financial statements that are delivered for
such fiscal quarter, then the Applicable Rate for each Loan shall be 0.25% less
than the rates set forth above under the caption “CBFR Spread”, “Eurocurrency
Spread”, “EURIBOR Spread” or “Overnight LIBO Rate Spread”, as the case may be,
and such reduction shall be applicable to each Category of the grid set forth
above and be effective during the period commencing on such adjustment date and
continuing until the next following adjustment date.

Notwithstanding the foregoing, if any Borrowing Base Certificate, Compliance
Certificate or other related information is at any time restated or otherwise
revised, or if the information set forth in any Borrowing Base Certificate,
Compliance Certificate or other related information otherwise proves to be false
or incorrect such that the Applicable Rate would have been higher or lower than
was otherwise in effect during any period, without constituting a waiver of any
Default or Event of Default arising as a result thereof, interest due under this
Agreement shall be immediately recalculated at such higher or lower rate, as
applicable for any such applicable periods and shall, in the case of a higher
rate, be due and payable within two (2) Business Days of demand by the
Administrative Agent and, in the case of a lower rate, be credited against
future interest accrued or to be accrued hereunder.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
all Commitments.

“Average Quarterly Availability” means, for any fiscal quarter of the Company,
an amount equal to the average daily Aggregate Availability during such fiscal
quarter.

“Bank of America” means Bank of America, N.A.

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) credit cards for
commercial customers (including, without limitation, “commercial credit cards”
and purchasing cards), (b) stored value cards, (c) merchant processing services,
and (d) treasury management services (including, without limitation, controlled

 

-4-



--------------------------------------------------------------------------------

disbursement, automated clearinghouse transactions, return items, any direct
debit scheme or arrangement, overdrafts and interstate depository network
services).

“Banking Services Obligations” means any and all obligations of the Loan
Parties, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services. It is agreed and understood that certain Banking Services Obligations
are outstanding as of the Effective Date in respect of the Banking Services that
are provided to the Loan Parties by the Lenders and their Affiliates as of the
Effective Date.

“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.

“Bankruptcy Code” means the U.S. Federal Bankruptcy Reform Act of 1978, as
amended from time to time.

“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the insolvent reorganization or
liquidation of its business, appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any corporate action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof as a consequence of any such proceeding, unless such
ownership interest results in or provides such Person with immunity from the
jurisdiction of courts within the U.S. or from the enforcement of judgments or
writs of attachment on its assets or permits such Person (or such Governmental
Authority or instrumentality), to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

“Barclays” means Barclays Bank PLC.

“Belgian Borrower” means Aleris Aluminum Duffel BVBA, a private limited
liability company organized under the laws of Belgium, with registered office at
2570 Duffel (Belgium), Adolphe Stocletlaan 87 and with company number
0403.045.292 (RLE - Antwerp, division Mechelen).

“Belgian Borrower Utilization” means, at any time, the Dollar Equivalent of the
excess (if any) of (a) the aggregate Belgian Revolving Exposure, minus (b) the
Belgian Borrowing Base.

“Belgian Borrowing Base” means, at any time, with respect to the Belgian
Borrower, the sum of (a) 85% of the Belgian Borrower’s Eligible Accounts at such
time, plus (b) the lesser of (i) 80% of the Belgian Borrower’s Eligible
Inventory, at such time, valued at the lower of cost or market value, determined
on a first-in-first-out basis and (ii) the product of 85% multiplied by the Net
Orderly Liquidation Value percentage identified in the most recently completed
inventory appraisal ordered by the Administrative Agent multiplied by the
Belgian Borrower’s Eligible Inventory, valued at the lower of cost or market
value, determined on a first-in-first-out basis, plus (c) 100% of the Belgian
Borrower’s European Qualified Cash at such time, minus (d) Reserves related to
the Belgian Borrower established by the Administrative Agent in its Permitted
Discretion. The maximum amount of Inventory which may be included as part of the
Belgian Borrowing Base shall not exceed the Belgian Inventory Sublimit. The
Administrative Agent may, in its Permitted Discretion, establish additional
Reserves against eligibility and adjust Reserves used in computing the Belgian
Borrowing Base, with any such changes to be effective three (3) Business Days
after delivery of notice thereof to the Borrower Representative and the Lenders.
The Belgian Borrowing Base at any time shall be determined by reference to the
most recent

 

-5-



--------------------------------------------------------------------------------

applicable Borrowing Base Certificate delivered to the Administrative Agent
pursuant to Section 5.01(g) of this Agreement.

“Belgian Collateral Documents” means, collectively, the Belgian Security
Agreements and any other Belgian law governed agreements, instruments and
documents executed by any Loan Party in connection with this Agreement that are
intended to create, perfect or evidence Liens on the Collateral to secure the
Foreign Secured Obligations, including, without limitation, all other security
agreements, pledge agreements, loan agreements, notes, guarantees, subordination
agreements, pledges, powers of attorney, consents, assignments, contracts, fee
letters, notices, leases, financing statements and all other written matter
whether theretofore, now or hereafter executed by any Loan Party and delivered
to the Administrative Agent.

“Belgian Guarantee Limitations” means the limitations set forth in Section 11.14
of this Agreement.

“Belgian Insolvency Event” means any event whereby a Belgian Loan Party (a) has
been dissolved (ontbonden / dissoute) or resolved to enter into liquidation
(vereffening / liquidation), (b) had its assets placed under administration
(onder bewind gesteld / placés sous administration), (c) ceased to pay its debts
as they fall due (staking van betaling / cessation de paiement), (d) filed an
application for or been subject to proceedings for bankruptcy (faillissement /
faillite) or judicial reorganisation (gerechtelijke reorganisatie /
réorganisation judiciaire), (e) has been declared bankrupt (failliet verklaard /
declarées en faillite), or (f) has been subjected to measures such as the
appointment of a provisional administrator (voorlopig bewindvoerder /
administrateur provisoire) or sequestrator (sekwester / séquestre) or otherwise
been limited as a matter of law in its power to dispose of its assets.

“Belgian Inventory Sublimit” means, for so long as the applicable Belgian laws
remain in effect, an amount equal to the maximum amount of Secured Obligations
subject to the right of pledge (gage/pand) under the pledge over the commercial
business (pand op handelszaak / gage sur fonds de commerce) as registered and
recorded with the applicable competent tax authorities and mortgage office
(together with all fees, taxes and related amounts) in Belgium from time to
time. The Belgian Inventory Sublimit as of the Effective Date is the Dollar
Equivalent of €57,980,000.

“Belgian Loan Parties” means, collectively, the Belgian Borrower and each other
Person (other than a Lender) that is organized under the laws of Belgium and
becomes a party hereto and to a Belgian Security Agreement.

“Belgian Revolving Exposure” means, at any time, the European Revolving Exposure
to the Belgian Borrower at such time.

“Belgian Security Agreements” means any pledge of receivables agreement between
a Belgian Loan Party as pledgor and the European Agent as pledgee, any pledge of
bank accounts between a Belgian Loan Party as pledgor and the European Agent as
pledgee, any pledge over the commercial business (pand op handelszaak / gage sur
fonds de commerce), any business pledge mandate (mandaat pand handelszaak /
mandat de gage sur fonds de commerce), and any other pledge or security
agreement governed by the laws of Belgium and entered into, after the date of
this Agreement by any Belgian Loan Party (as required by this Agreement or any
other Loan Document) or any other Person for the benefit of the European Agent
and the other Secured Parties in respect of Collateral, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

“Belgium” means the Kingdom of Belgium.

 

-6-



--------------------------------------------------------------------------------

“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.

“Board” means the Board of Governors of the Federal Reserve System of the U.S.

“Borrower” or “Borrowers” means, individually or collectively, the Belgian
Borrower, each Domestic Borrower, each German Borrower and the Swiss Borrower.

“Borrower Representative” has the meaning assigned to such term in
Section 12.01.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans or EURIBOR
Loans, as to which a single Interest Period is in effect, (b) a Swingline Loan,
(c) a Protective Advance and (d) an Overadvance.

“Borrowing Base” and “Borrowing Bases” means the Aggregate Borrowing Base, the
Belgian Borrowing Base, the Domestic Borrowing Base, the European Borrowing
Base, the German Borrowing Base A, the German Borrowing Base B, the German
Borrowing Base Combined and/or the Swiss Borrowing Base, as required by the
context.

“Borrowing Base Certificate” means a certificate, setting forth the calculation
of the Aggregate Borrowing Base, the Belgian Borrowing Base, the Domestic
Borrowing Base, the European Borrowing Base, the German Borrowing Base A, the
German Borrowing Base B, the German Borrowing Base Combined and the Swiss
Borrowing Base, signed and certified as accurate and complete by a Financial
Officer of the Borrower Representative, in substantially the form of Exhibit B
or another form which is reasonably acceptable to the Administrative Agent.

“Borrowing Request” means a request by the Borrower Representative for a
Revolving Borrowing in accordance with Section 2.03.

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.10.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or London are authorized or required by
law to remain closed; provided that, (i) when used in connection with a
Eurocurrency Loan or EURIBOR Loan, the term “Business Day” shall also exclude
any day on which banks are not open for general business in London and (ii) in
relation to any date for payment or purchase of Euro, the term “Business Day”
shall also exclude any day on which the TARGET2 payment system is not open for
the settlement of payment in Euro.

“Capital Expenditures” means, without duplication, any expenditure for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Company and its
Subsidiaries prepared in accordance with GAAP, less any expenditure which is
contractually required to be, and is, reimbursed in cash by a third party
(including landlords and developers).

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP or Local GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP or Local GAAP.

 

-7-



--------------------------------------------------------------------------------

“Cash Dominion Period” means any period of time, at the election of the
Administrative Agent or at the direction of the Required Lenders, (a) when an
Event of Default has occurred and is continuing, or (b) if Aggregate
Availability is less than the greater of (A) 10% of the lesser of (1) the
Aggregate Revolving Commitment and (2) the Aggregate Borrowing Base, and
(B) $40,000,000, in either case, for five (5) consecutive days, then commencing
on such fifth (5th) consecutive day and ending on the first (1st) day thereafter
on which Aggregate Availability has exceeded the greater of (i) 10% of the
lesser of (A) the Aggregate Revolving Commitment and (B) the Aggregate Borrowing
Base and (ii) $40,000,000, in either case, for twenty-one (21) consecutive days.

“CB Floating Rate” means the Prime Rate; provided that the CB Floating Rate
shall never be less than the Adjusted One Month LIBO Rate on such day (or if
such day is not a Business Day, the immediately preceding Business Day). Any
change in the CB Floating Rate due to a change in the Prime Rate or the Adjusted
One Month LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate or the Adjusted One Month LIBO Rate, respectively.

“CBFR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the CB Floating Rate.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), other than Oaktree Capital, of
Equity Interests representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of Holdings; or
(b) Holdings shall cease to own, free and clear of all Liens or other
encumbrances, one hundred percent (100%) of the outstanding Equity Interests of
the Company.

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption of or taking effect of
any law, rule, regulation or treaty; (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation or application thereof by any
Governmental Authority; or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline, requirement or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement;
provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, or any European equivalent
regulation (such as the European Market and Infrastructure Regulation), and
(y) all requests, rules, guidelines, requirements or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the U.S. or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted,
issued or implemented.

“Chase” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Domestic Revolving Loans,
European Revolving Loans, Swingline Loans, Protective Advances or Overadvances,
and (b) any Commitment, refers to whether such Commitment is a Revolving
Commitment, Domestic Revolving Subcommitment or a European Revolving
Subcommitment.

 

-8-



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all property owned, leased or operated by a Loan
Party or other Person covered by the Collateral Documents and any and all other
property of any Loan Party consisting of accounts, inventory, supporting
obligations, documents, instruments and similar assets relating to or arising
out of accounts or inventory, general intangibles relating to accounts and
inventory, certain deposit accounts and the proceeds of the foregoing, in each
case as more specifically described in the Collateral Documents, now existing or
hereafter acquired, that may at any time be, become or be intended to be,
subject to a security interest or Lien in favor of the Administrative Agent, on
behalf of itself and the Secured Parties, to secure the Secured Obligations, or
a security interest or Lien in favor of the European Agent, on behalf of itself
and the Secured Parties, to secure all or any portion of the Secured
Obligations.

“Collateral Access Agreement” has the meaning assigned to such term in each
applicable Security Agreement.

“Collateral Documents” means, collectively, the Belgian Collateral Documents,
the Domestic Collateral Documents, the German Collateral Documents, the Swiss
Collateral Documents, and any other agreements, instruments and documents
executed in connection with this Agreement that are intended to create, perfect
or evidence Liens on the Collateral to secure the Secured Obligations.

“Collection Account” means, individually, any Domestic Collection Account or any
European Collection Account, and “Collection Accounts” means the Domestic
Collection Accounts and the European Collection Accounts, collectively.

“Commercial LC Exposure” means, at any time, the sum of Domestic Commercial LC
Exposure and European Commercial LC Exposure.

“Commitment” means, with respect to each Lender, such Lender’s Revolving
Commitment, together with the commitment of such Lender to acquire
participations in Protective Advances hereunder. The initial Dollar Equivalent
amount of each Lender’s Commitment is set forth on the Commitment Schedule, or
in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Commitment, as applicable.

“Commitment Schedule” means the Schedule attached hereto identified as such.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 9.01(d).

“Company” means Aleris International, Inc., a Delaware corporation, and any
successor in interest thereto permitted under this Agreement.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C or any other form approved by the Administrative Agent.

“Computation Date” has the meaning assigned to such term in Section 1.07.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

-9-



--------------------------------------------------------------------------------

“Consolidated Total Assets” means the total amount of all assets of the Company
and its Subsidiaries, determined on a consolidated basis in accordance with GAAP
as shown on the most recent balance sheet of the Company.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Corresponding Obligations” means all Obligations as they may exist from time to
time, other than the Parallel Debt.

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Exposure at such time, plus (b) an amount equal to its
Applicable Percentage, if any, of the aggregate principal amount of Protective
Advances outstanding at such time.

“Credit Party” means any Agent, any Issuing Bank, any Swingline Lender or any
other Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular Default, if any) has not
been satisfied; (b) has notified any Borrower or any Credit Party in writing, or
has made a public statement, to the effect that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular Default, if any) to funding a Loan under
this Agreement cannot be satisfied), (c) has failed, within three Business Days
after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Credit Party’s receipt of such written certification, or (d) has
become the subject of a Bankruptcy Event.

“Deposit Account Control Agreement” has the meaning assigned to such term in
each applicable Security Agreement.

“Deutsche Bank” means Deutsche Bank AG New York Branch.

“Deutsche Bank Securities” means Deutsche Bank Securities Inc.

“Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed in Schedule 3.06.

 

-10-



--------------------------------------------------------------------------------

“Disqualified Equity Interests” means any Equity Interests so long as the terms
of any such Equity Interests (a) do not contain any mandatory put, redemption,
repayment, sinking fund or other similar provision (other than solely for Equity
Interests that are not Disqualified Equity Interests) which could be triggered
(including, without limitation, upon the occurrence of a change of control
event) on or prior to the date that is ninety-one (91) days after the earlier of
the Maturity Date and the date the Loans are no longer outstanding and the
Commitments have expired or been terminated and (b) do not require the cash
payment of dividends or distributions on or prior to the date that is ninety-one
(91) days after the earlier of the Maturity Date and the date the Loans are no
longer outstanding and the Commitments have expired or been terminated; provided
that if such Equity Interests are issued to any plan for the benefit of
employees of any Borrower or its Subsidiaries or by any such plan to such
employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because they may be required to be repurchased by such Borrower
or any of its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations. Notwithstanding the preceding sentence, any Equity
Interests that would constitute Disqualified Equity Interests solely because the
holders of such Equity Interests have the right to require the Company to
repurchase such Equity Interests upon the occurrence of a change of control or
an asset sale will not constitute Disqualified Equity Interests if the terms of
such Equity Interests provide that the Company may not repurchase or redeem any
such Equity Interests pursuant to such provisions unless such repurchase or
redemption complies with Section 6.08 or provide that such repurchase or
redemption shall be subject to the prior repayment in full of the Loans and all
other Obligations that are then accrued and payable and the termination of the
Commitments.

“Document” has the meaning assigned to such term in each applicable Security
Agreement.

“Dollar Equivalent” means with respect to any amount of any currency (a) if such
currency is U.S. Dollars, the amount of such currency or (b) if such currency is
a Foreign Currency, the equivalent amount of U.S. Dollars, calculated on the
basis of the Exchange Rate for such Foreign Currency on or as of the most recent
Computation Date provided for in Section 1.07.

“Domestic Availability” means, with respect to the Domestic Borrowers, at any
time, an amount equal to (a) the lesser of (i) the aggregate amount of Domestic
Revolving Subcommitment and (ii) the Domestic Borrowing Base minus (b) the sum
of (i) aggregate amount of Domestic Revolving Exposure relating to the Domestic
Borrowers (calculated, with respect to any Defaulting Lender, as if such
Defaulting Lender had funded its Applicable Percentage of all outstanding
Borrowings) plus (ii) European Borrower Utilization.

“Domestic Borrower” and “Domestic Borrowers” means, individually or
collectively, the Company and each other Borrower that is organized under the
laws of the U.S. or any state, protectorate or territory of the U.S.

“Domestic Borrowing Base” means, at any time, with respect to the Domestic
Borrowers taken as a whole, the sum of (a) 85% of each Domestic Borrower’s
Eligible Accounts at such time, plus (b) the lesser of (i) 85% of each Domestic
Borrower’s Eligible Unbilled Accounts at such time and (ii) $20,000,000, plus
(c) the lesser of (i) 80% of each Domestic Borrower’s Eligible Inventory at such
time, valued at the lower of cost or market value, determined on a
first-in-first-out basis and (ii) the product of 85% multiplied by the Net
Orderly Liquidation Value percentage identified in the most recently completed
inventory appraisal ordered by the Administrative Agent multiplied by each
Domestic Borrower’s Eligible Inventory, valued at the lower of cost or market
value, determined on a first-in-first-out basis, plus (d) 100% of each Domestic
Borrower’s Domestic Qualified Cash at such time, minus (e) Reserves related to
each Domestic Borrower established by the Administrative Agent in its Permitted
Discretion. The Administrative Agent may, in its Permitted Discretion, establish
additional Reserves against eligibility and adjust Reserves used in computing
the Domestic Borrowing Base, with any such changes to be effective three
(3) Business Days after delivery of notice thereof to the Borrower

 

-11-



--------------------------------------------------------------------------------

Representative and the Lenders. The Domestic Borrowing Base at any time shall be
determined by reference to the most recent applicable Borrowing Base Certificate
delivered to the Administrative Agent pursuant to Section 5.01(g) of this
Agreement.

“Domestic Collateral Documents” means, collectively, the Domestic Security
Agreement and any other agreements, instruments and documents executed by a
Domestic Loan Party in connection with this Agreement that are intended to
create, perfect or evidence Liens on the Collateral to secure the Secured
Obligations, including, without limitation, all other security agreements,
pledge agreements, loan agreements, notes, guarantees, subordination agreements,
pledges, powers of attorney, consents, assignments, contracts, fee letters,
notices, leases, financing statements and all other written matter whether
theretofore, now or hereafter executed by any Loan Party and delivered to the
Administrative Agent.

“Domestic Collection Account” means any “Collection Account” as defined in the
Domestic Security Agreement.

“Domestic Commercial LC Exposure” means, at any time, the sum of (a) the
aggregate undrawn Dollar Equivalent amount of all outstanding commercial
Domestic Letters of Credit plus (b) the aggregate Dollar Equivalent amount of
all Domestic LC Disbursements relating to commercial Letters of Credit that have
not yet been reimbursed by or on behalf of the Borrowers. The Domestic
Commercial LC Exposure of any Domestic Revolving Lender at any time shall be its
Applicable Percentage of the aggregate Domestic Commercial LC Exposure at such
time.

“Domestic Credit Event” means a Domestic Revolving Borrowing, the issuance,
amendment, renewal or extension of a Domestic Letter of Credit, the making of a
Domestic Swingline Loan, Domestic Protective Advance or Domestic Overadvance, or
any of the foregoing.

“Domestic Guaranteed Obligations” has the meaning assigned to such term in
Section 10.01.

“Domestic Issuing Bank” means, individually and collectively, each of Chase,
Bank of America and, solely with respect to the Existing Letters of Credit (and
not, for the avoidance of doubt, any Letters of Credit issued on or after the
Effective Date), Deutsche Bank, in each case in their respective capacity as an
issuer of Domestic Letters of Credit hereunder, and any other Domestic Revolving
Lender from time to time designated by the Borrower Representative as a Domestic
Issuing Bank, with the consent of such Domestic Revolving Lender and the
Administrative Agent (which consent of the Administrative Agent shall not be
unreasonably withheld or delayed), and their respective successors in such
capacity as provided in Section 2.06(i). A Domestic Issuing Bank may, in its
discretion, arrange for one or more Domestic Letters of Credit to be issued by
its Affiliates, in which case the term “Domestic Issuing Bank” shall include any
such Affiliate with respect to Domestic Letters of Credit issued by such
Affiliate (it being agreed that such Domestic Issuing Bank shall, or shall cause
such Affiliate to, comply with the requirements of Section 2.06 with respect to
such Domestic Letters of Credit). At any time there is more than one Domestic
Issuing Bank, all singular references to the Domestic Issuing Bank shall mean
any Domestic Issuing Bank, either Domestic Issuing Bank, each Domestic Issuing
Bank, the Domestic Issuing Bank that has issued the applicable Domestic Letter
of Credit, or both (or all) Domestic Issuing Banks, as the context may require.

“Domestic LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“Domestic LC Disbursement” means any payment made by a Domestic Issuing Bank
pursuant to a Domestic Letter of Credit.

 

-12-



--------------------------------------------------------------------------------

“Domestic LC Exposure” means, at any time, the sum of the Domestic Commercial LC
Exposure and the Domestic Standby LC Exposure at such time. The Domestic LC
Exposure of any Domestic Revolving Lender at any time shall be its Applicable
Percentage of the aggregate Domestic LC Exposure at such time.

“Domestic Letters of Credit” means the letters of credit issued by a Domestic
Issuing Bank pursuant to this Agreement, and the term “Domestic Letter of
Credit” means any one of them or each of them singularly, as the context may
require.

“Domestic Loan Party” means, collectively, the Domestic Borrowers and each
Domestic Subsidiary that becomes a party hereto and to the Domestic Security
Agreement.

“Domestic Obligated Party” has the meaning assigned to such term in
Section 10.02.

“Domestic Overadvance” has the meaning assigned to such term in Section 2.05(b).

“Domestic Percentage” means, with respect to any Domestic Revolving Lender, with
respect to Domestic Revolving Loans, Domestic LC Exposure, Domestic Protective
Advances, Domestic Overadvances or Domestic Swingline Loans, a percentage equal
to a fraction the numerator of which is such Domestic Revolving Lender’s
Domestic Revolving Subcommitment and the denominator of which is the aggregate
amount of Domestic Revolving Subcommitments for all Domestic Revolving Lenders
provided that, if the Revolving Commitments have terminated or expired, the
Domestic Percentages shall be determined based upon such Lender’s share of the
aggregate amount of Domestic Revolving Exposure at that time); provided that, in
accordance with Section 2.20, so long as any Lender shall be a Defaulting
Lender, such Defaulting Lender’s Domestic Revolving Subcommitment shall be
disregarded in the calculations of Domestic Percentage.

“Domestic Protective Advance” has the meaning assigned to such term in
Section 2.04.

“Domestic Qualified Cash” means, any time with respect to the Domestic
Borrowers, the aggregate amount of unrestricted cash of each Domestic Borrower
maintained in bank accounts located in the U.S. and subject to control
agreements in favor of the Administrative Agent, in each case in form and
substance reasonably satisfactory to the Administrative Agent.

“Domestic Revolving Exposure” means, with respect to any Lender at any time, the
sum of (a) the Dollar Equivalent of the outstanding principal amount of such
Lender’s Domestic Revolving Loans, Domestic LC Exposure and Domestic Swingline
Exposure at such time, plus (b) an amount equal to its Applicable Percentage of
the aggregate principal amount of the Dollar Equivalent of Domestic Overadvances
outstanding at such time.

“Domestic Revolving Exposure Limitations” has the meaning set forth in
Section 2.01.

“Domestic Revolving Lender” means, as of any date of determination, a Lender
with a Domestic Revolving Subcommitment or, if the Revolving Commitments have
terminated or expired, a Lender with Domestic Revolving Exposure.

“Domestic Revolving Loan” means a Loan made to a Domestic Borrower pursuant to
Section 2.01(a).

“Domestic Revolving Subcommitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Domestic Revolving Loans and to
acquire participations in Domestic Letters of Credit, Domestic Overadvances and
Domestic Swingline Loans hereunder, expressed as an amount

 

-13-



--------------------------------------------------------------------------------

representing the maximum aggregate permitted amount of such Lender’s Domestic
Revolving Exposure hereunder, as such commitment may be reduced or increased
from time to time pursuant to (a) Section 2.09 and (b) assignments by or to such
Lender pursuant to Section 9.04. The initial Dollar Equivalent amount of each
Lender’s Domestic Revolving Subcommitment is set forth on the Commitment
Schedule, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Domestic Revolving Subcommitment, as applicable. The
aggregate amount of the Revolving Lenders’ Domestic Revolving Subcommitments as
of the Effective Date is the Dollar Equivalent of $600,000,000. The Domestic
Revolving Subcommitments are subcommitments of the Revolving Commitments and do
not represent additional credit exposure.

“Domestic Secured Obligations” means all Secured Obligations of the Domestic
Loan Parties. For the avoidance of doubt, the Domestic Secured Obligations shall
not constitute Secured Obligations of any Foreign Loan Party.

“Domestic Security Agreement” means that certain Pledge and Security Agreement
(including any and all supplements thereto), dated as of the date hereof, among
the Domestic Loan Parties and the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, and any other pledge or
security agreement governed by U.S. law and entered into, after the date of this
Agreement by any Loan Party (as required by this Agreement or any other Loan
Document) or any other Person for the benefit of the Administrative Agent and
the other Secured Parties, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“Domestic Standby LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn Dollar Equivalent amount of all standby Domestic Letters of Credit
outstanding at such time plus (b) the aggregate Dollar Equivalent amount of all
Domestic LC Disbursements relating to standby Domestic Letters of Credit that
have not yet been reimbursed by or on behalf of the Borrowers at such time. The
Domestic Standby LC Exposure of any Domestic Revolving Lender at any time shall
be its Applicable Percentage of the aggregate Domestic Standby LC Exposure at
such time.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the U.S., other than any such Subsidiary that is a
Subsidiary of a Foreign Subsidiary.

“Domestic Swingline Exposure” means, at any time, the Dollar Equivalent of
aggregate principal amount of all Domestic Swingline Loans outstanding at such
time. The Domestic Swingline Exposure of any Domestic Revolving Lender at any
time shall be its Applicable Percentage of the total Domestic Swingline Exposure
at such time.

“Domestic Swingline Lender” means Chase, in its capacity as lender of Domestic
Swingline Loans hereunder. Any consent required of the Administrative Agent or
the Issuing Bank shall also be deemed to be required of the Domestic Swingline
Lender and any consent given by Chase in its capacity as Administrative Agent or
Issuing Bank shall be deemed given by Chase in its capacity as Domestic
Swingline Lender.

“Domestic Swingline Loan” has the meaning assigned to such term in
Section 2.05(a).

“EBITDA” means, with respect to the Company and its Subsidiaries for any period,
the sum of (without duplication) (i) net income (or loss) of the Company and its
Subsidiaries on a consolidated basis for such period (excluding extraordinary,
non-recurring or unusual gains or losses), (ii) plus all cash and non-cash
interest expense of the Company and its Subsidiaries on a consolidated basis for
such period, (iii) plus all charges against or minus credits to income of the
Company and its Subsidiaries on a consolidated basis for such period for
federal, state, territorial, provincial, local and foreign taxes, (iv) plus
depreciation expenses of the Company and its Subsidiaries on a consolidated
basis for such period,

 

-14-



--------------------------------------------------------------------------------

(v) plus amortization expenses of the Company and its Subsidiaries (including,
without limitation, amortization of goodwill and other intangible assets) on a
consolidated basis for such period, (vi) plus any expenses or charges related to
the transactions contemplated hereby and any equity issuance, investment,
acquisition (whether or not such acquisition has been or will be consummated),
disposition, recapitalization or the incurrence of Indebtedness permitted to be
incurred hereunder including a refinancing thereof (whether or not successful)
and any amendment or modification to the terms of any such transactions, in each
case, deducted in computing net income, (vii) plus the amount of any cash
restructuring charge or reserve deducted in such period in computing net income
not to exceed Fifty Million U.S. Dollars ($50,000,000) for any twelve-
(12)-month period and One Hundred Fifty Million U.S. Dollars ($150,000,000) in
the aggregate for the term of this Agreement, (viii) plus any costs incurred in
connection with the closing of any production or manufacturing facilities,
(ix) plus any write offs, write downs or other noncash charges (other than
noncash charges relating to the write off or write down of inventory in excess
of 10% of EBITDA (calculated without giving effect to any such writeoffs or
write downs)) reducing net income for such period, (x) plus or minus the amount
of any non-controlling interest expense or income included in computing net
income, (xi) minus (without duplication) non-cash gains increasing net income
for such period, excluding any gains that represent the reversal of any accrual
of, or cash reserve for, anticipated cash charges in any prior period (other
than such cash charges that have been added back to net income in computing
EBITDA in accordance with this definition), (xii) minus, after the Effective
Date, the amount (if any) in excess of $15,000,000 by which contributions to
pension and retirement plans exceed the sum of expensed amounts included in net
income (or loss), (xiii) plus any start-ups costs under Accounting Standards
Codification 720-150 and (xiv) plus or minus, as applicable (without
duplication) (a) any net non-cash gain or loss resulting in such period from
hedging obligations and the application of Accounting Standards Codification
815, (b) any net gain or loss resulting in such period from currency translation
gains or losses related to currency re-measurements of Indebtedness (including
intercompany indebtedness), (c) any net gain or loss resulting in such period
attributable to asset dispositions other than in the ordinary course of
business, as determined by Company in good faith, (d) the impact of the
adjustment of inventory and other items to fair market value through purchase
accounting, (e) any noncash stock-based compensation expense, and (f) any gain
or loss on the early extinguishment of debt.

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by any Agent, any Issuing Bank and any of their respective Related Parties or
any other Person, providing for access to data protected by passcodes or other
security system.

“Eligible Accounts” means, at any time, the Accounts of a Borrower which are not
excluded as ineligible by virtue of one or more of the excluding criteria set
forth below. Eligible Accounts shall not include any Account of a Borrower:

(a) which is not subject to a first priority perfected Lien in favor of the
Administrative Agent or the European Agent, as applicable;

 

-15-



--------------------------------------------------------------------------------

(b) which is subject to any Lien other than (i) a Lien in favor of either Agent
and (ii) a Permitted Encumbrance which does not have priority over the Lien in
favor of either Agent;

(c) (i) which is unpaid more than one hundred and twenty (120) days after the
date of the original invoice therefor or more than sixty (60) days after the
original due date therefor, or (ii) which has been written off the books of such
Borrower or otherwise designated as uncollectible);

(d) which is owing by an Account Debtor for which more than fifty percent
(50%) of the Accounts owing from such Account Debtor and its Affiliates are
ineligible hereunder;

(e) which is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to all Borrowers
exceeds twenty percent (20%) of the aggregate amount of Eligible Accounts of all
Borrowers; provided that, in each case, the amount of Eligible Accounts that are
excluded because they exceed the foregoing percentage shall be determined by the
Administrative Agent based on all of the otherwise Eligible Accounts prior to
giving effect to any eliminations based upon the foregoing concentration limit;

(f) with respect to which any covenant, representation or warranty contained in
this Agreement or in any Security Agreement has been breached or is not true;

(g) which (i) does not arise from the sale of goods or performance of services
in the ordinary course of business, (ii) is not evidenced by an invoice or other
documentation satisfactory to the Administrative Agent which has been sent to
the Account Debtor, (iii) represents a progress billing, (iv) is contingent upon
such Borrower’s completion of any further performance, (v) represents a sale on
a bill-and-hold, guaranteed sale, sale-and-return, sale on approval,
consignment, cash-on-delivery or any other repurchase or return basis or
(vi) relates to payments of interest;

(h) for which the goods giving rise to such Account have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by such Borrower or if such Account was invoiced more than once;

(i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

(j) which is owed by an Account Debtor which has (i) applied for, suffered, or
consented to the appointment of any receiver, custodian, trustee, or liquidator
of its assets, (ii) had possession of all or a material part of its property
taken by any receiver, custodian, trustee or liquidator, (iii) filed, or had
filed against it, any request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as bankrupt, winding-up, or
voluntary or involuntary case under any state or federal bankruptcy laws (other
than post-petition accounts payable of an Account Debtor that is a
debtor-in-possession under the Bankruptcy Code and reasonably acceptable to the
Administrative Agent), (iv) admitted in writing its inability, or is generally
unable to, pay its debts as they become due, (v) become insolvent, or
(vi) ceased operation of its business, unless, in each case, such Accounts are
backed by a letter of credit or bank guarantee acceptable to the Administrative
Agent which is in the possession of, and is directly drawable by, the
Administrative Agent or the European Agent, as applicable;

(k) which is owed by any Account Debtor which has sold all or substantially all
of its assets;

(l) which is owed by an Account Debtor which (i) does not maintain its chief
executive office in an Applicable Eligible Jurisdiction or (ii) is not organized
under applicable law of an

 

-16-



--------------------------------------------------------------------------------

Applicable Eligible Jurisdiction or any state, territory, province or
subdivision thereof, unless, in any such case, such Account is (A) backed by a
letter of credit or bank guarantee acceptable to the Administrative Agent which
is in the possession of, and is directly drawable by, the Administrative Agent
or the European Agent, as applicable, or (B) covered by credit insurance in
form, substance and amount, and by an insurer, reasonably acceptable to
Administrative Agent; provided, that, with respect to Accounts of the European
Borrowers, the aggregate amount of such Accounts that are not backed by a letter
of credit or bank guarantee, or covered by credit insurance, in each case where
the Account Debtor either maintains its chief executive office in a Tier II
Country or is organized under the laws of a Tier II Country or any state,
territory, province or subdivision thereof, shall not exceed $20,000,000;

(m) which is owed in any currency other than (i) U.S. dollars with respect to a
Domestic Borrower and (ii) an Agreed Currency with respect to a European
Borrower;

(n) which is owed by (i) any Governmental Authority of any country other than
the U.S. unless such Account is backed by a letter of credit or bank guarantee
acceptable to the Administrative Agent which is in the possession of, and is
directly drawable by, the Administrative Agent or the European Agent, as
applicable, or (ii) any Governmental Authority of the U.S., or any department,
agency, public corporation, or instrumentality thereof, unless the Federal
Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41
U.S.C. § 15 et seq.), and any other steps necessary to perfect the Lien of the
applicable Agent in such Account have been complied with to the Administrative
Agent’s reasonable satisfaction;

(o) which is owed by any Affiliate of any Loan Party or any employee, officer,
director, agent or stockholder of any Loan Party or any of its Affiliates;

(p) which is owed by an Account Debtor or any Affiliate of such Account Debtor
to which any Loan Party is indebted, but only to the extent of such
indebtedness, or is subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof unless such Account Debtor executed a
non-offset agreement in form and substance reasonably satisfactory to the
Administrative Agent in respect of such claims, right of setoff, or dispute;

(q) which is subject to any counterclaim, deduction, defense, setoff or dispute
but only to the extent of any such counterclaim, deduction, defense, setoff or
dispute (the amount of each such offset includes tolling liability, which is
represented by the value of materials that are owned by any Account Debtor but
that are in the possession of a Borrower or Loan Party for the purpose of being
tolled into finished goods for an Account Debtor) unless (x) such Account Debtor
executed a non-offset agreement in form and substance reasonably satisfactory to
the Administrative Agent in respect of such claims, right of setoff, or dispute,
or (y) such tolling agreements expressly waive and/or exclude offset rights with
such provisions reasonably satisfactory to the Administrative Agent;

(r) which are subject to any netting or similar arrangements, including with
respect to German law governed Accounts a current account arrangement
(Kontokorrentabrede) with the respective Account Debtor;

(s) which is evidenced by any bill of exchange, promissory note, chattel paper
or instrument;

(t) which is owed by an Account Debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit such Borrower to seek judicial enforcement in such
jurisdiction of payment of such Account, unless such Borrower has filed such
report or qualified to do business in such jurisdiction or (ii) which is a
Sanctioned Person;

 

-17-



--------------------------------------------------------------------------------

(u) with respect to which such Borrower has made any agreement with the Account
Debtor for any reduction thereof, other than discounts and adjustments given in
the ordinary course of business but only to the extent of any such reduction, or
any Account which was partially paid and such Borrower created a new receivable
for the unpaid portion of such Account and except for returns, rebates or
credits reflected in the calculation of the face value of each such amount;

(v) which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether Federal, state, foreign, provincial or
local, including without limitation the Federal Consumer Credit Protection Act,
the Federal Truth in Lending Act and Regulation Z of the Board;

(w) unless the Administrative Agent has established a Reserve with respect
thereto, which is for goods that have been sold under a purchase order or
pursuant to the terms of a contract or other agreement or understanding (written
or oral) that indicates or purports that any Person other than such Borrower has
or has had an ownership interest in such goods (including but not limited to by
way of retention of title), or which indicates any party other than such
Borrower as payee or remittance party;

(x) which was created on cash on delivery terms;

(y) which is not payable to a Borrower (or, in the case of an Account
transferred to a European Borrower pursuant to an Internal Receivables Purchase
Agreement, the Account Debtor for such Account has not been notified by the
applicable Subsidiary to make payment to such European Borrower);

(z) in which any Person other than such Borrower shall have any direct or
indirect ownership, interest or title or which is acquired by a Borrower
pursuant to an Internal Receivables Purchase Agreement, unless (i) such Internal
Receivables Purchase Agreement is in full force and effect and no party thereto
has defaulted in its obligations thereunder or disaffirmed in writing its
obligations thereunder, and (ii) Agents have received such other documentation
(including a true-sale opinion) reasonably requested by the Administrative Agent
evidencing the ownership of such Account;

(aa) which is subject to any limitation on assignment or other restriction
(whether arising by operation of law, by agreement or otherwise) which would,
under the local governing law of the contract, have the effect of restricting
the assignment for or by way of security or the creation of security, in each
case, unless the Administrative Agent has reasonably determined that such
limitation is not enforceable;

(bb) as to which the contract or agreement underlying such Account is governed
by (or, if no governing law is expressed therein, is deemed to be governed by)
the laws of any jurisdiction other than the United States, Canada, Belgium,
Germany or Switzerland; or

(cc) which has been acquired by a Borrower, or by any earlier owner, as part of
an acquisition of a business or of another set of assets falling under article
442bis of the Belgian Income Tax Code 1992, article 93undecies.B of the Belgian
VAT Code, article 41 quinquies of the Act of 27 June 1969 amending the
arrêté-loi of 28 December 1944 regarding the social security of workers or
article 16ter of the Belgian Royal Decree No. 38 of 27 July 1967 on the social
status of self-employed persons.

In the event that an Account of a Borrower which was previously an Eligible
Account ceases to be an Eligible Account hereunder, such Borrower or the
Borrower Representative shall notify the Administrative Agent thereof through
the submission to the Administrative Agent of the next set of Borrowing Base
Certificates. In determining the amount of an Eligible Account of a Borrower,
the face amount of an Account may, in the Administrative Agent’s Permitted
Discretion, be reduced by, without

 

-18-



--------------------------------------------------------------------------------

duplication of any such reduction and without duplication of any amount of such
Account deemed to be ineligible as a result of the criteria set forth above, to
the extent not reflected in such face amount, (i) the amount of all accrued and
actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that such Borrower may be obligated to rebate to an Account Debtor
pursuant to the terms of any agreement or understanding (written or oral)) and
(ii) the aggregate amount of all cash received in respect of such Account but
not yet applied by such Borrower to reduce the amount of such Account.

“Eligible Inventory” means, at any time, the Inventory of a Borrower which are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below. Eligible Inventory of a Borrower shall not include any
Inventory:

(a) which is not subject to a first priority perfected Lien in favor of the
Administrative Agent (in the case of Inventory located in the U.S.) or the
European Agent (in the case of Inventory located outside of the U.S.) and
governed by the laws of the jurisdiction in which such Inventory is located;

(b) which is subject to any Lien other than (i) a Lien in favor of either Agent
and (ii) a Permitted Encumbrance which does not have priority over the Lien in
favor of either Agent;

(c) which consists of slow moving, obsolete, unmerchantable, defective, used,
unfit for sale, not salable at prices approximating at least the cost of such
Inventory in the ordinary course of business or unacceptable due to age, type,
category and/or quantity;

(d) with respect to which any covenant, representation or warranty contained in
this Agreement or in any Security Agreement has been breached or is not true;

(e) in which any Person other than such Borrower shall (i) have any direct or
indirect ownership, interest or title or (ii) be indicated on any purchase order
or invoice with respect to such Inventory as having or purporting to have an
interest therein (in each case other than Inventory subject to retention of
title rights, which will be governed solely by applicable Reserves established
by the Administrative Agent in its Permitted Discretion);

(f) which constitutes spare or replacement parts, subassemblies, packaging and
shipping material, manufacturing supplies, samples, prototypes, displays or
display items, bill-and-hold or ship-in-place goods, goods that are returned or
marked for return, repossessed goods, defective or damaged goods, goods held on
consignment, or goods which are not of a type held for sale in the ordinary
course of business;

(g) which is not located in an Applicable Eligible Jurisdiction or is in transit
with a common carrier from vendors and suppliers unless such otherwise Eligible
Inventory is in transit from a location in an Applicable Eligible Jurisdiction
owned or, subject to the restrictions set forth in clause (h) below, leased by a
Borrower to a location in an Applicable Eligible Jurisdiction owned or, subject
to the restrictions set forth in clause (h) below, leased by a Borrower;

(h) which is located in any location leased by such Borrower unless (i) the
lessor has delivered to the Administrative Agent a Collateral Access Agreement
or (ii) a Reserve for rent, charges and other amounts due or to become due with
respect to such facility (which Reserve shall not exceed three month’s rent) has
been established by the Administrative Agent in its Permitted Discretion;
provided that to the extent a Collateral Access Agreement has not been obtained
with respect to Inventory located on any such property on or prior to the
Effective Date, such Inventory shall not be deemed ineligible pursuant to this
clause (c)(i) so long as the relevant

 

-19-



--------------------------------------------------------------------------------

Collateral Access Agreement is obtained on or prior to the forty fifth
(45th) day (or in the case of raw materials consisting of zinc, ninetieth
(90th) day) after the Effective Date (or such later date as may be agreed to by
the Administrative Agents), or (ii) the aggregate Dollar Equivalent of the
amount of all Inventory of the Borrowers (or Guarantors) located at such
location does not exceed One Hundred Thousand U.S. Dollars ($100,000);

(i) which is located in any third party warehouse or is in the possession of a
bailee (other than a third party processor) and is not evidenced by a Document,
unless (i) such warehouseman or bailee has delivered to the Administrative Agent
a Collateral Access Agreement and such other documentation as the Administrative
Agent may require or (ii) an appropriate Reserve has been established by the
Administrative Agent in its Permitted Discretion;

(j) which is being processed offsite at a third party location or outside
processor, unless such third party bailee or outside processor has delivered to
the Administrative Agent a Collateral Access Agreement, or is in-transit to or
from such third party location or outside processor;

(k) which is the subject of a consignment by such Borrower as consignor;

(l) which contains or bears any intellectual property rights licensed to such
Borrower unless the Administrative Agent or the European Agent, as applicable,
is satisfied that it may sell or otherwise dispose of such Inventory without
(i) infringing the rights of such licensor, (ii) violating any contract with
such licensor, or (iii) incurring any liability with respect to payment of
royalties other than royalties incurred pursuant to sale of such Inventory under
the current licensing agreement;

(m) which is not reflected in a current inventory report of such Borrower in a
form reasonably acceptable to the Administrative Agent; or

(n) which has been acquired from a Sanctioned Person.

In the event that Inventory of a Borrower which was previously Eligible
Inventory ceases to be Eligible Inventory hereunder, such Borrower or the
Borrower Representative shall notify the Administrative Agent thereof through
the submission to the Administrative Agent of the next Borrowing Base
Certificate.

“Eligible Unbilled Accounts” means, at any time, the Accounts of the US
Borrowers which (i) are Eligible Accounts except for their failure to comply
with subclause (g)(ii) of the definition of Eligible Accounts and (ii) have not
been invoiced but for which Inventory has been sold and shipped or services have
been rendered and which shall be billed not more than thirty (30) days after
such Account is first included in the calculation of the applicable Borrowing
Base or otherwise reported to the Administrative Agent in any Borrowing Base
Certificate as Collateral.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental

 

-20-



--------------------------------------------------------------------------------

Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) any exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the failure of any
Plan to satisfy the “minimum funding standard” (as defined in Section 412 of the
Code or Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by any Borrower or any ERISA Affiliate of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by any Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by any Borrower or any
ERISA Affiliate of any liability with respect to the withdrawal or partial
withdrawal of any Borrower or any ERISA Affiliate from any Plan or Multiemployer
Plan; or (g) the receipt by any Borrower or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from any Borrower or any ERISA
Affiliate of any notice, concerning the imposition upon any Borrower or any
ERISA Affiliate of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent or in reorganization, within the
meaning of Title IV of ERISA.

“EURIBO Impacted Interest Period” has the meaning assigned to such term in the
definition of EURIBO Rate.

“EURIBO Interpolated Rate” means, at any time, for any Interest Period, the rate
per annum (rounded to the same number of decimal places as the EURIBO Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the EURIBO Screen Rate
for the longest period (for which the EURIBO Screen Rate is available) that is
shorter than the EURIBO Impacted Interest Period and (b) the EURIBO Screen Rate
for the shortest period (for which the EURIBO Screen Rate is available) that
exceeds the EURIBO Impacted Interest Period, in each case, at such time.

“EURIBO Rate” means, with respect to any EURIBOR Borrowing for any applicable
Interest Period, the interbank offered rate administered by European Money
Markets Institute (or any other Person that takes over the administration of
such rate) for Euro for a period equal in length to such Interest Period as
displayed on pages EURIBOR01 of the Thomson Reuters screen or, in the event such
rate does not appear on a Thomson Reuters page or screen, on any successor or
substitute page or screen that displays such rate in place of Thomson Reuters,
or if such successor or substitute page or screen ceases to be available, on the
appropriate page of such other information service that publishes such rate
applicable to

 

-21-



--------------------------------------------------------------------------------

Euro as shall be reasonably selected by the Administrative Agent or the European
Agent, as applicable, from time to time in its reasonable discretion (the
“EURIBO Screen Rate”) at approximately 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period; provided that, (x) if
the EURIBO Screen Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement and (y) if the EURIBO Screen Rate shall not
be available at such time for a period equal in length to such Interest Period
(a “EURIBO Impacted Interest Period”), then the EURIBO Rate shall be the EURIBO
Interpolated Rate at such time, subject to Section 2.14 in the event that any
Agent shall reasonably conclude that it shall not be possible to determine such
EURIBO Interpolated Rate (which conclusion shall be conclusive and binding
absent manifest error); provided, that, if any EURIBO Interpolated Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“EURIBO Screen Rate” has the meaning assigned to such term in the definition of
“EURIBO Rate”.

“EURIBOR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bear interest at a rate
determined by reference to the Adjusted EURIBO Rate.

“Euro” or “€” means the single currency of the Participating Member States.

“Eurocurrency”, when used in reference to any Loan or Borrowing denominated in
U.S. Dollars or Sterling, refers to whether such Loan, or the Loans comprising
such Borrowing, bear interest at a rate determined by reference to the Adjusted
LIBO Rate.

“Eurocurrency Payment Office” of an Agent means, for each Foreign Currency, the
office, branch, affiliate or correspondent bank of such Agent for such currency
as specified from time to time by the applicable Agent to the Company and each
Lender.

“European Agent” means J.P. Morgan Europe Limited, in its capacity as European
administrative agent, European collateral agent and security trustee for the
Secured Parties hereunder or, as applicable, such branches or affiliates of J.P.
Morgan Europe Limited as it shall from time to time designate for the purpose of
performing its obligations hereunder in such capacity, and shall include any
successor appointed pursuant to Section 8.06.

“European Availability” means, with respect to the European Borrowers, at any
time, an amount equal to (a) the lesser of (i) the aggregate amount of European
Revolving Subcommitment and (ii) the sum of the European Borrowing Base plus the
Domestic Borrowing Base, minus (b) the sum of (i) the aggregate amount of
European Revolving Exposure relating to the European Borrowers (calculated, with
respect to any Defaulting Lender, as if such Defaulting Lender had funded its
Applicable Percentage of all outstanding Borrowings) and (ii) the aggregate
amount of Domestic Revolving Exposure relating to the Domestic Borrowers
(calculated, with respect to any Defaulting Lender, as if such Defaulting Lender
had funded its Applicable Percentage of all outstanding Borrowings).

“European Borrower” and “European Borrowers” means, individually or
collectively, the Belgian Borrower, each German Borrower and the Swiss Borrower.

“European Borrower Utilization” means, at any time, the sum of (a) the Belgian
Borrower Utilization, plus (b) the German Borrower Utilization, plus (c) the
Swiss Borrower Utilization.

“European Borrowing Base” means, at any time, the aggregate of the Belgian
Borrowing Base, the German Borrowing Base Combined and the Swiss Borrowing Base.

 

-22-



--------------------------------------------------------------------------------

“European Collection Account” means (i) any “Collection Account” as defined in
the applicable Belgian Security Agreement, (ii) any “Collection Account” as
defined in the applicable German Security Agreement and (iii) any “Collection
Account” as defined in the applicable Swiss Security Agreement.

“European Commercial LC Exposure” means, at any time, the sum of (a) the
aggregate undrawn Dollar Equivalent amount of all outstanding commercial
European Letters of Credit plus (b) the aggregate Dollar Equivalent amount of
all European LC Disbursements relating to commercial Letters of Credit that have
not yet been reimbursed by or on behalf of the Borrowers. The European
Commercial LC Exposure of any European Revolving Lender at any time shall be its
Applicable Percentage of the aggregate European Commercial LC Exposure at such
time.

“European Credit Event” means a European Revolving Borrowing, the issuance,
amendment, renewal or extension of a European Letter of Credit, the making of a
European Swingline Loan, European Protective Advance or European Overadvance, or
any of the foregoing.

“European Issuing Bank” means, individually and collectively, each of J.P.
Morgan Europe Limited, Bank of America and, solely with respect to the Existing
Letters of Credit (and not, for the avoidance of doubt, any Letters of Credit
issued on or after the Effective Date), Deutsche Bank, in each case in their
respective capacity as an issuer of European Letters of Credit hereunder, and
any other European Revolving Lender from time to time designated by the Borrower
Representative as a European Issuing Bank, with the consent of such European
Revolving Lender and the Administrative Agent (which consent of the
Administrative Agent shall not be unreasonably withheld or delayed), and their
respective successors in such capacity as provided in Section 2.06(i). A
European Issuing Bank may, in its discretion, arrange for one or more European
Letters of Credit to be issued by its Affiliates, in which case the term
“European Issuing Bank” shall include any such Affiliate with respect to
European Letters of Credit issued by such Affiliate (it being agreed that such
European Issuing Bank shall, or shall cause such Affiliate to, comply with the
requirements of Section 2.06 with respect to such European Letters of Credit).
At any time there is more than one European Issuing Bank, all singular
references to the European Issuing Bank shall mean any European Issuing Bank,
either European Issuing Bank, each European Issuing Bank, the European Issuing
Bank that has issued the applicable European Letter of Credit, or both (or all)
European Issuing Banks, as the context may require.

“European LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“European LC Disbursement” means any payment made by a European Issuing Bank
pursuant to a European Letter of Credit.

“European LC Exposure” means, at any time, the sum of the European Commercial LC
Exposure and the European Standby LC Exposure at such time. The European LC
Exposure of any European Revolving Lender at any time shall be its Applicable
Percentage of the aggregate European LC Exposure at such time.

“European Letters of Credit” means the letters of credit or bank guarantee
issued by a European Issuing Bank pursuant to this Agreement, and the term
“European Letter of Credit” means any one of them or each of them singularly, as
the context may require.

“European Loan Parties” means, collectively, the Belgian Loan Parties, the
German Loan Parties and the Swiss Loan Parties.

“European Overadvance” has the meaning assigned to such term in Section 2.05(b).

 

-23-



--------------------------------------------------------------------------------

“European Percentage” means, with respect to any European Revolving Lender, with
respect to European Revolving Loans, European LC Exposure, European Protective
Advances, European Overadvances or European Swingline Loans, a percentage equal
to a fraction the numerator of which is such European Revolving Lender’s
European Revolving Subcommitment and the denominator of which is the aggregate
amount of European Revolving Subcommitments for all European Revolving Lenders
provided that, if the Revolving Commitments have terminated or expired, the
European Percentages shall be determined based upon such Lender’s share of the
aggregate amount of European Revolving Exposure at that time); provided that, in
accordance with Section 2.20, so long as any Lender shall be a Defaulting
Lender, such Defaulting Lender’s European Revolving Subcommitment shall be
disregarded in the calculations of European Percentage.

“European Protective Advance” has the meaning assigned to such term in
Section 2.04.

“European Qualified Cash” means, at any time with respect to any European
Borrower, the aggregate amount of unrestricted cash of such European Borrower
maintained in bank accounts located in Belgium, Germany and Switzerland and
subject to control agreements (or the functional equivalents thereof) in favor
of the European Agent, and subject to other security arrangements in favor of
the European Agent, in each case in form and substance reasonably satisfactory
to the European Agent; provided, that, during any Cash Dominion Period, European
Qualified Cash shall only include such cash of a European Borrower located in
bank accounts maintained at a Joint Bookrunner or one of its Affiliates.

“European Revolving Exposure” means, with respect to any Lender at any time, the
sum of (a) the Dollar Equivalent of the outstanding principal amount of such
Lender’s European Revolving Loans, European LC Exposure and European Swingline
Exposure at such time, plus (b) an amount equal to its Applicable Percentage of
the aggregate principal amount of the Dollar Equivalent of European Overadvances
outstanding at such time.

“European Revolving Exposure Limitations” has the meaning set forth in
Section 2.01.

“European Revolving Lender” means, as of any date of determination, a Lender
with a European Revolving Subcommitment or, if the Revolving Commitments have
terminated or expired, a Lender with European Revolving Exposure.

“European Revolving Loan” means a Loan made to a European Borrower pursuant to
Section 2.01(b).

“European Revolving Subcommitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make European Revolving Loans and to
acquire participations in European Letters of Credit, European Overadvances and
European Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate permitted amount of such Lender’s European Revolving Exposure
hereunder, as such commitment may be reduced or increased from time to time
pursuant to (a) Section 2.09 and (b) assignments by or to such Lender pursuant
to Section 9.04. The initial Dollar Equivalent amount of each Lender’s European
Revolving Subcommitment is set forth on the Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
European Revolving Subcommitment, as applicable. The aggregate amount of the
Lenders’ European Revolving Subcommitment as of the Effective Date is the Dollar
Equivalent of $300,000,000. The European Revolving Subcommitments are
subcommitments of the Revolving Commitments and do not represent additional
credit exposure.

“European Standby LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn Dollar Equivalent amount of all standby European Letters of Credit
outstanding at such time plus (b) the

 

-24-



--------------------------------------------------------------------------------

aggregate Dollar Equivalent amount of all European LC Disbursements relating to
standby European Letters of Credit that have not yet been reimbursed by or on
behalf of the Borrowers at such time. The European Standby LC Exposure of any
European Revolving Lender at any time shall be its Applicable Percentage of the
aggregate European Standby LC Exposure at such time.

“European Swingline Exposure” means, at any time, the Dollar Equivalent of
aggregate principal amount of all European Swingline Loans outstanding at such
time. The European Swingline Exposure of any European Revolving Lender at any
time shall be its Applicable Percentage of the total European Swingline Exposure
at such time.

“European Swingline Lender” means J.P. Morgan Europe Limited, in its capacity as
lender of European Swingline Loans hereunder. Any consent required of the
European Agent or the Issuing Bank shall also be deemed to be required of the
European Swingline Lender and any consent given by J.P. Morgan Europe Limited in
its capacity as European Agent or Issuing Bank shall be deemed given by J.P.
Morgan Europe Limited in its capacity as European Swingline Lender.

“European Swingline Loan” has the meaning assigned to such term in
Section 2.05(a).

“European Treaty” shall mean the Treaty establishing the European Community
being the Treaty of Rome of March 25, 1957, as amended by the Single European
Act 1986, the Maastricht Treaty (which was signed at Maastricht on February 7,
1992) and the Treaty of Amsterdam (which was signed in Amsterdam on October 2,
1997).

“European Union Regulation” means the Council of the European Union Regulation
No. 1346/2000 on Insolvency Proceedings.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into U.S. Dollars, as set
forth at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of U.S. Dollars with such Foreign Currency, for delivery two
(2) Business Days later; provided that, if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent, after consultation with the Borrower Representative, may
use any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

“Excluded Domestic Subsidiary” means, at any date of determination, any Domestic
Subsidiary that (a) constitutes an Immaterial Subsidiary or (b) is (or is
treated for U.S. federal income tax purposes as a disregarded entity of) a
“controlled foreign corporation” as defined in Section 957 of the Code. The list
of Excluded Domestic Subsidiaries as of the Effective Date is set forth on
Schedule 1.01(A).

“Excluded Foreign Subsidiary” means, at any date of determination, (a) any
Foreign Subsidiary that is not a European Borrower, and (b) any other Foreign
Subsidiary that constitutes an Immaterial Subsidiary. The list of Excluded
Foreign Subsidiaries as of the Effective Date is set forth on Schedule 1.01(A).

 

-25-



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Loan Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Guarantor of, or the grant by such Loan Guarantor of a security interest to
secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Guarantor’s failure for
any reason to constitute an ECP at the time the Guarantee of such Loan Guarantor
or the grant of such security interest becomes or would become effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, Belgian,
German, U.S. or Swiss federal withholding Taxes imposed on amounts payable to or
for the account of such Lender with respect to an applicable interest in a Loan,
Letter of Credit or Commitment pursuant to the applicable law in effect on the
date on which (i) such Lender acquires such interest in the Loan, Letter of
Credit or Commitment (other than pursuant to an assignment request by the
Borrowers under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan, Letter of Credit
or Commitment or to such Lender immediately before it changed its lending
office; (c) Taxes attributable to such Recipient’s failure to comply with
Section 2.17(f); and (d) any U.S. Federal withholding Taxes imposed under FATCA.

“Existing Letters of Credit” means the letters of credit identified on Schedule
2.06.

“External Receivables Purchase Agreement” means any receivables purchase
agreement and any related servicing agreements between a Loan Party, on the one
hand, and a financial institution who purchases receivables from a Loan Party,
on the other hand, in each case, inter alia, for the sale and transfer of
Accounts by such Loan Party, as each such agreement may be amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.

“fair market value” means the fair market value of the relevant property or
asset as determined in good faith by the Company.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“FCCR Test Period” means any period (a) commencing on the last day of the most
recent period of four consecutive fiscal quarters of the Company then ended for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b) (or, if prior to the date of the delivery of the first financial statements
to be delivered pursuant to Section 5.01(a) or (b), the most recent financial
statements referred to in Section 3.04(a)) on or prior to the date Aggregate
Availability at any time is less than the greater of (i) 10% of the lesser of
(A) the Aggregate Revolving Commitment and (B) the Aggregate Borrowing Base and
(ii) $40,000,000, and (b) ending on the day after Aggregate Availability has
exceeded the

 

-26-



--------------------------------------------------------------------------------

greater of (i) 10% of the lesser of (A) the Aggregate Revolving Commitment and
(B) the Aggregate Borrowing Base and (ii) $40,000,000, in either case, for
twenty-one (21) consecutive days.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided, that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of a Borrower or a director or manager
fulfilling such role.

“Fixed Charge Coverage Ratio” means, at any date, the ratio of (a) EBITDA minus
Unfinanced Capital Expenditures to (b) Fixed Charges, all calculated for the
period of four consecutive fiscal quarters ended on such date (or, if such date
is not the last day of a fiscal quarter, ended on the last day of the fiscal
quarter most recently ended prior to such date). For the purposes of the Fixed
Charge Coverage Ratio, EBITDA shall be determined on a Pro Forma Basis.

“Fixed Charges” means, for any period, without duplication, cash Interest
Expense, plus scheduled principal payments on Indebtedness actually made in
cash, plus expenses for taxes paid in cash, plus dividends or distributions paid
in cash, plus Capital Lease Obligation payments made in cash, all calculated for
the Company and its Subsidiaries on a consolidated basis in accordance with
GAAP.

“Foreign Currency” and “Foreign Currencies” means the Agreed Currencies other
than U.S. Dollars.

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Equivalent of the aggregate undrawn and unexpired amount of all outstanding
Foreign Currency Letters of Credit at such time plus (b) the aggregate principal
Dollar Equivalent of all LC Disbursements in respect of Foreign Currency Letters
of Credit that have not yet been reimbursed at such time.

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

“Foreign Guaranteed Obligations” has the meaning assigned to such term in
Section 11.01.

“Foreign Lender” means (a) if a Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if a Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes.

“Foreign Loan Parties” means the European Loan Parties and any other Person
organized under the laws of any jurisdiction other than the laws of a
jurisdiction located in the U.S., in each case that becomes a party hereto and
to a Security Agreement, whether by joinder or otherwise.

“Foreign Obligated Party” has the meaning assigned to such term in
Section 11.02.

“Foreign Pension Plan” means any pension plan, pension undertaking, supplemental
pension, retirement savings or other retirement income plan, obligation or
arrangement or any kind that is not subject to U.S. law and that is established,
maintained or contributed to by any Loan Party or any of its

 

-27-



--------------------------------------------------------------------------------

Subsidiaries or Affiliates in respect of which any Loan Party or any of its
Subsidiaries or Affiliates has any liability, obligation or contingent
liability.

“Foreign Secured Obligations” means all Secured Obligations of the European Loan
Parties and, as applicable, any other Foreign Loan Parties. For the avoidance of
doubt, the Foreign Secured Obligations exclude all Secured Obligations of any
Domestic Loan Party.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“Funding Account” has the meaning assigned to such term in Section 4.01(h).

“GAAP” means generally accepted accounting principles in the U.S.

“German Borrower” and “German Borrowers” means, individually or collectively,
the German Borrower A and, subject to Section 2.24, the German Borrower B.

“German Borrower A” means Aleris Rolled Products Germany GmbH, a company with
limited liability (GmbH) incorporated in Germany and registered with the
commercial register (Handelsregister) of the local court (Amtsgericht) of
Koblenz under registration number HRB 4239.

“German Borrower A Utilization” means, at any time, the Dollar Equivalent of the
excess (if any) of (a) the aggregate German Revolving Exposure A, minus (b) the
German Borrowing Base A.

“German Borrower B” means Aleris Casthouse Germany GmbH, a company with limited
liability (GmbH) incorporated in Germany and registered with the commercial
register (Handelsregister) of the local court (Amtsgericht) of Koblenz under
registration number HRB 1064.

“German Borrower B Utilization” means, at any time, the Dollar Equivalent of the
excess (if any) of (a) the aggregate German Revolving Exposure B, minus (b) the
German Borrowing Base Combined.

“German Borrower Utilization” means, at any time, the sum of (a) the German
Borrower A Utilization, plus (b) the German Borrower B Utilization.

“German Borrowing Base A” means, at any time, with respect to the German
Borrower A, the sum of (a) 85% of the German Borrower A’s Eligible Accounts at
such time, plus (b) the lesser of (i) 80% of the German Borrower A’s Eligible
Inventory, at such time, valued at the lower of cost or market value, determined
on a first-in-first-out basis and (ii) the product of 85% multiplied by the Net
Orderly Liquidation Value percentage identified in the most recently completed
inventory appraisal ordered by the Administrative Agent multiplied by the German
Borrower A’s Eligible Inventory, valued at the lower of cost or market value,
determined on a first-in-first-out basis, plus (c) 100% of the German Borrower
A’s European Qualified Cash at such time, minus (d) Reserves related to the
German Borrower A established by the Administrative Agent in its Permitted
Discretion. The Administrative Agent may, in its Permitted Discretion, establish
additional Reserves against eligibility and adjust Reserves used in computing
the German Borrowing Base A, with any such changes to be effective three
(3) Business Days after delivery of notice thereof to the Borrower
Representative and the Lenders. The German Borrowing Base A at any time shall be
determined by reference to the most recent applicable Borrowing Base Certificate
delivered to the Administrative Agent pursuant to Section 5.01(g) of this
Agreement.

“German Borrowing Base B” means, at any time, with respect to the German
Borrower B, the sum of (a) 85% of the German Borrower B’s Eligible Accounts at
such time, plus (b) the lesser of (i) 80% of the German Borrower B’s Eligible
Inventory, at such time, valued at the lower of cost or market value, determined
on a first-in-first-out basis and (ii) the product of 85% multiplied by the Net
Orderly

 

-28-



--------------------------------------------------------------------------------

Liquidation Value percentage identified in the most recently completed inventory
appraisal ordered by the Administrative Agent multiplied by the German Borrower
B’s Eligible Inventory, valued at the lower of cost or market value, determined
on a first-in-first-out basis, plus (c) 100% of the German Borrower B’s European
Qualified Cash at such time, minus (d) Reserves related to the German Borrower B
established by the Administrative Agent in its Permitted Discretion. The
Administrative Agent may, in its Permitted Discretion, establish additional
Reserves against eligibility and adjust Reserves used in computing the German
Borrowing Base B, with any such changes to be effective three (3) Business Days
after delivery of notice thereof to the Borrower Representative and the Lenders.
The German Borrowing Base B at any time shall be determined by reference to the
most recent applicable Borrowing Base Certificate delivered to the
Administrative Agent pursuant to Section 5.01(g) of this Agreement.

“German Borrowing Base Combined” means, at any time, the sum of the German
Borrowing Base A and the German Borrowing Base B.

“German Collateral Documents” means, collectively, the German Security
Agreements and any other German law governed agreements, instruments and
documents executed by any Loan Party in connection with this Agreement that are
intended to create, perfect or evidence Liens on the Collateral to secure the
Foreign Secured Obligations, including, without limitation, all other security
agreements, pledge agreements, loan agreements, notes, guarantees, subordination
agreements, pledges, powers of attorney, consents, assignments, contracts, fee
letters, notices, leases, financing statements and all other written matter
whether theretofore, now or hereafter executed by any Loan Party and delivered
to the Administrative Agent.

“German Guarantee Limitations” means the limitations set forth in Section 11.15
of this Agreement.

“German Insolvency Code” means the German insolvency code (Insolvenzordnung).

“German Insolvency Event” means:

(a) a German Relevant Entity is unable or admits its inability to pay its debts
as they fall due or is deemed to or declared to be unable to pay its debts under
applicable law, suspends or threatens to suspend making payments on any of its
debts or, by reason of actual or anticipated financial difficulties, commences
negotiations with one or more of its creditors with a view to rescheduling any
of its indebtedness, including a stoppage of payment situation
(Zahlungsunfähigkeit), a status of over-indebtedness (Überschuldung) or actual
insolvency proceedings;

(b) a moratorium is declared in respect of any Indebtedness of a German Relevant
Entity;

(c) such German Relevant Entity is otherwise in a situation to file for
insolvency because of any of the reasons set out in Sections 17 to 19 of the
German Insolvency Code and (ii) a petition for insolvency proceedings in respect
of its assets (Antrag auf Eröffnung eines insolvenzverfahrens) has been filed
based on Sections 17 to 19 of the German Insolvency Code (Insolvenzordnung); or

(d) any procedure or step analogous to the foregoing taken in any jurisdiction;

provided that, this definition shall not apply to any insolvency petition which
is frivolous or vexatious and is discharged, stayed or dismissed within fourteen
(14) days of notice thereof to any German Relevant Entity becoming aware of the
same.

 

-29-



--------------------------------------------------------------------------------

“German Loan Parties” means, collectively, the German Borrowers and each other
Person that is organized under the laws of Germany and becomes a party hereto
and to a German Security Agreement.

“German Relevant Entity” means any German Loan Party or any Loan Party capable
of becoming subject of insolvency proceedings under the German Insolvency Code
(Insolvenzordnung).

“German Revolving Exposure A” means, at any time, the European Revolving
Exposure to the German Borrower A at such time.

“German Revolving Exposure B” means, at any time, the European Revolving
Exposure to the German Borrower B at such time.

“German Revolving Exposure Combined” means, at any time, the European Revolving
Exposure to the German Borrowers at such time.

“German Security Agreements” means, collectively, any (a) global assignment
agreement between a German Loan Party as assignor and the European Agent as
assignee, regarding the assignment of trade receivables, insurance claims and/or
intra-group receivables, (b) security transfer agreement between a German Loan
Party as transferor and the European Agent as transferee, regarding the security
transfer of title of inventory, (c) account pledge agreement between a German
Loan Party as pledgor and the European Agent as pledgee, regarding the pledge
over certain bank accounts, and (d) and any other pledge or security agreement
governed by the laws of Germany and entered into, after the date of this
Agreement by any other German Loan Party (as required by this Agreement or any
other Loan Document) or any other Person for the benefit of the European Agent
and the other Secured Parties in respect of Collateral, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

“Germany” means the Federal Republic of Germany.

“Governmental Authority” means the government of the U.S., Belgium, Germany,
Switzerland or any other nation or any political subdivision thereof, whether
state, provincial, territorial or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity (including
any European supranational body) exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government, including the European Central Bank and the Council of Ministers of
the European Union.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include (i) endorsements
for collection or deposit in the ordinary course of business, (ii) customary and
reasonable indemnity obligations in effect on the Effective Date or entered into
in connection with any acquisition or disposition of assets permitted hereunder
(other than obligations with respect to Indebtedness), or (iii) performance
guarantees provided by the Company or any of its Subsidiaries for the benefit of
a Wholly-Owned Subsidiary and entered into in the ordinary course of business.

 

-30-



--------------------------------------------------------------------------------

“Guaranteed Obligations” means, collectively, the Domestic Guaranteed
Obligations and the Foreign Guaranteed Obligations.

“Hazardous Materials” means: (a) any substance, material, or waste that is
included within the definitions of “hazardous substances,” “hazardous
materials,” “hazardous waste,” “toxic substances,” “toxic materials,” “toxic
waste,” or words of similar import in any Environmental Law; (b) those
substances listed as hazardous substances by the U.S. Department of
Transportation (or any successor agency) (49 C.F.R. 172.101 and amendments
thereto) or by the Environmental Protection Agency (or any successor agency) (40
C.F.R. Part 302 and amendments thereto); and (c) any substance, material, or
waste that is petroleum, petroleum-related, or a petroleum by-product, asbestos
or asbestos-containing material, polychlorinated biphenyls, flammable,
explosive, radioactive, freon gas, radon, or a pesticide, herbicide, or any
other agricultural chemical.

“Holdings” means Aleris Corporation, a Delaware corporation, and any successor
in interest thereto permitted under this Agreement.

“IFRS” means the body of pronouncements issued by the International Accounting
Standards Board (IASB), including International Financial Reporting Standards
and interpretations approved by the IASB, International Accounting Standards and
Standing Interpretations Committee interpretations approved by the predecessor
International Accounting Standards Committee and adapted for the use in the
European Union.

“Immaterial Subsidiary” means, as of any date of determination, any Subsidiary
designated as such in writing by the Company to the Administrative Agent that
had consolidated assets representing five percent (5%) or less of the
Consolidated Total Assets on the last day of the most recent fiscal quarter;
provided, that the consolidated assets of all Subsidiaries that would otherwise
be deemed Immaterial Subsidiaries under this definition shall not exceed ten
percent (10%) of the Consolidated Total Assets. Notwithstanding the foregoing,
unless otherwise designated as such by the Company, each Subsidiary of the
Company organized under the laws of the People’s Republic of China shall
constitute an Immaterial Subsidiary.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(j) obligations under any liquidated earn-out, (k) any other Synthetic Lease
Obligations and (l) obligations, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under any and
all Swap Agreements, to the extent required to be shown as a liability on a
balance sheet prepared in accordance with GAAP. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Notwithstanding
the foregoing, (i) Indebtedness shall not include any trade payables and accrued
expenses incurred in the ordinary course of business or purchase price holdbacks
arising in the ordinary

 

-31-



--------------------------------------------------------------------------------

course of business in respect of a portion of the purchase price of an asset to
satisfy warranties or other unperformed obligations of the seller of such asset
and (ii) solely for purposes of calculating the Net Leverage Ratio and the Total
Secured Leverage Ratio at any time, Total Indebtedness shall not include any
Indebtedness of the type described in clauses (c), (h) (to the extent arising
from a commercial letter of credit), (j) or (k) above.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a) hereof, Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

“Information” has the meaning assigned to such term in Section 9.12.

“Internal Receivables Purchase Agreement” means any receivables purchase
agreement and any related servicing agreements between a Subsidiary of the
Company, on the one hand, and a European Borrower who purchases Accounts from
such Subsidiary, on the other hand, in each case, inter alia, for the sale and
transfer of Accounts by such Subsidiary to a European Borrower, as each such
agreement may be amended, modified or supplemented from time to time in
accordance with the terms hereof and thereof.

“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Coverage Ratio” means, at any date, the ratio of (a) EBITDA to
(b) Interest Expense, all calculated for the period of four consecutive fiscal
quarters ended on such date (or, if such date is not the last day of a fiscal
quarter, ended on the last day of the fiscal quarter most recently ended prior
to such date). For the purposes of the Interest Coverage Ratio, EBITDA shall be
determined on a Pro Forma Basis.

“Interest Expense” means, for any period, total interest expense (including that
attributable to Capital Lease Obligations) of the Company and its Subsidiaries
for such period with respect to all outstanding Indebtedness of the Company and
its Subsidiaries (including all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptances and net
costs under Swap Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP), calculated on a
consolidated basis for the Company and its Subsidiaries for such period in
accordance with GAAP.

“Interest Payment Date” means (a) with respect to any CBFR Loan and any European
Swingline Loan, the first day of each calendar quarter and the Maturity Date,
and (b) with respect to any Eurocurrency Loan or EURIBOR Loan (other than a
European Swingline Loan), the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part (and, in the case of a Eurocurrency
Borrowing or EURIBOR Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period) and the Maturity Date.

“Interest Period” means, with respect to any Eurocurrency Borrowing or EURIBOR
Borrowing, the period commencing on the date of such Eurocurrency Borrowing or
EURIBOR Borrowing and ending on the numerically corresponding day in the
calendar month that is one, two, three or six months thereafter, as the Borrower
Representative may elect; provided, that (i) if any Interest Period would end

 

-32-



--------------------------------------------------------------------------------

on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless, such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day and (ii) any Interest Period that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

“Inventory” has the meaning assigned to such term in each applicable Security
Agreement.

“Investment” has the meaning assigned to such term in Section 6.04.

“Investment Condition” means, with respect to any proposed Investment under
Section 6.04(q), a condition that is satisfied if (a) no Event of Default has
occurred and is continuing or would result after giving effect to such action,
and (b) either (i) after giving effect to such Investment as if it occurred on
the first day of the applicable Pro Forma Period, the sum of pro forma Aggregate
Availability and unrestricted cash on hand (without duplication of any Domestic
Qualified Cash or European Qualified Cash included in the calculation of
Aggregate Availability) of the Company and its Subsidiaries is greater than
seventeen and one half of one percent (17.5%) of the lesser of (A) the Aggregate
Revolving Commitment and (B) the Aggregate Borrowing Base, in each case at all
times during such Pro Forma Period, or (ii) both (A) after giving effect to such
proposed designated action as if it occurred on the first day of such Pro Forma
Period, the sum of pro forma Aggregate Availability and unrestricted cash on
hand of the Company and its Subsidiaries is greater than twelve and one half of
one percent (12.5%) of the lesser of (1) the Aggregate Revolving Commitment and
(2) the Aggregate Borrowing Base, in each case at all times during such Pro
Forma Period and (B) the Fixed Charge Coverage Ratio, computed on a pro forma
basis after giving effect to such proposed Investment for the period of four
consecutive fiscal quarters ending on the most recent fiscal quarter of the
Company for which financial statements have been delivered pursuant to
Section 5.01, shall be greater than one (1.0) to one (1.0).

“IRS” means the U.S. Internal Revenue Service.

“Issuing Bank” means the Domestic Issuing Bank or the European Issuing Bank, as
the context requires.

“Issuing Bank Sublimits” means, as of the Effective Date, (i) the Dollar
Equivalent of Fifty Two Million Five Hundred Thousand U.S. Dollars
($52,500,000), in the case of Chase, (ii) the Dollar Equivalent of Fifty Two
Million Five Hundred Thousand U.S. Dollars ($52,500,000), in the case of Bank of
America, and (iii) the Dollar Equivalent of Twenty Million U.S. Dollars
($20,000,000), in the case of Deutsche Bank; provided, that, any Issuing Bank’s
Issuing Bank Sublimit may be adjusted upon mutual written agreement between
Borrowers and such Issuing Bank.

“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit D.

“Joint Bookrunners” means, collectively, JPMorgan, Bank of America, Wells Fargo,
Barclays and Deutsche Bank Securities.

“Joint Lead Arrangers” means, collectively, JPMorgan and Bank of America.

“JPMorgan” means J.P. Morgan Securities LLC.

 

-33-



--------------------------------------------------------------------------------

“LC Collateral Account” means a Domestic LC Collateral Account or a European LC
Collateral Account.

“LC Disbursement” means a Domestic LC Disbursement or European LC Disbursement.

“LC Exposure” means, collectively, the Domestic LC Exposure and the European LC
Exposure.

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a Lender hereunder pursuant to Section 2.09 or an
Assignment and Assumption, other than any such Person that ceases to be a Lender
hereunder pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes each Swingline Lender and each Issuing
Bank.

“Letters of Credit” means, collectively, the Domestic Letters of Credit and the
European Letters of Credit, and the term “Letter of Credit” means any one of
them or each of them singularly, as the context may require.

“LIBO Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“LIBO Interpolated Rate” means, at any time, for any Interest Period, the rate
per annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the LIBO Impacted Interest Period and (b) the LIBO Screen Rate for the
shortest period (for which the LIBO Screen Rate is available) that exceeds the
LIBO Impacted Interest Period, in each case, at such time.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any applicable
Interest Period or for any CBFR Borrowing, the London interbank offered rate
administered by ICE Benchmark Administration Limited (or any other Person that
takes over the administration of such rate) for Sterling or U.S. Dollars (as
applicable) and for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Thomson Reuters screen or, in the
event such rate does not appear on a Thomson Reuters page or screen, on any
successor or substitute page or screen that displays such rate in place of
Thomson Reuters, or if such successor or substitute page or screen ceases to be
available, on the appropriate page of such other information service that
publishes such rate applicable to the relevant currency as shall be reasonably
selected by the Administrative Agent or the European Agent, as applicable, from
time to time in its reasonable discretion (the “LIBO Screen Rate”) at
approximately 11:00 a.m., London time, two (2) Business Days prior (or the same
Business Day for Sterling) to the commencement of such Interest Period; provided
that, (x) if the LIBO Screen Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement and (y) if the LIBO Screen Rate
shall not be available at such time for a period equal in length to such
Interest Period (an “LIBO Impacted Interest Period”), then the LIBO Rate shall
be the LIBO Interpolated Rate at such time, subject to Section 2.14 in the event
that any Agent shall conclude that it shall not be possible to determine such
LIBO Interpolated Rate (which conclusion shall be conclusive and binding absent
manifest error); provided, further that, if any LIBO Interpolated Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement. Notwithstanding the above, to the extent that “LIBO Rate” or
“Adjusted LIBO Rate” is used in connection with a CBFR Borrowing, such rate
shall be determined as modified by the definition of Adjusted One Month LIBO
Rate.

“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

 

-34-



--------------------------------------------------------------------------------

“Lien” means (a) any mortgage, deed of trust, lien, pledge, hypothecation,
encumbrance, assignment by way of security, charge or security interest in, on
or of such asset, or any agreement, undertaking or arrangement having a similar
effect, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing (other
than operating leases)) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.

“Loan Documents” means, collectively, this Agreement, any promissory notes
issued pursuant to this Agreement, any Letter of Credit applications, the
Collateral Documents, the Loan Guarantee, and all other agreements, instruments,
documents and certificates identified in Section 4.01 executed and delivered to,
or in favor of, any Agent or any Lender and including all other pledges, powers
of attorney, consents, assignments, contracts, notices, letter of credit
agreements and all other written matter whether heretofore, now or hereafter
executed by or on behalf of any Loan Party, or any employee of any Loan Party,
and delivered to any Agent or any Lender in connection with this Agreement or
the transactions contemplated hereby. Any reference in this Agreement or any
other Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.

“Loan Guarantor” means each Loan Party, and shall include each Domestic Loan
Party in the case of Article X and each Foreign Loan Party in the case of
Article XI.

“Loan Guarantee” means, collectively, Article X and Article XI of this Agreement
and, if applicable, each separate Guarantee, in form and substance satisfactory
to the Administrative Agent, delivered by each Loan Guarantor that is a Foreign
Subsidiary (which Guarantee shall be governed by the laws of the country in
which such Foreign Subsidiary is located), as it may be amended or modified and
in effect from time to time.

“Loan Parties” means, collectively, the Domestic Loan Parties, the European Loan
Parties, and any other Person who becomes a party to this Agreement pursuant to
a Joinder Agreement and their successors and assigns, and the term “Loan Party”
shall mean any one of them or all of them individually, as the context may
require.

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans, Overadvances and Protective Advances.

“Local GAAP” shall mean with respect to any Foreign Subsidiary of the Company
generally accepted accounting principles in the jurisdiction of organization of
such Subsidiary as in effect from time to time and/or, at the option of such
Foreign Subsidiary, IFRS.

“Local Time” means (a) New York City time in the case of a Loan, Borrowing or LC
Disbursement in respect of any Domestic Borrower and (b) London time in the case
of a Loan, Borrowing or LC Disbursement in respect of any European Borrower.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Loan Parties,
taken as a whole, (b) the ability of the Loan Parties, taken as a whole to
perform their payment obligations under the Loan Documents, (c) the validity or
enforceability of either Agent’s Liens (in each case, on behalf of itself and
other Secured Parties) on the Collateral or the priority of such Liens, or
(d) the rights of or remedies available to the Agents, the Issuing Banks or the
Lenders under any of the Loan Documents.

 

-35-



--------------------------------------------------------------------------------

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Loan Parties and their Subsidiaries in an aggregate principal amount
exceeding $30,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Company or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that Company or such Subsidiary would
be required to pay if such Swap Agreement were terminated at such time.

“Maturity Date” means June 15, 2020 or any earlier date on which the Commitments
are reduced to zero or otherwise terminated pursuant to the terms hereof;
provided, that (a) the Maturity Date shall be deemed to be the date that is
sixty (60) days prior to the scheduled maturity date of the 2018 Notes, unless
(i) the 2018 Notes are refinanced with Indebtedness permitted under this
Agreement having a scheduled maturity date no earlier than December 15, 2020,
(ii) the 2018 Notes are repaid and terminated with cash on hand of the Loan
Parties and, immediately after giving effect to such repayment and termination,
Aggregate Availability is greater than or equal to One Hundred Million U.S.
Dollars ($100,000,000), or (iii) the 2018 Notes are partially refinanced (in the
manner set forth in subclause (a)(i) above) and partially repaid and terminated
(in the manner set forth in subclause (a)(ii) above), and in each case described
in subclauses (a)(i), (a)(ii) and (a)(iii) above, no more than Ten Million U.S.
Dollars ($10,000,000) of 2018 Notes remain outstanding thereafter; and (b) so
long as the 2018 Notes have been refinanced and/or repaid and terminated as
provided in clause (a) above, the Maturity Date shall be deemed to be the date
that is sixty (60) days prior to the scheduled maturity date 2020 Notes
(Combined), unless (i) the 2020 Notes (Combined) are refinanced with
Indebtedness permitted under this Agreement having a scheduled maturity date no
earlier than December 15, 2020, (ii) the 2020 Notes (Combined) are repaid and
terminated with cash on hand of the Loan Parties and, immediately after giving
effect to such repayment and termination, Aggregate Availability is greater than
or equal to One Hundred Million U.S. Dollars $100,000,000 or (iii) the 2020
Notes (Combined) are partially refinanced (in the manner set forth in subclause
(b)(i) above) and partially repaid and terminated (in the manner set forth in
subclause (b)(ii) above), and in each case described in subclauses (b)(i),
(b)(ii) and (b)(iii), no more than Ten Million U.S. Dollars ($10,000,000) of
2020 Notes (Combined) remain outstanding thereafter.

“Maximum Rate” has the meaning assigned to such term in Section 9.17.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Leverage Ratio” means, at any date, the ratio of (a) the amount equal to
(i) Total Indebtedness on such date minus (ii) the Dollar Equivalent of the
aggregate amount of all unrestricted cash of the Company and its Subsidiaries as
of such date, to (b) EBITDA for the period of four consecutive fiscal quarters
ended on such date (or, if such date is not the last day of a fiscal quarter,
ended on the last day of the fiscal quarter most recently ended prior to such
date). For the purposes of the Net Leverage Ratio, EBITDA shall be determined on
a Pro Forma Basis.

“Net Orderly Liquidation Value” means, with respect to Inventory of any Person,
the orderly liquidation value thereof as determined in a manner reasonably
acceptable to the Administrative Agent by an appraiser reasonably acceptable to
the Administrative Agent, net of all costs of liquidation thereof.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or

 

-36-



--------------------------------------------------------------------------------

similar event, condemnation awards and similar payments, minus (b) the sum of
(i) all reasonable fees and out-of-pocket expenses paid to third parties (other
than Affiliates) in connection with such event (including fees, commissions,
attorney’s and other professional fees and taxes paid or payable (direct or
indirect) in respect thereof), (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer of the Borrower Representative); provided that no
Net Proceeds calculated above shall constitute Net Proceeds until the aggregate
amount of all Net Proceeds in any applicable fiscal year exceeds Twenty-Five
Million U.S. Dollars ($25,000,000).

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

“Oaktree Capital” means Oaktree Capital Management, L.P. and any fund or
investment vehicle that (a) is organized by such Person for the purpose of
making equity or debt investments in one or more companies and (b) is controlled
by, or under common control with, such Person. For purposes of this definition
“control” means the power to direct or cause the direction of management and
policies of a Person, whether by contract or otherwise.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all Swap Obligations, all accrued and unpaid fees
and all expenses, reimbursements, indemnities and other obligations and
indebtedness (including interest and fees accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), the Parallel Debt, obligations
and liabilities of any of the Loan Parties to any of the Lenders, the Agents,
the Issuing Bank or any indemnified party, individually or collectively,
existing on the Effective Date or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or in respect of any of the Loans made or reimbursement or other
obligations incurred or any of the Letters of Credit or other instruments at any
time evidencing any thereof.

“Original Currency” has the meaning assigned to such term in Section 2.18.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
any Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Overadvance” has the meaning assigned to such term in Section 2.05(b).

 

-37-



--------------------------------------------------------------------------------

“Overnight LIBO Rate” means a rate per annum equal to the London interbank
offered rate as administered by ICE Benchmark Administration Limited (or any
other Person that takes over the administration of such rate) for overnight
deposits in any Agreed Currency (as the case may be) as displayed on the
applicable Thomson Reuters screen page (currently page LIBOR01) (or, in the
event such rate does not appear on a page of the Thomson Reuters screen, on the
appropriate page of such other information service that publishes such rate as
shall be reasonably selected by the Administrative Agent from time to time in
its reasonable discretion) at approximately 11:00 a.m., London time, on such
day; provided that if an Overnight LIBO Rate shall be less than zero, such rate
shall be deemed to be zero for all purposes of this Agreement.

“Parallel Debt” has the meaning assigned to such term in Section 8.09(e).

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to economic and monetary union.

“Payment Condition” means, with respect to any proposed designated action on any
date, a condition that is satisfied if (a) no Event of Default has occurred and
is continuing or would result after giving effect to such action, and (b) either
(i) after giving effect to such proposed action as if it occurred on the first
day of the applicable Pro Forma Period, pro forma Aggregate Availability is
greater than twenty percent (20%) of the lesser of (A) the Aggregate Revolving
Commitment and (B) the Aggregate Borrowing Base, in each case at all times
during such Pro Forma Period, or (ii) both (A) after giving effect to such
proposed action as if it occurred on the first day of such Pro Forma Period, the
pro forma Aggregate Availability is greater than twelve and one half of one
percent (12.5%) of the lesser of (1) the Aggregate Revolving Commitment and
(2) the Aggregate Borrowing Base, in each case at all times during such Pro
Forma Period and (B) the Fixed Charge Coverage Ratio, computed on a pro forma
basis (with any prepayment of Indebtedness being deemed to be a Fixed Charge for
such pro forma calculation) after giving effect to such proposed action for the
period of four consecutive fiscal quarters ending on the most recent fiscal
quarter of the Company for which financial statements have been delivered
pursuant to Section 5.01, shall be greater than one (1.0) to one (1.0).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Plan” means any Plan or any Foreign Pension Plan.

“Permitted Acquisition” means any Acquisition by any Loan Party in a transaction
that satisfies each of the following requirements:

(a) such Acquisition is not a hostile or contested acquisition;

(b) the business acquired in connection with such Acquisition is not primarily
engaged, directly or indirectly, in any line of business other than the
businesses in which the Loan Parties are engaged on the Effective Date and any
business activities that are substantially similar, related, or incidental
thereto;

 

-38-



--------------------------------------------------------------------------------

(c) both before and after giving effect to such Acquisition and the Loans (if
any) requested to be made in connection therewith, each of the representations
and warranties in the Loan Documents is true and correct in all material
respects (except (i) any such representation or warranty which relates to a
specified prior date and (ii) to the extent the Lenders have been notified in
writing by the Loan Parties that any representation or warranty is not correct
and the Lenders have explicitly waived in writing compliance with such
representation or warranty) and no Default exists, will exist, or would result
therefrom;

(d) as soon as available, but not less than ten (10) days prior to such
Acquisition, the Borrower Representative has provided the Administrative Agent
(i) notice of such Acquisition and (ii) to the extent available to the Borrower
Representative and subject to compliance with any applicable confidentiality
obligations, a copy of all business and financial information reasonably
requested by the Administrative Agent including pro forma financial statements,
statements of cash flow, and Availability projections;

(e) if the Accounts and Inventory acquired in connection with such Acquisition
are proposed to be included in the determination of any Borrowing Base and
would, if so included, constitute ten percent (10%) or more of the Borrowing
Base, the Administrative Agent shall have (i) received an appraisal of such
Inventory from one or more firms reasonably satisfactory to the Administrative
Agent and (ii) conducted an audit and field examination of such Accounts and
Inventory, the results of which in each case shall be reasonably satisfactory to
the Administrative Agent;

(f) if such Acquisition is an acquisition by a Borrower or a Loan Party of the
Equity Interests of a Person, such Acquisition is structured so that the
acquired Person shall become a Subsidiary of a Borrower;

(g) if such Acquisition involves a merger or a consolidation involving a
Borrower or any other Loan Party, such Borrower or such Loan Party, as
applicable, shall be the surviving entity;

(h) no Loan Party shall, as a result of or in connection with any such
Acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation, or other matters) that could
reasonably be expected to have a Material Adverse Effect;

(i) with respect to any such Acquisition involving total consideration in excess
of Twenty-Five Million U.S. Dollars ($25,000,000), the Borrower Representative
shall certify to the Agents and the Lenders (and provide the Agents and the
Lenders with a pro forma calculation in form and substance reasonably
satisfactory to the Agents and the Lenders) that, after giving effect to the
completion of such Acquisition, the Investment Condition shall be satisfied;

(j) all actions required to be taken with respect to any newly acquired or
formed Wholly-Owned Subsidiary of a Borrower or a Loan Party, as applicable, to
the extent required under Section 5.20 shall be taken; and

(k) the Borrower Representative shall have delivered to the Administrative Agent
the final executed material documentation relating to such Acquisition within 15
days following the consummation thereof.

“Permitted Discretion” means the commercially reasonable exercise of the
Administrative Agent’s or European Agent’s, as applicable, good faith credit
judgment in accordance with customary business practices for comparable
asset-based lending transactions in the Company’s industry in consideration of
any factor which is reasonably likely to (i) materially and adversely affect the
value of any Collateral, the enforceability or priority of the Liens thereon or
the amount that the Agents and Lenders would be likely

 

-39-



--------------------------------------------------------------------------------

to receive (after giving consideration to delays in payment and costs of
enforcement) in the liquidation thereof, or (ii) suggest that any Collateral
report or financial information delivered to any Agent or Lenders by any Person
on behalf of any Borrower is incomplete, inaccurate or misleading in any
material respect. In exercising such commercially reasonable credit judgment,
such Agent may consider, without duplication, such factors already included in
or tested by the definition of Eligible Accounts, Eligible Unbilled Accounts or
Eligible Inventory, as well as any of the following: (i) changes after the
Effective Date in any material respect in collection history and dilution or
collectability with respect to the Accounts; (ii) changes after the Effective
Date in any material respect in demand for, pricing of, or product mix of
Inventory; (iii) changes after the Effective Date in any material respect in any
concentration of risk with respect to the respective Borrower’s Accounts or
Inventory; and (iv) any other factors arising after the Effective Date that
change in any material respect the credit risk of lending to any Borrower on the
security of such Borrower’s Accounts or Inventory. Notwithstanding anything to
the contrary, Reserves shall not be imposed after the Effective Date with
respect to facts and circumstances actually known to the Administrative Agent or
European Agent, as applicable, on the Effective Date, absent any changes in such
facts or circumstances.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes, assessments, charges or other governmental
levies that are not yet due or are being contested in compliance with
Section 5.04;

(b) statutory Liens of carriers, warehousemens, mechanics, materialmens,
repairmens, suppliers (including sellers of goods) and landlords, or other Liens
imposed by law or pursuant to customary reservations of retention of title, in
each case arising in the ordinary course of business and securing obligations
that are not overdue by more than thirty (30) days or are being contested in
compliance with Section 5.04;

(c) Liens, pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations and other forms of governmental insurance benefits;
with respect to Subsidiaries incorporated in Germany this shall include security
created or subsisting in order to comply with the requirements of Section 8a of
the German Partial Retirement Act (Altersteilzeitgesetz) and of Section 7e of
the German Social Security Code IV (Sozialgesetzbuch IV);

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations), in each case in the ordinary course of business;

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, encroachments, zoning restrictions, rights-of-way, minor title
deficiencies and similar encumbrances on real property imposed by law or arising
in the ordinary course of business that do not secure any monetary obligations
and do not materially detract from the value of the affected property or
materially interfere with the ordinary conduct of business of the Company and of
its Subsidiaries taken as a whole (and any other Liens “insured over” by the
applicable title insurance company);

(g) leases, licenses, subleases and sublicenses of assets (including, without
limitation, real property and intellectual property rights) in the ordinary
course of business which do not materially interfere with the ordinary conduct
of business of any Borrower or any Subsidiary;

 

-40-



--------------------------------------------------------------------------------

(h) Liens arising from precautionary UCC or similar personal property security
financing statement filings or registrations regarding operating leases entered
into by any Borrower or any Subsidiary;

(i) Liens arising in the ordinary course of business by virtue of any
contractual, statutory or common law provision relating to banker’s Liens,
rights of set-off or similar rights and remedies covering deposit or securities
accounts (including funds or other assets credited thereto) or other funds
maintained with a depository institution or securities intermediary, but in the
case of Collection Accounts, such Liens shall be waived or subordinated, as
applicable, to the satisfaction of the Administrative Agent or the
Administrative Agent shall have established a Reserve in its Permitted
Discretion;

(j) pledges, deposit accounts or cash collateral in the ordinary course of
business securing liability for reimbursement or indemnification obligations to
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance or any insurance required by statute or law to any Borrower or any
Subsidiary;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(l) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(m) Liens that are contractual rights of set-off relating to purchase orders and
other agreements entered into with customers of any Borrower or any Subsidiary
in the ordinary course of business;

(n) Liens of a collective bank arising in the ordinary course of business under
Section 4-208 of the UCC in effect in the relevant jurisdiction covering only
the items being collected upon;

(o) title retention rights in respect of Inventory and extended retention of
title arrangements in respect of trade receivables, in each case incurred in the
ordinary course of business;

(p) Liens securing Indebtedness incurred pursuant to Sections 6.01(u)(y) or
6.01(x)(y);

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, except with respect to clauses (e) and (p) above.

“Permitted Investments” means, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency,
instrumentality or sponsored corporation thereof and backed by the full faith
and credit of the United States, and in each case having maturities of not more
than twenty-four (24) months from the date of acquisition, (ii) U.S. Dollar
denominated time deposits, certificates of deposit, overnight bank deposits and
bankers’ acceptances having maturities within one (1) year from the date of
acquisition thereof issued by any Lender or any commercial bank of recognized
standing, having capital and surplus in excess of $250,000,000, (iii) repurchase
obligations for underlying securities of the types described in clauses (i) and
(ii) above and entered into with any commercial bank meeting the qualifications
specified in clause (ii) above, (iv) other investment instruments having
maturities within one hundred eighty (180) days from the date of acquisition
thereof offered or sponsored by financial institutions having capital and
surplus in excess of $500,000,000, (v) readily marketable direct obligations
issued by any state of the United States or any political subdivision thereof
having maturities within one hundred eighty (180) days from the date of
acquisition thereof and having, at the time of acquisition thereof, one of the
two highest rating categories obtainable from either

 

-41-



--------------------------------------------------------------------------------

Moody’s or S&P (or if at such time neither is issuing ratings, then a comparable
rating of another nationally recognized rating agency), (vi) commercial paper
rated, at the time of acquisition thereof, at least A-2 or the equivalent
thereof by S&P or at least P-2 or the equivalent thereof by Moody’s (or if at
such time neither is issuing ratings, then a comparable rating of another
nationally recognized rating agency), in each case maturing within one year
after the date of acquisition, (vii) investments in money market funds which
invest substantially all their assets in securities of the types described in
clauses (i) through (vi) above, (viii) in the case of any Foreign Subsidiary of
the Company, (x) certificates of deposit or bankers’ acceptances of any bank
organized under the laws of Canada, Japan or any country that is a member of the
European economic and monetary union pursuant to the European Treaty whose short
term commercial paper, at the time of acquisition thereof, is rated at least A-2
or the equivalent thereof by S&P or at least P-2 or the equivalent thereof by
Moody’s (or if at such time neither is issuing ratings, then a comparable rating
of another nationally recognized rating agency), or, if no such commercial paper
rating is available, a long term debt rating, at the time of acquisition
thereof, of at least A or the equivalent thereof by S&P or at least A-2 or the
equivalent thereof by Moody’s (or if at such time neither is issuing ratings,
then a comparable rating of another nationally recognized rating agency), in
each case maturing not more than one (1) year from the date of acquisition by
such Foreign Subsidiary, (y) overnight deposits and demand deposit accounts
maintained with any bank that such Foreign Subsidiary regularly transacts
business and (z) securities of the type and maturity described in clause
(1) above but issued by the principal Governmental Authority in which such
Foreign Subsidiary is organized so long as such security has the highest rating
available from either S&P or Moody’s, (ix) Indebtedness or preferred stock
issued by Persons with a rating of “A” or higher from S&P or “A2” or higher from
Moody’s with maturities of one year or less from the date of acquisition,
(x) U.S. Dollars and (xi) Canadian Dollars, Japanese yen, Sterling, Euros or, in
the case of any Foreign Subsidiary that is not an Unrestricted Subsidiary, such
local currencies held by it from time to time in the ordinary course of
business.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

“Prepayment Event” means:

(a) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset constituting Collateral of any
Loan Party, other than dispositions described in Section 6.05(a) and (g); or

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset constituting Collateral of any Loan Party or any Subsidiary; or

(c) the incurrence by any Loan Party or any Subsidiary of any Indebtedness,
other than Indebtedness permitted under Section 6.01.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Chase as its prime rate in effect at its principal offices in New
York City. Each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

 

-42-



--------------------------------------------------------------------------------

“Priority Payable Reserves” means with respect to jurisdictions other than the
U.S., any reserve for amounts which rank or are capable of ranking in priority
to the liens granted to either Agent to secure or for other claims and/or
deductions for the Foreign Secured Obligations, including without limitation, in
the Permitted Discretion of the Administrative Agent, any such amounts due and
not paid for wages, or vacation pay, severance pay, employee deductions, income
tax, insolvency costs, amounts due and not paid under any legislation relating
to workers’ compensation or to employment insurance amounts currently or past
due and not paid for realty, municipal or similar taxes (to the extent impacting
personal or movable property), sales tax and pension obligations.

“Projections” has the meaning assigned to such term in Section 5.01(f).

“Protective Advance” has the meaning assigned to such term in Section 2.04.

“Pro Forma Basis” means, as to any person, for any events as described below
that occur subsequent to the commencement of a period for which the financial
effect of such events is being calculated, and giving effect to the events for
which such calculation is being made, such calculation as will give pro forma
effect to such events as if such events occurred on the first (1st) day of the
four (4) consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) in making any determination of EBITDA,
effect shall be given to any asset sale, any acquisition, Investment,
disposition, merger, amalgamation, consolidation, any dividend, distribution or
other similar payment, any designation of any Subsidiary as an Unrestricted
Subsidiary and any redesignation of any Unrestricted Subsidiary as a restricted
Subsidiary, and any restructurings, optimizations or operating improvements of
the business of the Company or any of its Subsidiaries that are expected to have
a continuing impact and are factually supportable, which would include cost
savings resulting from head count reduction, closure of facilities and similar
operational and other cost savings, which adjustments the Company determines are
reasonable as set forth in a certificate of a Financial Officer of the Borrower
Representative (the foregoing, together with any transactions related thereto or
in connection therewith, the “relevant transactions”), in each case that
occurred during the Reference Period (or, in the case of determinations made
pursuant to the definition of the term “Permitted Acquisition” or pursuant to
Sections 6.01(s), 6.01(t) or 6.01(u), occurring during the Reference Period or
thereafter and through and including the date of determination) and (ii) in
making any determination on a Pro Forma Basis, (x) all Indebtedness (including
Indebtedness issued, incurred or assumed as a result of, or to finance, any
relevant transactions and for which the financial effect is being calculated,
whether incurred under this Agreement or otherwise, but excluding normal
fluctuations in revolving Indebtedness incurred for working capital purposes, in
each case not to finance any acquisition) issued, incurred, assumed or
permanently repaid during the Reference Period (or, in the case of
determinations made pursuant to the definition of the term “Permitted
Acquisition” or pursuant to Sections 6.01(s), 6.01(t) or 6.01(u), occurring
during the Reference Period or thereafter and through and including the date of
determination) shall be deemed to have been issued, incurred, assumed or
permanently repaid at the beginning of such period and (y) interest expense of
such person attributable to interest on any Indebtedness, for which pro forma
effect is being given as provided in preceding clause (x), bearing floating
interest rates shall be computed on a pro forma basis as if the rates that would
have been in effect during the period for which pro forma effect is being given
had been actually in effect during such periods.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the Company
and may include, for any fiscal period ending on or prior to the second
(2nd) anniversary of any relevant pro forma event, adjustments to reflect
operating expense reductions and other operating improvements, synergies or cost
savings reasonably expected to result from such relevant pro forma event;
provided, that such synergies or cost savings shall not exceed, for any
calculation period, (a) the greater of (i) $60,000,000 or (ii) 20% of the amount
of EBITDA (calculated on a Pro Forma Basis, but excluding any adjustment thereto
in respect of synergies or cost savings), and (b) solely with respect to any
such synergies or cost savings that are not in

 

-43-



--------------------------------------------------------------------------------

accordance with Regulation S-X, the greater of (i) $40,000,000 or (ii) 15% of
the amount of EBITDA (calculated on a Pro Forma Basis, but excluding any
adjustment thereto in respect of synergies or cost savings), with any such
synergies or cost savings under this clause (b) being reasonably acceptable to
the Administrative Agent. The Company shall deliver to the Administrative Agent
a certificate of a Financial Officer of the Company setting forth such
demonstrable or additional operating expense reductions and other operating
improvements, synergies or cost savings and information and calculations
supporting them in reasonable detail.

“Pro Forma Period” means the period commencing thirty (30) days prior to the
date of any proposed designated action and ending on the date of such proposed
designated action.

“Public-Sider” means a Lender whose representatives may trade in securities of
Holdings or its controlling Person or any of its Subsidiaries while in
possession of the financial statements provided by the Company under the terms
of this Agreement.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guarantee or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act
as from time to time in effect and any successor regulation to all or a portion
thereof.

“Recipient” means, as applicable, (a) any Agent, (b) any Lender and (c) any
Issuing Bank, or any combination thereof (as the context requires).

“Refinance Indebtedness” has the meaning assigned to such term in
Section 6.01(f).

“Register” has the meaning assigned to such term in Section 9.04(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.

“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing or
dumping of any substance into the environment.

“Report” means reports prepared by any Agent or another Person showing the
results of appraisals, field examinations or audits pertaining to the assets of
the Loan Parties from information furnished by or on behalf of the Borrowers,
after any Agent has exercised its rights of inspection pursuant to this
Agreement, which Reports may be distributed to the Lenders by such Agent.

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Credit Exposures and unused Commitments representing at least 50.1% of
the sum of the Aggregate Credit Exposure and unused Commitments at such time.

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws,
constitutional documents, articles of association, memorandum

 

-44-



--------------------------------------------------------------------------------

of association, as applicable, or other organizational or governing documents of
such Person and (b) any statute, law (including common law), treaty, rule,
regulation, code, ordinance, order, decree, writ, judgment, injunction or
determination of any court or other Governmental Authority (including
Environmental Laws), in each case applicable to or binding upon such Person or
any of its property or to which such Person or any of its property is subject.

“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, and without duplication of any
eligibility criteria, to maintain (including, without limitation, reserves for
accrued and unpaid interest on the Secured Obligations, Banking Services
Reserves, Priority Payables Reserves, Retention of Title Reserves, volatility
reserves, reserves for “extended” or “extendable” retention of title, reserves
for rent at locations leased by any Loan Party (not to exceed three months’
rent) and for consignee’s, warehousemen’s and bailee’s charges (not to exceed
three months’ charges), reserves for the reduction in the amount of Domestic
Qualified Cash or European Qualified Cash on deposit with the Borrowers after
delivery of any Borrowing Base Certificate, reserves for dilution of Accounts,
reserves for Inventory shrinkage, reserves for customs charges and shipping
charges related to any Inventory in transit, reserves for Belgian law
limitations relating to 50% of the value of finished goods (for so long as the
applicable laws remain in effect) with respect to Inventory of the Belgian
Borrower, reserves for registration duties and filing fees with respect to the
perfection of additional pledges over commercial business of the Belgian
Borrower, reserves for Swap Agreement Obligations, reserves for taxes, fees,
assessments, and other governmental charges with respect to Accounts and/or
Inventory of the Borrowers, reserves for VAT and reserves for fees payable to an
insolvency administrator pursuant to Section 171 of the German Insolvency Code
(or relevant successor provision)) with respect to the Collateral or any Loan
Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any option, warrant or other right
to acquire any such Equity Interests in the Company.

“Retention of Title Reserves” means, any reserve established by the
Administrative Agent in its Permitted Discretion with respect to any Inventory
for which (i) any contract or related documentation (such as invoices or
purchase orders) relating to such Inventory includes retention of title rights
in favor of the vendor or supplier thereof or (ii) under applicable governing
laws, retention of title may be imposed unilaterally by the vendor or supplier
thereof. Notwithstanding the foregoing, it is agreed and understood that no
Retention of Title Reserves shall be established by Administrative Agent with
respect to Inventory of a Borrower which may be subject to any rights of
retention of title to the extent that (a) the Administrative Agent shall have
received evidence satisfactory to it that the full purchase price of such
Inventory has been paid, (b) a Letter of Credit has been issued under and in
accordance with the terms of this Agreement for the purchase of such Inventory
or (c) the applicable vendor or supplier has waived its retention of title
rights in a legally effective manner reasonably satisfactory to the
Administrative Agent.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit, Overadvances and Swingline Loans hereunder, expressed as an
amount representing the maximum aggregate permitted amount of such Lender’s
Revolving Exposure hereunder, as such commitment may be reduced or increased
from time to time pursuant to (a) Section 2.09 and (b) assignments by or to such
Domestic Revolving Lender pursuant to Section 9.04. The initial Dollar
Equivalent amount of each Lender’s Revolving Commitment is set forth on the
Commitment Schedule, or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Revolving Commitment, as applicable.

 

-45-



--------------------------------------------------------------------------------

“Revolving Exposure” means, collectively, the Domestic Revolving Exposure and
the European Revolving Exposure.

“Revolving Exposure Limitations” has the meaning set forth in Section 2.01.

“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.06.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Cuba,
Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“SEC” means the Securities and Exchange Commission of the U.S.

“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Agreement Obligations owing to one or more
Lenders or their respective Affiliates; provided, however, that the definition
of “Secured Obligations” shall not create any guarantee by any Loan Guarantor of
(or grant of security interest by any Loan Guarantor to support, as applicable)
any Excluded Swap Obligations of such Loan Guarantor for purposes of determining
any obligations of any Loan Guarantor.

“Secured Parties” means (a) the Agents, (b) the Lenders, (c) each Issuing Bank,
(d) each provider of Banking Services, to the extent the Banking Services
Obligations in respect thereof constitute Secured Obligations, (e) each
counterparty to any Swap Agreement, to the extent the obligations thereunder
constitute Secured Obligations, (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document, and (g) the
successors and permitted assigns of each of the foregoing.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

-46-



--------------------------------------------------------------------------------

“Security Agreements” means, collectively, the Belgian Security Agreements, the
Domestic Security Agreements, the German Security Agreements and the Swiss
Security Agreements, and any other pledge or security agreement entered into,
after the date of this Agreement by any other Loan Party (as required by this
Agreement or any other Loan Document) or any other Person for the benefit of any
Agent and the other Secured Parties, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Settlement” has the meaning assigned to such term in Section 2.05(d).

“Settlement Date” has the meaning assigned to such term in Section 2.05(d).

“Specified Default” means any Event of Default under clauses (a), (b),
(d) (solely with respect to the failure to perform the covenant set forth in
Section 6.12), (h) or (i) of Article VII.

“Standby LC Exposure” means, at any time, the sum of Domestic Standby LC
Exposure and European Standby LC Exposure.

“Statements” has the meaning assigned to such term in Section 2.18(g).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) established by the Board
to which the Administrative Agent is subject with respect to the Adjusted EURIBO
Rate and the Adjusted LIBO Rate, for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D of the
Board. Eurocurrency Loans and EURIBOR Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D of the Board or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Sterling” or “£” means the lawful currency of the U.K.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the reasonable satisfaction of the Administrative Agent.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any direct or indirect subsidiary of the Company or a Loan
Party, as applicable. Notwithstanding the foregoing, other than for the purposes
of Sections 3.01, 3.04, 3.06, 3.07, 3.08, 3.09, 3.10, 3.15, 5.01(a), 5.01(b),
5.01(c), 5.01(d), 5.01(e), 5.05, 5.06, 5.07, 5.09, clauses (c), (h), (i), (j),
(k) or (l) of Article VII and the definition of Unrestricted Subsidiary
contained herein, any Unrestricted Subsidiary of the Company shall not
constitute a Subsidiary for purposes of this Agreement.

 

-47-



--------------------------------------------------------------------------------

“Synthetic Lease” shall mean, as to any Person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for purposes of U.S. Federal income tax or other taxes
applicable thereto, other than any such lease under which such person is the
lessor.

“Synthetic Lease Obligations” shall mean, as to any Person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.

“Supermajority Lenders” means, at any time, Lenders (other than Defaulting
Lenders) having Revolving Exposures and unused Revolving Commitments
representing at least 66.7% of the sum of the Aggregate Revolving Exposure and
unused Revolving Commitments at such time.

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of any Loan Party or any of its Subsidiaries shall be a Swap
Agreement.

“Swap Agreement Obligations” means any and all obligations of the Loan Parties,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements
permitted hereunder with a Lender or an Affiliate of a Lender, and (b) any and
all cancellations, buy backs, reversals, terminations or assignments of any such
Swap Agreement transaction. It is agreed and understood that certain Swap
Agreement Obligations are outstanding as of the Effective Date in respect of the
Swap Agreements that are provided to the Loan Parties by the Lenders and their
Affiliates as of the Effective Date.

“Swap Obligation” means, with respect to any Loan Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act or any
rules or regulations promulgated thereunder.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means the Domestic Swingline Lender or the European Swingline
Lender, as the context requires; and “Swingline Lenders” means the Domestic
Swingline Lender and the European Swingline Lender, collectively.

“Swingline Loans” has the meaning assigned to such term in Section 2.05(a).

“Swiss Borrower” means Aleris Switzerland GmbH, a company with limited liability
organized under the laws of Switzerland.

“Swiss Borrower Utilization” means, at any time, the Dollar Equivalent of the
excess (if any) of (a) the aggregate Swiss Revolving Exposure, minus (b) the
Swiss Borrowing Base.

 

-48-



--------------------------------------------------------------------------------

“Swiss Borrowing Base” means, at any time, with respect to the Swiss Borrower,
the sum of (a) 85% of the Swiss Borrower’s Eligible Accounts at such time, plus
(b) 100% of the Swiss Borrower’s European Qualified Cash at such time, minus
(c) Reserves related to the Swiss Borrower established by the Administrative
Agent in its Permitted Discretion. The Administrative Agent may, in its
Permitted Discretion, establish additional Reserves against eligibility and
adjust Reserves used in computing the Swiss Borrowing Base, with any such
changes to be effective three (3) Business Days after delivery of notice thereof
to the Borrower Representative and the Lenders. The Swiss Borrowing Base at any
time shall be determined by reference to the most recent applicable Borrowing
Base Certificate delivered to the Administrative Agent pursuant to
Section 5.01(g) of this Agreement.

“Swiss Collateral Documents” means, collectively, the Swiss Security Agreements
and any other Swiss law governed agreements, instruments and documents executed
by any Loan Party in connection with this Agreement that are intended to create,
perfect or evidence Liens on the Collateral to secure the Foreign Secured
Obligations, including, without limitation, all other security agreements,
pledge agreements, loan agreements, notes, guarantees, subordination agreements,
pledges, powers of attorney, consents, assignments, contracts, fee letters,
notices, leases, financing statements and all other written matter whether
theretofore, now or hereafter executed by any Loan Party and delivered to the
Administrative Agent.

“Swiss Guarantee Limitations” means the limitations set forth in Section 11.16
of this Agreement.

“Swiss Guidelines” means, together, guideline S-02.123 in relation to interbank
loans of 22 September 1986 (Merkblatt “Verrechnungssteuer auf Zinsen von
Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)” vom 22. September
1986), guideline S-02.122.1 in relation to bonds of April 1999 (Merkblatt
“Obligationen” vom April 1999), guideline S-02.130.1 in relation to money market
instruments and book claims of April 1999 (Merkblatt vom April 1999 betreffend
Geldmarktpapiere und Buchforderungen inländischer Schuldner), guideline S-02.128
in relation to syndicated credit facilities of January 2000 (Merkblatt
“Steuerliche Behandlung von Konsortialdarlehen, Schuldscheindarlehen, Wechseln
und Unterbeteiligungen” vom Januar 2000), circular letter No. 34 of 26 July 2011
(1-034-V-2011) in relation to deposits (Kreisschreiben Nr. 34 “Kundenguthaben”
vom 26. Juli 2011) and the circular letter No. 15 of 7 February 2007
(1-015-DVS-2007) in relation to bonds and derivative financial instruments as
subject matter of taxation of Swiss federal income tax, Swiss withholding tax
and Swiss stamp taxes (Kreisschreiben Nr. 15 “Obligationen und derivative
Finanzinstrumente als Gegenstand der direkten Bundessteuer, der
Verrechnungssteuer und der Stempelabgaben” vom 7. Februar 2007), in each case as
issued, amended or replaced from time to time, by the Swiss Federal Tax
Administration or as substituted or superseded and overruled by any law,
statute, ordinance, court decision, regulation or the like as in force from time
to time.

“Swiss Insolvency Event” means (a) a filing for the declaration of bankruptcy
(Antrag auf Konkurseröffnung) or a formal declaration of bankruptcy
(Konkurseröffnung) within the meaning of the Swiss Federal Act on Debt
Enforcement and Bankruptcy (Bundesgesetz über Schuldbetreibung und Konkurs);
(b) the filing for a request for a moratorium (Gesuch um Nachlasstundung) or a
grant of a moratorium (Nachlassstundung) within the meaning of the Swiss Federal
Act on Debt Enforcement and Bankruptcy (Bundesgesetz über Schuldbetreibung und
Konkurs); (c) a moratorium on any of its indebtedness, its dissolution or
liquidation; or (d) a postponement of a bankruptcy (Konkursaufschub) within the
meaning of article 725a of the Swiss Code of Obligations (Schweizerisches
Obligationenrecht).

“Swiss Loan Parties” means, collectively, the Swiss Borrower and each other
Person that is organized under the laws of Switzerland and becomes a party
hereto and to a Swiss Security Agreement.

“Swiss Non-Bank Rules” means, collectively, the Swiss Ten Non-Bank Rule and the
Swiss Twenty Non-Bank Rule.

 

-49-



--------------------------------------------------------------------------------

“Swiss Qualifying Bank” means (a) any bank as defined in the Swiss Federal Code
for Banks and Savings Banks dated 8 November 1934 (Bundesgesetz über die Banken
und Sparkassen); or (b) a person or entity which effectively conducts banking
activities with its own infrastructure and staff as its principal purpose and
which has a banking license in full force and effect issued in accordance with
the banking laws in force in its jurisdiction of incorporation, or if acting
through a branch, issued in accordance with the banking laws in the jurisdiction
of such branch, all and in each case within the meaning of the Swiss Guidelines.

“Swiss Revolving Exposure” means, at any time, the European Revolving Exposure
to the Swiss Borrower at such time.

“Swiss Security Agreements” means the Swiss receivables pledge agreement, and
any other pledge or security agreement governed by the laws of Switzerland in
respect of Collateral and entered into, after the date of this Agreement by any
other Swiss Loan Party (as required by this Agreement or any other Loan
Document) or any other Person for the benefit of the European Agent and the
other Secured Parties in respect of Collateral, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

“Swiss Ten Non-Bank Rule” means the rule that the aggregate number of Lenders
under this Agreement which are not Swiss Qualifying Banks must not at any time
exceed ten (10), all in accordance with the meaning of the Swiss Guidelines or
legislation or explanatory notes addressing the same issues that are in force at
such time.

“Swiss Twenty Non-Bank Rule” means the rule that the aggregate number of
creditors other than Swiss Qualifying Banks of Swiss Borrower under all
outstanding debts relevant for the classification as debenture
(Kassenobligation) (including intragroup loans, facilities or private placements
(including Loans pursuant to this Agreement)) must not at any time exceed
twenty, all in accordance within the meaning of Swiss Guidelines.

“Switzerland” means the Swiss Confederation.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) which utilizes a single
shared platform and which was launched on 19 November 2007 for the settlement of
payments in Euro.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Tier I Country” means each country listed on Schedule 1.01(B) and each
additional country as agreed by the Administrative Agent from time to time in
its Permitted Discretion.

“Tier II Country” means each country listed on Schedule 1.01(C) and each
additional country as agreed by the Administrative Agent from time to time in
its Permitted Discretion.

“Total Indebtedness” means, at any date, the aggregate principal amount of all
Indebtedness of the Company and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.

 

-50-



--------------------------------------------------------------------------------

“Total Secured Leverage Ratio” means, at any date, the ratio of (a) the Total
Indebtedness on such date that is secured by any Lien on any property of the
Company and its Subsidiaries to (b) EBITDA for the period of four consecutive
fiscal quarters ended on such date (or, if such date is not the last day of a
fiscal quarter, ended on the last day of the fiscal quarter most recently ended
prior to such date). For the purposes of the Total Secured Leverage Ratio,
EBITDA shall be determined on a Pro Forma Basis.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder and the entry into of Swap Agreements, and the payment of
all expenses and costs related thereto.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted EURIBO Rate, the Adjusted LIBO Rate, the
CB Floating Rate or Overnight LIBO Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or in any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unfinanced Capital Expenditures” means, for any period, Capital Expenditures
made during such period which are not financed (x) from the proceeds of any
Indebtedness (other than the Revolving Loans; it being understood and agreed
that, to the extent any Capital Expenditures are financed with Revolving Loans,
such Capital Expenditures shall be deemed Unfinanced Capital Expenditures) or
(y) from the proceeds of any asset sale or casualty or other insurance (it being
agreed and understood that up to Five Hundred Million U.S. Dollars
($500,000,000) of Capital Expenditures made in respect of the Lewisport,
Kentucky expansion shall be deemed to be financed from the proceeds of an asset
sale for purposes of the calculation of the Fixed Charge Coverage Ratio).

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“Unrestricted Subsidiary” means (1) any Subsidiary of the Company designated by
the Borrower Representative as an Unrestricted Subsidiary hereunder by written
notice to the Administrative Agent; provided, that the Borrower Representative
shall only be permitted to so designate a new Unrestricted Subsidiary after the
Effective Date so long as (a) no Default or Event of Default has occurred and is
continuing or would result therefrom and (b) immediately after giving effect to
such designation (as well as all other such designations theretofore consummated
after the first day of such Reference Period), the Borrower shall be in
compliance on a Pro Forma Basis with Section 6.12, and (2) any Subsidiary of an
Unrestricted Subsidiary; provided, that (a) any such Unrestricted Subsidiary
shall be capitalized (to the extent capitalized by the Company or any of its
Subsidiaries) through Investments as permitted by, and in compliance with,
Section 6.04, and any prior or concurrent Investments in such Subsidiary by the
Company or any of its Subsidiaries shall be deemed to have been made under, and
subject to the terms and conditions of, Section 6.04 and (b) without duplication
of clause (a), any assets owned by such Unrestricted Subsidiary at the time of
the initial designation thereof shall be treated as Investments pursuant to, and
subject to the terms and conditions of, Section 6.04. The Borrower may designate
any Unrestricted Subsidiary to be a Subsidiary for purposes of this Agreement
(each, a “Subsidiary Redesignation”); provided, that (i) such Unrestricted
Subsidiary, both before and after giving effect to such designation, shall be a
Wholly Owned Subsidiary of the Borrower, (ii) no Default or Event of Default has
occurred and is continuing or would result therefrom, (iii) immediately after
giving effect to

 

-51-



--------------------------------------------------------------------------------

such Subsidiary Redesignation (as well as all other Subsidiary Redesignations
theretofore consummated after the first day of such Reference Period), the
Borrower shall be in compliance on a Pro Forma Basis with Section 6.12, (iv) all
representations and warranties contained herein and in the Loan Documents shall
be true and correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Subsidiary Redesignation (both before and after giving effect thereto), unless
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date and (v) the Borrower Representative shall have delivered to the
Administrative Agent an officer’s certificate executed by a Financial Officer of
the Company, certifying to the best of such officer’s knowledge, compliance with
the requirements of preceding clauses (i) through (iv), inclusive, and
containing the calculations in reasonable detail and information required by the
preceding clause (iii).

“Unused Commitment” means, at any time, the Aggregate Revolving Commitment minus
the Aggregate Revolving Exposure.

“U.K.” means, collectively, the United Kingdom of Great Britain and Northern
Ireland.

“U.S.” means the United States of America.

“U.S. Dollars” or “$” refers to lawful money of the U.S.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“VAT” means (a) any tax imposed in compliance with the Council Directive of
28 November 2006 on the common system of value added tax (EC Directive
2006/112); and (b) any other tax of a similar nature, whether imposed in a
member state of the European Union in substitution for, or levied in addition
to, such tax referred to in clause (a) of this definition or imposed elsewhere.

“Wells Fargo” means Wells Fargo Bank, National Association.

“Wholly-Owned Subsidiary” means as to any Person, (i) any corporation one
hundred percent (100%) of whose Equity Interests (other than director’s
qualifying shares and/or other nominal amounts of shares required by applicable
law to be held by Persons other than such Person) is at the time owned by such
Person and/or one or more Wholly-Owned Subsidiaries of such Person and (ii) any
partnership, association, joint venture or other entity in which such Person
and/or one or more Wholly-Owned Subsidiaries of such Person has a one hundred
percent (100%) equity interest at such time; provided that Aleris Aluminum GmbH,
Aleris Recycling (German Works) GmbH or any other Subsidiary of Aleris which is
organized in Germany which owns real property shall constitute a “Wholly-Owned
Subsidiary” for all purposes of the Credit Documents so long as no more than
five and one-tenth of one percent (5.1%) of the Equity Interests of such
Subsidiary are owned by a Person other than Aleris or a Wholly-Owned Subsidiary
of Aleris so long as (i) the holder of such Equity Interests is reasonably
satisfactory to the Administrative Agent and (ii) all of the economic interests
attributable to the Equity Interests in such Subsidiary are owned directly or
indirectly by Aleris and its Subsidiaries.

 

-52-



--------------------------------------------------------------------------------

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “law”
shall be construed as referring to all statutes, rules, regulations, codes and
other laws (including official rulings and interpretations thereunder having the
force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignments set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (f) any reference in
any definition to the phrase “at any time” or “for any period” shall refer to
the same time or period for all calculations or determinations within such
definition, and (g) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP or Local GAAP, as applicable, as in effect from time to
time; provided that, if after the date hereof there occurs any change in GAAP or
Local GAAP, as applicable, or in the application thereof on the operation of any
provision hereof and the Borrower Representative notifies the Administrative
Agent that the Borrowers request an amendment to any provision hereof to
eliminate the effect of such change in GAAP or Local GAAP, as applicable, or in
the application thereof (or if the Administrative Agent notifies the Borrower
Representative that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or Local GAAP, as applicable, or in the application
thereof, then such provision shall be interpreted on the basis of GAAP or Local
GAAP, as applicable, as in effect and applied immediately before such change
shall have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Financial
Accounting Standards Board Accounting Standards Codification 825-10-25 (or any
other Accounting Standards Codification or Financial

 

-53-



--------------------------------------------------------------------------------

Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Company or any Subsidiary at “fair value”, as
defined therein and (ii) without giving effect to any treatment of Indebtedness
in respect of convertible debt instruments under Financial Accounting Standards
Board Accounting Standards Codification 470-20 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any such Indebtedness in a reduced or bifurcated manner as
described therein, and such Indebtedness shall at all times be valued at the
full stated principal amount thereof.

SECTION 1.05 Pro Forma Adjustments for Acquisitions and Dispositions. To the
extent any Borrower or any Subsidiary makes any acquisition permitted pursuant
to Section 6.04 or disposition of assets outside the ordinary course of business
permitted by Section 6.05 during the period of four fiscal quarters of the
Borrowers most recently ended, the Net Leverage Ratio, the Total Secured
Leverage Ratio, the Fixed Charge Coverage Ratio and the Interest Coverage Ratio
shall be calculated on a Pro Forma Basis. Without limiting the foregoing, to the
extent any financial statements of the Company and its Subsidiaries include
operations, business and assets of the recycling and extrusions business that
was sold prior to the Effective Date, the Net Leverage Ratio, the Total Leverage
Ratio, the Fixed Charge Coverage Ratio and the Interest Coverage Ratio shall be
calculated on a Pro Forma Basis to give effect to the sale and disposition of
such recycling and extrusions business.

SECTION 1.06 Status of Obligations. In the event that any Borrower or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, such Borrower shall take or cause such other Loan Party to take
all such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Secured
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other governing agreement or instrument under which such
Subordinated Indebtedness is outstanding and are further given all such other
designations as shall be required under the terms of any such Subordinated
Indebtedness in order that the Lenders may have and exercise any payment
blockage or other remedies available or potentially available to holders of
senior indebtedness under the terms of such Subordinated Indebtedness.

SECTION 1.07 Determination of Dollar Equivalent. The Administrative Agent will
determine the Dollar Equivalent of:

(a) each Eurocurrency Borrowing or EURIBOR Borrowing in a Foreign Currency as of
the date two (2) Business Days prior to the date of such Borrowing or, if
applicable, the date of conversion/continuation of any Borrowing as a
Eurocurrency Borrowing or EURIBOR Borrowing in a Foreign Currency;

(b) the LC Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit; and

(c) all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its sole discretion or
upon instruction by the Required Lenders.

Each day upon or as of which the Administrative Agent determines the Dollar
Equivalent of any amount as described in the preceding clauses (a), (b) and
(c) is herein described as a “Computation Date” with respect to each Credit
Event for which a Dollar Equivalent is determined on or as of such day.

 

-54-



--------------------------------------------------------------------------------

SECTION 1.08 Belgian Terms. In this Agreement, where it relates to a Belgian
Loan Party, a reference to:

(a) a liquidator, trustee in bankruptcy, judicial custodian, compulsory manager,
receiver, administrator receiver, administrator or similar officer shall be
deemed to include any curator / curateur, vereffenaar / liquidateur, voorlopig
bewindvoerder / administrateur provisoire, voorlopig bestuurder / administrateur
provisoire and sekwester / séquestre;

(b) a person being unable to pay its debts is that person being in a state of
cessation of payments (staking van betaling / cessation de paiements);

(c) an insolvency shall be deemed to include a gerechtelijke reorganisatie /
réorganisation judiciaire, faillissement / faillite and any (other) concurrence
between creditors by universal title (samenloop van schuldeisers onder algemene
titel / concours des créanciers à titre universel);

(d) a moratorium or composition shall be deemed to include any gerechtelijke
reorganisatie / réorganisation judiciaire; winding up, administration,
liquidation or dissolution includes any vereffening / liquidation, ontbinding /
dissolution, faillissement / faillite and sluiting van een onderneming /
fermeture d’enterprise;

(e) an assignment or similar arrangement with any creditor shall be deemed to
include a minnelijk akkoord met alle schuldeisers/ accord amiable avec tous les
créanciers;

(f) an attachment, sequestration, distress, execution or analogous events shall
be deemed to include any uitvoerend beslag / saisie exécutoire and bewarend
beslag / saisie conservatoire;

(g) a security interest or security shall be deemed to include any mortgage
(hypotheek / hypothèque), pledge (pand / gage), privilege (voorrecht /
privilège), retention right (eigendomsvoorbehoud / réserve de propriété), any
security in rem (zakelijke zekerheid / sûreté réelle) and any transfer by way of
security (overdracht ten titel van zekerheid / transfert à titre de garantie)
and, in general, any right in rem created for the purpose of granting security
and any promise or mandate to create any of the security interest mentioned
above;

(h) a company organized under the laws of Belgium shall be deemed to include any
company which has its main establishment (voornaamste vestiging / établissement
principal) in Belgium; and

(i) a subsidiary shall be deemed to include a dochtervennootschap / filiale as
defined in Article 6, 2 of the Belgian Company Code.

ARTICLE II

The Credits

SECTION 2.01 Commitments.

(a) Subject to the terms and conditions set forth herein, each Domestic
Revolving Lender severally (and not jointly) agrees to make Domestic Revolving
Loans in U.S. Dollars to the Domestic Borrowers from time to time during the
Availability Period, in each case so long as, after giving effect thereto, each
of the following conditions is satisfied:

 

-55-



--------------------------------------------------------------------------------

(i) each Domestic Revolving Lender’s Domestic Revolving Exposure would not
exceed such Domestic Revolving Lender’s Domestic Revolving Subcommitment;

(ii) the aggregate Domestic Revolving Exposure of all Domestic Revolving Lenders
would not exceed an amount equal to (A) the lesser of (1) the aggregate amount
of Domestic Revolving Subcommitments and (2) the Domestic Borrowing Base minus
(B) the European Borrower Utilization; and

(iii) the Aggregate Credit Exposure of all Revolving Lenders would not exceed
the Aggregate Revolving Commitment of all Revolving Lenders.

in each case subject to the Administrative Agent’s authority, in its sole
discretion, to make Domestic Protective Advances and Domestic Overadvances
pursuant to the terms of Sections 2.04 and 2.05. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Domestic Borrowers may
borrow, prepay and reborrow Domestic Revolving Loans. The limitations on
Borrowings referred to in clauses (i) through (iii) above are referred to
collectively as the “Domestic Revolving Exposure Limitations”.

(b) Subject to the terms and conditions set forth herein, each European
Revolving Lender severally (and not jointly) agrees to make European Revolving
Loans in the Agreed Currencies to the European Borrowers from time to time
during the Availability Period, in each case so long as, after giving effect
thereto, each of the following conditions is satisfied:

(i) each European Revolving Lender’s European Revolving Exposure would not
exceed such European Revolving Lender’s European Revolving Subcommitment;

(ii) the aggregate European Revolving Exposure of all European Revolving Lenders
would not exceed the aggregate amount of European Revolving Subcommitments;

(iii) the aggregate Belgian Revolving Exposure of all European Revolving Lenders
would not exceed an amount equal to (A) the sum of (1) the Belgian Borrowing
Base plus (2) the Domestic Borrowing Base, minus (B) the sum of (1) the
aggregate Domestic Revolving Exposure of all Lenders, plus (2) the German
Borrower Utilization, plus (3) the Swiss Borrower Utilization;

(iv) the aggregate German Revolving Exposure A of all European Revolving Lenders
would not exceed an amount equal to (A) the sum of (1) the German Borrowing Base
A plus (2) the Domestic Borrowing Base, minus (B) the sum of (1) the aggregate
Domestic Revolving Exposure of all Lenders, plus (2) the Belgian Borrower
Utilization plus (3) the Swiss Borrower Utilization plus (4) the German Borrower
B Utilization;

(v) the aggregate German Revolving Exposure B of all European Revolving Lenders
would not exceed an amount equal to (A) the sum of (1) the German Borrowing Base
Combined plus (2) the Domestic Borrowing Base, minus (B) the sum of (1) the
aggregate Domestic Revolving Exposure of all Lenders, plus (2) the Belgian
Borrower Utilization plus (3) the Swiss Borrower Utilization plus (4) the German
Borrower A Utilization;

(vi) the aggregate Swiss Revolving Exposure of all European Revolving Lenders
would not exceed an amount equal to (A) the sum of (1) the Swiss Borrowing Base
plus (2) the Domestic Borrowing Base, minus (B) the sum of (1) the aggregate

 

-56-



--------------------------------------------------------------------------------

Domestic Revolving Exposure of all Lenders, plus (2) the Belgian Borrower
Utilization plus (3) the German Borrower Utilization; and

(vii) the Aggregate Credit Exposure of all Revolving Lenders would not exceed
the Aggregate Revolving Commitment of all Revolving Lenders.

in each case subject to the European Agent’s authority, as directed by the
Administrative Agent in its sole discretion, to make European Protective
Advances and European Overadvances pursuant to the terms of Sections 2.04 and
2.05. Within the foregoing limits and subject to the terms and conditions set
forth herein, the European Borrowers may borrow, prepay and reborrow European
Revolving Loans. The limitations on Borrowings referred to in clauses
(i) through (vii) above are referred to collectively as the “European Revolving
Exposure Limitations”; the Domestic Revolving Exposure Limitations together with
the European Revolving Exposure Limitations are referred to collectively as the
“Revolving Exposure Limitations”.

SECTION 2.02 Loans and Borrowings.

(a) Each Loan (other than a Swingline Loan) shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the Lenders ratably in
accordance with their respective Commitments of the applicable Class. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required. Any Protective Advance,
any Overadvance and any Swingline Loan shall be made in accordance with the
procedures set forth in Sections 2.04 and 2.05.

(b) Subject to Section 2.14, (i) each Revolving Borrowing made to a Domestic
Borrower shall be denominated in U.S. Dollars and shall be comprised entirely of
CBFR Loans or Eurocurrency Loans, and (ii) each Revolving Borrowing made to a
European Borrower shall be denominated in U.S. Dollars, Sterling or Euro shall
be comprised entirely of Eurocurrency Loans or EURIBOR Loans, in each case as
the Borrower Representative may request in accordance herewith; provided that
all Borrowings made on the Effective Date must be made as CBFR Borrowings but
may be converted into Eurocurrency Borrowings in accordance with Section 2.08.
Each Domestic Swingline Loan shall be denominated in U.S. Dollars and a CBFR
Loan. Each European Swingline Loan shall be denominated in U.S. Dollars,
Sterling or Euro and an Overnight LIBO Rate Loan. Each Lender at its option may
make any CBFR Loan, Eurocurrency Loan or EURIBOR Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan (and in the case of
an Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply
to such Affiliate to the same extent as to such Lender); provided that any
exercise of such option shall not affect the obligation of the applicable
Borrower to repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing
or EURIBOR Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of One Million U.S. Dollars ($1,000,000) (or, if such
Borrowing is denominated in a Foreign Currency, one million (1,000,000) units of
such currency) and not less than Five Million U.S. Dollars ($5,000,000) (or, if
such Borrowing is denominated in a Foreign Currency, five million
(5,000,000) units of such currency). Each Swingline Loan shall be in an amount
that is an integral multiple of One Million U.S. Dollars ($1,000,000) (or, if
such Borrowing is denominated in a Foreign Currency, one million
(1,000,000) units of such currency) and not less than One Million U.S. Dollars
($1,000,000) (or, if such Borrowing is denominated in a Foreign Currency, one
million (1,000,000) units of such currency). Borrowings of more than one Type
and Class may be outstanding at the same time; provided that there shall not at
any time be more than a total of ten (10) Eurocurrency Borrowings and/or EURIBOR
Borrowings outstanding.

 

-57-



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Agreement, the Borrower
Representative shall not be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

SECTION 2.03 Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower Representative shall notify the Administrative Agent
(and, with respect to any European Revolving Borrowing, the European Agent) of
such request either in writing (delivered by hand or facsimile) in the form of
Exhibit F-1 with respect to any Domestic Revolving Borrowing or Exhibit F-2 with
respect to any European Revolving Borrowing (or, in each case, such other form
approved by the Administrative Agent) and signed by the Borrower Representative
or, in the case of a Domestic Borrower only, by telephone not later than (a) in
the case of a Eurocurrency Borrowing or a EURIBOR Borrowing, 12:00 p.m., Local
Time, three (3) Business Days before the date of the proposed Borrowing or
(b) in the case of a CBFR Borrowing, 12:00 p.m., Local Time, on the date of the
proposed Borrowing; provided that any such notice of a CBFR Revolving Borrowing
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) may be given not later than 9:00 a.m., Local Time, on the date
of such proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of a written Borrowing Request in the form of Exhibit F-1
or Exhibit F-2 (or, in each case, such other form approved by the Administrative
Agent), as applicable, and signed by the Borrower Representative. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

(i) the name of the applicable Borrower(s);

(ii) the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is a Domestic Borrowing or European Borrowing;

(v) whether such Borrowing is to be a CBFR Borrowing, a Eurocurrency Borrowing
or a EURIBOR Borrowing;

(vi) in the case of a Eurocurrency Borrowing or a EURIBOR Borrowing made to a
European Borrower, the Agreed Currency of such Borrowing; and

(vii) in the case of a Eurocurrency Borrowing or EURIBOR Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period.”

If no election as to the Type of Revolving Borrowing is specified, then (a) in
the case of a Borrowing made to a Domestic Borrower, the requested Revolving
Borrowing shall be a CBFR Borrowing and (b) in the case of a Borrowing made to a
European Borrower, the requested Revolving Borrowing shall be a Eurocurrency
Borrowing. If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing or EURIBOR Borrowing, then the applicable Borrower(s)
shall be deemed to have selected an Interest Period of one month’s duration. If
no currency is specified, then (a) in the case of any Borrowing by a Domestic
Borrower, the requested Revolving Borrowing shall be made in U.S. Dollars and
(b) in the case of any Borrowing by a European Borrower, the requested Revolving
Borrowing shall be made in Euros. Promptly following receipt of a Borrowing
Request in accordance with this Section, the

 

-58-



--------------------------------------------------------------------------------

Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04 Protective Advances.

(a) Subject to the limitations set forth below, the Administrative Agent is
authorized by the Borrowers and the Lenders, from time to time by the
Administrative Agent in its Permitted Discretion (but shall have absolutely no
obligation to), to (1) make Loans to a Domestic Borrower (as determined by the
Administrative Agent) in U.S. Dollars, on behalf of all Domestic Revolving
Lenders (“Domestic Protective Advances”), or (2) direct the European Agent to
make Loans to a European Borrower (as determined by the Administrative Agent) in
U.S. Dollars, Sterling or Euro, as determined by the Administrative Agent, on
behalf of all European Revolving Lenders (“European Protective Advances”;
together with Domestic Protective Advances, collectively, “Protective
Advances”), in each case which the Administrative Agent, in its Permitted
Discretion, deems necessary (i) to preserve or protect the Collateral, or any
portion thereof or (ii) to pay any other amount chargeable to or required to be
paid by the Borrowers pursuant to the terms of this Agreement, including
payments of reimbursable expenses (including costs, fees, and expenses as
described in Section 9.03) and other sums payable under the Loan Documents;
provided that, (A) the Dollar Equivalent of the aggregate amount of Domestic
Protective Advances outstanding at any time shall not at any time exceed 5% of
the aggregate Domestic Revolving Subcommitments of all Lenders at such time,
(B) the Dollar Equivalent of the aggregate amount of European Protective
Advances outstanding at any time shall not at any time exceed 5% of the
aggregate European Revolving Subcommitments of all Lenders at such time, (C) the
Dollar Equivalent of the aggregate amount of Protective Advances outstanding at
any time shall not at any time exceed 5% of the Aggregate Revolving Commitment
at such time and (D) the Dollar Equivalent of the aggregate amount of Protective
Advances and Overadvances outstanding at any time shall not at any time exceed
10% of the Aggregate Revolving Commitment at such time; provided further that,
(A) the aggregate amount of outstanding Domestic Protective Advances plus the
Domestic Revolving Exposure shall not exceed the Domestic Revolving
Subcommitment, (B) the aggregate amount of outstanding European Protective
Advances plus the European Revolving Exposure shall not exceed the European
Revolving Subcommitment and (C) the aggregate amount of outstanding Protective
Advances plus the Aggregate Revolving Exposure shall not exceed the Aggregate
Revolving Commitment. Protective Advances may be made even if the conditions
precedent set forth in Section 4.02 have not been satisfied. The Domestic
Protective Advances shall be secured by the Liens in favor of the Administrative
Agent in and to the Collateral to secure the Secured Obligations and shall
constitute Obligations hereunder. The European Protective Advances shall be
secured by the Liens in favor of the European Agent in and to the Collateral to
secure the Foreign Secured Obligations and shall constitute Obligations
hereunder. All Domestic Protective Advances shall be CBFR Borrowings. All
European Protective Advances shall be Overnight LIBO Rate Borrowings. The
applicable Agent’s authorization to make Protective Advances may be revoked at
any time by the Required Lenders. Any such revocation must be in writing and
shall become effective prospectively upon the Administrative Agent’s receipt
thereof. At any time that there is sufficient Domestic Availability and the
conditions precedent set forth in Section 4.02 have been satisfied, the
Administrative Agent may request the Domestic Revolving Lenders to make a
Domestic Revolving Loan to repay a Domestic Protective Advance. At any time that
there is sufficient European Availability and the conditions precedent set forth
in Section 4.02 have been satisfied, the Administrative Agent may request the
European Revolving Lenders to make a European Revolving Loan to repay a European
Protective Advance. At any other time the Administrative Agent may require the
Lenders to fund their risk participations described in Section 2.04(b).

(b) Upon the making of a Protective Advance by the applicable Agent (whether
before or after the occurrence of a Default), each Domestic Revolving Lender or
European Revolving Lender, as applicable, shall be deemed, without further
action by any party hereto, to have unconditionally and irrevocably purchased
from the applicable Agent, without recourse or warranty, an

 

-59-



--------------------------------------------------------------------------------

undivided interest and participation in such Protective Advance in proportion to
its Applicable Percentage. From and after the date, if any, on which any Lender
is required to fund its participation in any Protective Advance purchased
hereunder, the applicable Agent shall promptly distribute to such Lender, such
Lender’s Applicable Percentage of all payments of principal and interest and all
proceeds of Collateral received by such Agent in respect of such Protective
Advance.

SECTION 2.05 Swingline Loans and Overadvances.

(a) The Agents, the Swingline Lenders and the Revolving Lenders agree that in
order to facilitate the administration of this Agreement and the other Loan
Documents, promptly after the Borrower Representative requests a CBFR Domestic
Revolving Borrowing or a European Revolving Borrowing in accordance with
Section 2.03, with respect to the applicable Borrower, the applicable Swingline
Lender may elect to have the terms of this Section 2.05(a) apply to such
Borrowing Request by advancing, on behalf of the applicable Revolving Lenders
and in the amount requested, same day funds to such Borrower, on the date of the
applicable Borrowing to the Funding Account(s) (each such Loan made solely by
the Domestic Swingline Lender to a Domestic Borrower pursuant to this
Section 2.05(a) is referred to in this Agreement as a “Domestic Swingline Loan”;
each such Loan made solely by the European Swingline Lender to a European
Borrower pursuant to this Section 2.05(a) is referred to in this Agreement as a
“European Swingline Loan”; the Domestic Swingline Loans and the European
Swingline Loans are referred to in this Agreement, collectively, as “Swingline
Loans” and individually as a “Swingline Loan” ), in each case with settlement
among them as to the Swingline Loans to take place on a periodic basis as set
forth in Section 2.05(d). Each Swingline Loan shall be subject to all the terms
and conditions applicable to other CBFR Loans or Overnight LIBO Rate Loans,
funded by the applicable Revolving Lenders, except that all payments thereon
shall be payable to the applicable Swingline Lender solely for its own account.
The aggregate amount of (i) Domestic Swingline Loans outstanding at any time
shall not exceed the Dollar Equivalent of Fifteen Million U.S. Dollars
($15,000,000), (ii) European Swingline Loans outstanding at any time shall not
exceed the Dollar Equivalent of Thirty Million U.S. Dollars ($30,000,000) and
(iii) aggregate Swingline Loans outstanding at any time shall not exceed the
Dollar Equivalent of Forty Five Million U.S. Dollars ($45,000,000). The
applicable Swingline Lender shall not make any (i) Domestic Swingline Loan
if the Domestic Revolving Exposure Limitations are not satisfied after giving
effect thereto or (ii) European Swingline Loan if the European Revolving
Exposure Limitations are not satisfied after giving effect thereto. All Domestic
Swingline Loans shall be CBFR Borrowings and all European Swingline Loans shall
be Overnight LIBO Rate Borrowings.

(b) Any provision of this Agreement to the contrary notwithstanding, (i) at the
request of the Borrower Representative, with respect to a Domestic Borrower, the
Administrative Agent may in its sole discretion (but with absolutely no
obligation), make Domestic Revolving Loans to such Domestic Borrower, on behalf
of the Domestic Revolving Lenders, in amounts that exceed Domestic Availability
(any such excess Domestic Revolving Loans are herein referred to collectively as
“Domestic Overadvances”), and (ii) at the request of the Borrower
Representative, with respect to a European Borrower, the Administrative Agent
may in its sole discretion (but with absolutely no obligation), direct the
European Agent to make European Revolving Loans to such European Borrower, on
behalf of the European Revolving Lenders, in amounts that exceed European
Availability (any such excess European Revolving Loans are herein referred to
collectively as “European Overadvances”; Domestic Overadvances and European
Overadvances are herein referred to collectively as “Overadvances”); provided
that, no Overadvance shall result in a Default due to the applicable Borrower’s
failure to comply with Section 2.01 for so long as such Overadvance remains
outstanding in accordance with the terms of this paragraph, but solely with
respect to the amount of such Overadvance. In addition, Overadvances may be made
even if the condition precedent set forth in Section 4.02(c) has not been
satisfied. All Domestic Overadvances shall constitute CBFR Borrowings and all
European Overadvances shall constitute Overnight LIBO Rate Borrowings. The
authority of the Administrative Agent to make Domestic Overadvances is limited
to an aggregate amount not to exceed the Dollar Equivalent of 5% of

 

-60-



--------------------------------------------------------------------------------

the aggregate Domestic Revolving Subcommitments of all Lenders at such time and
the authority of the Administrative Agent to direct European Agent to make
European Overadvances is limited to an aggregate amount not to exceed the Dollar
Equivalent of 5% of the aggregate European Revolving Subcommitments of all
Lenders at such time. The Dollar Equivalent of the aggregate amount of
Protective Advances and Overadvances outstanding at any time shall not at any
time exceed 10% of the Aggregate Revolving Commitment at such time. No
Overadvance may remain outstanding for more than thirty days. No Domestic
Overadvance shall cause any Domestic Revolving Lender’s Domestic Revolving
Exposure to exceed its Domestic Revolving Subcommitment and no European
Overadvance shall cause any European Revolving Lender’s European Revolving
Exposure to exceed its European Revolving Subcommitment. Notwithstanding
anything contained herein to the contrary, the Required Lenders may at any time
revoke the Administrative Agent’s authorization to make (or direct to be made)
Overadvances. Any such revocation must be in writing and shall become effective
prospectively upon the Administrative Agent’s receipt thereof.

(c) Upon the making of a Swingline Loan or an Overadvance (whether before or
after the occurrence of a Default and regardless of whether a Settlement has
been requested with respect to such Swingline Loan or Overadvance), each
Domestic Revolving Lender (in the case of any Domestic Swingline Loan or
Domestic Overadvance) and European Revolving Lender (in the case of any European
Swingline Loan or European Overadvance) shall be deemed, without further action
by any party hereto, to have unconditionally and irrevocably purchased from the
applicable Swingline Lender or the applicable Agent, as the case may be, without
recourse or warranty, an undivided interest and participation in such Swingline
Loan or Overadvance in proportion to its Applicable Percentage of the Domestic
Revolving Subcommitment and/or the European Revolving Subcommitment, as
applicable. The Swingline Lenders or the Agents may, at any time, require the
Revolving Lenders to fund their participations. From and after the date, if any,
on which any Revolving Lender is required to fund its participation in any
Swingline Loan or Overadvance purchased hereunder, the applicable Agent shall
promptly distribute to such Lender, such Lender’s Applicable Percentage of all
payments of principal and interest and all proceeds of Collateral received by
such Agent in respect of such Swingline Loan or Overadvance.

(d) The Administrative Agent, on behalf of each Swingline Lender, shall request
settlement (a “Settlement”) with the Revolving Lenders on at least a weekly
basis or on any date that the Administrative Agent elects, by notifying the
Revolving Lenders of such requested Settlement by facsimile, telephone, or
e-mail no later than 12:00 noon Local Time on the date of such requested
Settlement (the “Settlement Date”); provided that, with respect to European
Swingline Loans only, the Administrative Agent shall provide such requested
Settlement at least three (3) Business Days prior to the applicable Settlement
Date. Each Revolving Lender (other than each Swingline Lender, in the case of
the applicable Swingline Loans) shall transfer the amount of such Revolving
Lender’s Applicable Percentage of the outstanding principal amount of the
applicable Loan with respect to which Settlement is requested to the
Administrative Agent, to such account of the Administrative Agent as the
Administrative Agent may designate, not later than 2:00 p.m., Local Time, on
such Settlement Date. Settlements may occur during the existence of a Default
and whether or not the applicable conditions precedent set forth in Section 4.02
have then been satisfied. Such amounts transferred to the Administrative Agent
shall be applied against the amounts of the applicable Swingline Lender’s
Swingline Loans and, together with such Swingline Lender’s Applicable Percentage
of such Swingline Loan, shall constitute Revolving Loans of such Revolving
Lenders, respectively. If any such amount is not transferred to the
Administrative Agent by any Revolving Lender on such Settlement Date, the
applicable Swingline Lender shall be entitled to recover from such Lender on
demand such amount, together with interest thereon, as specified in
Section 2.07.

 

-61-



--------------------------------------------------------------------------------

SECTION 2.06 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
Representative may request the issuance of Letters of Credit for its own account
or for the account of another Borrower as the applicant thereof for the support
of its or its Subsidiaries’ obligations, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Availability Period subject to Section 2.06(c). In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by any Borrower to, or entered into by any Borrower with, an
Issuing Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. Each Borrower unconditionally and irrevocably agrees
that, in connection with any Letter of Credit issued with such Borrower as
applicant for the support of any of its Subsidiary’s obligations as provided in
the first sentence of this paragraph, such Borrower will be fully responsible
for the reimbursement of LC Disbursements in accordance with the terms hereof,
the payment of interest thereon and the payment of fees due under
Section 2.12(b) to the same extent as if it were the sole account party in
respect of such Letter of Credit (such Borrower hereby irrevocably waiving any
defenses that might otherwise be available to it as a guarantor or surety of the
obligations of such Subsidiary that is an account party in respect of any such
Letter of Credit). Notwithstanding anything herein to the contrary, the
applicable Issuing Bank shall have no obligation hereunder to issue, and shall
not issue, any Letter of Credit (i) the proceeds of which would be made
available to any Person (A) to fund any activity or business of or with any
Sanctioned Person, or in any country or territory that, at the time of such
funding, is the subject of any Sanctions or (B) in any manner that would result
in a violation of any Sanctions by any party to this Agreement, (ii) if any
order, judgment or decree of any Governmental Authority or arbitrator shall by
its terms purport to enjoin or restrain such Issuing Bank from issuing such
Letter of Credit, or any Requirement of Law relating to such Issuing Bank or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Bank with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon such
Issuing Bank any unreimbursed loss, cost or expense which was not applicable on
the Effective Date and which such Issuing Bank in good faith deems material to
it, or (iii) if the issuance of such Letter of Credit would violate one or more
policies of such Issuing Bank applicable to letters of credit generally;
provided that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the U.S. or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed not to be in effect on the
Effective Date for purposes of clause (ii) above, regardless of the date
enacted, adopted, issued or implemented. The Existing Letters of Credit shall be
deemed to be “Domestic Letters of Credit” and/or “European Letters of Credit”,
as identified on Schedule 2.06 as applicable, in each case issued on the
Effective Date under this Agreement for all purposes of the Loan Documents.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative shall
deliver by hand or facsimile (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Administrative Agent (prior to 9:00 am,
Local Time, at least three (3) Business Days prior to the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit (which Letter of Credit shall be in a form reasonably
acceptable to and agreed by the Administrative Agent (and the European Agent, in
the case of a European

 

-62-



--------------------------------------------------------------------------------

Letter of Credit) and the applicable Issuing Bank), or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the name of the
applicable Borrower, whether such Letter of Credit is to constitute a Domestic
Letter of Credit or a European Letter of Credit, the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
of this Section), the amount of such Letter of Credit, the Agreed Currency
applicable to such Letter of Credit, the name and address of the beneficiary
thereof and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit. Each Domestic Letter of Credit shall be
issued in U.S. Dollars. Each European Letter of Credit shall be issued in U.S.
Dollars, Euro or Sterling, and, solely with respect to certain Existing Letters
of Credit, Norwegian Kroner or Swiss Francs. If requested by the applicable
Issuing Bank, the applicable Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrowers shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the
aggregate LC Exposure shall not exceed the Dollar Equivalent of One Hundred
Twenty Five Million U.S. Dollars ($125,000,000), (ii) the aggregate Domestic LC
Exposure shall not exceed the Dollar Equivalent of One Hundred Twenty Five
Million U.S. Dollars ($125,000,000), (iii) the aggregate European LC Exposure
shall not exceed the Dollar Equivalent of One Hundred Twenty Five Million U.S.
Dollars ($125,000,000), (iv) the aggregate Standby LC Exposure shall not exceed
One Hundred Million U.S. Dollars ($100,000,000), (v) the aggregate Commercial LC
Exposure shall not exceed Twenty Five Million U.S. Dollars ($25,000,000),
(vi) with respect to any Domestic Letter of Credit, the Domestic Revolving
Exposure Limitations shall be satisfied, and (vii) with respect to any European
Letter of Credit, the European Revolving Exposure Limitations shall be
satisfied. Notwithstanding the foregoing or anything to the contrary contained
herein, no Issuing Bank shall be obligated to issue or modify any Letter of
Credit if, immediately after giving effect thereto, the outstanding LC Exposure
in respect of all Letters of Credit issued by such Person and its Affiliates
would exceed such Issuing Bank’s Issuing Bank Sublimit. Without limiting the
foregoing and without affecting the limitations contained herein, it is
understood and agreed that the Borrower may from time to time request that an
Issuing Bank issue Letters of Credit in excess of its individual Issuing Bank
Sublimit in effect at the time of such request, and each Issuing Bank agrees to
consider any such request in good faith. Any Letter of Credit so issued by an
Issuing Bank in excess of its individual Issuing Bank Sublimit then in effect
shall nonetheless constitute a Letter of Credit for all purposes of the Credit
Agreement, and shall not affect the Issuing Bank Sublimit of any other Issuing
Bank, subject to the limitations on the aggregate LC Exposure set forth in
clause (i) of this Section 2.06(b).

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination or non-renewal by notice from the Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, including, without limitation, any automatic
renewal provision, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date.

(d) Participations; Issuing Bank Acting on Behalf of Lenders. By the issuance of
a Letter of Credit (or an amendment to a Letter of Credit increasing the amount
thereof) and without any further action on the part of the applicable Issuing
Bank or the Revolving Lenders, such Issuing Bank hereby grants to each Domestic
Revolving Lender with respect to a Domestic Letter of Credit and to each
European Revolving Lender with respect to a European Letter of Credit, and each
applicable Revolving Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Domestic
Letter of Credit and/or European Letter of Credit, as applicable. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, such Lender’s Applicable

 

-63-



--------------------------------------------------------------------------------

Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the applicable Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the
applicable Borrower for any reason. Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Domestic Letters of Credit and/or European Letters of Credit, as
applicable, is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Revolving
Lender further acknowledges and agrees that each Letter of Credit issued by an
Issuing Bank in accordance with this Agreement is issued in reliance on the
foregoing agreements of the Revolving Lenders, and each Issuing Bank shall have
the benefits and immunities provided to the Agents under Sections 8.04, 8.05 and
8.07.

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement (i) not later than 11:00 a.m., Local Time, on the date that such LC
Disbursement is made, if the Borrower Representative shall have received notice
of such LC Disbursement prior to 9:00 a.m., Local Time, on such date, or,
(ii) if such notice has not been received by the Borrower Representative prior
to such time on such date, then not later than 11:00 a.m., Local Time, on
(A) the Business Day that the Borrower Representative receives such notice, if
such notice is received prior to 9:00 a.m., Local Time, on the day of receipt,
or (B) the Business Day immediately following the day that the Borrower
Representative receives such notice, if such notice is not received prior to
such time on the day of receipt; provided that the Borrower Representative may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or 2.05 that such payment be financed with a Swingline Loan
or, to the extent such LC Disbursement was made in U.S. Dollars with respect to
a Domestic Letter of Credit, a CBFR Revolving Borrowing, in each case in an
equivalent amount and, to the extent so financed, the applicable Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting Swingline Loan or CBFR Revolving Borrowing, as applicable. Each LC
Disbursement shall be reimbursed in (i) U.S. Dollars, if the underlying Letter
of Credit was issued in U.S. Dollars, (ii) Euro, if the underlying Letter of
Credit was issued in Euro, and (iii) Sterling, if the underlying Letter of
Credit was issued in Sterling. If the applicable Borrower fails to make such
payment when due, the Administrative Agent shall notify each Domestic Revolving
Lender (in the case of a Domestic Letter of Credit) and each European Revolving
Lender (in the case of a European Letter of Credit) of the applicable LC
Disbursement, the payment then due from the applicable Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each applicable Revolving Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
applicable Borrower, in the same manner as provided in Section 2.07 with respect
to Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to applicable Issuing Bank the amounts so received by it from
the Revolving Lenders. Promptly following receipt by the Administrative Agent of
any payment from the applicable Borrower pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse such Issuing Bank, then to such Lenders and such
Issuing Bank as their interests may appear. Any payment made by a Revolving
Lender pursuant to this paragraph to reimburse the applicable Issuing Bank for
any LC Disbursement (other than the funding of CBFR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the applicable Borrower of its obligation to reimburse such LC
Disbursement. Notwithstanding anything herein to the contrary, any reimbursement
or payment provided by any Foreign Loan Party shall be used solely to pay the
Foreign Secured Obligations.

 

-64-



--------------------------------------------------------------------------------

(f) Obligations Absolute. Each Borrower’s joint and several obligation to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein or herein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) any payment by the applicable Issuing
Bank under a Letter of Credit against presentation of a draft or other document
that does not comply with the terms of such Letter of Credit, or (iv) any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, such
Borrower’s obligations hereunder. None of the Administrative Agent, the
Revolving Lenders, the Issuing Banks or any of their Related Parties shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that, the foregoing shall not be construed to excuse the
applicable Issuing Bank from liability to any Borrower to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by each Borrower to the
extent permitted by applicable law) suffered by such Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the applicable Issuing Bank (as
finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Bank shall
promptly notify the Administrative Agent and the applicable Borrower by
telephone (confirmed by facsimile) of such demand for payment and whether such
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
applicable Borrower of its obligation to reimburse the applicable Issuing Bank
and the Revolving Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that such Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to (i) if such Borrower is a Domestic
Borrower, CBFR Revolving Loans, and (ii) if such Borrower is a European
Borrower, Revolving Loans with an Interest Period of one month for such Agreed
Currency; such interest shall be payable on the date when such reimbursement is
due; provided that, if any Borrower fails to reimburse such LC Disbursement when
due pursuant to paragraph (e) of this Section, then Section 2.13(d) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
applicable Issuing Bank, except that interest accrued on

 

-65-



--------------------------------------------------------------------------------

and after the date of payment by any Revolving Lender pursuant to paragraph
(e) of this Section to reimburse such Issuing Bank shall be for the account of
such Lender to the extent of such payment.

(i) Replacement of the Issuing Banks. Any Issuing Bank may be replaced at any
time by written agreement among the Borrower Representative, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Revolving Lenders of any such replacement
of the Issuing Bank. At the time any such replacement shall become effective,
the Borrowers shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the replaced Issuing Bank under this Agreement with respect
to Letters of Credit to be issued thereafter and (ii) references herein to the
term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit then outstanding and issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.
The provisions of this Section 2.06 with respect to any replaced Issuing Bank
shall survive the termination of this Agreement. Without limiting the foregoing,
(A) an Issuing Bank may notify the Administrative Agent and the Borrower
Representative, upon ten (10) Business Days’ prior written notice, that such
Issuing Bank will not issue any additional Letters of Credit under this
Agreement and (B) in the event such notice is delivered, the replacement of such
Issuing Bank, if applicable, shall be governed by this Section 2.06(i).

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Revolving Lenders with LC Exposure representing
greater than fifty percent (50%) of the aggregate LC Exposure) demanding the
deposit of cash collateral pursuant to this paragraph, each Domestic Borrower
shall deposit in one or more accounts with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Domestic Revolving
Lenders (collectively, the “Domestic LC Collateral Account”), an amount in cash
equal to one hundred and five percent (105%) of the Dollar Equivalent amount of
the Domestic LC Exposure as of such date plus accrued and unpaid interest
thereon for Letters of Credit under which such Domestic Borrower is an account
party and each European Borrower shall deposit in one or more accounts with the
European Agent, in the name of the European Agent and for the benefit of the
European Revolving Lenders (collectively, the “European LC Collateral Account”),
an amount in cash equal to one hundred and five percent (105%) of the Dollar
Equivalent amount of the European LC Exposure as of such date plus accrued and
unpaid interest thereon for Letters of Credit under which such European Borrower
is an account party; provided that (i) the portions of such amount attributable
to undrawn Foreign Currency Letters of Credit or LC Disbursements in a Foreign
Currency that any Borrower is not late in reimbursing shall be deposited in the
applicable Foreign Currencies in an amount equal to one hundred and five percent
(105%) of the actual amount of such undrawn Letters of Credit and LC
Disbursements and (ii) the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to any Borrower described in clause (h) or (i) of
Article VII. For the purposes of this paragraph, the Foreign Currency LC
Exposure shall be calculated using the applicable Exchange Rate on the date
notice demanding cash collateralization is delivered to the Borrower
Representative. Each applicable Borrower shall also deposit cash collateral
pursuant to this paragraph as and to the extent required by Section 2.11(b).
Such deposit shall be held by the applicable Agent as collateral for the payment
and performance of the applicable Secured Obligations. The applicable Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over the applicable LC Collateral Account. Each Domestic Borrower
hereby grants the Administrative Agent a security interest in the Domestic LC
Collateral Account and all money or other assets on deposit

 

-66-



--------------------------------------------------------------------------------

therein or credited thereto. Each European Borrower hereby grants the European
Agent a security interest in the European LC Collateral Account and all money or
other assets on deposit therein or credited thereto. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the applicable Agent and at the applicable
Borrowers’ risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in the applicable LC
Collateral Account. Moneys in applicable LC Collateral Account shall be applied
by the applicable Agent to reimburse the applicable Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Revolving Lenders with LC
Exposure representing greater than fifty percent (50%) of the aggregate LC
Exposure), be applied to satisfy other applicable Secured Obligations. If any
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to such Borrower within three
(3) Business Days after all such Events of Default have been cured or waived as
confirmed in writing by the Administrative Agent. The applicable Agent shall
return to the applicable Borrowers cash collateral required by Section 2.11(b)
within three (3) Business Days following the date that such cash collateral is
no longer required thereunder. Notwithstanding anything herein to the contrary,
(u) cash collateral provided by any Domestic Subsidiary shall be used to pay the
Domestic Secured Obligations before being used to pay any of the other Secured
Obligations, (v) cash collateral provided by any Foreign Subsidiary shall be
used solely to pay the Foreign Secured Obligations, (x) cash collateral provided
by any Belgian Loan Party shall be subject to the Belgian Guarantee Limitations,
(y) cash collateral provided by any German Loan Party shall be subject to the
German Guarantee Limitations and (z) cash collateral provided by any Swiss Loan
Party shall be subject to the Swiss Guarantee Limitations.

(k) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date and Dollar Equivalent amount of
such LC Disbursement, (iv) on any Business Day on which any Borrower fails to
reimburse an LC Disbursement required to be reimbursed to such Issuing Bank on
such day, the date of such failure and the amount of such LC Disbursement, and
(v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such
Issuing Bank. All reporting from each Issuing Bank with respect to any Letters
of Credit shall indicate whether each Letter of Credit constitutes a Domestic
Letter of Credit or a European Letter of Credit.

(l) LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

 

-67-



--------------------------------------------------------------------------------

SECTION 2.07 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by such Lender hereunder on the
proposed date thereof by wire transfer of immediately available funds in an
amount equal to such Lender’s Applicable Percentage thereof by 1:00 p.m., Local
Time, to the account of the Administrative Agent (in the case of Domestic
Revolving Loans) most recently designated by it for such purpose by notice to
the Lenders and to the account of the European Agent (in the case of European
Revolving Loans) most recently designated by it for such purpose by notice to
the Lenders; provided that, Swingline Loans shall be made as provided in
Section 2.05. The applicable Agent will make such Loans available to the
applicable Borrower by promptly crediting the amounts so received, in like
funds, to the applicable Funding Account; provided that Loans made to finance
the reimbursement of (i) an LC Disbursement as provided in Section 2.06(e) shall
be remitted by the applicable Agent to the applicable Issuing Bank and (ii) a
Protective Advance or an Overadvance shall be retained by the Administrative
Agent or the European Agent, as applicable.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the applicable Agent such Lender’s share of such Borrowing, the
Agents may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the applicable Agent, then the applicable Lender and such
Borrower severally agree to pay to the applicable Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to such Borrower to but excluding the date of
payment to such Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (including
without limitation the Overnight LIBO Rate in the case of Loans denominated in a
Foreign Currency) or (ii) in the case of such Borrower, (y) if such amount is a
Borrowing made to a Domestic Borrower, the interest rate applicable to CBFR
Loans, and (z) if such amount is a Borrowing made to a European Borrower, the
interest rate applicable to Overnight LIBO Rate Loans. If such Lender pays such
amount to the applicable Agent, then such amount shall constitute such Lender’s
Loan included in such Borrowing.

SECTION 2.08 Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing or EURIBOR
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower Representative may elect to convert such
Borrowing to a different Type as permitted by this Agreement or to continue such
Borrowing and, in the case of a Eurocurrency Borrowing or EURIBOR Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
Representative may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
This Section shall not apply to Swingline Borrowings, Overadvances or Protective
Advances, which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower Representative
shall notify the Administrative Agent of such election by telephone or
irrevocable written notice (provided that, borrowings made to a European
Borrower shall also require irrevocable written notice to the European Agent and
cannot be made by telephone) by the time that a Borrowing Request would be
required under Section 2.03 if the Borrower Representative were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest

 

-68-



--------------------------------------------------------------------------------

Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower Representative. Notwithstanding any contrary provision herein, this
Section shall not be construed to permit any Borrower, or the Borrower
Representative on its behalf, to (i) change the currency of any Borrowing,
(ii) elect an Interest Period for Eurocurrency Loans or EURIBOR Loans that does
not comply with Section 2.02 or (iii) convert any Borrowing to a Borrowing of a
Type not available under such Borrowing or to such Borrower.

(c) Each telephonic and written Interest Election Request shall be irrevocable
and shall specify the following information in compliance with Section 2.02:

(i) the name of the applicable Borrower and the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the existing and resulting Borrowing is a Domestic Borrowing or a
European Borrowing;

(iv) whether the resulting Borrowing is to be a CBFR Borrowing, a Eurocurrency
Borrowing or a EURIBOR Borrowing; and

(v) if the resulting Borrowing is a Eurocurrency Borrowing or EURIBOR Borrowing,
the Interest Period and Agreed Currency to be applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing or
EURIBOR Borrowing but does not specify an Interest Period, then the applicable
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Notwithstanding any contrary provision herein, this Section shall not
be construed to permit any Borrower, or the Borrower Representative on its
behalf, to change the currency of any Borrowing.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower Representative fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing or EURIBOR Borrowing prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period (i) in the case
of a Borrowing by a Domestic Borrower, such Borrowing shall be converted to a
CBFR Borrowing, and (ii) in the case of a Borrowing by a European Borrower, such
Borrowing shall automatically continue as a Eurocurrency Borrowing or EURIBOR
Borrowing, as applicable, in the same Agreed Currency with an Interest Period of
one month unless such Eurocurrency Borrowing or EURIBOR Borrowing is or was
repaid in accordance with Section 2.11. Notwithstanding any contrary provision
hereof, if an Event of Default under clause (a) or (b) of Article VII has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower Representative, then, so long as such
Event of Default is continuing (i) no outstanding Revolving

 

-69-



--------------------------------------------------------------------------------

Borrowing made to a Domestic Borrower may be converted to or continued as a
Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency Revolving
Borrowing made to a Domestic Borrower shall be converted to a CBFR Borrowing at
the end of the Interest Period applicable thereto, and (iii) unless repaid, each
Eurocurrency Revolving Borrowing or EURIBOR Revolving Borrowing made to a
European Borrower shall automatically be continued as a Eurocurrency Borrowing
or EURIBOR Borrowing, as applicable, with an Interest Period of one month.

SECTION 2.09 Termination and Reduction of Commitments; Increase in Revolving
Commitments.

(a) Unless previously terminated, the Revolving Commitments shall terminate on
the Maturity Date.

(b) The Borrowers may at any time terminate the Revolving Commitments upon
(i) the payment in full of all outstanding Revolving Loans, together with
accrued and unpaid interest thereon and on any Letters of Credit, (ii) the
cancellation and return of all outstanding Letters of Credit (or alternatively,
with respect to each such Letter of Credit, the furnishing to (A) the
Administrative Agent of a cash deposit (or at the discretion of the
Administrative Agent a back up standby letter of credit satisfactory to the
Administrative Agent and the applicable Issuing Bank) in an amount equal to one
hundred and five percent (105%) of the Domestic LC Exposure as of such date and
(B) the European Agent of a cash deposit (or at the discretion of the
Administrative Agent a back up standby letter of credit satisfactory to the
Administrative Agent and the applicable Issuing Bank) in an amount equal to one
hundred and five percent (105%) of the European LC Exposure as of such date),
(iii) the payment in full of the accrued and unpaid fees, and (iv) the payment
in full of all reimbursable expenses and other Obligations, together with
accrued and unpaid interest thereon.

(c) The Borrowers may from time to time reduce the Revolving Commitments;
provided that (i) each reduction of the Revolving Commitments (with a
corresponding reduction in the Domestic Revolving Subcommitments and/or the
European Revolving Subcommitments, as designated by the Borrower Representative)
shall be in a Dollar Equivalent amount that is an integral multiple of Five
Million U.S. Dollars ($5,000,000) and not less than Twenty Five Million U.S.
Dollars ($25,000,000), and (ii) the Borrowers shall not terminate or reduce the
Revolving Commitments (or the Domestic Revolving Subcommitments or the European
Revolving Subcommitments) if, after giving effect to any concurrent prepayment
of the Revolving Loans in accordance with Section 2.11, (x) the Domestic
Borrowers shall not be in compliance with the Domestic Revolving Exposure
Limitations, (y) the European Borrowers shall not be in compliance with the
European Revolving Exposure Limitations or (z) the aggregate European Revolving
Subcommitments of all European Revolving Lenders shall be greater than fifty
percent (50%) of the Aggregate Revolving Commitment.

(d) The Borrower Representative shall notify the Administrative Agent (and
European Agent, in the case of any termination or reduction of the European
Revolving Subcommitments) of any election to terminate or reduce the Commitments
under paragraph (b) or (c) of this Section at least three (3) Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrower Representative pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Commitments delivered by the Borrower Representative may state that such notice
is conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower Representative (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

 

-70-



--------------------------------------------------------------------------------

(e) The Borrowers shall have the right to increase the Revolving Commitments
(with a corresponding increase to the Domestic Revolving Subcommitments and/or
the European Revolving Subcommitments, as designated by the Borrower
Representative) by obtaining additional Revolving Commitments, either from one
or more of the Lenders or another lending institution; provided that (i) any
such request for an increase shall be in a minimum amount of Twenty Five Million
U.S. Dollars ($25,000,000), (ii) the Borrower Representative, on behalf of the
Borrowers, may make a maximum of five (5) such requests, (iii) after giving
effect thereto, the sum of the total of the additional Commitments does not
exceed Three Hundred Million U.S. Dollars ($300,000,000), (iv) the
Administrative Agent and the Issuing Banks have approved the identity of any
such new Lender, such approvals not to be unreasonably withheld, (v) any such
new Lender assumes all of the rights and obligations of a “Lender” hereunder,
(vi) the procedure described in Section 2.09(f) has been satisfied, (vii) the
aggregate amount of increases to the European Revolving Subcommitments shall not
exceed One Hundred and Fifty Million U.S. Dollars ($150,000,000), and
(vii) after giving effect thereto, the aggregate European Revolving
Subcommitments of all European Revolving Lenders shall not exceed fifty percent
(50%) of the Aggregate Revolving Commitment. Nothing contained in this
Section 2.09 shall constitute, or otherwise be deemed to be, a commitment on the
part of any Lender to increase its Commitment hereunder at any time.

(f) Any amendment hereto for such an increase or addition shall be in form and
substance satisfactory to the Administrative Agent and shall only require the
written signatures of the Agents, the Borrowers and each Lender being added or
increasing its Commitment, subject only to the approval of all Lenders if any
such increase or addition would cause the Revolving Commitments to exceed Nine
Hundred Million U.S. Dollars ($900,000,000). As a condition precedent to such an
increase or addition, the Borrowers shall deliver to the Administrative Agent
(i) a certificate of each Loan Party signed by an authorized officer of such
Loan Party (A) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such increase, and (B) in the case of the
Borrowers, certifying that, before and after giving effect to such increase or
addition, (1) the representations and warranties contained in Article III and
the other Loan Documents are true and correct, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, (2) no Default exists,
and (3) if the covenant set forth in Section 6.12 is in effect, the Borrowers
are in compliance (on a pro forma basis) with the covenants contained in
Section 6.12 on the date of such increase and (ii) legal opinions and documents
consistent with those delivered on the Effective Date, to the extent reasonably
requested by the Administrative Agent.

(g) On the effective date of any such increase or addition, (i) any Lender
increasing (or, in the case of any newly added Lender, extending) its Revolving
Commitment, Domestic Revolving Subcommitments and/or European Revolving
Subcommitment, as applicable, shall make available to the applicable Agent such
amounts in immediately available funds as the applicable Agent shall determine,
for the benefit of the other Lenders that have a Revolving Commitment, Domestic
Revolving Subcommitment and/or European Revolving Subcommitment, as applicable,
as being required in order to cause, after giving effect to such increase or
addition and the use of such amounts to make payments to such other Lenders,
each such Lender’s portion of the outstanding Domestic Revolving Loans or
European Revolving Loans, as applicable, of all the Lenders to equal its revised
Applicable Percentage of such outstanding Domestic Revolving Loans or European
Revolving Loans, as applicable, and the applicable Agent shall make such other
adjustments among the Lenders with respect to the Domestic Revolving Loans or
European Revolving Loans, as applicable, then outstanding and amounts of
principal, interest, commitment fees and other amounts paid or payable with
respect thereto as shall be necessary, in the opinion of the applicable Agent,
in order to effect such reallocation and (ii) the applicable Borrowers shall be
deemed to have repaid and reborrowed all outstanding Domestic Revolving Loans or
European Revolving Loans, as applicable, as of the date of any increase (or
addition) in the Revolving Commitment, Domestic Revolving Subcommitments and/or
European Revolving Subcommitments, as applicable (with such reborrowing to
consist of the Types of Revolving Loans, with related Interest Periods if
applicable, specified in a notice delivered by the Borrower Representative, in
accordance with

 

-71-



--------------------------------------------------------------------------------

the requirements of Section 2.03). The deemed payments made pursuant to
clause (ii) of the immediately preceding sentence shall be accompanied by
payment of all accrued interest on the amount prepaid and, in respect of each
Eurocurrency Loan or EURIBOR Loan, shall be subject to indemnification by the
applicable Borrowers pursuant to the provisions of Section 2.16 if the deemed
payment occurs other than on the last day of the related Interest Periods.
Within a reasonable time after the effective date of any increase or addition,
the Administrative Agent shall, and is hereby authorized and directed to, revise
the Commitment Schedule to reflect such increase or addition and shall
distribute such revised Commitment Schedule to each of the Lenders and the
Borrower Representative, whereupon such revised Commitment Schedule shall
replace the old Commitment Schedule and become part of this Agreement.

SECTION 2.10 Repayment and Amortization of Loans; Evidence of Debt.

(a) Each Domestic Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Domestic Revolving Lender the then
unpaid principal amount of each Domestic Revolving Loan made to such Borrower on
the Maturity Date in the currency of such Loan, (ii) to the Administrative Agent
the then unpaid amount of each Domestic Protective Advance made for the account
of such Borrower on the earlier of the Maturity Date and demand by the
Administrative Agent, (iii) to the Domestic Swingline Lender the then unpaid
principal amount of each Domestic Swingline Loan made for the account of such
Borrower on the earlier of the Maturity Date and the fifth Business Day after
such Domestic Swingline Loan is made; provided that on each date that a Domestic
Revolving Loan is made, each Domestic Borrower shall repay all Domestic
Swingline Loans then outstanding and the proceeds of any such Domestic Revolving
Loan shall be applied by the Administrative Agent to repay any Domestic
Swingline Loans outstanding, and (iv) to the Administrative Agent the then
unpaid principal amount of each Domestic Overadvance made to such Borrower on
the earlier of the Maturity Date and demand by the Administrative Agent. Each
European Borrower hereby unconditionally promises to pay (i) to the European
Agent for the account of each European Revolving Lender the then unpaid
principal amount of each European Revolving Loan made to such Borrower on the
Maturity Date in the currency of such Loan, (ii) to the European Agent the then
unpaid amount of each European Protective Advance made for the account of such
Borrower on the earlier of the Maturity Date and demand by the European Agent,
(iii) to the European Swingline Lender the then unpaid principal amount of each
European Swingline Loan made for the account of such Borrower on the earlier of
the Maturity Date and the fifth Business Day after such European Swingline Loan
is made; provided that on each date that a European Revolving Loan is made, each
European Borrower shall repay all European Swingline Loans then outstanding and
the proceeds of any such European Revolving Loan shall be applied by the
European Agent to repay any European Swingline Loans outstanding, and (iv) to
the European Agent the then unpaid principal amount of each European Overadvance
made to such Borrower on the earlier of the Maturity Date and demand by the
European Agent. Notwithstanding the foregoing, to the extent this Section 2.10
creates an obligation of a European Borrower to repay Protective Advances,
Swingline Loans or Overadvances of any other Borrower, (y) no European Borrower
shall be required to make a repayment in respect of the Domestic Secured
Obligations, and (z) such obligations shall be subject to the Belgian Guarantee
Limitations, the German Guarantee Limitations and the Swiss Guarantee
Limitations, as applicable.

(b) At all times during a Cash Dominion Period, on each Business Day, the
Administrative Agent shall apply all funds credited to any Domestic Collection
Account on such Business Day or the immediately preceding Business Day (at the
discretion of the Administrative Agent, whether or not immediately available),
first to prepay any Domestic Protective Advances and Domestic Overadvances that
may be outstanding, pro rata, second to prepay the Domestic Revolving Loans
(including Domestic Swingline Loans) and to cash collateralize outstanding
Domestic LC Exposure, third to prepay any European Protective Advances and
European Overadvances that may be outstanding, pro rata, and fourth to prepay
the European Revolving Loans (including European Swingline Loans) and to cash
collateralize outstanding European LC Exposure. At all times during a Cash
Dominion Period, on

 

-72-



--------------------------------------------------------------------------------

each Business Day, the European Agent shall apply all funds credited to any
European Collection Account on such Business Day or the immediately preceding
Business Day (at the discretion of the Administrative Agent, whether or not
immediately available), first to prepay any European Protective Advances and
European Overadvances that may be outstanding, pro rata, and second to prepay
the European Revolving Loans (including European Swingline Loans) and to cash
collateralize outstanding European LC Exposure. Notwithstanding the foregoing,
(i) to the extent any funds credited to any Collection Account constitute Net
Proceeds, the application of such Net Proceeds shall be subject to
Section 2.11(c), (ii) collections and cash collateral provided by any Foreign
Loan Party shall be used solely to pay the Foreign Secured Obligations,
(iii) the application of funds credited to any European Collection Account of
the Belgian Borrower shall be subject to the Belgian Guarantee Limitations,
(iv) the application of funds credited to any European Collection Account of any
German Borrower shall be subject to the German Guarantee Limitations, and
(v) the application of funds credited to any European Collection Account of the
Swiss Borrower shall be subject to the Swiss Guarantee Limitations.

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(d) Each Agent shall maintain accounts in which it shall record (i) the amount
of each Loan made hereunder, the Class, Agreed Currency and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from each Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
and/or European Agent, as applicable, hereunder for the account of the Lenders
and each Lender’s share thereof.

(e) The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
any Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrowers to repay the Loans in accordance with the
terms of this Agreement.

(f) Any Lender may request that Loans made by it to any Borrower be evidenced by
a promissory note. In such event, the applicable Borrowers shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

SECTION 2.11 Prepayment of Loans.

(a) The Borrowers shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (e) of this Section and, if applicable, payment of any break
funding expenses under Section 2.16.

(b) Except for Overadvances permitted under Section 2.05, if, at any time,
(i) other than as a result of fluctuations in currency exchange rates, the
Borrowers are not in compliance with any of the Revolving Exposure Limitations
(calculated with respect to Credit Events denominated in Foreign Currencies, as
of the most recent Computation Date with respect to each such Credit Event and
calculated with respect to the applicable Borrowing Base as shown on the most
recent Borrowing Base Certificate

 

-73-



--------------------------------------------------------------------------------

delivered pursuant to Section 5.01(g)) or (ii) solely as a result of
fluctuations in currency exchange rates, the Borrowers exceeded any Revolving
Exposure Limitation by one hundred and five percent (105%) of the applicable
threshold for three (3) consecutive Business Days, the applicable Borrowers who
have exceed such limits with respect to their Obligations shall in each case
immediately prepay the Obligations (without a corresponding reduction to the
Revolving Commitments, Domestic Revolving Subcommitments or the European
Revolving Subcommitments) or cash collateralize LC Exposure in accordance with
Section 2.06(j), as applicable, in an aggregate amount equal to such excess. To
the extent this Section 2.11 creates an obligation of (x) the Belgian Borrower
to repay Borrowings of any other Borrower, the Belgian Guarantee Limitations
shall apply, (y) any German Borrower to repay Borrowings of any other Borrower,
the German Guarantee Limitations shall apply or (z) the Swiss Borrower to repay
Borrowings of any other Borrower, the Swiss Guarantee Limitations shall apply.

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of any Loan Party in respect of any Prepayment Event, the Borrowers
shall, immediately after such Net Proceeds are received by such Loan Party,
prepay the Obligations and cash collateralize the LC Exposure as set forth in
Section 2.11(d) below in an aggregate amount equal to one hundred percent
(100%) of such Net Proceeds; provided that, (x) in the case of any event
described in clause (a) or (b) of the definition of the term “Prepayment Event”,
if the Borrowers are not in a Cash Dominion Period, no prepayment shall be
required pursuant to this paragraph and (y) so long as no Default exists and an
appropriate Reserve has been established by the Administrative Agent, such
prepayment may be deferred until the end of any relevant Interest Period to the
extent payments under Section 2.16 would otherwise be required.

(d) All such amounts pursuant to Section 2.11(c) shall be applied, first to
prepay any Protective Advances and Overadvances that may be outstanding, pro
rata, and second to prepay the Revolving Loans (including Swingline Loans)
without a corresponding reduction in the Revolving Commitments and to cash
collateralize outstanding LC Exposure. Notwithstanding the foregoing, (i) Net
Proceeds received by any Domestic Loan Party in respect of any Prepayment Event
shall be used to prepay the Domestic Secured Obligations before being applied to
any of the other Secured Obligations, (ii) no Net Proceeds received by any
Foreign Loan Party in respect of any Prepayment Event shall be used to prepay
any Secured Obligations other than the Foreign Secured Obligations, (iii) Net
Proceeds received by any Belgian Loan Party in respect of any Prepayment Event
shall be subject to the Belgian Guarantee Limitations, (iv) Net Proceeds
received by any German Loan Party in respect of any Prepayment Event shall be
subject to the German Guarantee Limitations, and (v) Net Proceeds received by
any Swiss Loan Party in respect of any Prepayment Event shall be subject to the
Swiss Guarantee Limitations.

(e) The Borrower Representative shall notify the applicable Agent (and, in the
case of prepayment of a Swingline Loan, the applicable Swingline Lender) by
written notice or, in the case of any prepayment made by a Domestic Borrower
only, telephone (confirmed by facsimile), of any prepayment hereunder not later
than (i) 12:00 p.m., Local Time, (A) in the case of prepayment of a Eurocurrency
Revolving Borrowing or EURIBOR Revolving Borrowing, three (3) Business Days
before the date of prepayment, or (B) in the case of prepayment of a CBFR
Revolving Borrowing, not later than (i) 11:00 a.m., Local Time the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the

 

-74-



--------------------------------------------------------------------------------

Revolving Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by (i) accrued interest to the extent required by Section 2.13 and
(ii) break funding payments pursuant to Section 2.16.

SECTION 2.12 Fees.

(a) The Domestic Borrowers, jointly and severally, agree to pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at a rate equal to (i) three eighths of one percent (0.375%) per
annum, if the average daily Unused Commitment is greater than fifty percent
(50%) of the Aggregate Revolving Commitment during the period in respect of
which the payment is being made (which, for purposes of clarity, shall be the
preceding calendar quarter) and (ii) one quarter of one percent (0.250%) per
annum, if the average daily Unused Commitment is less than or equal to fifty
percent (50%) of the Aggregate Revolving Commitment during the period in respect
of which the payment is being made (which, for purposes of clarity, shall be the
preceding calendar quarter), in either case, on the average daily amount of such
Lender’s Applicable Percentage of the Unused Commitment during the period from
and including the Effective Date to but excluding the date on which the
Revolving Commitments terminate. Accrued commitment fees shall be payable in
arrears on the first day of each calendar quarter and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of three
hundred and sixty (360) days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(b) The Domestic Borrowers, jointly and severally, agree to pay to (i) the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Rate used to determine the interest rate applicable to
Eurocurrency Revolving Loans on the average daily Dollar Equivalent of the
amount of such Lender’s LC Exposure in respect thereof (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to each Issuing Bank a fronting fee,
which shall accrue at the rate or rates per annum separately agreed upon between
the Borrower Representative and such Issuing Bank on the average daily Dollar
Equivalent of the amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) attributable to Letters of Credit
issued by such Issuing Bank during the period from and including the Effective
Date to but excluding the later of the date of termination of the Commitments
and the date on which there ceases to be any LC Exposure, as well as such
Issuing Bank’s standard fees and commissions with respect to the issuance,
amendment, cancellation, negotiation, transfer, presentment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of each calendar quarter shall be payable on the first day of each calendar
quarter following such last day, commencing on the first such date to occur
after the Effective Date; provided that all such fees shall be payable on the
date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand. Any other
fees payable to any Issuing Bank pursuant to this paragraph shall be payable
within ten (10) days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of three hundred and sixty (360) days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). Fronting fees in respect of Letters of Credit
denominated in U.S. Dollars shall be paid in U.S. Dollars, and fronting fees in
respect of Letters of Credit denominated in a Foreign Currency shall be
converted to and paid in U.S. Dollars.

(c) The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.

 

-75-



--------------------------------------------------------------------------------

(d) All fees payable hereunder shall be paid on the dates due, in U.S. Dollars
and in immediately available funds, to the Administrative Agent (or to an
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of commitment fees and participation fees, to the Lenders. Fees paid shall not
be refundable under any circumstances.

SECTION 2.13 Interest.

(a) The Loans comprising each CBFR Borrowing (including each Domestic Swingline
Loan) shall bear interest at the CB Floating Rate plus the Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) The Loans comprising each EURIBOR Borrowing shall bear interest at the
Adjusted EURIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.

(d) The Loans comprising each Overnight LIBO Rate Borrowing (including each
European Swingline Loan) shall bear interest at the Overnight LIBO Rate plus the
Applicable Rate.

(e) Each Domestic Protective Advance and each Domestic Overadvance shall bear
interest at the CB Floating Rate plus the Applicable Rate for Revolving Loans
plus two percent (2%). Each European Protective Advance and each European
Overadvance shall bear interest at the Overnight LIBO Rate plus the Applicable
Rate plus two percent (2%).

(f) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Loan Party hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, two percent
(2%) plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount,
two percent (2%) plus the rate applicable to CBFR Loans as provided in paragraph
(a) of this Section.

(g) Accrued interest on each Loan (for CBFR Loans and Overnight LIBO Rate Loans,
accrued through the last day of the prior calendar quarter) shall be payable in
arrears on each Interest Payment Date for such Loan and upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (e) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of a CBFR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurocurrency Loan or EURIBOR
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion.

(h) All interest hereunder shall be computed on the basis of a year of three
hundred and sixty (360) days, except that (i) interest computed by reference to
the CB Floating Rate shall be computed on the basis of a year of three hundred
and sixty five (365) days (or three hundred and sixty six (366) days in a leap
year), and (ii) Borrowings denominated in Sterling shall be computed on the
basis of a year of three hundred and sixty five (365) days, and in each case
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). The applicable CB Floating Rate, Adjusted EURIBO
Rate, Adjusted LIBO Rate, LIBO Rate or Overnight LIBO Rate shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.

 

-76-



--------------------------------------------------------------------------------

(i) The interest amount is understood as net interest after the deduction of any
Swiss federal withholding Taxes and shall, if the interest is or becomes subject
to such Taxes, and should clause Section 2.17(a) be unenforceable for any
reason, be adjusted as follows:

(i) the applicable interest rate in relation to that interest payment shall be
(A) the interest rate which would have applied to that interest payment (as
provided for in this Section 2.13) in the absence of this paragraph (i) of
Section 2.13 divided by (B) 1 minus the rate at which the relevant tax deduction
is required to be made (where the rate at which the relevant tax deduction is
required to be made is for this purpose expressed as a fraction of 1 rather than
as a percentage) and all references to a rate of interest in Section 2.13 shall
be construed accordingly.

The Borrowers shall provide any Lender or any other Person assigned by such
Lender with the necessary documents which are required under the Swiss Federal
Withholding Tax Act and any applicable double taxation treaties between
Switzerland and the jurisdiction of organization of any Lender for relief from
the Swiss federal withholding Taxes.

SECTION 2.14 Alternate Rate of Interest.

(a) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing or EURIBOR Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining, (including, without limitation, by means of a EURIBO
Interpolated Rate or LIBO Interpolated Rate) the Adjusted EURIBO Rate, the
EURIBO Rate, the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(ii) the Administrative Agent is advised by any Required Lenders that the
Adjusted EURIBO Rate, the EURIBO Rate, the Adjusted LIBO Rate or the LIBO Rate,
as applicable, for the applicable Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans included in such Borrowing for such Interest Period or the applicable
Agreed Currency;

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by electronic communication as provided in
Section 9.01 as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower Representative and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing or EURIBOR Borrowing,
as applicable, shall be ineffective and unless repaid (A) in the case of a
Eurocurrency Borrowing made to a Domestic Borrower, such Borrowing shall be made
as a CBFR Borrowing and (B) in the case of a Eurocurrency Borrowing or EURIBOR
Borrowing made to a European Borrower, such Borrowing shall be, at the
Administrative Agent’s election, (y) repaid on the last day of the then current
Interest Period applicable thereto or (z) made as a Borrowing at an interest
rate per annum that expresses the cost of the relevant Lenders of funding their
participation in such Borrowing from whatever source the Administrative Agent
may reasonably select, (ii) if any Borrowing Request requests a Eurocurrency
Borrowing to a Domestic Borrower, such Borrowing shall be made as a CBFR
Borrowing, and (iii) if any Borrowing Request requests a Eurocurrency Revolving
Borrowing or EURIBOR Revolving Borrowing to a European Borrower, such Borrowing
Request shall be ineffective; provided that, if such circumstances only affect
one Class or Type of Borrowing or currency, then the foregoing will only be
applicable to the affected Class or Type of Borrowing or currency.

 

-77-



--------------------------------------------------------------------------------

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that adequate and reasonable means do
not exist for ascertaining the Overnight LIBO Rate or the Overnight LIBO Rate
will not adequately and fairly reflect the cost to the European Agent or the
European Swingline Lender, as applicable, of making or maintaining Protective
Advances, or Swingline Loans, the European Agent or the European Swingline
Lender, as applicable, shall give notice thereof to the Borrower Representative
and the Lenders by telephone (provided that, any notice to the European
Swingline Lender must be given in writing) or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, Overnight LIBO Borrowings shall be made as a Borrowing at an
interest rate per annum that expresses the cost of the relevant Lenders of
funding their participation in such Borrowing from whatever source the
Administrative Agent may reasonably select.

SECTION 2.15 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted EURIBO Rate or Adjusted LIBO Rate) or the Issuing Bank;

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder, whether of principal, interest or otherwise,
then the applicable Borrower will pay to such Lender, such Issuing Bank or such
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement, the Commitments of, or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by such Issuing Bank, to a level below that which
such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time

 

-78-



--------------------------------------------------------------------------------

the applicable Borrower will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error. The applicable Borrower shall pay such Lender
or such Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than two hundred seventy (270) days prior to the date that such Lender or such
Issuing Bank, as the case may be, notifies the Borrower Representative of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or such Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the two hundred seventy (270)-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan or EURIBOR Loan other than on the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default or as a result of any prepayment pursuant to Section 2.11), (b) the
conversion of any Eurocurrency Loan or EURIBOR Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurocurrency Loan or EURIBOR Loan on the date specified
in any notice delivered pursuant hereto (regardless of whether such notice may
be revoked under Section 2.09(d) and is revoked in accordance therewith), or
(d) the assignment of any Eurocurrency Loan or EURIBOR Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower Representative pursuant to Section 2.19 or 9.02(d), then, in any
such event, the applicable Borrower shall compensate each Lender for the loss,
cost and expense attributable to such event (provided that (i) each Foreign
Borrower shall only be required to compensate each Lender in respect of
Borrowings of the Foreign Borrowers, (ii) the Belgian Borrower shall only be
required to compensate each Lender subject to the Belgian Guarantee Limitations,
(iii) any German Borrower shall only be required to compensate each Lender
subject to the German Guarantee Limitations and (iv) the Swiss Borrower shall
only be required to compensate each Lender subject to the Swiss Guarantee
Limitations). In the case of a Eurocurrency Loan or EURIBOR Loan, as applicable,
such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Eurocurrency
Loan or EURIBOR Loan had such event not occurred, at the Adjusted LIBO Rate or
Adjusted EURIBO Rate, as applicable, that would have been applicable to such
Eurocurrency Loan or EURIBOR Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Eurocurrency Loan or EURIBOR Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for the relevant currency of a comparable amount
and period from other banks in the eurodollar market. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower
Representative and shall be conclusive absent manifest error. The applicable
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

 

-79-



--------------------------------------------------------------------------------

SECTION 2.17 Withholding of Taxes; Gross-Up.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Borrowers. The applicable Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for, Other
Taxes.

(c) Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally (but subject to the limitations set forth in Sections 9.19, 11.14,
11.15 and 11.16) indemnify each Recipient, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Loan Party by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify each
Agent and, with respect to clause (ii) below only, the Loan Parties, within ten
(10) days after demand therefor, for (i) any Indemnified Taxes attributable to
such Lender (but only to the extent that any Loan Party has not already
indemnified the Agents for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by any Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes each Agent or, so long as no Event of Default then
exists, Loan Party, as applicable, to set off and apply any and all amounts at
any time owing to such Lender under any Loan Document or otherwise payable by
such Agent to such Lender from any other source against any amount due to any
Agent or Loan Party, as applicable, under this paragraph (e).

 

-80-



--------------------------------------------------------------------------------

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower Representative and the Administrative Agent, at the time or times
reasonably requested by the Borrower Representative or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower Representative or the Administrative Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower Representative or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower Representative or the
Administrative Agent as will enable the Borrower Representative or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower
Representative and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. Federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), whichever of the following is
applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the U.S. is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN, or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN, or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

-81-



--------------------------------------------------------------------------------

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable;
or

(4) to the extent a Foreign Lender is not the Beneficial Owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification
documents from each Beneficial Owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. Federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrowers or the Administrative Agent to determine the withholding or deduction
required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower Representative and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower Representative or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower Representative or the Administrative Agent
as may be necessary for the Borrowers and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this

 

-82-



--------------------------------------------------------------------------------

clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower Representative and the
Administrative Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid. This paragraph (g) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) VAT.

(i) All amounts expressed to be payable under any Loan Document by any Loan
Party to any Secured Party which (in whole or in part) constitute the
consideration for any supply for VAT purposes are deemed to be exclusive of any
VAT which is chargeable on that supply and accordingly, subject to
Section 2.17(h)(ii) below, if VAT is or becomes chargeable on any supply made by
any Secured Party to any Loan Party under a Loan Document and such Secured Party
is required to account to the relevant tax authority for the VAT, that Loan
Party must pay to such Secured Party (in addition to and at the same time as
paying any other consideration for such supply) an amount equal to the amount of
the VAT (and such Secured Party shall promptly provide an appropriate VAT
invoice to that Loan Party).

(ii) If VAT is or becomes chargeable on any supply made by any Secured Party
(the “Supplier”) to any other Secured Party (the “Customer”) under a Loan
Document and any party other than the Customer (the “Relevant Party”) is
required by the terms of any Loan Document to pay an amount equal to the
consideration for that supply to the supplier (rather than being required to
reimburse or indemnify the Customer in respect of that consideration, then:

(A) if the Supplier is the Person required to account to the relevant tax
authority for the VAT, the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Customer must (where this paragraph (A) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Customer

 

-83-



--------------------------------------------------------------------------------

receives from the relevant tax authority which the Customer reasonably
determines relates to the VAT chargeable on that supply; and

(B) if the Customer is the Person required to account to the relevant tax
authority for the VAT, the Relevant Party must promptly, following demand from
the Customer, pay to the Customer an amount equal to the VAT chargeable on that
supply but only to the extent that the Customer reasonably determines that it is
not entitled to credit or repayment from the relevant tax authority in respect
of that VAT.

(iii) Where a Loan Document requires any Loan Party to reimburse or indemnify a
Secured Party for any cost or expense that Loan Party shall reimburse or
indemnify (as the case may be) such Secured Party for the full amount of such
cost or expense, including such part thereof as represents VAT, save to the
extent that such Secured Party reasonably determines that it is entitled to
credit or repayment in respect of such VAT from the relevant tax authority.

(iv) Any reference in this Section 2.17(h) to any Secured Party or Loan Party
shall, at any time when such Secured Party or Loan Party is treated as a member
of a group for VAT purposes, include (where appropriate and unless the context
otherwise requires) a reference to the representative member or “parent” of such
group at such time (the term “representative member” and “parent” to have the
same meaning as set forth in applicable legislation in any jurisdiction having
implemented Council Directive 2006/112 EC on the common system of value added
tax).

(i) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of any Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

(j) Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.

SECTION 2.18 Payments Generally; Allocation of Proceeds; Sharing of Set-offs.

(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 2:00
p.m., Local Time, on the date when due, in immediately available funds, without
set-off or counterclaim. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. Other than payments to be made directly to an Issuing Bank or a
Swingline Lender as expressly provided herein, all payments shall be made (i) in
the same currency in which the applicable Credit Event was made, and (ii) to the
Administrative Agent at its offices at 10 South Dearborn Street, 22nd Floor,
Chicago, Illinois; provided that, (A) in the case of a Credit Event denominated
in Sterling or Euro, such payments shall be made to the applicable Agent’s
Eurocurrency Payment Office for such currency, (B) payments of interest in
respect of European Revolving Loans shall be made to the European Agent, and
(C) payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made
directly to the Persons entitled thereto. The applicable Agent shall distribute
any such payments denominated in the same currency received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be

 

-84-



--------------------------------------------------------------------------------

payable for the period of such extension. Notwithstanding the foregoing
provisions of this Section, if, after the making of any Credit Event in any
Foreign Currency, currency control or exchange regulations are imposed in the
country which issues such currency with the result that the type of currency in
which the Credit Event was made (the “Original Currency”) no longer exists, or
any Borrower is not able to make payment to the applicable Agent for the account
of the Lenders in such Original Currency, or the terms of this Agreement require
the conversion of such Credit Event into U.S. Dollars, then all payments to be
made by such Borrower hereunder in such currency shall, to the fullest extent
permitted by law, instead be made when due in U.S. Dollars in an amount equal to
the Dollar Equivalent of such amount (as of the date of repayment) of such
payment due, it being the intention of the parties hereto that the Borrowers
take all risks of the imposition of any such currency control or exchange
regulations or conversion, and each Borrower agrees to indemnify and hold
harmless each Swingline Lender, each Issuing Bank, each Agent and each Lender
from and against any loss resulting from any Credit Event made to or for the
benefit of such Borrower denominated in a Foreign Currency that is not repaid to
such Swingline Lender, such Issuing Bank, such Agent or such Lender, as the case
may be, in the Original Currency.

(b) Any proceeds of Collateral received by any Agent (i) not constituting either
(A) a specific payment of principal, interest, fees or other sum payable under
the Loan Documents (which shall be applied as specified by the Borrowers), (B) a
mandatory prepayment (which shall be applied in accordance with Section 2.11) or
(C) amounts to be applied from the Collection Account during a Cash Dominion
Period (which shall be applied in accordance with Section 2.10(b)) or (ii) after
an Event of Default has occurred and is continuing and the Administrative Agent
so elects or the Required Lenders so direct, shall be applied ratably first, to
pay any fees, indemnities, or expense reimbursements including amounts then due
to the Agents and the Issuing Banks from the Borrowers (other than in connection
with Banking Services Obligations or Swap Agreement Obligations), second, to pay
any fees or expense reimbursements then due to the Lenders from the Borrowers
(other than in connection with Banking Services Obligations or Swap Agreement
Obligations), third, to pay interest due in respect of the Overadvances and
Protective Advances, fourth, to pay the principal of the Overadvances and
Protective Advances, fifth, to pay interest then due and payable on the Loans
(other than the Overadvances and Protective Advances) ratably, sixth, to prepay
principal on the Loans (other than the Overadvances and Protective Advances) and
unreimbursed LC Disbursements and to pay any amounts owing with respect to Swap
Agreement Obligations up to and including the amount most recently provided to
any Agent pursuant to Section 2.22, for which Reserves have been established
ratably, seventh, to pay an amount to the Agents equal to one hundred five
percent (105%) of the aggregate LC Exposure, to be held as cash collateral for
such Obligations, eighth, to payment of any amounts owing with respect to
Banking Services Obligations and Swap Agreement Obligations up to and including
the amount most recently provided to any Agent pursuant to Section 2.22, and to
the extent not paid pursuant to clause sixth above, and ninth, to the payment of
any other Secured Obligation due to any Agent or any Lender by the Borrowers.
Notwithstanding the foregoing, amounts received from any Loan Party shall not be
applied to any Excluded Swap Obligation of such Loan Party. Notwithstanding
anything to the contrary contained in this Agreement, unless so directed by the
Borrower Representative, or unless an Event of Default is in existence, neither
an Agent nor any Lender shall apply any payment which it receives to any
Eurocurrency Loan or EURIBOR Loan of a Class, except (a) on the expiration date
of the Interest Period applicable thereto or (b) in the event, and only to the
extent, that there are no outstanding CBFR Loans of the same Class and, in any
such event, the Borrowers shall pay the break funding payment required in
accordance with Section 2.16. Subject to the foregoing limitation, the Agents
and the Lenders shall have the continuing and exclusive right to apply and
reverse and reapply any and all such proceeds and payments to any portion of the
Secured Obligations. Notwithstanding anything in this Section 2.18 to the
contrary, (u) any proceeds from property of the Domestic Loan Parties shall be
applied to the Domestic Secured Obligations of the type set forth in the
application priorities first through seventh above before being applied to any
of the other Secured Obligations, and then to the Foreign Secured Obligations of
the type set forth in the application priorities first through seventh above
before being applied to any of the

 

-85-



--------------------------------------------------------------------------------

other Secured Obligations, and then to the Domestic Secured Obligations of the
type set forth in the application priorities eighth through ninth above before
being applied to any other Secured Obligations, and then to the Foreign Secured
Obligations of the type set forth in the application priorities eighth through
ninth above, (v) any proceeds from Collateral securing solely the Foreign
Secured Obligations shall only be applied to the Foreign Secured Obligations in
the same order set forth above, (x) the application of any such applicable
proceeds from Collateral granted by any Belgian Loan Party shall be subject to
the Belgian Guarantee Limitations (in respect of Collateral granted under the
Belgian Collateral Documents as set forth in the Belgian Collateral Documents),
(y) the application of any such applicable proceeds from Collateral granted by
any German Loan Party shall be subject to the German Guarantee Limitations (in
respect of Collateral granted under the German Collateral Documents as set forth
in the German Collateral Documents), and (z) the application of any such
applicable proceeds from Collateral granted by any Swiss Loan Party shall be
subject to the Swiss Guarantee Limitations (in respect of Collateral granted
under the Swiss Collateral Documents as set forth in the Swiss Collateral
Documents).

(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees, costs and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by
the Borrower Representative pursuant to Section 2.03 or a deemed request as
provided in this Section or may be deducted from any deposit account of any
Borrower maintained with any Agent; provided that proceeds of any Borrowings of
a Foreign Borrower and proceeds deducted from any deposit account of any such
Foreign Borrower shall only be used to pay the Foreign Secured Obligations. Each
Domestic Borrower hereby irrevocably authorizes (i) the Administrative Agent to
make a Borrowing for the purpose of paying each payment of principal, interest
and fees as it becomes due hereunder or any other amount due under the Loan
Documents and agrees that all such amounts charged shall constitute Loans
(including Domestic Swingline Loans and Domestic Overadvances, but such a
Borrowing may only constitute a Domestic Protective Advance if it is to
reimburse costs, fees and expenses as described in Section 9.03) and that all
such Borrowings shall be deemed to have been requested pursuant to Section 2.03,
2.04 or 2.05, as applicable, and (ii) the Administrative Agent to charge any
deposit account of the relevant Domestic Borrower maintained with the
Administrative Agent for each payment of principal, interest and fees as it
becomes due hereunder or any other amount due under the Loan Documents. Each
European Borrower hereby irrevocably authorizes (i) the European Agent to make a
Borrowing for the purpose of paying each payment of principal, interest and fees
as it becomes due hereunder or any other amount due under the Loan Documents and
agrees that all such amounts charged shall constitute Loans (including European
Swingline Loans and European Overadvances, but such a Borrowing may only
constitute a European Protective Advance if it is to reimburse costs, fees and
expenses as described in Section 9.03) and that all such Borrowings shall be
deemed to have been requested pursuant to Section 2.03, 2.04 or 2.05, as
applicable, and (ii) the European Agent to charge any deposit account of the
relevant European Borrower maintained with the European Agent for each payment
of principal, interest and fees as it becomes due hereunder or any other amount
due under the Loan Documents.

(d) If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other similarly situated Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the applicable Lenders ratably in accordance with
the aggregate amount of principal of and accrued interest on their respective
Loans and participations in LC Disbursements and Swingline Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such

 

-86-



--------------------------------------------------------------------------------

participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by any Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements or
Swingline Loans to any assignee or participant, other than to the Borrowers or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation. Notwithstanding the foregoing, any such
applicable payment from a Foreign Loan Party shall only be used to purchase a
participation in a Foreign Secured Obligation in the same order set forth above.

(e) Unless an Agent shall have received notice from the Borrower Representative
prior to the date on which any payment is due to such Agent for the account of
the Lenders or the applicable Issuing Bank hereunder that the Borrowers will not
make such payment, each Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the applicable Issuing Bank, as the
case may be, the amount due. In such event, if the Borrowers have not in fact
made such payment, then each of the Lenders or the applicable Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation (including without limitation the Overnight LIBO Rate in
the case of Loans denominated in a Foreign Currency).

(f) If any Lender shall fail to make any payment required to be made by it
hereunder, then each Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by such Agent for
the account of such Lender to satisfy such Lender’s obligations hereunder until
all such unsatisfied obligations are fully paid and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender hereunder. Application of amounts
pursuant to (i) and (ii) above shall be made in any order determined by the
applicable Agent in its discretion.

(g) Either Agent may from time to time provide the Borrowers with account
statements or invoices with respect to any of the Secured Obligations (the
“Statements”). The Agents are under no duty or obligation to provide Statements,
which, if provided, will be solely for the Borrowers’ convenience. Statements
may contain estimates of the amounts owed during the relevant billing period,
whether of principal, interest, fees or other Secured Obligations. If the
Borrowers pay the full amount indicated on a Statement on or before the due date
indicated on such Statement, the Borrowers shall not be in default; provided,
that acceptance by any Agent, on behalf of the Lenders, of any payment that is
less than the total amount actually due at that time (including but not limited
to any past due amounts) shall not constitute a waiver of any Agent’s or the
Lenders’ right to receive payment in full at another time.

SECTION 2.19 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if any Loan Party
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its

 

-87-



--------------------------------------------------------------------------------

rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Loan Parties hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if any Loan Party
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender becomes a Defaulting Lender, then the Loan
Parties may, at their sole expense and effort, upon notice by the Borrower
Representative to such Lender and the Administrative Agent, require such Lender
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04, with the Loan Parties or replacement
lender responsible for paying any applicable processing and recordation fee),
all its interests, rights (other than its existing rights to payments pursuant
to Section 2.15 or 2.17) and obligations under this Agreement and other Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Loan Parties shall have received the prior written consent of the Administrative
Agent (and in circumstances where its consent would be required under
Section 9.04, the Issuing Banks and the Swingline Lenders), which consent shall
not unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the applicable Loan
Parties (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrowers to require such assignment and delegation cease to apply.

SECTION 2.20 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

(b) such Defaulting Lender shall not have the right to vote on any issue on
which voting is required (other than to the extent expressly provided in
Section 9.02(b)) and the Commitment and Revolving Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders or the
Supermajority Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to Section 9.02)
or under any other Loan Document; provided, that, except as otherwise provided
in Section 9.02, this clause (b) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification requiring the
consent of such Lender or each Lender directly affected thereby;

(c) if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only (x) to the extent that the
conditions

 

-88-



--------------------------------------------------------------------------------

set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless the Borrower Representative shall have otherwise notified the
Administrative Agent at such time, the Borrowers shall be deemed to have
represented and warranted that such conditions are satisfied at such time) and
(y) to the extent that such reallocation does not, as to any non-Defaulting
Lender, cause the sum of all such Defaulting Lender’s Revolving Exposure,
Swingline Exposure and LC Exposure and to exceed its Revolving Commitment;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company or the applicable Borrower shall within one
(1) Business Day following notice by the Administrative Agent (x) first, prepay
such Swingline Exposure and (y) second, cash collateralize, for the benefit of
the applicable Issuing Banks, the Borrowers’ obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding;

(iii) if the Company or the applicable Borrower cash collateralizes any portion
of such Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the
Borrowers shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Sections
2.12(a) and 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(d) so long as such Lender is a Defaulting Lender, no Swingline Lender shall be
required to fund any Swingline Loan and no Issuing Bank shall be required to
issue, amend, renew, extend or increase any Letter of Credit, unless it is
satisfied that the related exposure and such Defaulting Lender’s then
outstanding LC Exposure will be one hundred percent (100%) covered by the
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Company or the applicable Borrower in accordance with
Section 2.20(c), and participating interests in any such newly made Swingline
Loan or LC Exposure related to any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.20(c)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to the Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or (ii) a
Swingline Lender or an Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, such Swingline Lender shall not be
required to fund any Swingline Loan and such Issuing Bank shall not be required
to issue, amend or increase any Letter of Credit, unless such Swingline Lender
or such Issuing Bank, as the case may be, shall have

 

-89-



--------------------------------------------------------------------------------

entered into arrangements with the Borrowers or such Lender, satisfactory to
such Swingline Lender or such Issuing Bank, as the case may be, to defease any
risk to it in respect of such Lender hereunder.

In the event that each of the Administrative Agent, the Borrowers, the Swingline
Lenders and the Issuing Banks agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Commitment and on the date of such
readjustment such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swingline Loans) as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Applicable Percentage.

SECTION 2.21 Returned Payments. If after receipt of any payment which is applied
to the payment of all or any part of the Obligations (including a payment
effected through exercise of a right of setoff), any Agent or any Lender is for
any reason compelled to surrender such payment or proceeds to any Person because
such payment or application of proceeds is invalidated, declared fraudulent, set
aside, determined to be void or voidable as a preference, impermissible setoff,
or a diversion of trust funds, or for any other reason (including pursuant to
any settlement entered into by such Agent or such Lender in its discretion),
then the Obligations or part thereof intended to be satisfied shall be revived
and continued and this Agreement shall continue in full force as if such payment
or proceeds had not been received by such Agent or such Lender. The provisions
of this Section 2.21 shall be and remain effective notwithstanding any contrary
action which may have been taken by any Agent or any Lender in reliance upon
such payment or application of proceeds. The provisions of this Section 2.21
shall survive the termination of this Agreement.

SECTION 2.22 Banking Services and Swap Agreements. Each Lender or Affiliate
thereof providing Banking Services for, or having Swap Agreements with, any Loan
Party shall deliver to the Administrative Agent, promptly after entering into
such Banking Services or Swap Agreements, written notice setting forth the
aggregate amount of all Banking Services Obligations and Swap Agreement
Obligations of such Loan Party to such Lender or Affiliate (whether matured or
unmatured, absolute or contingent). In addition, each such Lender or Affiliate
thereof shall deliver to the Administrative Agent, from time to time after a
significant change therein or upon a request therefor, a summary of the amounts
due or to become due in respect of such Banking Services Obligations and Swap
Agreement Obligations. The most recent information provided to the
Administrative Agent shall be used in determining the amounts to be applied in
respect of such Banking Services Obligations and/or Swap Agreement Obligations
pursuant to Section 2.18(b) and which tier of the waterfall, contained in
Section 2.18(b), such Banking Services Obligations and/or Swap Agreement
Obligations will be placed.

SECTION 2.23 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due from any Loan Party hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the applicable Agent could purchase
the specified currency with such other currency at the Administrative Agent’s
main New York City office on the Business Day preceding that on which final,
non-appealable judgment is given. The obligations of each Loan Party in respect
of any sum due to any Lender or any Agent hereunder shall, notwithstanding any
judgment in a currency other than the specified currency, be discharged only to
the extent that on the Business Day following receipt by such Lender or Agent
(as the case may be) of any sum adjudged to be so due in such other currency
such Lender or Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or Agent, as the case may be, in the specified
currency, each Loan Party agrees, to the fullest extent that it may effectively
do so, as a separate obligation and notwithstanding any such judgment, to
indemnify such Lender or Agent, as the

 

-90-



--------------------------------------------------------------------------------

case may be, against such loss, and if the amount of the specified currency so
purchased exceeds (a) the sum originally due to any Lender or any Agent, as the
case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.19, such Lender Agent, as the case may be, agrees
to remit such excess to such Loan Party.

SECTION 2.24 Joinder of German Borrower B. Promptly following completion of the
registration of the name change of German Borrower B in process with the
applicable Governmental Authorities in Germany as of the Effective Date, the
Loan Parties shall cause German Borrower B to accede to and join the Credit
Agreement and other Loan Documents as a “German Borrower” by executing a joinder
agreement in form and substance reasonably satisfactory to the Agents. Upon
execution and delivery thereof, German Borrower B (i) shall automatically become
a German Borrower hereunder and thereupon shall have all of the rights,
benefits, duties and obligations in such capacity under the Loan Documents and
(ii) will grant Liens to the European Agent for the benefit of the European
Agent and the other Secured Parties in any property of German Borrower B which
constitutes Collateral. Without limiting the foregoing, the applicable Loan
Parties will further cause German Borrower B to execute and deliver to the
Agents such documents, agreements and instruments, and will take or cause to be
taken such further actions (including the filing and recording of financing
statements and other documents and such other actions or deliveries of the type
required by Section 4.01, as applicable), which may be required by any
applicable Requirement of Law or which the Administrative Agent may reasonably
request to carry out the terms and conditions of this Agreement and the other
Loan Documents and to ensure perfection and priority of the Liens created or
intended to be created by the Collateral Documents, all in form and substance
reasonably satisfactory to the Administrative Agent and all at the expense of
the Loan Parties. For the avoidance of doubt, until such time as German Borrower
B has acceded to and joined this Agreement in accordance with this Section 2.24,
no Revolving Loans or other Revolving Exposure shall be made to or for the
benefit of German Borrower B and the German Borrowing Base B shall be deemed to
be zero. Notwithstanding that German Borrower B has not executed this Agreement
or any other Loan Document as of the Effective Date, it is agreed and understood
that any reference to the Borrowers and the Loan Parties shall be deemed to
include German Borrower B for purposes of any representation, warranty, covenant
or undertaking made or otherwise agreed to by the Borrowers and the Loan Parties
in favor of the Agents and the other Secured Parties under this Agreement and
the other Loan Documents.

ARTICLE III

Representations and Warranties.

Each Loan Party represents and warrants to the Lenders on the Effective Date and
on the date of each subsequent Credit Event that:

SECTION 3.01 Organization; Powers. Each Loan Party and each Subsidiary is duly
organized, validly existing and in good standing (to the extent such concept is
applicable in the relevant jurisdiction) under the laws of the jurisdiction of
its organization, has all requisite power and authority to carry on its business
as now conducted and, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business, and is in good standing (to the extent such
concept is applicable in the relevant jurisdiction), in every other jurisdiction
where such qualification is required.

SECTION 3.02 Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
Each Loan Document to which each Loan Party is a party has been duly executed
and delivered by such Loan Party and constitutes a legal, valid and binding
obligation of

 

-91-



--------------------------------------------------------------------------------

such Loan Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law, and requirements of reasonableness, good faith and fair dealing.

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except (i) such as are necessary in
connection with consummating the Transactions, (ii) such as have been obtained
or made and are in full force and effect and except for material filings
necessary to perfect Liens created pursuant to the Loan Documents or the
Transactions and (iii) other than with respect to the Loan Documents, those the
failure to obtain which would not reasonably be expected to have a Material
Adverse Effect, (b) will not violate any Requirement of Law applicable to any
Loan Party or any Subsidiary in any material respect, (c) will not violate or
result in a default under any indenture, agreement in respect of creditor’s
rights or other similar instrument binding upon any Loan Party or any Subsidiary
or the assets of any Loan Party or any Subsidiary, or give rise to a right
thereunder to require any payment to be made by any Loan Party or any
Subsidiary, and (d) will not result in the creation or imposition of any Lien on
any asset of any Loan Party or any Subsidiary, except Liens created pursuant to
the Loan Documents or Permitted Encumbrances.

SECTION 3.04 Financial Condition; No Material Adverse Change.

(a) The Company has heretofore furnished to the Lenders the consolidated balance
sheet and statements of income, stockholders equity and cash flows of Holdings
(i) as of and for the fiscal year ended December 31, 2014, reported on by
Ernst & Young, LLP, independent public accountants, and (ii) as of and for the
fiscal month and the portion of the fiscal year ended March 31, 2015, certified
by its Financial Officer. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of Holdings and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii) above.

(b) Since December 31, 2014, no event, change or condition has occurred that has
had, or would reasonably be expected to have, a Material Adverse Effect.

SECTION 3.05 Properties.

(a) As of the date of this Agreement, Schedule 3.05 sets forth the address of
each parcel of real property that is owned or leased by any Loan Party. Each of
the Loan Parties and each of its Subsidiaries has good and indefeasible title
to, or valid leasehold interests in, all of its real and personal property, free
of all Liens other than those permitted by Section 6.02 and except where a
failure to so have would not reasonably be expected to result in a Material
Adverse Effect.

(b) Each Loan Party and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted and the use thereof by each
Loan Party and each Subsidiary does not infringe in any material respect upon
the rights of any other Person, and each Loan Party’s and each Subsidiary’s
rights thereto are not subject to any licensing agreement or similar arrangement
except where such infringement would not reasonably be expected to have a
Material Adverse Effect. A correct and complete list in all material respects of
all federally registered trademarks, copyrights and patents, as of the date of
this Agreement, is set forth on Schedule 3.05.

 

-92-



--------------------------------------------------------------------------------

SECTION 3.06 Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Loan Party,
threatened against or affecting any Loan Party or any Subsidiary (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve any Loan Document or the Transactions.

(b) Except for the Disclosed Matters (i) no Loan Party or any Subsidiary has
received notice of any claim with respect to any Environmental Liability or
knows of any basis for any Environmental Liability that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect,
and (ii) and except with respect to any other matters that, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect, no Loan Party or any Subsidiary (A) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (B) has become subject to
any Environmental Liability, (C) has received notice of any claim as of the date
hereof with respect to any Environmental Liability or (D) knows of any basis for
any Environmental Liability as of the date hereof.

(c) As of the date hereof, there has been no change in the status of the
Disclosed Matters that, individually or in the aggregate, has resulted in a
Material Adverse Effect.

SECTION 3.07 Compliance with Laws and Agreements; No Default. Except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, each Loan Party and each
Subsidiary is in compliance with (i) all Requirement of Law applicable to it or
its property and (ii) all indentures, agreements in respect of creditor’s rights
and other similar instruments binding upon it or its property.

SECTION 3.08 Investment Company Status. No Loan Party or any Subsidiary is an
“investment company” as defined in the Investment Company Act of 1940.

SECTION 3.09 Taxes. Each Loan Party and each Subsidiary has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which such Loan Party or such Subsidiary, as applicable, has set aside on
its books adequate reserves or (b) to the extent that the failure to do so would
not be expected to result in a Material Adverse Effect. No Tax liens have been
filed and no claims are being asserted with respect to any such taxes.

SECTION 3.10 Pension Plans.

(a) ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect. Except as would not reasonably be expected to result in
a Material Adverse Effect, the present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan.

(b) Foreign Pension Plans. Except as would not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect: (i) all employer
and employee contributions (including insurance premiums) required from any Loan
Party or any of its Affiliates by applicable law or

 

-93-



--------------------------------------------------------------------------------

by the terms of any Foreign Pension Plan (including any policy held thereunder)
have been made, or, if applicable, accrued in accordance with normal accounting
practices; (ii) each Foreign Pension Plan that is required to be registered has
been registered and has been maintained in good standing with applicable
regulatory authorities; and (iii) each such Foreign Pension Plan is in
compliance (A) with all material provisions of applicable law and all material
applicable regulations and regulatory requirements (whether discretionary or
otherwise) with respect to such Foreign Pension Plan and (B) with the terms of
such Foreign Pension Plan.

SECTION 3.11 Disclosure. None of the reports, financial statements, certificates
or other information furnished in writing by or on behalf of any Loan Party or
any Subsidiary to any Agent or any Lender in connection with the negotiation of
this Agreement or any other Loan Document (as modified or supplemented by other
information so furnished) contains, when taken as a whole, any material
misstatement of fact or omits, as of the date furnished, to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading in any material respect at such time;
provided that, with respect to projected financial information, the Loan Parties
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time delivered and, if such
projected financial information was delivered prior to the Effective Date, as of
the Effective Date.

SECTION 3.12 Material Agreements. No Loan Party is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (i) any material agreement to which it is a party or
(ii) any agreement or instrument evidencing or governing Indebtedness, except
where such defaults, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

SECTION 3.13 Solvency.

(a) Immediately after the consummation of the Transactions to occur on the
Effective Date, (i) the fair value of the assets of each of Belgian Borrower,
each German Borrower and Swiss Borrower individually, and the Company and its
Subsidiaries on a consolidated basis, at a fair valuation, will exceed its debts
and liabilities, subordinated, contingent or otherwise; (ii) the present fair
saleable value of the property of each of Belgian Borrower, each German Borrower
and Swiss Borrower individually, and the Company and its Subsidiaries on a
consolidated basis, will be greater than the amount that will be required to pay
the probable liability of its debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) each of Belgian Borrower, each German Borrower and Swiss Borrower
individually, and the Company and its Subsidiaries on a consolidated basis, will
be able to pay its debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (iv) neither any
of Belgian Borrower, any German Borrower and Swiss Borrower individually, nor
the Company and its Subsidiaries on a consolidated basis, will have unreasonably
small capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted after the Effective
Date.

(b) No Loan Party intends to, nor will permit any Subsidiary to, and no Loan
Party believes that it or any Subsidiary will, incur debts beyond its ability to
pay such debts as they mature, taking into account the timing of and amounts of
cash to be received by it or any such Subsidiary and the timing of the amounts
of cash to be payable on or in respect of its Indebtedness or the Indebtedness
of any such Subsidiary.

(c) Immediately after the consummation of the Transactions to occur on the
Effective Date , with respect to each Belgian Loan Party, no Belgian Insolvency
Event has occurred with respect to it.

 

-94-



--------------------------------------------------------------------------------

(d) Immediately after the consummation of the Transactions to occur on the
Effective Date , with respect to each German Loan Party, no German Insolvency
Event has occurred with respect to it.

(e) Immediately after the consummation of the Transactions to occur on the
Effective Date , with respect to each Swiss Loan Party, no Swiss Insolvency
Event has occurred with respect to it.

SECTION 3.14 Insurance. Schedule 3.14 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties and their Subsidiaries as of the
Effective Date. As of the Effective Date, all premiums in respect of such
insurance have been paid. Each Borrower maintains, and has caused each
Subsidiary to maintain, with financially sound and reputable insurance
companies, insurance on all their real and personal property in such amounts,
subject to such deductibles and self-insurance retentions and covering such
properties and risks as are adequate and customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.

SECTION 3.15 Capitalization and Subsidiaries. Schedule 3.15 sets forth a correct
and complete list, in all material respects, of the name and relationship to the
Company of each and all of the Company’s Subsidiaries, and the type of entity of
the Company and each of its Subsidiaries. All of the issued and outstanding
Equity Interests owned by any Loan Party have been (to the extent such concepts
are relevant with respect to such ownership interests) duly authorized and
issued and are fully paid and non-assessable.

SECTION 3.16 Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all of the
Collateral in favor of (i) the Administrative Agent, for the benefit of the
applicable Secured Parties, and such Liens constitute perfected and continuing
Liens on the Collateral, securing the Secured Obligations, enforceable against
the Domestic Loan Parties and all third parties, and (ii) the European Agent in
respect of the Belgian Security Agreements, the German Security Agreements or
the Swiss Security Agreements, for the benefit of the applicable Secured
Parties, and such Liens constitute perfected and continuing Liens on the
Collateral, securing the Foreign Secured Obligations, enforceable against the
Foreign Loan Parties and all third parties, and in each case having priority
over all other Liens on the Collateral except in the case of (a) Permitted
Encumbrances, to the extent any such Permitted Encumbrances would have priority
over the Liens in favor of the Administrative Agent or the European Agent, as
applicable, pursuant to any applicable law or agreement and (b) Liens perfected
only by control or possession to the extent the applicable Agent has not
obtained or does not maintain control or possession of such Collateral.

SECTION 3.17 Employment Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns against any Loan Party or any Subsidiary pending or, to
the knowledge of any Loan Party, threatened. Except to the extent such event
would not reasonably be expected to result in a Material Adverse Effect, (a) the
hours worked by and payments made to employees of the Loan Parties and their
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign law dealing with such matters
and (b) all payments due from any Loan Party or any Subsidiary, or for which any
claim may be made against any Loan Party or any Subsidiary, on account of wages
and employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of such Loan Party or such Subsidiary.

SECTION 3.18 Federal Reserve Regulations. No part of the proceeds of any Loan or
Letter of Credit has been used or will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

 

-95-



--------------------------------------------------------------------------------

SECTION 3.19 Use of Proceeds. The proceeds of the Loans have been used and will
be used, whether directly or indirectly as set forth in Section 5.08.

SECTION 3.20 No Burdensome Restrictions. No Loan Party is subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under
Section 6.10.

SECTION 3.21 Anti-Corruption Laws and Sanctions. Each Loan Party has implemented
and maintains in effect policies and procedures designed to ensure compliance by
such Loan Party, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions which
are applicable to it, and such Loan Party, its Subsidiaries and their respective
officers and employees and, to the knowledge of such Loan Party, its directors
and agents, are in compliance with Anti-Corruption Laws and applicable Sanctions
which are applicable to it in all material respects and are not knowingly
engaged in any activity that would reasonably be expected to result in any Loan
Party being designated as a Sanctioned Person. None of (a) any Loan Party, any
Subsidiary or, to the knowledge of any such Loan Party or Subsidiary, any of
their respective directors, officers or employees, or (b) to the knowledge of
any such Loan Party or Subsidiary, any agent of such Loan Party or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No Borrowing or
Letter of Credit, use of proceeds, Transaction or other transaction contemplated
by this Agreement or the other Loan Documents will violate Anti-Corruption Laws
or applicable Sanctions.

SECTION 3.22 Affiliate Transactions. Except as set forth on Schedule 3.22, as of
the date of this Agreement, there are no existing or proposed agreements,
arrangements, understandings or transactions between any Loan Party and any of
the officers, members, managers, directors, stockholders, parents, holders of
other Equity Interests, employees or Affiliates (other than Subsidiaries) of any
Loan Party or any members of their respective immediate families that would be
required to be disclosed on a Form 10-K, Form 10-Q or proxy statement filed with
the SEC.

SECTION 3.23 Centre of Main Interest and Establishments. For the purposes of the
European Union Regulation, each European Loan Party’s centre of main interests
(as that term is used in Article 3(1) of the European Union Regulation) is
situated in its jurisdiction of incorporation and it has no “establishment” (as
that term is used in Article 2(h) of the European Union Regulation) in any other
jurisdiction.

ARTICLE IV

Conditions

SECTION 4.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Banks to issue Letters of Credit hereunder are conditioned upon each
of the following conditions being satisfied on or prior to the Effective Date
(or waived in accordance with Section 9.02):

(a) Credit Agreement and Other Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include facsimile or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement, (ii) either (A) a counterpart
of each other Loan Document signed on behalf of each party thereto or
(B) written evidence satisfactory to the Administrative Agent (which may include
facsimile or other electronic transmission of a signed signature page thereof)
that each such party has signed a counterpart of such Loan Document and
(iii) such other certificates, documents, instruments and agreements as required
by or contemplated by this Agreement and the other Loan Documents, including any
promissory notes requested by a Lender pursuant to Section

 

-96-



--------------------------------------------------------------------------------

2.10 payable to the order of each such requesting Lender and customary legal
opinions of U.S., Belgian, German and Swiss counsel to the Loan Parties and/or
Agents, as Administrative Agent may request, addressed to the Agents, the
Issuing Banks and the Lenders.

(b) Financial Statements and Projections. The Lenders shall have received
(i) audited consolidated financial statements of the Company and its
Subsidiaries for the 2014 fiscal year, (ii) unaudited interim consolidated
financial statements of the Company and its Subsidiaries for each fiscal month
and quarter ended after the date of the latest applicable financial statements
delivered pursuant to clause (i) of this paragraph as to which such financial
statements are available, and (iii) satisfactory projections through the 2019
fiscal year.

(c) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Effective Date and executed by its Secretary,
Assistant Secretary or managing director(s), or, in respect of the Belgian
Borrower, a manager (zaakvoerder / gérant) of the Belgian Borrower, which shall
(A) certify the resolutions of its Board of Directors, shareholders, members
and/or other body authorizing the execution, delivery and performance of the
Loan Documents to which it is a party, (B) identify by name and title and bear
the signatures of the Financial Officers of such Loan Party (or, in respect of
the Belgian Borrower, of its manager (zaakvoerder / gérant)) authorized to sign
the Loan Documents to which it is a party, and (C) contain appropriate
attachments, including the certificate or articles of incorporation or
organization (or similar document) of each Loan Party certified by the relevant
authority of the jurisdiction of organization of such Loan Party (to the extent
available in the jurisdiction) and a true and correct copy of its by-laws or
operating, management or partnership agreement, or other organizational or
governing documents (or similar document), and with respect to each German Loan
Party, including up-to-date excerpts of the commercial register and shareholder
lists, and (ii) a good standing certificate for each Loan Party from its
jurisdiction of organization or the substantive equivalent, if any, available in
the jurisdiction of organization for each Loan Party from the appropriate
governmental officer in such jurisdiction, or, in respect of the Belgian
Borrower, a non-insolvency certificate obtained from the clerk’s office of the
Commercial Court of Antwerp, division Mechelen and dated on a date which is not
earlier than three (3) Business Days prior to the Effective Date.

(d) No Default Certificate. The Administrative Agent shall have received a
certificate, signed by a Financial Officer of the Company, dated as of the
Effective Date (i) stating that no Default has occurred and is continuing, and
(ii) stating that the representations and warranties contained in the Loan
Documents are true and correct as of such date.

(e) Fees. The Lenders and the Agents shall have received all fees required to be
paid pursuant to this Agreement, and all reasonable expenses for which invoices
have been presented (including the reasonable fees and expenses of legal
counsel), on or before the Effective Date. All such amounts will be paid with
proceeds of Loans made on the Effective Date and will be reflected in the
funding instructions given by the Borrower Representative to the Administrative
Agent on or before the Effective Date.

(f) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each jurisdiction, to the extent applicable, reasonably
requested by the Administrative Agent, and such search shall reveal no Liens on
any of the property of the Loan Parties constituting Collateral except for Liens
permitted by Section 6.02 or discharged on or prior to the Effective Date
pursuant to a pay-off letter or other documentation satisfactory to the
Administrative Agent.

(g) Pay-Off Letter. The Administrative Agent shall have received satisfactory
pay-off letters for all existing Indebtedness to be repaid from the proceeds of
the initial Borrowing, confirming

 

-97-



--------------------------------------------------------------------------------

that all Liens upon any of the property of the Loan Parties constituting
Collateral will be terminated concurrently with such payment and all letters of
credit issued or guaranteed as part of such Indebtedness shall have been cash
collateralized or supported by a Letter of Credit.

(h) Funding Account. The Administrative Agent shall have received a notice
setting forth the deposit account(s) of each Borrower (individually a “Funding
Account”, and collectively the “Funding Accounts”) to which the Administrative
Agent is authorized by the Borrowers to transfer the proceeds of any Borrowings
requested or authorized pursuant to this Agreement.

(i) Control Agreements. The Administrative Agent shall have received each
Deposit Account Control Agreement required to be provided pursuant to the
Security Agreements.

(j) Solvency. The Administrative Agent shall have received a solvency
certificate signed by a Financial Officer of each Borrower dated the Effective
Date.

(k) Borrowing Base Certificates. The Agents shall have received a Borrowing Base
Certificate which calculates each of the Borrowing Bases as of a date not
earlier than thirty (30) days immediately preceding the Effective Date.

(l) Closing Availability. After giving effect to all Borrowings to be made on
the Effective Date, the issuance of any Letters of Credit on the Effective Date
and the payment of all fees and expenses due hereunder, and with all of the Loan
Parties’ indebtedness, liabilities, and obligations current, the Aggregate
Availability shall not be less than $200,000,000.

(m) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Collateral Documents or
under law or reasonably requested by any Agent to be filed, registered or
recorded in order to create in favor of the Agents, for the benefit of itself,
the Lenders and the other Secured Parties, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Section 6.02), shall be in proper
form for filing, registration or recordation.

(n) Insurance. The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of Section 5.10
hereof and the Security Agreements.

(o) Approvals. All Governmental and third party approvals necessary in
connection with this Agreement and the transactions contemplated hereby
(including shareholder approvals, if any) shall have been obtained on terms
reasonably satisfactory to the Administrative Agent and shall be in full force
and effect.

(p) Letter of Credit Application. If a Letter of Credit is requested to be
issued on the Effective Date, the Administrative Agent shall have received a
properly completed letter of credit application (whether standalone or pursuant
to a master agreement, as applicable).

(q) Tax Withholding. The Administrative Agent shall have received a properly
completed and signed IRS Form W-8 or W-9, as applicable, for each Loan Party.

(r) Appraisal(s). The Administrative Agent shall have received an appraisal of
the applicable Borrowers’ Inventory from one or more firms satisfactory to the
Administrative Agent, which appraisal shall be satisfactory to the
Administrative Agent in its sole discretion.

 

-98-



--------------------------------------------------------------------------------

(s) USA PATRIOT Act, Etc. The Administrative Agent and the Lenders shall have
received all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act, for each Loan Party.

(t) Other Documents. The Administrative Agent shall have received such other
documents as any Agent, any Issuing Bank, any Lender or their respective counsel
may have reasonably requested.

The Administrative Agent shall notify the Company, the Lenders and the Issuing
Banks of the Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects with the same
effect as though made on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date, and that
any representation or warranty which is subject to any materiality qualifier
shall be required to be true and correct in all respects).

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, (i) no Default shall have occurred and be continuing and (ii) no
Protective Advance shall be outstanding.

(c) After giving effect to any Borrowing or the issuance, amendment, renewal or
extension of any Letter of Credit, the Borrowers shall be in compliance with the
Revolving Exposure Limitations.

(d) If the Aggregate Revolving Commitment at any time exceeds Seven Hundred
Fifty Million U.S. Dollars ($750,000,000), such Borrowing or the issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, may be
incurred under the 2018 Indenture and the 2020 Indenture (if in existence at
such time).

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a),
(b), (c) and (d) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated in each case
without any pending draw, and all LC Disbursements shall have been reimbursed,
each Loan Party executing this Agreement covenants and agrees, jointly and
severally with all of the other Loan Parties, with the Lenders that:

 

-99-



--------------------------------------------------------------------------------

SECTION 5.01 Financial Statements; Borrowing Base and Other Information. The
Borrowers will furnish to the Administrative Agent and each Lender:

(a) within ninety (90) days after the end of each fiscal year of the Company
(or, if earlier, by the date that the Annual Report on Form 10-K of the Company
for such fiscal year would be required to be filed under the rules and
regulations of the SEC, giving effect to any extension available or granted
thereunder for the filing of such form), its audited consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by independent public
accountants of recognized national standing (without a “going concern” or like
qualification, commentary or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Company (or, if earlier, by the date that
the Quarterly Report on Form 10-Q of the Company for such fiscal year would be
required to be filed under the rules and regulations of the SEC, giving effect
to any extension available or granted thereunder for the filing of such form),
its consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of such fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year;

(c) within forty-five (45) days after the end of each fiscal month of the
Company which is not the last month of any Fiscal Quarter, its consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such fiscal month and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by a
Financial Officer of the Borrower Representative as presenting fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes;

(d) concurrently with any delivery of financial statements under clause (a),
(b) or (c) above, a Compliance Certificate of a Financial Officer of the
Borrower Representative (i) certifying, in the case of the financial statements
delivered under clause (b) or (c), as presenting fairly in all material respects
the financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes, (ii) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (iii) whether or not a FCCR Test
Period is then in existence, setting forth reasonably detailed calculations of
the Fixed Charge Coverage Ratio as of the last day of the most recently ended
period of four fiscal quarters (provided that the Fixed Charge Coverage Ratio
shall only be tested for compliance purposes during a FCCR Test Period) and
(iv) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

(e) to the extent that Holdings is not engaged in any material business or
activity, and does not, other than with respect to the Company and its
Subsidiaries, own any assets or have any subsidiaries or have revenues (whether
from any business or activity of Holdings or its subsidiaries (other

 

-100-



--------------------------------------------------------------------------------

than the Company and its Subsidiaries)), the delivery of consolidated financial
statements of Holdings and its Subsidiaries in a manner consistent with that
described in paragraphs (a), (b) and (c) of this Section 5.01 will satisfy the
requirements of such paragraphs with respect to the delivery of consolidated
financial statements of the Company and its Subsidiaries; provided that, that in
the event that Holdings is engaged in any material business or activity or,
other than with respect to the Company and its Subsidiaries, owns any assets or
has any subsidiaries or has any revenues from any business or activity (other
than the Company and its Subsidiaries), then the Borrower Representative shall
provide consolidated financial statements for Holdings in a manner consistent
with that described in paragraphs (a), (b) and (c) of this Section 5.01 and
information sufficient, in the Administrative Agent’s reasonable judgment, to
reconcile the consolidated financial statements of Holdings with the
consolidated financial information of the Company;

(f) as soon as available but in any event no later than ninety (90) days
following the end of each fiscal year of the Company, a copy of the plan and
forecast (including a projected consolidated and consolidating balance sheet,
income statement and funds flow statement) of the Company for each month of the
upcoming fiscal year (the “Projections”) in form reasonably satisfactory to the
Administrative Agent;

(g) as soon as available but in any event within twenty (20) days of the end of
each calendar month (or from and after the date on which Aggregate Availability
is less than the greater of (i) twelve and one half of one percent (12.5%) of
the lesser of (A) the Aggregate Revolving Commitment and (B) the Aggregate
Borrowing Base and (ii) Forty Five Million U.S. Dollars ($45,000,000), in either
case, for five (5) consecutive Business Days, until such time as Aggregate
Availability has been equal to or greater than the greater of (i) twelve and
one-half of one percent (12.5%) of the lesser of (A) the Aggregate Revolving
Commitment and (B) the Aggregate Borrowing Base and (ii) Forty Five Million U.S.
Dollars ($45,000,000), in either case, for twenty-one (21) consecutive days, on
or before Wednesday of each calendar week), and at such other times as may be
requested by the Administrative Agent, as of the period then ended, a Borrowing
Base Certificate setting forth each of the Aggregate Borrowing Base, the Belgian
Borrowing Base, the Domestic Borrowing Base, the European Borrowing Base, the
German Borrowing Base A, the German Borrowing Base B and the Swiss Borrowing
Base, and supporting information in connection therewith, (including, in respect
of any Borrowing Base Certificate delivered for a month which is also the end of
any fiscal quarter of the Company, a calculation of Average Quarterly
Availability for such quarter then ended and an indication of what the
Applicable Rate is as a result of such Average Quarterly Availability);
provided, that, if the Aggregate Revolving Commitment at any time exceeds Seven
Hundred Fifty Million U.S. Dollars ($750,000,000), the Borrower Representative
shall include such additional financial calculations reasonably requested by the
Administrative Agent in order to confirm that the Aggregate Revolving Exposure
is in compliance with the 2018 Indenture and the 2020 Indenture, respectively;

(h) concurrently with the delivery of the reports under clause (g) above at any
time such reports are reported on a weekly basis, as of the period then ended,
each Borrower’s sales journal, cash receipts journal (identifying trade and
non-trade cash receipts) and debit memo/credit memo journal;

(i) as soon as available but in any event within twenty (20) days of the end of
each calendar month, all delivered electronically in a text formatted file and
prepared in a manner consistent with past practice or otherwise reasonably
acceptable to the Administrative Agent;

(i) a detailed aging of each Borrower’s Accounts in a form reasonably acceptable
to the Administrative Agent;

(ii) for each of the Belgian Borrower, the German Borrowers (on a combined basis
with respect to locations owned by the German Borrowers, otherwise (for third-

 

-101-



--------------------------------------------------------------------------------

party locations) by way of separate schedules for each such location not owned
by the respective German Borrower) and the Domestic Borrowers (on a combined
basis), a schedule detailing such Borrower’s or Borrowers’ Inventory by class
(raw material, work-in-process and finished goods), which Inventory shall be
valued at the lower of cost (determined on a first-in, first-out basis) or
market and adjusted for then-applicable Reserves;

(iii) a worksheet of calculations prepared by each Borrower to determine
Eligible Accounts and Eligible Inventory, such worksheets detailing the Accounts
and Inventory excluded from Eligible Accounts and Eligible Inventory and the
reason for such exclusion; and

(iv) a schedule and aging of each Borrower’s accounts payable, delivered
electronically in a text formatted file reasonably acceptable to the
Administrative Agent;

(j) as soon as available but in any event within twenty (20) days of the end of
each calendar quarter, all delivered electronically in a text formatted file and
prepared in a manner consistent with past practice or otherwise reasonably
acceptable to the Administrative Agent;

(i) a summary reconciliation or recalculation of each Borrower’s Accounts and
Inventory between (A) the amounts shown in such Borrower’s general ledger and
financial statements and the reports delivered pursuant to clauses (i) and
(ii) above and (B) the amounts and dates shown in the reports delivered pursuant
to clauses (i) and (ii) above and the applicable Borrowing Base Certificate(s)
delivered pursuant to clause (g) above as of such date; and

(ii) a reconciliation of the loan balance per each Borrower’s general ledger to
the loan balance under this Agreement;

(k) promptly upon the Administrative Agent’s reasonable request:

(i) sample customer information for each Borrower sufficient to enable the
Administrative Agent to perform Account verifications, which information shall
include the customer’s name, mailing address and phone number, certified as true
and correct by a Financial Officer of the Borrower Representative;

(ii) for each of the Belgian Borrower, the German Borrowers (on a combined basis
with respect to locations owned by the German Borrowers, otherwise (for
third-party locations) by way of separate schedules for each such location not
owned by the respective German Borrower) and the Domestic Borrowers (on a
combined basis), a schedule detailing such Borrower’s or Borrowers’ Inventory by
location (showing Inventory in transit, any Inventory located with a third party
under any consignment, bailee arrangement, or warehouse agreement);

(iii) for each of the Belgian Borrower, the German Borrowers (on a combined
basis with respect to locations owned by the German Borrowers, otherwise (for
third-party locations) by way of separate schedules for each such location not
owned by the respective German Borrower) and the Domestic Borrowers (on a
combined basis), a schedule detailing such Borrower’s or Borrowers’ Inventory by
volume on hand, which Inventory shall be valued at the lower of cost (determined
on a first-in, first-out basis) or market and adjusted for then-applicable
Reserves; and

 

-102-



--------------------------------------------------------------------------------

(iv) for each of the Belgian Borrower, the German Borrowers (on a combined basis
with respect to locations owned by the German Borrowers, otherwise (for
third-party locations) by way of separate schedules for each such location not
owned by the respective German Borrower) and the Domestic Borrowers (on a
combined basis), a schedule detailing such Borrower’s or Borrowers’ Inventory
setting forth a report of any variances or other results of Inventory counts
performed by each Borrower since the last Inventory schedule (including
information regarding sales or other reductions, additions, returns, credits
issued by each Borrower and complaints and claims made against each Borrower);

(l) at any time when the reports set forth in clause (g) above are being
delivered on a weekly basis, promptly upon the Administrative Agent’s reasonable
request:

(i) copies of invoices issued by each Borrower in connection with any Accounts,
credit memos, shipping and delivery documents, and other information related
thereto;

(ii) copies of purchase orders, invoices, and shipping and delivery documents in
connection with any Inventory purchased by any Borrower; and

(iii) a schedule detailing the balance of all intercompany accounts of the
Borrowers; and

(iv) a detailed listing of all advances of proceeds of Loans requested by the
Borrower Representative for each Borrower during the immediately preceding
calendar month and a detailed listing of all intercompany loans made by the
Borrowers during such calendar month;

(m) promptly after any request therefor by the Administrative Agent or any
Lender, copies of (i) any documents described in Section 101(k)(1) of ERISA that
any Loan Party or any ERISA Affiliate may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that any Loan Party or any ERISA Affiliate may request with respect to any
Multiemployer Plan; provided that if a Loan Party or any ERISA Affiliate has not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, the applicable Loan Party or the applicable ERISA
Affiliate shall promptly make a request for such documents and notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof.

The Company hereby authorizes the Administrative Agent to make the financial
statements to be provided under Section 5.01(a) and (b) above (collectively or
individually, as the context requires, the “Financial Statements”), along with
the Loan Documents, available to Public-Siders. The Company will not
affirmatively request that any other material be posted to Public-Siders without
expressly representing and warranting to the Administrative Agent in writing
that such materials do not constitute material non-public information within the
meaning of the federal securities laws or that the Company has no outstanding
publicly traded securities, including 144A securities.

Documents required to be delivered pursuant to this Section 5.01 may be
delivered electronically and, if so delivered, shall be deemed to have been
delivered on the date on which such documents are filed for public availability
on the SEC’s Electronic Data Gathering and Retrieval System. Notwithstanding
anything contained herein, in every instance the Company shall be required to
provide paper copies (which may be submitted electronically) of the Compliance
Certificates required by clause (d) of this Section 5.01 to the Administrative
Agent.

 

-103-



--------------------------------------------------------------------------------

SECTION 5.02 Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender prompt (but in any event within any time
period that may be specified below) written notice of the following:

(a) the occurrence of any Default;

(b) receipt of any notice of any investigation by a Governmental Authority or
any litigation or proceeding commenced or threatened against any Loan Party or
any Subsidiary that (i) seeks damages in excess of Thirty Million U.S. Dollars
($30,000,000), (ii) seeks material injunctive relief, (iii) is asserted or
instituted against any Plan, its fiduciaries or its assets and involves damages
in excess of Thirty Million U.S. Dollars ($30,000,000), (iv) alleges material
criminal misconduct by any Loan Party or any Subsidiary or involves criminal
liability in excess of Thirty Million U.S. Dollars ($30,000,000), (v) alleges
the violation of, or seeks to impose remedies under, any Environmental Law or
related Requirement of Law, or seeks to impose Environmental Liability and
involves liabilities in excess of Thirty Million U.S. Dollars ($30,000,000),
(vi) asserts liability on the part of any Loan Party or any Subsidiary in excess
of Thirty Million U.S. Dollars ($30,000,000) in respect of any tax, fee,
assessment, or other governmental charge, or (vii) involves any product recall;

(c) any Lien (other than Permitted Encumbrances) or claim with a value in excess
of Five Million U.S. Dollars ($5,000,000) made or asserted against any of the
Collateral;

(d) any loss, damage, or destruction to the Collateral in the amount of Thirty
Million U.S. Dollars ($30,000,000) or more, whether or not covered by insurance;

(e) any and all payment default notices received under or with respect to any
leased location or public warehouse where Collateral is located;

(f) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred and are continuing, would reasonably be expected
to result in liability of the Loan Parties and their Subsidiaries in an
aggregate amount exceeding Thirty Million U.S. Dollars ($30,000,000); and

(g) any other development that results, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower Representative
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

SECTION 5.03 Existence; Conduct of Business. Each Loan Party will, and will
cause each Subsidiary to, (a) do or cause to be done all things reasonably
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, qualifications, licenses, permits, franchises,
governmental authorizations, intellectual property rights, licenses and permits
material to the conduct of its business (except as such would otherwise
reasonably expire, be abandoned or permitted to lapse in the ordinary course of
business), and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except to the extent a failure
to comply with this Section 5.03 would not reasonably be expected to have a
Material Adverse Effect, provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03,
and (b) carry on and conduct its business in substantially the same manner and
in substantially the same fields of enterprise as it is presently conducted.

 

-104-



--------------------------------------------------------------------------------

SECTION 5.04 Payment of Obligations. Each Loan Party will, and will cause each
Subsidiary to, pay or discharge all Material Indebtedness and all other material
liabilities and obligations, including Taxes, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) such Loan Party or
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and Local GAAP and (c) the failure to make payment pending
such contest could not reasonably be expected to result in a Material Adverse
Effect; provided, however, that each Loan Party will, and will cause each
Subsidiary to, remit withholding taxes and other payroll taxes to appropriate
Governmental Authorities (if required by any material Requirement of Law) as and
when claimed to be due, notwithstanding the foregoing exceptions.

SECTION 5.05 Maintenance of Properties. Each Loan Party will, and will cause
each Subsidiary to, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted, except where the failure to do so, in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.06 Books and Records; Inspection Rights. Each Loan Party will, and
will cause each Subsidiary to, (a) keep proper books of record and account in
accordance with GAAP and Local GAAP, as applicable, in which full, true and
correct entries are made of all dealings and transactions in relation to its
business and activities and (b) permit any representatives designated by any
Agent or any Lender (including employees of any Agent, any Lender or any
consultants, accountants, lawyers, agents and appraisers retained by the
Administrative Agent), upon reasonable prior notice during business hours, to
visit and inspect its properties, to conduct at such Loan Party’s premises field
examinations of such Loan Party’s assets, liabilities, books and records
(subject to the limitations set forth in Section 5.12), including examining and
making extracts from its books and records, environmental assessment reports and
Phase I or Phase II studies, and to discuss its affairs, finances and condition
with its officers and independent accountants, all at such reasonable times and
as often as reasonably requested. Each Loan Party acknowledges that the Agents,
after exercising its rights of inspection, may prepare and distribute to the
Lenders certain Reports pertaining to such Loan Party’s assets for internal use
by the Agents and the Lenders.

SECTION 5.07 Compliance with Laws and Material Contractual Obligations. Each
Loan Party will, and will cause each Subsidiary to, (i) comply with each
Requirement of Law applicable to it or its property (including without
limitation Environmental Laws) and (ii) perform in all material respects its
obligations under material agreements to which it is a party, except, in each
case, where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. Each Loan Party
will maintain in effect and enforce policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

SECTION 5.08 Use of Proceeds.

(a) The proceeds of the Loans and the Letters of Credit will be used only to
refinance existing Indebtedness, to finance working capital needs of the Company
and its Subsidiaries in the ordinary course of business and for general
corporate and similar purposes of the Company and its Subsidiaries in the
ordinary course of business. No part of the proceeds of any Loan and no Letter
of Credit will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

(b) No Borrower will request any Borrowing or Letter of Credit, and no Borrower
shall use, and each Borrower shall procure that its Subsidiaries and its and
their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (a) in

 

-105-



--------------------------------------------------------------------------------

furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

SECTION 5.09 Accuracy of Information. The Loan Parties will ensure that any
information, including financial statements or other documents, furnished in
writing to any Agent or the Lenders in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder contains no material misstatement of fact or omits, as
of the date furnished, to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading in any material respect at such time, and the furnishing of
such information shall be deemed to be a representation and warranty by the
Borrowers on the date thereof as to the matters specified in this Section 5.09;
provided that, with respect to projected financial information, the Loan Parties
will only ensure that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

SECTION 5.10 Insurance. Each Loan Party will, and will cause each Subsidiary to,
maintain with financially sound and reputable carriers having a financial
strength consistent with carriers in effect on the Effective Date or as
otherwise reasonably acceptable to Administrative Agent (a) insurance in such
amounts and against such risks as is customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations and (b) all insurance required pursuant to the
Collateral Documents. The Borrowers will furnish to the Lenders, upon the
reasonable request of the Administrative Agent, information in reasonable detail
as to the insurance so maintained.

SECTION 5.11 Casualty and Condemnation. The Borrowers will (a) after the
applicable Borrower becomes aware thereof, furnish to the Administrative Agent
and the Lenders prompt written notice of any casualty or other insured damage to
any material portion of the Collateral or the commencement of any action or
proceeding for the taking of any material portion of the Collateral or interest
therein under power of eminent domain or by condemnation or similar proceeding
and (b) ensure that the Net Proceeds of any such event (whether in the form of
insurance proceeds, condemnation awards or otherwise) are collected and applied
in accordance with the applicable provisions of this Agreement and the
Collateral Documents.

SECTION 5.12 Appraisals; Field Examinations.

(a) Subject to the immediately succeeding sentence, at the time that the
Administrative Agent requests, each Loan Party will provide the Administrative
Agent with appraisals or updates thereof of its Inventory from an appraiser
selected and engaged by the Administrative Agent, and prepared on a basis
satisfactory to the Administrative Agent, such appraisals and updates to
include, without limitation, information required by any applicable material
Requirement of Law. Only one (1) such Inventory appraisal shall be conducted in
any calendar year; provided that (i) two (2) such Inventory appraisals may be
conducted in any calendar year if the average daily Aggregate Availability for
any month is less than the greater of (A) fifteen percent (15%) of the lesser of
(y) the Aggregate Revolving Commitment and (z) the Aggregate Borrowing Base and
(B) Forty-Five Million U.S. Dollars ($45,000,000) and (ii) during the occurrence
and continuance of an Event of Default, there shall be no limitation on the
number or frequency of appraisals that may be conducted at the sole expense of
the Loan Parties.

(b) At any time that the Administrative Agent requests, each Loan Party will
permit, upon reasonable prior notice and during normal business hours, the
Administrative Agent to conduct a field examination to ensure adequacy of
Collateral included in the Borrowing Bases and related reporting

 

-106-



--------------------------------------------------------------------------------

and control systems. For purposes of this Section 5.12(b), it is understood and
agreed that a single field examination may consist of examinations conducted at
multiple relevant sites and involve one or more relevant Loan Parties and their
assets. Only one (1) such field examinations shall be conducted in any calendar
year; provided that (i) two (2) such field examinations may be conducted in any
calendar year if the average daily Aggregate Availability for any month is less
than the greater of (A) fifteen percent (15%) of the lesser of (y) the Aggregate
Revolving Commitment and (z) the Aggregate Borrowing Base and (B) Forty-Five
Million U.S. Dollars ($45,000,000) and (ii) during the occurrence and
continuance of an Event of Default, there shall be no limitation on the number
or frequency of field examinations that may be conducted at the sole expense of
the Loan Parties.

SECTION 5.13 Depository Banks. Each Loan Party will maintain one or more of the
Lenders as its principal depository bank for the maintenance of cash management,
collection activity and deposit accounts.

SECTION 5.14 [Reserved].

SECTION 5.15 Transfer of Accounts of European Loan Parties; Notification of
Account Debtors.

(a) At any time during a Cash Dominion Period, at the request of the
Administrative Agent in its sole discretion, the European Loan Parties shall
(i) either (x) promptly cause all of their Collection Accounts (each an
“Existing Collection Account”) to be transferred to the name of the European
Agent or (ii) to the extent such Existing Collection Accounts cannot be
transferred to the European Agent, promptly open new Collection Accounts with
(and, at the discretion of the Administrative Agent, in the name of) the
European Agent (such new bank accounts being Collection Accounts under and for
the purposes of this Agreement), and (b) if new Collection Accounts have been
established pursuant to this Section (each a “New Collection Account”), ensure
that all cash, checks or other similar payments relating to or constituting
payments made in respect of Receivables owing to them will promptly be
re-directed to the New Collection Accounts. Until all collections have been
redirected to the New Collection Accounts, each European Loan Party shall cause
all amounts on deposit in any Existing Collection Account to be transferred to a
New Collection Account at the end of each Business Day, provided that if any
such European Loan Party does not instruct such re-direction or transfer, each
of them hereby authorizes the European Agent to give such instructions on their
behalf to the applicable Account Debtors and/or the account bank holding such
Existing Collection Account (as applicable).

(b) After the occurrence of a Default that is continuing, at the request of the
Administrative Agent in its sole discretion, each European Loan Party agrees
that if any of its Account Debtors have not previously received notice of the
security interests of the European Agent over its Accounts, it shall promptly
give notice to such Account Debtors and if any such European Loan Party does not
serve such notice, each of them hereby authorizes the European Agent to serve
such notice on their behalf.

SECTION 5.16 European Cash Management.

(a) Each European Loan Party will ensure that all cash, checks or other similar
payments relating to or constituting payments made in respect of Accounts owing
to such European Loan Party are deposited (whether directly or indirectly) into
Collection Accounts only containing payments owing to such European Loan Party,
in a manner that is reasonably satisfactory to the Administrative Agent.

 

-107-



--------------------------------------------------------------------------------

(b) The European Agent shall be given sufficient access to the Collection
Accounts to ensure that the Agents shall be able to apply funds credited to any
Collection Account in their sole discretion during a Cash Dominion Period
pursuant to Section 2.10(b) hereof.

(c) Each European Loan Party shall ensure that each Collection Account is
subject to a Deposit Account Control Agreement or any other arrangement
(including, but not limited to, a notice and acknowledgment arrangement) with
similar effect.

SECTION 5.17 Financial Assistance. Each European Loan Party shall comply in all
respects with applicable legislation governing financial assistance and/or
capital maintenance, including section 30 and 31 of the German limited liability
companies act (GmbHG) and section 71a et seq. of the German Stock Corporation
Act (Aktiengesetz) and Article 329 (and 430 and 629) of the Belgian Companies
Code, and any equivalent and applicable provisions under the laws of the
jurisdiction of organization of each European Loan Party, including in relation
to the execution of the Security Agreements of each European Loan Party and
payment of amounts due under this Agreement.

SECTION 5.18 European Collateral. Each European Loan Party shall ensure that
(i) a copy of, or reference to, its standard terms and conditions of purchase is
attached to or included on (as applicable) each purchase order or equivalent
document with its suppliers, (ii) its standard terms and conditions of purchase
at all times contain a condition to the effect that title to the purchased goods
transfers to the European Loan Party at a time no later than on delivery of the
purchased goods to the European Loan Party, (iii) its standard terms and
conditions of purchase are not amended in a manner which could have a material
adverse impact on the interests of the Lenders without the prior consent in
writing of the European Agent (not to be unreasonably withheld, conditioned or
delayed), and (iv) if the reference on any purchase order or equivalent document
is to the standard terms and conditions of purchase as set out on a specified
website, the relevant website must be maintained, up to date and publicly
accessible at all times. During any Cash Dominion Period or at any other time at
which the European Agent considers that the Collateral of any European Loan
Party may be at risk, at the request of the European Agent, the specified
European Loan Party must send a copy of its standard terms and conditions of
purchase (or other notice satisfactory to the European Agent which rejects
retention of title and/or extendible retention of title provisions in relation
to the European Loan Party’s Inventory) to its suppliers.

SECTION 5.19 Compliance with Swiss Non-Bank Rules. The Swiss Borrower shall
ensure that it is at all times in compliance with the Swiss Non-Bank Rules,
provided, that the Swiss Borrower shall not be in breach of this covenant if its
number of creditors in respect of either the Swiss Ten Non-Bank Rule or the
Swiss Twenty Non-Bank Rule is exceeded solely by reason of a failure by one or
more Lenders to comply with their obligations under Section 9.04. For the
purpose of its compliance with the Swiss Twenty Non-Bank Rule under this
Section 5.19, the number of Lenders under this Agreement which are not Swiss
Qualifying Banks shall be deemed to be ten (irrespective of whether or not there
are, at any time, any such Lenders).

SECTION 5.20 Additional Collateral; Further Assurances.

(a) Subject to applicable Requirements of Law, each Loan Party will cause
(i) each Domestic Subsidiary (other than Excluded Domestic Subsidiaries) and
(ii) each Foreign Subsidiary (other than Excluded Foreign Subsidiaries), in each
case formed or acquired after the date of this Agreement, to become a Loan Party
by executing a Joinder Agreement. Upon execution and delivery thereof, each such
Person (i) shall automatically become a Loan Guarantor hereunder and thereupon
shall have all of the rights, benefits, duties and obligations in such capacity
under the Loan Documents and (ii) will grant Liens to the Administrative Agent
or the European Agent, as applicable, for the benefit of such Agent and the
other Secured Parties, in any property of such Loan Party which constitutes
Collateral.

 

-108-



--------------------------------------------------------------------------------

(b) Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Agents such documents, agreements and instruments, and will take or cause to
be taken such further actions (including the filing and recording of financing
statements and other documents and such other actions or deliveries of the type
required by Section 4.01, as applicable), which may be required by any
applicable Requirement of Law or which the Administrative Agent may, from time
to time, reasonably request to carry out the terms and conditions of this
Agreement and the other Loan Documents and to ensure perfection and priority of
the Liens created or intended to be created by the Collateral Documents, all in
form and substance reasonably satisfactory to the Administrative Agent and all
at the expense of the Loan Parties.

(c) If any assets are acquired by any Loan Party after the Effective Date (other
than assets constituting Collateral under any Security Agreement that become
subject to the Lien under such Security Agreement upon acquisition thereof), the
Borrower Representative will (i) notify the Administrative Agent and the Lenders
thereof and, if requested by the Administrative Agent or the Required Lenders,
cause such assets to be subjected to a Lien securing the Secured Obligations and
(ii) take, and cause each applicable Loan Party to take, such actions as shall
be necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (b) of this
Section, all at the expense of the Loan Parties.

SECTION 5.21 Post-Closing Obligations. Borrowers shall, and shall cause each of
applicable Loan Party to, satisfy the requirements set forth on Schedule 5.21 on
or before the date specified for such requirement (or such later date agreed to
by the Administrative Agent).

ARTICLE VI

Negative Covenants

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document shall have been paid in full and all Letters of Credit shall
have expired or terminated, in each case without any pending draw, and all LC
Disbursements shall have been reimbursed, each Loan Party executing this
Agreement covenants and agrees, jointly and severally with all of the other Loan
Parties, with the Lenders that:

SECTION 6.01 Indebtedness. No Loan Party will, nor will it permit any Subsidiary
to, create, incur, assume or suffer to exist any Indebtedness, except:

(a) the Secured Obligations;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals, refinancings and replacements of any such Indebtedness in
accordance with clause (f) hereof;

(c) Indebtedness of any Borrower to any Subsidiary and of any Subsidiary to any
Borrower or any other Subsidiary, provided that (i) Indebtedness of any
Subsidiary that is not a Loan Party to any Borrower or any other Loan Party
shall be subject to Section 6.04 and (ii) Indebtedness of any Loan Party to any
Subsidiary that is not a Loan Party shall be subordinated to the Secured
Obligations on terms reasonably satisfactory to the Administrative Agent;

(d) Guarantees by any Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of any Borrower or any other Subsidiary, provided
that (i) the Indebtedness so Guaranteed is permitted by this Section 6.01,
(ii) Guarantees by any Borrower or any other Loan Party of Indebtedness of any
Subsidiary that is not a Loan Party shall be subject to Section 6.04 and (iii)

 

-109-



--------------------------------------------------------------------------------

Guarantees permitted under this clause (d) shall be subordinated to the Secured
Obligations on the same terms as the Indebtedness so Guaranteed is subordinated
to the Secured Obligations;

(e) Indebtedness of any Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets (whether
or not constituting purchase money Indebtedness), including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness in
accordance with clause (f) below; provided that (i) such Indebtedness is
incurred prior to or within two-hundred and seventy (270) days after such
acquisition or the completion of such construction or improvement and (ii) the
aggregate principal amount of Indebtedness permitted by this clause (e) together
with any Refinance Indebtedness in respect thereof permitted by clause
(f) below, shall not exceed the greater of Two Hundred Million U.S. Dollars
($200,000,000) and ten percent (10%) of Consolidated Total Assets at any time
outstanding;

(f) Indebtedness which represents extensions, renewals, refinancing or
replacements (such Indebtedness being so extended, renewed, refinanced or
replaced being referred to herein as the “Refinance Indebtedness”) of any of the
Indebtedness described in clauses (b), (e), (q), (r), (s), (t), (u) or
(x) hereof (such Indebtedness being referred to herein as the “Original
Indebtedness”); provided that (i) such Refinance Indebtedness does not increase
the principal amount of the Original Indebtedness (except in an amount equal to
any prepayment premiums, fees or similar amounts payable in respect of the
Original Indebtedness) or increase the interest rate thereof above
then-prevailing market rates as determined in good faith by the Company,
(ii) any Liens securing such Refinance Indebtedness are not extended to any
additional property of any Loan Party or any Subsidiary, (iii) no Loan Party or
any Subsidiary that is not originally obligated with respect to repayment of
such Original Indebtedness is required to become obligated with respect to such
Refinance Indebtedness, (iv) such Refinance Indebtedness does not result in a
shortening of the average weighted maturity of such Original Indebtedness,
(v) the terms of such Refinance Indebtedness other than fees, interest and other
economic terms are not materially less favorable, when taken as a whole, to the
Loan Parties thereto than the terms of such Original Indebtedness and (vi) if
such Original Indebtedness was subordinated in right of payment to the Secured
Obligations, then the terms and conditions of such Refinance Indebtedness must
include subordination terms and conditions that are at least as favorable to the
Administrative Agent and the Lenders as those that were applicable to such
Original Indebtedness;

(g) Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits (including contractual and statutory
benefits) or property, casualty or liability insurance, pursuant to
reimbursement or indemnification obligations to such Person, in each case
incurred in the ordinary course of business;

(h) Indebtedness of any Loan Party in respect of performance bonds, bid bonds,
appeal bonds, surety bonds, performance guaranties, completion guaranties and
similar obligations, in each case provided in the ordinary course of business;

(i) cash management obligations and other Indebtedness in respect of netting
services, overdraft protections and other similar arrangements, in each case in
connection with deposit accounts in the ordinary course of business;

(j) Indebtedness consisting of obligations of earnouts, deferred purchase price,
deferred compensation or other similar obligations of any Borrower or any of its
Subsidiaries incurred by such Person in connection with Permitted Acquisitions
or any other Investment expressly permitted under this Agreement;

 

-110-



--------------------------------------------------------------------------------

(k) to the extent constituting Indebtedness, indemnification obligations,
purchase price or other similar adjustments in connection with acquisitions and
dispositions permitted hereunder;

(l) Indebtedness consisting of (i) the financing of insurance premiums
(including any taxes, fees, or assessments associated therewith) or
(ii) take-or-pay obligations contained in supply arrangements, in each case,
incurred in the ordinary course of business;

(m) Indebtedness in respect of letters of credit (other than Letters of Credit
issued pursuant to this Agreement) or bank guarantees; provided, that the
aggregate face amount of any such letters of credit or bank guarantees that are
secured shall not exceed Ten Million U.S. Dollars ($10,000,000) outstanding at
any one time, and any security therefor shall be limited so cash collateral;

(n) Indebtedness in respect of documentary letters of credit, bank guarantees,
bankers’ acceptances or similar instruments issued or created in the ordinary
course of business; provided, that any such documentary letter of credit or
other similar instrument may be secured only by Liens attaching to the related
documents of title and not any Inventory represented thereby;

(o) Indebtedness supported by a Letter of Credit, in a principal amount not to
exceed the face amount of such Letter of Credit;

(p) Indebtedness of Foreign Subsidiaries that are not Loan Parties (to the
extent such Indebtedness is not guaranteed by a Credit Party);

(q) Indebtedness in respect of the 2018 Notes;

(r) Indebtedness in respect of the 2020 Notes (Combined);

(s) Indebtedness of any Person that becomes a Subsidiary after the date hereof
pursuant to a Permitted Acquisition or other Investment permitted under this
Agreement; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (ii) the aggregate principal amount
of Indebtedness permitted by this clause (t), together with any Refinance
Indebtedness in respect thereof permitted by clause (f) above, shall not exceed
Seventy Five Million U.S. Dollars ($75,000,000) at any time outstanding;

(t) other unsecured Indebtedness of the Company and its Subsidiaries in an
aggregate principal amount not exceeding a maximum principal amount of such
Indebtedness that may be incurred so long as, at the time of incurrence of such
Indebtedness, the Interest Coverage Ratio determined on a Pro Forma Basis (based
upon the most recent financial statements that have been delivered pursuant to
Section 5.01) after giving to such Indebtedness is not less than two (2.0) to
one (1.0) on the date of such incurrence; provided, that such Indebtedness,
together with any Indebtedness incurred under clause (u) below, does not provide
for annual amortization of more than one percent (1%) and such debt matures more
than sixty (60) days after the Maturity Date;

(u) other Indebtedness of the Company and its Subsidiaries that is secured by
Liens on (x) any assets or property not constituting Collateral and/or (y) any
Collateral to the extent such Liens are subordinate and junior to the Liens
created pursuant any Loan Document, in each case, not to exceed a maximum
principal amount of such Indebtedness that may be incurred so long as, at the
time of incurrence of such Indebtedness, the Total Secured Leverage Ratio
determined on a Pro Forma Basis (based upon the most recent financial statements
that have been delivered pursuant to Section 5.01) after giving to such
Indebtedness is not greater than four (4.0) to one (1.0) on the date of such
incurrence; provided, that such Indebtedness, together with any Indebtedness
incurred under clause (t) above, does

 

-111-



--------------------------------------------------------------------------------

not provide for annual amortization of more than one percent (1%) and such debt
matures more than sixty (60) days after the Maturity Date;

(v) Indebtedness in respect of Swap Agreements permitted under Section 6.07 and
Sale-Leaseback Transactions permitted under Section 6.06;

(w) Indebtedness in respect of (i) any Internal Receivables Purchase Agreement
and (ii) any External Receivables Purchase Agreement or other receivables
financing arrangement so long as the Borrowers are in compliance with the
Revolving Exposure Limitations after giving pro forma effect to the incurrence
of any such Indebtedness; and

(x) other Indebtedness in an amount not to exceed One Hundred Million U.S.
Dollars ($100,000,000) at any time outstanding, which Indebtedness is either
unsecured or secured by Liens on (x) any assets or property not constituting
Collateral and/or (y) any Collateral to the extent such Liens are subordinate
and junior to the Liens created pursuant any Loan Document.

SECTION 6.02 Liens. No Loan Party will, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including Accounts) or rights in respect of any thereof, except:

(a) Liens created pursuant to any Loan Document;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of any Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02 and any renewals, replacements
or extensions thereof; provided that (i) such Lien shall not apply to any other
property or asset of such Borrower or Subsidiary or any other Borrower or
Subsidiary constituting Collateral and (ii) such Lien shall secure only those
obligations which it secures on the date hereof, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof secured by any Collateral;

(d) Liens on fixed or capital assets acquired, constructed or improved by any
Borrower or any Subsidiary; provided that (i) such Liens secure Indebtedness
permitted by clause (e) of Section 6.01, (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within ninety (90) days after such
acquisition or the completion of such construction or improvement, and
(iii) such Liens shall not apply to any other property or assets of such
Borrower or Subsidiary or any other Borrower or Subsidiary constituting
Collateral;

(e) any Lien existing on any property or asset (other than Accounts and
Inventory) prior to the acquisition thereof by any Borrower or any Subsidiary or
existing on any property or asset (other than Accounts and Inventory) of any
Person that becomes a Loan Party after the date hereof prior to the time such
Person becomes a Loan Party; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Loan Party, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Loan Party and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Loan Party, as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

(f) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the UCC in effect in the relevant jurisdiction covering only
the items being collected upon;

 

-112-



--------------------------------------------------------------------------------

(g) Liens arising out of Sale and Leaseback Transactions permitted by
Section 6.06;

(h) Liens granted by a Subsidiary that is not a Loan Party in favor of any
Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary to such Borrower or other Loan Party;

(i) Liens on property (i) of any Subsidiary that is not a Loan Party and
(ii) that does not constitute Collateral, which Liens secure Indebtedness of the
applicable Subsidiary or any other Subsidiary that is not a Loan Party in each
case permitted under Section 6.01;

(j) Liens on goods or inventory the purchase, shipment or storage price of which
is financed by a documentary letter of credit or banker’s’ acceptance issued or
created for the account of any Borrower or any of its Subsidiaries, provided,
that such Lien secures only the obligations of such Borrower or such
Subsidiaries in respect of such letter of credit to the extent permitted under
Section 6.01;

(k) Liens encumbering any property (other than Collateral) to secure or support
Swap Agreements permitted by Section 6.07;

(l) so long as any External Receivables Purchase Agreement remains in effect,
Liens in favor of the applicable purchaser of such Accounts to secure amounts
owing by the applicable Loan Party under such applicable External Receivables
Purchase Agreement and covering only the Accounts subject thereto and proceeds
thereof;

(m) Liens securing Indebtedness permitted pursuant to Sections 6.01(s), (u) or
(x), provided, that (y) any such Indebtedness secured by Liens on any Collateral
shall be subject to an intercreditor agreement (or comparable lien subordination
terms) reasonably acceptable to the Administrative Agent, and (z) any such
Indebtedness that is pari passu with the Secured Obligations and secured by
Liens on any assets or property other than any Collateral shall be subject to a
intercreditor agreement providing the Administrative Agent access to the
Collateral, if applicable, and otherwise reasonably acceptable to the
Administrative Agent;

(n) Liens not otherwise permitted pursuant to this Section 6.02 with an
aggregate fair market value not in excess of, and securing liabilities not in
excess of, Twenty Five Million U.S. Dollars ($25,000,000) in the aggregate at
any time outstanding, provided, that (y) any such Liens on any Collateral shall
be subject to an intercreditor agreement (or comparable lien subordination
terms) reasonably acceptable to the Administrative Agent, and (z) any such Liens
in respect of Indebtedness that is pari passu with the Secured Obligations and
secured by Liens on any assets or property other than any Collateral shall be
subject to a intercreditor agreement providing the Administrative Agent access
to the Collateral, if applicable, and otherwise reasonably acceptable to the
Administrative Agent;

(o) Liens arising in the ordinary course from standard joint venture agreements
or stockholder agreements and other similar agreements applicable to joint
ventures;

(p) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 6.04 to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to transfer any property in a disposition permitted under
Section 6.05, in each case, solely to the extent such Investment or disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien; and

(q) Liens in favor of the Loan Parties or any of their Subsidiaries securing
intercompany Indebtedness permitted under Section 6.01.

 

-113-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (1) Accounts, other than
those permitted under clauses (a) and (p) of the definition of Permitted
Encumbrances and clauses (a), (l) and (m) above and (2) Inventory, other than
those permitted under clauses (a), (b) and (p) of the definition of Permitted
Encumbrances and clauses (a), (l) and (m) above.

SECTION 6.03 Fundamental Changes.

(a) No Loan Party will, nor will it permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Event of Default shall
have occurred and be continuing (i) any Belgian Subsidiary of the Belgian
Borrower may merge into the Belgian Borrower in a transaction in which such
Borrower is the surviving entity, (ii) any Belgian Loan Party (other than the
Belgian Borrower) may merge into any other Belgian Loan Party in a transaction
in which the surviving entity is a Loan Party, (iii) any Domestic Subsidiary of
any Domestic Borrower may merge into a Domestic Borrower in a transaction in
which such Borrower is the surviving entity, (iv) any Domestic Loan Party (other
than a Domestic Borrower, which may only merge with another Domestic Borrower)
may merge into any other Domestic Loan Party in a transaction in which the
surviving entity is a Loan Party, (v) any German Subsidiary of a German Borrower
may merge into a German Borrower in a transaction in which such Borrower is the
surviving entity, (vi) any German Loan Party (other than a German Borrower,
which may only merge with another German Borrower) may merge into any other
German Loan Party in a transaction in which the surviving entity is a Loan
Party, (vii) any Swiss Subsidiary of the Swiss Borrower may merge into the Swiss
Borrower in a transaction in which such Borrower is the surviving entity,
(viii) any Swiss Loan Party (other than the Swiss Borrower) may merge into any
other Swiss Loan Party in a transaction in which the surviving entity is a Loan
Party, and (ix) any Subsidiary that is not a Loan Party may liquidate or
dissolve if the Borrower which owns such Subsidiary determines in good faith
that such liquidation or dissolution is in the best interests of such Borrower
and is not materially disadvantageous to the Lenders; provided that any such
merger involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by
Section 6.04. Without limiting the foregoing, for the sake of clarity, no
Borrower will, through merger, consolidation or otherwise, reincorporate or
reorganize, as applicable, under the laws of a jurisdiction other than the
jurisdiction of its formation on the Effective Date; provided, that any Domestic
Borrower may so reincorporate or reorganize so long as it remains organized
under the laws of a jurisdiction located in the U.S.

(b) No Loan Party will, nor will it permit any Subsidiary to, engage to any
material extent in any business other than businesses of the type conducted by
the Borrowers and their Subsidiaries on the date hereof and businesses
reasonably related thereto.

(c) Holdings will not engage in any business or activity other than the
ownership of all the outstanding Equity Interests of the Borrowers and
activities incidental thereto. Holdings will not own or acquire any assets
(other than Equity Interests of the Borrowers and the cash proceeds of any
Restricted Payments permitted by Section 6.08).

(d) No Loan Party will, nor will it permit any Subsidiary to, change its fiscal
year from the basis in effect on the Effective Date.

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. No Loan
Party will, nor will it permit any Subsidiary to, form any subsidiary after the
Effective Date, or purchase, hold or acquire (including pursuant to any merger
with any Person that was not a Loan Party and a wholly owned Subsidiary prior to
such merger) any evidences of Indebtedness or Equity Interest of, make or permit
to exist any loans or advances to, Guarantee any obligations of, or make or
permit to exist any

 

-114-



--------------------------------------------------------------------------------

investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit (whether through purchase of assets, merger
or otherwise) (each such transaction, an “Investment”), except:

(a) Investments in cash and Permitted Investments;

(b) Investments in existence on the date hereof and described in Schedule 6.04
and any modification, replacement, renewal, reinvestment or extension thereof
(provided that the amount of the original Investment is not increased except as
otherwise permitted by this Section 6.04), and any Investments existing on the
Effective Date by any Borrower or any of its Subsidiaries in or to any Borrower
or any Subsidiary of such Borrower;

(c) Investments by the Company in the other Borrowers and by the Borrowers and
the Subsidiaries in Equity Interests in their respective Subsidiaries, provided
that (A) no such investments by Loan Parties in Subsidiaries that are not Loan
Parties shall be made if, at the time of such investment, (1) to the extent such
investment is funded with identifiable proceeds of assets or property other than
Collateral or other cash that is identifiable as not being proceeds of
Collateral, an Event of Default exists or would result therefrom, or (2) with
respect to any other investment, after giving effect to such investment, (y) pro
forma Aggregate Availability is less than ten percent (10%) of the lesser of
(I) the Aggregate Revolving Commitment and (II) the Aggregate Borrowing Base, or
(z) an Event of Default exists or would result therefrom; (B) no such investment
by any Domestic Loan Party in any European Loan Party shall be made if, at the
time of such investment, an Event of Default exists or would result therefrom;
and (C) no such investment by any European Loan Party in any other European Loan
Party shall be made if, at the time of such investment, an Event of Default
exists or would result therefrom, or if such investment would be prohibited
under applicable corporate governance laws;

(d) loans or advances made by any Loan Party to another Loan Party or any
Subsidiary and made by any Subsidiary to a Loan Party or any other Subsidiary,
provided that (A) no such loans or advances by Loan Parties to Subsidiaries that
are not Loan Parties shall be made if, at the time of such loan or advance,
(1) to the extent such loan or advance is funded with identifiable proceeds of
assets or property other than Collateral or other cash that is identifiable as
not being proceeds of Collateral, an Event of Default exists or would result
therefrom, or (2) with respect to any other loan or advance, after giving effect
to such loan or advance, (y) pro forma Aggregate Availability is less than ten
percent (10%) of the lesser of (I) the Aggregate Revolving Commitment and (II)
the Aggregate Borrowing Base, or (z) an Event of Default exists or would result
therefrom; (B) no such loan or advance by any Domestic Loan Party to any
European Loan Party shall be made if, at the time of such loan or advance, an
Event of Default exists or would result therefrom; and (C) no such loan or
advance by any European Loan Party to any other European Loan Party shall be
made if, at the time of such loan or advance, an Event of Default exists or
would result therefrom, or if such loan or advance would be prohibited under
applicable corporate governance laws;

(e) Guarantees constituting Indebtedness permitted by Section 6.01, provided
that (A) no such Guarantees by Loan Parties of Indebtedness of Subsidiaries that
are not Loan Parties shall be made if, after giving effect to such Guarantee,
(y) pro forma Aggregate Availability is less than ten percent (10%) of the
lesser of (I) the Aggregate Revolving Commitment and (II) the Aggregate
Borrowing Base, or (z) an Event of Default exists or would result therefrom;
(B) no such Guarantee by any Domestic Loan Party of Indebtedness of any European
Loan Party shall be made if, at the time of such Guarantee, an Event of Default
exists or would result therefrom; and (C) no such Guarantee by any European Loan
Party of Indebtedness of any other European Loan Party shall be made if, at the
time of such Guarantee, an Event of Default exists or would result therefrom, or
if such Guarantee would be prohibited under applicable corporate governance
laws;

 

-115-



--------------------------------------------------------------------------------

(f) reasonable and customary loans or advances made to employees, directors and
officers of Holdings, the Company or the Company’s Subsidiaries on an
arms-length basis in the ordinary course of business consistent with past
practices for travel and entertainment expenses, relocation costs and similar
purposes;

(g) notes payable, or stock or other securities issued by Account Debtors
pursuant to negotiated agreements with respect to settlement of such Account
Debtor’s Accounts in the ordinary course of business, consistent with past
practices;

(h) Investments in the form of Swap Agreements permitted by Section 6.07;

(i) Investments of any Person existing at the time such Person becomes a
Subsidiary of a Borrower or consolidates or merges with a Borrower or any of the
Subsidiaries (including in connection with a Permitted Acquisition) so long as
such investments were not made in contemplation of such Person becoming a
Subsidiary or of such merger;

(j) Investments received in connection with the disposition of assets permitted
by Section 6.05;

(k) Investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”;

(l) the Company and its Subsidiaries may acquire and hold Accounts or notes
receivable arising and trade credit granted in the ordinary course of business
and other credit to suppliers or vendors in the ordinary course of business;

(m) the Company and its Subsidiaries may acquire and own Investments (including
debt obligations) received in connection with the bankruptcy or reorganization
of suppliers, trade debtors, licensors, licensees and customers or in good faith
settlement of delinquent obligations of, and other disputes with, customers,
trade debtors, licensors, licensees and suppliers arising in the ordinary course
of business;

(n) advances of payroll payments to employees in the ordinary course of
business;

(o) other Investments in an amount not to exceed One Hundred Million U.S.
Dollars ($100,000,000) at any time outstanding;

(p) Investments consisting of loans or advances to Holdings in lieu of
Restricted Payments to Holdings expressly permitted to made under
Section 6.08(a); provided that the amount thereof shall be deemed to constitute
a Restricted Payment for purposes of Section 6.08(a);

(q) any other Investments (including Acquisitions) whether or not of a type
described above so long as, in each case, (i) the Investment Condition is
satisfied and (ii) any Acquisition made pursuant to this clause (o) satisfies
the other conditions necessary to constitute a Permitted Acquisition.

SECTION 6.05 Asset Sales. No Loan Party will, nor will it permit any Subsidiary
to, sell, transfer, lease or otherwise dispose of any asset, including any
Equity Interest owned by it, nor will any Borrower permit any Subsidiary to
issue any additional Equity Interest in such Subsidiary (other than to another
Borrower or another Subsidiary in compliance with Section 6.04), except:

 

-116-



--------------------------------------------------------------------------------

(a) sales, transfers and dispositions of (i) Inventory in the ordinary course of
business and (ii) used, obsolete, worn out or surplus equipment or other
property no longer used or useful in the conduct of its business, in each case
in the ordinary course of business;

(b) sales, transfers and dispositions of assets to any Borrower or any
Subsidiary, provided that any such sales, transfers or dispositions involving a
Subsidiary that is not a Loan Party shall be made in compliance with
Section 6.09;

(c) sales, transfers and dispositions of Accounts in connection with the
compromise, settlement or collection thereof;

(d) sales, transfers and dispositions of Permitted Investments and other
Investments permitted by Section 6.04;

(e) Sale and Leaseback Transactions permitted by Section 6.06;

(f) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of any Borrower or any Subsidiary;

(g) the sale or transfer of any interest in Accounts to a European Borrower as a
part of an Internal Receivables Purchase Agreement pursuant to the terms of the
applicable Internal Receivables Purchase Agreement;

(h) the sale or transfer of any interest in Accounts as a part of an External
Receivables Purchase Agreement pursuant to the terms of the applicable External
Receivables Purchase Agreement so long as the Borrowers are in compliance with
the Revolving Exposure Limitations after giving pro forma effect to any such
sale or transfer and the use of proceeds thereof;

(i) sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary unless 51% or more of the Equity Interests in such
Subsidiary are sold) that are not permitted by any other clause of this Section,
provided that the aggregate fair market value of all assets sold, transferred or
otherwise disposed of in reliance upon this paragraph (i) shall not exceed
(y) five percent (5%) of Consolidated Total Assets of the Company during any
fiscal year and (z) ten percent (10%) of Consolidated Total Assets of the
Company in the aggregate during the term of this Agreement;

(j) sales of cash or cash equivalents, in each case for cash at fair market
value; and

(k) leases, subleases and licenses entered into in the ordinary course of
business;

provided that all sales, transfers, leases and other dispositions permitted
hereby, other than those permitted by paragraphs (b) and (f) above, shall be
made for fair market value and, other than those permitted by paragraphs
(a)(ii), (b), (f) and (j), for at least seventy-five percent (75%) cash
consideration; provided that assumption by the applicable purchaser or
transferee of non-contingent Indebtedness or liabilities, Permitted Investments
and marketable securities shall be deemed to be cash consideration.

SECTION 6.06 Sale and Leaseback Transactions. No Loan Party will, nor will it
permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred (a “Sale and
Leaseback Transaction”), except for

 

-117-



--------------------------------------------------------------------------------

any such sale of any fixed or capital assets by any Borrower or any Subsidiary
that is made for cash consideration in an amount not less than the fair market
value of such fixed or capital asset.

SECTION 6.07 Swap Agreements. No Loan Party will, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which any Borrower or any Subsidiary has
actual exposure (other than those in respect of Equity Interests of any Borrower
or any of its Subsidiaries), and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from floating to fixed
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of any Borrower or any
Subsidiary.

SECTION 6.08 Restricted Payments; Certain Payments of Indebtedness.

(a) No Loan Party will, nor will it permit any Subsidiary to, declare or make,
or agree to declare or make, directly or indirectly, any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so, except:

(i) each Loan Party may declare and pay dividends or make other distributions
with respect to its Equity Interests payable solely in additional shares of its
Equity Interests; provided that such Equity Interests are not Disqualified
Equity Interests;

(ii) Subsidiaries may declare and pay dividends or make other distributions
ratably with respect to their Equity Interests;

(iii) (1) the Company and its Subsidiaries may, or may pay Restricted Payments
to Holdings the proceeds of which are used to, (i) repurchase Equity Interests
of the Company (or any direct or indirect parent thereof) in connection with the
exercise of stock options (including for purposes of paying tax withholding
applicable to stock option exercises) granted to officers, directors,
consultants or employees of the Company, its Subsidiaries or any direct or
indirect parent thereof and (ii) redeem, repurchase or otherwise acquire for
value, outstanding Equity Interests of the Company, or any direct or indirect
parent thereof, (including related stock appreciation rights or similar
securities) following the death, disability, retirement or termination of
employment of officers, directors, consultants or employees of the Company, any
of its Subsidiaries, or any direct or indirect parent thereof or under the terms
of any plan or any other agreement under which such Equity Interests or related
rights were issued, in each case so long as (x) the aggregate amount paid by the
Company in cash in respect of all such redemptions or purchases pursuant to
preceding clauses (i) and (ii) shall not exceed Five Million U.S. Dollars
($5,000,000) in respect of all such redemptions, purchases and payments made in
any fiscal year (plus the amount of net proceeds (x) received by the Company
during such fiscal year from sales of Equity Interests of the Company or, to the
extent contributed to the Company, any of the Company’s direct or indirect
parents, to directors, consultants, officers or employees of the Company, any of
its Subsidiaries or any direct or indirect parent of the Company in connection
with permitted employee compensation and incentive arrangements and (y) of any
key-man life insurance policies received during such fiscal year); provided that
to the extent that any portion of such annual limit on such redemptions,
purchases and payments is not utilized in any Fiscal Year, such unused portion
will increase the annual limit applicable to the immediately subsequent Fiscal
Year, and (2) the Company and its Subsidiaries may make non-cash repurchases of
Equity Interests deemed to occur upon the exercise of stock options or warrants
if such Equity Interests represent a portion of the exercise price of such
options or warrants;

 

-118-



--------------------------------------------------------------------------------

(iv) each of the Company and its Subsidiaries may declare or make, or agree to
pay or make, directly or indirectly, any other Restricted Payments (whether or
not of the type described in the other paragraphs of this Section 6.08(a) so
long as the Payment Condition shall be satisfied with respect to such Restricted
Payments;

(v) each of the Company and its Subsidiaries may make Restricted Payments not
otherwise permitted hereunder in an amount not to exceed $10,000,000;

(vi) the Company and its Subsidiaries may make Restricted Payments to Holdings
to finance Investments permitted pursuant to Section 6.04; provided, that
(A) any such Restricted Payment shall be made substantially concurrently with
the closing of such Investment and (B) Holdings shall, immediately following the
closing thereof, cause (i) all property acquired (whether assets or Equity
Interests) to be contributed to the Company or its Subsidiaries or (ii) the
merger of the Person formed or acquired into the Company or its Subsidiaries in
order to consummate such Investment;

(vii) the Company and its Subsidiaries may make distributions to Holdings (x) in
an amount not to exceed One Million Five Hundred Thousand U.S. Dollars
($1,500,000) in any fiscal year, to the extent necessary to pay (or allow any
direct or indirect parent of Holdings to pay) general corporate and overhead
expenses incurred by Holdings (or any direct or indirect parent thereof) in the
ordinary course of business, plus the amount of any reasonable and customary
indemnification claims made by any director or officer of Holdings (or any
direct or indirect parent thereof), (y) to pay franchise taxes and other fees,
taxes and expenses required to maintain its (or any of its direct or indirect
parents’) corporate existence and (z) in an amount necessary to pay the income
tax liabilities of Holdings (or any such direct or indirect parent) attributable
to (or arising as a result of) the operations of the Company and its
Subsidiaries; provided, however, that in the case of clause (z), the amount of
such dividends shall not exceed the amount that the Company and its Subsidiaries
would be required to pay in respect of federal, state and local taxes and other
taxes were the Company and the Subsidiaries to pay such taxes as stand-alone
taxpayers;

(viii) to the extent constituting Restricted Payments, transactions expressly
permitted by any provisions of Sections 6.04 or Section 6.09(g), (h), (i) and
(j); and

(ix) the Company and its Subsidiaries may issue Equity Interests (other than
Disqualified Equity Interests) in exchange for, in connection with conversion
of, Indebtedness or other Equity Interests.

(b) No Loan Party will, nor will it permit any Subsidiary to, make or agree to
pay or make, directly or indirectly, any payment or other distribution (whether
in cash, securities or other property) of or in respect of principal of or
interest on any Material Indebtedness, or any payment or other distribution
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Material Indebtedness, except:

(i) payment of Indebtedness created under the Loan Documents;

(ii) payment of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness permitted under Section 6.01, other than
payments in respect of the Subordinated Indebtedness prohibited by the
subordination provisions thereof;

 

-119-



--------------------------------------------------------------------------------

(iii) refinancings of Indebtedness to the extent permitted by Section 6.01;

(iv) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
to the extent such sale or transfer is permitted by the terms of Section 6.05;

(v) voluntary or optional payment or voluntary or optional prepayment on or
voluntary or optional redemption or voluntary or optional acquisition for value
of, any other Material Indebtedness (other than intercompany loans), in each
case unless, both before and after giving effect thereto, no Event of Default
exists or would exist immediately after giving effect thereto and the amount of
any such payments, prepayments and redemptions made pursuant to this clause
(v) would not exceed $50,000,000 in the aggregate since the Effective Date, less
the sum of the aggregate amount of Investments previously made by the Company or
any of their Subsidiaries pursuant to Section 6.04(o) since the Effective Date
(determined as the amount originally invested (without giving effect to any
write-downs or write-offs thereof), less any returns on the respective
investment not to exceed the original amount invested);

(vi) any other payments or distributions in respect of any Indebtedness so long
as the Payment Condition shall be satisfied with respect to such payment or
distribution.

SECTION 6.09 Transactions with Affiliates. No Loan Party will, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that are at prices and on terms and conditions not less
favorable to such Loan Party or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among any Loan Parties or Wholly-Owned Subsidiaries thereof not involving any
other Affiliate, (c) any investment permitted by Sections 6.04(c) or 6.04(d),
(d) any Indebtedness permitted under Section 6.01(c), (e) any Restricted Payment
permitted by Section 6.08, (f) loans or advances to employees permitted under
Section 6.04, (g) the payment of indemnities and reasonable fees to directors of
any Borrower or any Subsidiary who are not employees of such Borrower or
Subsidiary, and compensation and employee benefit arrangements paid to, and
indemnities provided for the benefit of, directors, officers or employees of the
Borrowers or their Subsidiaries in the ordinary course of business, (h) any
issuances of securities or other payments, awards or grants in cash, securities
or otherwise pursuant to, or the funding of, employment agreements, stock
options and stock ownership plans approved by a Borrower’s board of directors,
(i) periodic allocations of overhead in the ordinary course of business,
(j) customary and reasonable tax sharing agreements and (k) agreements and
arrangements set forth on Schedule 3.22 and any amendments thereto not adverse
to the Lenders in any material respect.

SECTION 6.10 Restrictive Agreements. No Loan Party will, nor will it permit any
Subsidiary to, directly or indirectly, enter into, incur or permit to exist any
consensual agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of such Loan Party or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets to
secure the Secured Obligations, or (b) the ability of any Subsidiary to pay
dividends or other distributions with respect to any of its Equity Interests or
to make or repay loans or advances to any Borrower or any other Subsidiary or to
Guarantee Indebtedness of any Borrower or any other Subsidiary; provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by any
Requirement of Law or by any Loan Document, (ii) the foregoing shall not apply
to restrictions and conditions existing on the date hereof identified on
Schedule 6.10 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition in any
material respect), (iii) the

 

-120-



--------------------------------------------------------------------------------

foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale, provided that
such restrictions and conditions apply only to the Subsidiary that is to be sold
and such sale is permitted hereunder, (iv) customary restrictions in the
respective Subsidiary’s industry imposed by customers under contractual
arrangements entered into in the ordinary course of business with respect to
cash or other deposits or minimum net worth or similar requirements,
(v) customary restrictions in joint venture agreements and other similar
agreements applicable to joint ventures to the extent such joint ventures are
permitted hereunder, (vi) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (vii) clause
(a) of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof and (viii) clause (b) of the
foregoing shall not apply to restrictions pursuant to any other indenture or
agreement governing the issuance of Indebtedness permitted hereunder, provided
that such restrictions and conditions are customary for such Indebtedness as
reasonably determined in the good faith judgment of the Company.

SECTION 6.11 Amendment of Material Documents. No Loan Party will, nor will it
permit any Subsidiary to, amend, modify or waive any of its rights under (a) any
agreement relating to any Subordinated Indebtedness, (b) its charter, articles
or certificate of incorporation or organization, by-laws, operating, management
or partnership agreement or other organizational or governing documents or
(c) any of the 2018 Indenture, the 2020 Indenture, the 2020 Indenture
(Exchangeable), any External Receivables Purchase Agreement or any Internal
Receivables Purchase Agreement, in each case with respect to the foregoing
clauses (a) and (b), to the extent any such amendment, modification or waiver
would be materially adverse to the Lenders.

SECTION 6.12 Fixed Charge Coverage Ratio.

(a) During any FCCR Test Period, the Company will not permit the Fixed Charge
Coverage Ratio, as of the last day of any period of four fiscal quarters ending
during such FCCR Test Period, to be less than one (1.0) to one (1.0).

(b) Notwithstanding anything to the contrary contained in Article VII, in the
event that the Company fails (or, but for the operation of this Section 6.12(b),
would fail) to comply with the requirements of the Fixed Charge Coverage Ratio
set forth in Section 6.12(a) (the “Financial Performance Covenant”), until the
expiration of the 10th day subsequent to the date the Compliance Certificate
calculating compliance with Section 6.12(a) is required to be delivered pursuant
to Section 5.01(d) (or, in the case of the initial calculation of the Financial
Performance Covenant during any applicable computation period, the 10th day
subsequent to the commencement of such computation period) (such period to the
extent the Company is not in compliance with the Financial Performance Covenant,
a “Cure Period”), the Company shall have the right to issue Equity Interests for
cash or otherwise receive cash contributions to its capital (collectively, the
“Cure Right”), and upon the receipt by the Company of such cash (the “Cure
Amount”) pursuant to the exercise of such Cure Right, the Financial Performance
Covenant shall be recalculated giving effect to the following pro forma
adjustments: (i) EBITDA shall be increased for the last fiscal quarter of the
applicable computation period, solely for the purpose of measuring the Financial
Performance Covenant and not for any other purpose under this Agreement, by an
amount equal to the Cure Amount and (ii) if, after giving effect to the
foregoing recalculations, the Company shall then be in compliance with the
requirements of the Financial Performance Covenant, then the Company shall be
deemed to have satisfied the requirements of the Financial Performance Covenant
as of the relevant date of determination with the same effect as though there
had been (or would have been) no failure to comply therewith at such date, and
the applicable breach or default of the Financial Performance Covenant that had
occurred (or would have occurred) shall be deemed cured for the purposes of this
Agreement. The Cure Amount shall be applied to such fiscal quarter in each
subsequent computation period that includes such fiscal quarter. Notwithstanding
anything herein to the contrary,

 

-121-



--------------------------------------------------------------------------------

(i) in each period of four consecutive fiscal quarters there shall be at least
two fiscal quarters in which the Cure Right is not exercised, (ii) there shall
not be more than four Cure Rights during the term of this Agreement, and
(iii) for purposes of this Section 6.12(b), the Cure Amount in respect of any
fiscal quarter shall be no greater than the lesser of (A) the amount required
for purposes of complying with the Financial Performance Covenant, and
(B) $75,000,000.

ARTICLE VII

Events of Default.

If any of the following events (“Events of Default”) shall occur:

(a) the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrowers shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) days;

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in, or in connection with, this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been materially incorrect when made
or deemed made (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date, and
that any representation or warranty which is subject to any materiality
qualifier shall be required to be true and correct in all respects);

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to a Loan Party’s
existence) or 5.08 or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those which constitute a
default under another Section of this Article), and such failure shall continue
unremedied for a period of (i) fifteen (15) days after the earlier of any
Financial Officer of a Loan Party’s actual knowledge of such breach or notice
thereof from the Administrative Agent (which notice will be given at the request
of any Lender) if such breach relates to terms or provisions of Section 5.01,
5.02 (other than Section 5.02(a)), 5.03 through 5.07, 5.10, 5.11 or 5.13 of this
Agreement or (ii) thirty (30) days after the earlier of any Financial Officer of
a Loan Party’s actual knowledge of such breach or notice thereof from the
Administrative Agent (which notice will be given at the request of any Lender)
if such breach relates to terms or provisions of any other Section of this
Agreement;

(f) any Loan Party or Subsidiary shall fail to make any payment of principal or
interest in respect of any Material Indebtedness, when and as the same shall
become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the

 

-122-



--------------------------------------------------------------------------------

lapse of time or both) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (g) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness to the
extent such sale or transfer is permitted by Section 6.05;

(h) (i) other than with respect to any Person organized under the laws of
Belgium, the laws of Germany or the laws of Switzerland, an involuntary
proceeding shall be commenced or an involuntary petition shall be filed seeking
(A) liquidation, administration, receivership, reorganization or other relief in
respect of a Loan Party or Subsidiary or its debts, or of a substantial part of
its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (B) the appointment of
a liquidator, receiver, interim receiver, monitor, trustee, administrator,
custodian, sequestrator, conservator or similar official for any Loan Party or
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered,
(ii) a Belgian Insolvency Event shall occur in respect of any Belgian Loan
Party, (iii) a German Insolvency Event shall occur in respect of any German Loan
Party or (iv) a Swiss Insolvency Event shall occur in respect of any Swiss Loan
Party;

(i) any Loan Party or Subsidiary shall (i) voluntarily commence any proceeding
or file any petition or proposal seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a liquidator, receiver, interim receiver, monitor, trustee,
custodian, sequestrator, conservator or similar official for such Loan Party or
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(j) any Loan Party or Subsidiary shall become unable, admit in writing its
inability, or publicly declare its intention not to, or fail generally to pay
its debts as they become due;

(k) (i) one or more judgments for the payment of money in an aggregate amount in
excess of Thirty Million U.S. Dollars ($30,000,000) (in each case to the extent
not covered by third-party insurance as to which the insurer has been notified
of such judgment and does not deny coverage) shall be rendered against any Loan
Party, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of thirty (30) consecutive days during which execution
shall not be effectively stayed, satisfied or bonded, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of any
Loan Party or Subsidiary to enforce any such judgment; or (ii) any Loan Party or
Subsidiary shall fail within thirty (30) days to discharge one or more
non-monetary judgments or orders which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, which judgments or
orders, in any such case, are not stayed on appeal or otherwise being
appropriately contested in good faith by proper proceedings diligently pursued;

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;

(m) a Change in Control shall occur;

(n) the occurrence of any “event of default”, as defined in any Loan Document
(other than this Agreement) or the breach of any of the terms or provisions of
any Loan Document (other than this Agreement), which default or breach continues
beyond any period of grace therein provided;

 

-123-



--------------------------------------------------------------------------------

(o) the Loan Guarantee shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of the Loan Guarantee, or any Loan Guarantor shall fail to
comply with any of the terms or provisions of the Loan Guarantee to which it is
a party, or any Loan Guarantor shall deny that it has any further liability
under the Loan Guarantee to which it is a party, or shall give notice to such
effect, including, but not limited to notice of termination delivered pursuant
to Sections 10.08 or 11.08;

(p) except as permitted by the terms of any Collateral Document, (i) any
Collateral Document shall for any reason fail to create a valid Lien in any
Collateral purported to be covered thereby, or (ii) any Lien securing any
Secured Obligation shall cease to be a perfected, first priority Lien;

(q) any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document; or

(r) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms, or any Loan Party
or any other Person thereto (other than an Agent, a Lender, an Issuing Bank, or
a Person to whom Banking Services Obligations or Swap Obligations are owed)
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction that evidences its assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms;

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, whereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, but ratably as among the Classes of Loans and the Loans of
each Class at the time outstanding, in which case any principal not so declared
to be due and payable may thereafter be declared to be due and payable),
whereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall become due and payable immediately, in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrowers; and in the case of any event with
respect to any Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall automatically become due
and payable, in each case without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrowers. Upon the
occurrence and during the continuance of an Event of Default, the Agents may,
and at the request of the Required Lenders shall, exercise any rights and
remedies provided to the Agents under the Loan Documents or at law or equity,
including all remedies provided under the UCC.

ARTICLE VIII

The Agents.

SECTION 8.01 Appointment. Each of the Lenders, on behalf of itself and any of
its Affiliates that are Secured Parties and the Issuing Bank hereby irrevocably
appoints each of the Administrative Agent and the European Agent as its agent
and authorizes such Agent to take such actions on its behalf, including
execution and amendment of the other Loan Documents (including, without
limitation, intercreditor and subordination agreements), and to exercise such
powers as are delegated to such Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably

 

-124-



--------------------------------------------------------------------------------

incidental thereto. In addition, to the extent required under the laws of any
jurisdiction other than the U.S., each of the Lenders and the Issuing Bank
hereby grants to each Agent, as applicable, any required powers of attorney to
execute any Collateral Document governed by the laws of such jurisdiction on
such Lender’s or Issuing Bank’s behalf. The provisions of this Article are
solely for the benefit of the Agents and the Lenders (including the Swingline
Lenders and the Issuing Banks), and the Loan Parties shall not have rights as a
third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” as used herein or in any other Loan Documents
(or any similar term) with reference to the Administrative Agent or the European
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between independent contracting parties.

SECTION 8.02 Rights as a Lender. Each Person serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with any Loan Party or any Subsidiary or any Affiliate thereof
as if it were not an Agent hereunder.

SECTION 8.03 Duties and Obligations. The Agents shall not have any duties or
obligations except those expressly set forth in the Loan Documents. Without
limiting the generality of the foregoing, (a) the Agents shall not be subject to
any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Agents shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by the Loan Documents that an Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and, (c) except as expressly set
forth in the Loan Documents, no Agent shall have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to any Loan
Party or any Subsidiary that is communicated to or obtained by the bank serving
as an Agent or any of its Affiliates in any capacity. No Agent shall be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or willful misconduct as determined by a
final nonappealable judgment of a court of competent jurisdiction. No Agent
shall be deemed to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower Representative or a
Lender, and no Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the applicable Agent.

SECTION 8.04 Reliance. Each Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. Each Agent also may rely
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying
thereon. The Agents may consult with legal counsel (who may be counsel for any
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

-125-



--------------------------------------------------------------------------------

SECTION 8.05 Actions through Sub-Agents. Each Agent may perform any and all of
their duties and exercise their rights and powers by or through any one or more
sub-agents appointed by such Agent. The applicable Agent and any such sub-agent
may perform any and all of its duties and exercise its rights and powers through
their respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Agents and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as the Agents.

SECTION 8.06 Resignation.

(a) Subject to the appointment and acceptance of a successor Agent as provided
in this paragraph, each Agent may resign at any time by notifying the Lenders,
the Issuing Bank and the Borrower Representative. Upon any such resignation, the
Required Lenders shall have the right, in consultation with the Borrowers, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Agent gives notice of its resignation, then the
retiring Agent may, on behalf of the Lenders and the Issuing Bank, appoint a
successor Agent which shall be a bank with an office in New York, New York, or
an Affiliate of any such bank. Upon the acceptance of its appointment as an
Agent hereunder by its successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents. The fees payable by the Borrowers
to a successor Agent shall be the same as those payable to its predecessor,
unless otherwise agreed by the Borrowers and such successor. Notwithstanding the
foregoing, in the event no successor Agent shall have been so appointed and
shall have accepted such appointment within thirty (30) days after the retiring
Agent gives notice of its intent to resign, the retiring Agent may give notice
of the effectiveness of its resignation to the Lenders, the Issuing Banks and
the Borrowers, whereupon, on the date of effectiveness of such resignation
stated in such notice, (i) the retiring Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents, provided
that, solely for purposes of maintaining any security interest granted to the
such Agent under any Collateral Document for the benefit of the Secured Parties,
the retiring Agent shall continue to be vested with such security interest as
collateral agent for the benefit of the Secured Parties and, in the case of any
Collateral in the possession of such Agent, shall continue to hold such
Collateral, in each case until such time as a successor Agent is appointed and
accepts such appointment in accordance with this paragraph (it being understood
and agreed that the retiring Agent shall have no duly or obligation to take any
further action under any Collateral Document, including any action required to
maintain the perfection of any such security interest), and (ii) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, provided that (A) all payments
required to be made hereunder or under any other Loan Document to the retiring
Agent for the account of any Person other than such Agent shall be made directly
to such Person and (B) all notices and other communications required or
contemplated to be given or made to the retiring Agent shall also directly be
given or made to each Lender and each Issuing Bank. Following the effectiveness
of any Agent’s resignation from its capacity as such, the provisions of this
Article, Section 2.17(d) and Section 9.03, as well as any exculpatory,
reimbursement and indemnification provisions set forth in any other Loan
Document, shall continue in effect for the benefit of such retiring Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as an Agent and in
respect of the matters referred to in the proviso under clause (i) above.

(b) For purposes of any Belgian Collateral Document or any other right of pledge
governed by the laws of Belgium, any resignation by the European Agent is not
effective with respect to its rights under the Parallel Debt until all rights
and obligations under the Parallel Debt have been assigned and assumed to the
successor agent. The European Agent will reasonably cooperate in transferring
its rights and obligations under the Parallel Debt to any such successor agent
and will

 

-126-



--------------------------------------------------------------------------------

reasonably cooperate in transferring all rights under any Belgian Collateral
Document or any Collateral Document governed by the laws of Belgium to such
successor agent.

SECTION 8.07 Non-Reliance.

(a) Each Lender acknowledges and agrees that the extensions of credit made
hereunder are commercial loans and letters of credit and not investments in a
business enterprise or securities. Each Lender further represents that it is
engaged in making, acquiring or holding commercial loans in the ordinary course
of its business and has, independently and without reliance upon any Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon any Agent or any other Lender and
based on such documents and information (which may contain material, non-public
information within the meaning of the U.S. securities laws concerning the
Borrowers and their Affiliates) as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

(b) Each Lender hereby agrees that (i) it has requested a copy of each Report
prepared by or on behalf of any Agent; (ii) such Agent (A) makes no
representation or warranty, express or implied, as to the completeness or
accuracy of any Report or any of the information contained therein or any
inaccuracy or omission contained in or relating to a Report and (B) shall not be
liable for any information contained in any Report; (iii) the Reports are not
comprehensive audits or examinations, and that any Person performing any field
examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel and that such Agent undertakes
no obligation to update, correct or supplement the Reports; (iv) it will keep
all Reports confidential and strictly for its internal use, not share the Report
with any Loan Party or any other Person except as otherwise permitted pursuant
to this Agreement; and (v) without limiting the generality of any other
indemnification provision contained in this Agreement, such Lender (A) will hold
each Agent and any such other Person preparing a Report harmless from any action
such Lender may take or conclusion such Lender may reach or draw from any Report
in connection with any extension of credit that such Lender has made or may make
to the Borrower, or such Lender’s participation in, or such Lender’s purchase
of, a Loan or Loans; and (B) will pay and protect, and indemnify, defend, and
hold each Agent and any such other Person preparing a Report harmless from and
against, the claims, actions, proceedings, damages, costs, expenses, and other
amounts (including reasonable attorneys’ fees) incurred by such Agent or any
such other Person as the direct or indirect result of any third parties who
might obtain all or part of any Report through such Lender.

SECTION 8.08 Other Titles. None of the Lenders, if any, identified in this
Agreement as Joint Lead Arranger, Joint Bookrunner, Syndication Agent or
Co-Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Joint Lead Arranger, Joint Bookrunner,
Syndication Agent or Co-Documentation Agent, as applicable, as it makes with
respect to the Agents in the preceding paragraph.

 

-127-



--------------------------------------------------------------------------------

SECTION 8.09 Not Partners or Co-Venturers; Agents as Representative of the
Secured Parties; German Collateral Documents; Swiss Collateral Documents;
Parallel Debt.

(a) The Lenders are not partners or co-venturers, and no Lender shall be liable
for the acts or omissions of, or (except as otherwise set forth herein in case
of any Agent) authorized to act for, any other Lender. The Agents shall have the
exclusive right on behalf of the Lenders to enforce the payment of the principal
of and interest on any Loan after the date such principal or interest has become
due and payable pursuant to the terms of this Agreement.

(b) In its capacity, each Agent is a “representative” of the Secured Parties
within the meaning of the term “secured party” as defined in the New York
Uniform Commercial Code. Each Lender authorizes each Agent to enter into each of
the Collateral Documents to which it is a party and to take all action
contemplated by such documents. Each Lender agrees that no Secured Party (other
than the Agents) shall have the right individually to seek to realize upon the
security granted by any Collateral Document, it being understood and agreed that
such rights and remedies may be exercised solely by the Agents for the benefit
of the Secured Parties upon the terms of the Collateral Documents. In the event
that any Collateral is hereafter pledged by any Person as collateral security
for the Secured Obligations, each Agent is hereby authorized, and hereby granted
a power of attorney, to execute and deliver on behalf of the Secured Parties any
Loan Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of such Agent on behalf of the Secured Parties.

(c) In relation to the German Collateral Documents the following additional
provisions shall apply:

(i) Each Secured Party authorizes European Agent to enter into each of the
German Collateral Documents to which it is a party and to take all action
contemplated by such documents. Any reference in this clause (d) to the
Administrative Agent shall also mean J.P. Morgan Europe Limited, in its capacity
as European Agent with respect to the German Collateral Documents. The European
Agent with respect to the part of the Collateral secured pursuant to the German
Collateral Documents or any other security interest in Collateral created under
German law (“German Collateral”) shall:

(A) hold, administer and realise such German Collateral that is transferred or
assigned by way of security (Sicherungseigentum/Sicherungsabtretung) or
otherwise granted to it and is creating or evidencing a non-accessory security
right (nicht akzessorische Sicherheit) in its own name as trustee (Treuhänder)
for the benefit of the Secured Parties: and

(B) hold, administer and realise any such German Collateral that is pledged
(verpfändet) or otherwise transferred to the European Agent and is creating or
evidencing an accessory security right (akzessorische Sicherheit) as agent.

(ii) With respect to the German Collateral, each Secured Party hereby authorizes
and grants a power of attorney, and each future Secured Party by becoming a
party to this Agreement in accordance with Clause 9.04 of this Agreement
authorizes and grants a power of attorney (Vollmacht) to the European Agent
(whether or not by or through employees or agents) to:

(A) accept as its representative (Stellvertreter) any pledge or other creation
of any accessory security right granted in favor of such Secured Party in

 

-128-



--------------------------------------------------------------------------------

connection with the German Collateral Documents and to agree to and execute on
its behalf as its representative (Stellvertreter) any amendments and/or
alterations to any German Collateral Document or any other agreement related to
such German Collateral which creates a pledge or any other accessory security
right (akzessorische Sicherheit) including the release or confirmation of
release of such security;

(B) execute on behalf of itself and the Secured Parties where relevant and
without the need for any further referral to, or authority from, the Secured
Parties or any other person all necessary releases of any such German Collateral
secured under the German Collateral Documents or any other agreement related to
such German Collateral;

(C) realise such German Collateral in accordance with the German Collateral
Documents or any other agreement securing such German Collateral;

(D) make and receive all declarations and statements and undertake all other
necessary actions and measures which are necessary or desirable in connection
with such German Collateral or the German Collateral Documents or any other
agreement securing the German Collateral;

(E) take such action on its behalf as may from time to time be authorized under
or in accordance with the German Collateral Documents; and

(F) to exercise such rights, remedies, powers and discretions as are
specifically delegated to or conferred upon the Secured Parties under the German
Collateral Documents together with such powers and discretions as are reasonably
incidental thereto.

(iii) Each of the Secured Parties agrees that, if the courts of Germany do not
recognize or give effect to the trust expressed to be created by this Agreement
or any Loan Document, the relationship of the Secured Parties to the European
Agent shall be construed as one of principal and agent but, to the extent
permissible under the laws of Germany, all the other provisions of this
Agreement shall have full force and effect between the parties hereto.

(iv) Each Secured Party hereby ratifies and approves, and each future Secured
Party by becoming a party to this Agreement in accordance with Clause 9.04 of
this Agreement, ratifies and approves, all acts and declarations previously done
by the European Agent on such Person’s behalf (including, for the avoidance of
doubt, the declarations made by the European Agent as representative without
power of attorney (Vertreter ohne Vertretungsmacht) in relation to the creation
of any pledge (Pfandrecht) on behalf and for the benefit of each Secured Party
as future pledgee or otherwise); and

(v) For the purpose of performing its rights and obligations as European Agent
and to make use of any authorization granted under the German Collateral
Documents each Secured Party hereby authorizes, and each future Secured Party by
becoming a party to this Agreement in accordance with Clause 9.04 of this
Agreement authorizes, the European Agent to act as its agent (Stellvertreter),
and releases the European Agent from any restrictions on representing several
Persons and self-dealing under any applicable law, and in particular from the
restrictions of Section 181 of the German Civil Code (Bürgerliches Gesetzbuch).
The European Agent has the power to

 

-129-



--------------------------------------------------------------------------------

grant sub-power of attorney, including the release from the restrictions of
Section 181 of the German Civil Code.

(d) With relation to the Swiss Collateral Documents the following additional
provisions shall apply:

(i) the European Agent with respect to the part of the Collateral secured
pursuant to the Swiss Collateral Documents or any other security interest in
Collateral created under Swiss law (“Swiss Security”) (and each agent or
sub-agent or attorney-in-fact appointed by the European Agent from time to time
pursuant to Section 8.05 and/or any successor collateral agent appointed from
time to time pursuant to Section 8.06 shall accept, hold, administer and, as the
case may be, enforce or release:

(A) any Swiss Security of accessory (akzessorische) nature;

(B) the benefit of this Section; and

(C) any proceeds of such Swiss Security,

acting in its own name and as representative (direkter Stellvertreter) in the
name and for account of each of the other Secured Parties;

(ii) the European Agent (and each agent or sub-agent or attorney-in-fact
appointed by the European Agent from time to time pursuant to Section 8.05
and/or any successor collateral agent appointed from time to time pursuant to
Section 8.06 and/or any supplemental agent appointed from time to time) shall
accept, hold, administer and, as the case may be, enforce or release:

(A) any Swiss Security of non-accessory (nicht akzessorische) nature;

(B) with respect to the Parallel Debt only, any Swiss Security of accessory
(akzessorische) nature;

(C) the benefit of this Section and, as applicable, of the Parallel Debt; and

(D) any proceeds of such Swiss Security,

as fiduciary (treuhänderisch) in its own name or, with respect to the Parallel
Debt, as creditor in its own right and not as a representative of the other
Secured Parties, but for the benefit of all Secured Parties;

(iii) each present and future Secured Party (other than the European Agent)
hereby appoints, instructs and authorizes the European Agent (and each agent or
sub-agent or attorney-in-fact appointed by the European Agent from time to time
pursuant to Section 8.05 and/or any successor collateral agent appointed from
time to time pursuant to Section 8.06 and/or any supplemental agent appointed
from time to time) to accept, hold, administer and, as the case may be, enforce
or release the Swiss Security, the benefit of sub-paragraphs (i) and
(ii) above and, as applicable, of the Parallel Debt and any proceeds of such
Swiss Security as set out in sub-paragraphs (i) and (ii) above and in the
respective Swiss Collateral Documents constituting the Swiss

 

-130-



--------------------------------------------------------------------------------

Security, and the European Agent (and each agent or sub-agent or
attorney-in-fact appointed by the European Agent from time to time pursuant to
Section 8.05 and/or any successor collateral agent appointed from time to time
pursuant to Section 8.06 and/or any supplemental agent appointed from time to
time) hereby accepts such appointment; and

(iv) each present and future Secured Party (other than the European Agent)
hereby instructs and authorizes the European Agent (and each agent or sub-agent
or attorney-in-fact appointed by the European Agent from time to time pursuant
to Section 8.05 and/or any successor collateral agent appointed from time to
time pursuant to Section 8.06 and/or any supplemental agent appointed from time
to time) in its own name and/or in the name of such Secured Party as its
representative (direkter Stellvertreter), as the case may be to give effect to
this paragraph, to enter into, amend, replace, rescind or terminate any Swiss
Collateral Document or other document constituting the Swiss Security, to
exercise any rights and perform any obligations thereunder and to make and
accept all declarations and take all actions it considers necessary or useful in
connection with any Swiss Security on behalf of such Secured Party (other than
the European Agent).

(e) Parallel Debt. Each Foreign Loan Party hereby irrevocably and
unconditionally undertakes (and to the extent necessary undertakes in advance)
to pay to the European Agent amounts equal to any amounts owing from time to
time by such Foreign Loan Party to any Secured Party under this Agreement, any
other Loan Document or other relevant document pursuant to any Corresponding
Obligations as and when those amounts are due under any Loan Document or other
relevant document (such payment undertakings under this Section 8.09(e) and the
obligations and liabilities resulting therefrom being the “Parallel Debt”).

(i) The European Agent shall have its own independent right to demand and
receive payment of the Parallel Debt by the European Loan Parties. Each Foreign
Loan Party and the European Agent acknowledge that the obligations of each
Foreign Loan Party under this Section 8.09(e) are several, separate and
independent from, and shall not in any way limit or affect, the Corresponding
Obligations nor shall the amount for which each Foreign Loan Party is liable
under Section 8.09(e) be limited or affected in any way by its Corresponding
Obligations, provided that:

(A) the Parallel Debt shall be decreased to the extent that the Corresponding
Obligations have been irrevocably paid or discharged (other than, in each case,
contingent obligations);

(B) the Corresponding Obligations shall be decreased to the extent that the
Parallel Debt has been irrevocably paid or discharged;

(C) the amount of the Parallel Debt shall at all times be equal to the amount of
the Corresponding Obligations;

(D) the Parallel Debt will be payable in the currency or currencies of the
Corresponding Obligations; and

(E) for the avoidance of doubt the Parallel Debt will become due and payable at
the same time when the Corresponding Obligations becomes due and payable.

 

-131-



--------------------------------------------------------------------------------

(ii) The security granted under any German Collateral Document and Belgian
Collateral Document with respect to Parallel Debt is granted to the European
Agent in its capacity as sole creditor of the Parallel Debt.

(iii) Without limiting or affecting the European Agent’s rights against any
Foreign Loan Party (whether under this Agreement or any other Loan Document),
each Foreign Loan Party acknowledges that:

(A) nothing in this Agreement shall impose any obligation on the European Agent
to advance any sum to any Foreign Loan Party or otherwise under any Loan
Document; and

(B) for the purpose of any vote taken under any Loan Document, the European
Agent shall not be regarded as having any participation or commitment other that
those which it has in its capacity as a Lender.

(iv) The parties to this Agreement acknowledge and confirm that the parallel
debt provisions contained herein shall not be interpreted so as to increase the
maximum total amount of the Secured Obligations.

(v) The Parallel Debt shall remain effective in case a third Person should
assume or be entitled, partially or in whole, to any rights of any of the
Secured Parties under any of the other Loan Documents, be it by virtue of
assignment, assumption or otherwise.

(vi) All monies received or recovered by the European Agent pursuant to this
Agreement and all amounts received or recovered by the European Agent from or by
the enforcement of any security granted to secure the Parallel Debt shall be
applied in accordance with Section 2.18 of this Agreement.

(vii) For the purpose of this Section 8.09(e) the European Agent acts in its own
name and on behalf of itself and not as agent, trustee or representative of any
other Secured Party.

ARTICLE IX

Miscellaneous.

SECTION 9.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone or Electronic Systems (and subject in each case to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

(i) if to any Loan Party, to the Borrower Representative at:

Aleris International, Inc.

25825 Science Park Drive

Suites 150, 200, 250, 255, 300, and 400

Beachwood, Ohio 44122

Attention: Christopher R. Clegg, General Counsel

 

-132-



--------------------------------------------------------------------------------

Facsimile No: (216) 937-0337

Email: Chris.Clegg@aleris.com

(ii) if to any Agent, any Issuing Bank or any Swingline Lender, to:

JPMorgan Chase Bank, N.A.

1300 E. Ninth Street

Cleveland, Ohio

Attention: Aleris Account Manager

Facsimile No: (216) 781-2071

Email: mac.a.banas@chase.com

And, in the case of a notice to European Agent, to:

J.P. Morgan Europe Limited

25 Bank Street, Canary Wharf

London E145JP

United Kingdom

Attention: Tim Jacob

Facsimile No.: +44 (0)20 3493 1365

Email: timothy.i.jacob@jpmorgan.com

And, in the case of any European Credit Event, to:

J.P. Morgan Europe Limited

Loans Agency 6th Floor

25 Bank Street, Canary Wharf

London E145JP

United Kingdom

Attention: Loans Agency

Facsimile No.: +44 (0)20 7777 2360

Email: Loan_and_agency_london@jpmorgan.com

with a copy to:

JPMorgan Chase Bank, N.A.

1300 E. Ninth Street

Cleveland, Ohio

Attention: Aleris Account Manager

Facsimile No: (216) 781-2071

Email: mac.a.banas@chase.com

(iii) if to any other Lender, to it at its address or facsimile number set forth
in its Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours of the
recipient, such notice or communication shall be deemed to have been given at
the opening of business on the next Business Day of the recipient, or
(iii) delivered through Electronic Systems to the extent provided in paragraph
(b) below shall be effective as provided in such paragraph.

 

-133-



--------------------------------------------------------------------------------

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II or to compliance and no Default certificates delivered
pursuant to Section 5.01(d) unless otherwise agreed by the Administrative Agent
and the applicable Lender. Each of the Administrative Agent and the Borrower
Representative (on behalf of the Loan Parties) may, in its discretion, agree to
accept notices and other communications to it hereunder by Electronic Systems
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise proscribes, all such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
e-mail or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next Business Day of the recipient.

(c) Any party hereto may change its address, facsimile number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto.

(d) Electronic Systems.

(i) Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrowers or the other Loan Parties, any Lender, any Issuing Bank or any
other Person or entity for damages of any kind, including direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of any Borrower’s, any Loan Party’s or
the Administrative Agent’s transmission of communications through an Electronic
System. “Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Electronic System.

 

-134-



--------------------------------------------------------------------------------

SECTION 9.02 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.

(b) Except as provided in the first sentence of Section 2.09(f) (with respect to
any commitment increase), neither this Agreement nor any other Loan Document nor
any provision hereof or thereof may be waived, amended or modified except (x) in
the case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or (y) in the case of any
other Loan Document, pursuant to an agreement or agreements in writing entered
into by the Administrative Agent and the Loan Party or Loan Parties that are
parties thereto, with the consent of the Required Lenders; provided that no such
agreement shall (i) increase the Commitment of any Lender without the written
consent of such Lender (including any such Lender that is a Defaulting Lender),
(ii) reduce or forgive the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce or forgive any interest or fees
payable hereunder, without the written consent of each Lender (including any
such Lender that is a Defaulting Lender) directly affected thereby, provided,
that the default interest rate specified in Section 2.13(d) may be postponed,
delayed, reduced waived or modified with the consent of the Required Lenders,
(iii) postpone any scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any date for the payment of any interest, fees or other
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender (including any such Lender that is a
Defaulting Lender) directly affected thereby, (iv) change Section 2.18(b) or
(d) in a manner that would alter the manner in which payments are shared,
without the written consent of each Lender (other than any Defaulting Lender),
(v) increase the advance rates set forth in, or otherwise amend or modify the
definitions of, Belgian Borrowing Base, Domestic Borrowing Base, German
Borrowing Base A, German Borrowing Base B or Swiss Borrowing Base, or add new
categories of eligible assets, or otherwise amend or modify the definitions of
Eligible Accounts, Eligible Inventory or Eligible Unbilled Accounts, in each
case in a manner which would increase any applicable Borrowing Base without the
written consent of the Supermajority Lenders, (vi) change any of the provisions
of this Section or the definitions of “Required Lenders” or “Supermajority
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders (or Lenders of any Class) required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (other than any
Defaulting Lender), (vii) change Section 2.20, without the consent of each
Lender (other than any Defaulting Lender), (viii) release any Loan Guarantor
from its obligation under its Loan Guarantee (except as otherwise permitted
herein or in the other Loan Documents, including with respect to a sale,
disposition or dissolution of a Loan Guarantor permitted herein), without the
written consent of each Lender (other than any Defaulting Lender), (ix) except
as provided in clause (c) of this Section or in any Collateral Document, release
all or substantially all of the Collateral, without the written consent of each
Lender (other than any Defaulting Lender), or (x) amend or modify the definition
of “Agreed Currency” without the consent of each Lender; provided further that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the

 

-135-



--------------------------------------------------------------------------------

Administrative Agent, any Issuing Bank or any Swingline Lender hereunder without
the prior written consent of the Administrative Agent, such Issuing Bank or such
Swingline Lender, as the case may be (it being understood that any amendment to
Section 2.20 shall require the consent of the Administrative Agent, the Issuing
Banks and the Swingline Lenders). The Administrative Agent may also amend the
Commitment Schedule to reflect assignments entered into pursuant to
Section 9.04. Any amendment, waiver or other modification of this Agreement or
any other Loan Document that by its terms affects the rights or duties under
this Agreement of the Lenders of one or more Classes (but not the Lenders of any
other Class), may be effected by an agreement or agreements in writing entered
into by the Borrower and the requisite number or percentage in interest of each
affected Class of Lenders that would be required to consent thereto under this
Section if such Class of Lenders were the only Class of Lenders hereunder at the
time.

(c) The Lenders and the Issuing Banks hereby irrevocably authorize each Agent,
at its option and in its sole discretion, to release any Liens granted to such
Agent by the Loan Parties on any Collateral (i) upon the termination of all of
the Commitments, payment and satisfaction in full in cash of all Secured
Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
each affected Lender, (ii) constituting property being sold or disposed of if
the Loan Party disposing of such property certifies to each Agent that the sale
or disposition is made in compliance with the terms of this Agreement (and the
Agents may rely conclusively on any such certificate, without further inquiry),
and to the extent that the property being sold or disposed of constitutes one
hundred percent (100%) of the Equity Interests of a Subsidiary, the Agents are
authorized to release any Loan Guarantee provided by such Subsidiary,
(iii) constituting property leased to a Loan Party under a lease which has
expired or been terminated in a transaction permitted under this Agreement, or
(iv) as required to effect any sale or other disposition of such Collateral in
connection with any exercise of remedies of the Agents and the Lenders pursuant
to Article VII. The Lenders and the Issuing Banks agree that any release of
Liens as described above may be automatic to the extent provided in the
Collateral Documents and, at the request and sole expense of the Loan Parties,
the applicable Agent is hereby authorized to execute and deliver to the Loan
Parties all releases or other documents reasonably requested to evidence the
release of such Liens. Except as provided in the first sentence of this section,
the Agents will not release any Liens on Collateral without the prior written
authorization of the Required Lenders; provided that, the Agents may in the
discretion of the Administrative Agent, release its Liens on Collateral valued
in the aggregate not in excess of Five Million U.S. Dollars ($5,000,000) during
any calendar year without the prior written authorization of the Required
Lenders (it being agreed that the Administrative Agent may rely conclusively on
one or more certificates of the Borrowers as to the value of any Collateral to
be so released, without further inquiry). Any such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of the Loan Parties in
respect of) all interests retained by the Loan Parties, including the proceeds
of any sale, all of which shall continue to constitute part of the Collateral.
Any execution and delivery by an Agent of documents in connection with any such
release shall be without recourse to or warranty by such Agent.

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender affected thereby,” the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but has not been
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrowers may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrowers, the
Administrative Agent and the Issuing Banks shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04 (with the Loan Parties or replacement
lender responsible for

 

-136-



--------------------------------------------------------------------------------

paying any applicable processing and recordation fee), and (ii) the Borrowers
shall pay to such Non-Consenting Lender in same day funds on the day of such
replacement (1) all interest, fees and other amounts then accrued but unpaid to
such Non-Consenting Lender by the Borrowers hereunder to and including the date
of termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.

(e) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower Representative only, amend, modify or
supplement this Agreement or any of the other Loan Documents to cure any
ambiguity, omission, mistake, defect or inconsistency.

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

(a) The Loan Parties shall, jointly and severally, but subject to the
limitations set forth in Sections 9.19, 11.14, 11.15 and 11.16, pay all
(i) reasonable and documented out-of-pocket expenses incurred by each Agent and
its Affiliates, including the reasonable fees, charges and disbursements of
counsel for each Agent, in connection with the syndication and distribution
(including, without limitation, via the internet or through an Electronic
System) of the credit facilities provided for herein, the preparation and
administration of the Loan Documents and any amendments, modifications or
waivers of the provisions of the Loan Documents (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) reasonable and
documented out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) documented out-of-pocket expenses
incurred by any Agent, any Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for any Agents, any Issuing Bank or any
Lender, in connection with the enforcement, collection or protection of its
rights in connection with the Loan Documents, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit. Expenses being reimbursed by the Loan Parties under this Section
include, without limiting the generality of the foregoing, fees, costs and
expenses incurred in connection with:

(i) subject to Section 5.12, appraisals and insurance reviews;

(ii) subject to Section 5.12, field examinations and the preparation of Reports
based on the fees charged by a third party retained by any Agent or the
internally allocated fees for each Person employed by any Agent with respect to
each field examination (including field examination fees equal to One Hundred
and Twenty Five U.S. Dollars ($125) per hour per examiner as of the Effective
Date, plus out-of-pocket expenses);

(iii) Taxes, fees and other charges for (A) lien searches and (B) filing
financing statements and continuations, and other actions to perfect, protect,
and continue the Agent’s Liens;

(iv) sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take; and

(v) forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.

 

-137-



--------------------------------------------------------------------------------

All of the foregoing fees, costs and expenses may be charged to the Borrowers as
Revolving Loans or to another deposit account, all as described in
Section 2.18(c). This Section 9.03(a) is subject to the limitations set forth in
Sections 9.19, 11.14, 11.15 and 11.16.

(b) The Loan Parties shall, jointly and severally, but subject to the
limitations set forth in Sections 9.19, 11.14, 11.15 and 11.16, indemnify the
Agents, the Joint Lead Arrangers, the Joint Bookrunners, the Issuing Banks and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, penalties, incremental taxes,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of the Loan Documents or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by a Loan Party or a
Subsidiary, or any Environmental Liability related in any way to a Loan Party or
a Subsidiary, (iv) the failure of a Loan Party to deliver to the Administrative
Agent the required receipts or other required documentary evidence with respect
to a payment made by a Loan Party for Taxes pursuant to Section 2.17, or (v) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not such claim, litigation, investigation or
proceeding is brought by any Loan Party or their respective equity holders,
Affiliates, creditors or any other third Person and whether based on contract,
tort or any other theory and regardless of whether any Indemnitee is a party
thereto; provided that, such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee or any of its Related
Parties. This Section 9.03(b) shall not apply with respect to Taxes other than
any Taxes that represent losses or damages arising from any non-Tax claim.

(c) To the extent that any Loan Party fails to pay any amount required to be
paid by it to any Agent (or any sub-agent thereof), any Swingline Lender or any
Issuing Bank (or any Related Party of any of the foregoing) under paragraph
(a) or (b) of this Section (and without limiting their obligation to do so),
each Lender severally agrees to pay to the applicable Agent, the applicable
Swingline Lender or the applicable Issuing Bank (or any Related Party of any of
the foregoing), as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount (it being understood that the Loan
Parties’ failure to pay any such amount shall not relieve any Loan Party of any
default in the payment thereof); provided that the unreimbursed expense or
indemnified loss, claim, damage, penalty, liability or related expense, as the
case may be, was incurred by or asserted against the applicable Agent, the
applicable Swingline Lender or the applicable Issuing Bank in its capacity as
such.

(d) To the extent permitted by applicable law, no Loan Party shall assert, and
each Loan Party hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet) or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided that, nothing in this paragraph
(d) shall relieve any Loan Party of any

 

-138-



--------------------------------------------------------------------------------

obligation it may have to indemnify an Indemnitee against special, indirect,
consequential or punitive damages asserted against such Indemnitee by a third
party.

(e) All amounts due under this Section shall be payable promptly, and in any
event not later than 5 days after written demand therefor.

SECTION 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Agents, the Issuing Banks and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment, participations in Letters of Credit and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld or delayed, provided, that no such consent shall be
given if, after giving effect to the respective assignment, the number of
Lenders under this Agreement which are not Swiss Qualifying Banks would exceed
ten (10)) of:

(A) the Borrower Representative, provided that the Borrower Representative shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof, and provided further that no consent
of the Borrower Representative shall be required for an assignment to a Lender,
an Affiliate of a Lender (if such Affiliate is a Swiss Qualifying Bank), or, if
a Specified Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent;

(C) the Issuing Banks; and

(D) the Swingline Lenders.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than Five Million U.S. Dollars
($5,000,000) unless each of the Borrower Representative and the

 

-139-



--------------------------------------------------------------------------------

Administrative Agent otherwise consent, provided that no such consent of the
Borrower Representative shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption or to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
a Platform as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants, together with a processing and
recordation fee of Three Thousand Five Hundred U.S. Dollars ($3,500);

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the other
Loan Parties and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and

(E) after giving effect to any each assignment (or any concurrent related
assignments), each Lender that is party to such assignment(s) (collectively with
each such Lender’s respective Affiliates) shall hold Revolving Commitments that
are ratable with respect to allocation of the Domestic Revolving Subcommitments
and the European Revolving Subcommitments such that, for the avoidance of doubt,
each such Lender’s (collectively with each such Lender’s respective Affiliates’)
pro rata share of the Domestic Revolving Subcommitments and the European
Revolving Subcommitments are equal.

For the purposes of this Section 9.04(b), the term “Ineligible Institution” has
the following meanings:

“Ineligible Institution” means a (a) natural person, (b) a Defaulting Lender or
its Parent, (c) holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof;
provided that, such holding company, investment vehicle or trust shall not
constitute an Ineligible Institution if it (x) has not been established for the
primary purpose of acquiring any Loans or Commitments, (y) is managed by a
professional advisor, who is not such natural person or a relative thereof,
having significant experience in the business of making or purchasing commercial
loans, and (z) has assets greater than Twenty Five Million U.S. Dollars
($25,000,000) and a significant part of its activities consist of making or
purchasing commercial loans and similar extensions of credit in the ordinary
course of its business, or (d) a Loan Party or a Subsidiary or other Affiliate
of a Loan Party.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent

 

-140-



--------------------------------------------------------------------------------

of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of each Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent,
the Issuing Banks and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrowers, any Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05, 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) Any Lender may, without the consent of any Borrower, the Administrative
Agent, any Issuing Bank or any Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) other than an Ineligible
Institution in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrowers,
the Administrative Agent, the Issuing Banks and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such

 

-141-



--------------------------------------------------------------------------------

Participant. Each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(f) and
(g) (it being understood that the documentation required under Section 2.17(f)
shall be delivered to the participating Lender and the information and
documentation required under Section 2.17(g) will be delivered to the Borrowers
and the Administrative Agent)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.

Each Lender that sells a participation agrees, at the Borrowers’ request and
expense, to use reasonable efforts to cooperate with the Borrowers to effectuate
the provisions of Section 2.19(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement or
any other Loan Document (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such Commitment, Loan,
Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the U.S. Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(e) Subject to paragraph (b) above, no Lender shall enter into any any
arrangement with another person under which such Lender substantially transfers
its exposure under this Agreement to that other person, unless under such
arrangement throughout the life of such arrangement:

(i) the relationship between the Lender and that other person is that of a
debtor and creditor (including in the bankruptcy or similar event of the Lender
or an obligor);

(ii) the other person will have no proprietary interest in the benefit of this
Agreement or in any monies received by the Lender under or in relation to this
Agreement; and

(iii) the other person will under no circumstances (other than permitted
transfers and assignments under paragraph (a) above) (y) be subrogated to, or
substituted

 

-142-



--------------------------------------------------------------------------------

in respect of, the Lender’s claims under this Agreement; and (z) have otherwise
any contractual relationship with, or rights against, any Borrower under or in
relation to this Agreement.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that any Agent, any Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

SECTION 9.06 Counterparts; Integration; Effectiveness; Electronic Execution.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

(b) Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby or thereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

SECTION 9.07 Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

-143-



--------------------------------------------------------------------------------

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Loan Party
against any of and all the Secured Obligations held by such Lender, irrespective
of whether or not such Lender shall have made any demand under the Loan
Documents and although such obligations may be unmatured. In respect of (i) the
Belgian Borrower, the Belgian Guarantee Limitations shall apply if and to the
extent applicable, (ii) any German Borrower, the German Guarantee Limitations
shall apply if and to the extent applicable and (iii) the Swiss Borrower, the
Swiss Guarantee Limitations shall apply if and to the extent applicable. The
applicable Lender shall notify the Borrower Representative and the
Administrative Agent of such set-off or application, provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such set-off or application under this Section. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have. This Section 9.08 shall be subject
to the limitations set forth in Sections 9.19, 11.14, 11.15 and 11.16.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) The Loan Documents (other than those containing a contrary express choice of
law provision) shall be governed by and construed in accordance with the
internal laws (and not the law of conflicts) of the State of New York, but
giving effect to federal laws applicable to national banks.

(b) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any U.S. Federal or New York
State court sitting in New York, New York in any action or proceeding arising
out of or relating to any Loan Documents, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that any Agent, any Issuing Bank or any Lender may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against any Loan Party or its properties in the courts of any
jurisdiction.

(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Each Foreign Loan Party
irrevocably designates and appoints the Company, as its authorized agent, to
accept and acknowledge on its behalf, service of any and all process which may
be served in any suit, action or proceeding of the nature referred to in
Section 9.09(b) in any federal or New York State court sitting in New York City.
The Company hereby represents, warrants and confirms that the Company has agreed
to accept such appointment (and any similar appointment by a Loan Guarantor
which is a Foreign Subsidiary). Said designation and appointment shall be
irrevocable by each such Foreign Loan Party until all Loans, all reimbursement
obligations, interest thereon and all other amounts payable by such Foreign Loan
Party hereunder and under the other Loan Documents shall have been paid in full
in accordance with the provisions hereof and

 

-144-



--------------------------------------------------------------------------------

thereof. Each Foreign Loan Party hereby consents to process being served in any
suit, action or proceeding of the nature referred to in Section 9.09(b) in any
federal or New York State court sitting in New York City by service of process
upon the Company as provided in this Section 9.09(d). Each Foreign Loan Party
irrevocably waives, to the fullest extent permitted by law, all claim of error
by reason of any such service in such manner and agrees that such service shall
be deemed in every respect effective service of process upon such Foreign Loan
Party in any such suit, action or proceeding and shall, to the fullest extent
permitted by law, be taken and held to be valid and personal service upon and
personal delivery to such Foreign Loan Party. To the extent any Foreign Loan
Party has or hereafter may acquire any immunity from jurisdiction of any court
or from any legal process (whether from service or notice, attachment prior to
judgment, attachment in aid of execution of a judgment, execution or otherwise),
each Foreign Loan Party hereby irrevocably waives such immunity in respect of
its obligations under the Loan Documents. Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality. Each of each Agent, each Issuing Bank and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any Governmental Authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by any Requirement of Law or by any subpoena or similar legal process, (d) to
any other party to this Agreement, (e) in connection with the exercise of any
remedies under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan Parties and their obligations,
(g) with the consent of the Borrower Representative, (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to any Agent, any Issuing Bank or any
Lender on a non-confidential basis from a source other than the Company and its
Subsidiaries, (i) to any direct or indirect contractual counterparty in any
swap, hedge or similar agreement (or to any such contractual counterparty’s
professional advisor), so long as such contractual counterparty (or such
professional advisor) agrees to be bound by the provisions of this Section 9.12,
(j) to any rating agency when required by it, provided that prior to any such
disclosure, such

 

-145-



--------------------------------------------------------------------------------

rating agency shall undertake to preserve the confidentiality of any Information
received by it from such Person, and (k) solely to the extent necessary for
inclusion in league table measurements or other similar advertising or marketing
materials. For the purposes of this Section, “Information” means all information
received from the Company and its Subsidiaries relating to them or their
business, other than any such information that is available to any Agent, any
Issuing Bank or any Lender on a non-confidential basis prior to disclosure by
the Company or any of its Subsidiaries and other than information pertaining to
this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry; provided
that, in the case of information received from the Company and its Subsidiaries
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY, AND ITS AFFILIATES, THE OTHER LOAN PARTIES AND THEIR
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

SECTION 9.13 Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock (as
defined in Regulation U of the Board) for the repayment of the Borrowings
provided for herein. Anything contained in this Agreement to the contrary
notwithstanding, neither an Issuing Bank nor any Lender shall be obligated to
extend credit to the Borrowers in violation of any Requirement of Law.

SECTION 9.14 USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA PATRIOT Act hereby notifies each Loan Party that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the USA PATRIOT Act.

SECTION 9.15 Disclosure. Each Loan Party, each Lender and each Issuing Bank
hereby acknowledges and agrees that the Administrative Agent and/or its
Affiliates from time to time may hold

 

-146-



--------------------------------------------------------------------------------

investments in, make other loans to or have other relationships with any of the
Loan Parties and their respective Affiliates.

SECTION 9.16 Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Agents and the other Secured Parties, in assets which, in accordance with
Article 9 of the UCC or any other applicable law can be perfected only by
possession or control. Should any Lender (other than an Agent) obtain possession
or control of any such Collateral, such Lender shall notify the Administrative
Agent thereof, and, promptly upon the Administrative Agent’s request therefor
shall deliver such Collateral to the applicable Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.

SECTION 9.17 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.18 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Agents, Syndication
Agent, Co-Documentation Agent, Joint Lead Arrangers, Joint Bookrunners and
Lenders are arm’s-length commercial transactions between such Borrower and its
Affiliates, on the one hand, and the Agents, Syndication Agent, Co-Documentation
Agent, Joint Lead Arrangers, Joint Bookrunners, Lenders and their Affiliates, on
the other hand, (B) each Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(C) each Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each of the Agents, Syndication Agent,
Co-Documentation Agent, Joint Lead Arrangers, Joint Bookrunners, Lenders and
their Affiliates is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for such Borrower or any of
its Affiliates, or any other Person and (B) no Agent, Syndication Agent,
Co-Documentation Agent, Joint Lead Arranger, Joint Bookrunner, Lender or any of
its Affiliates has any obligation to such Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of an Agent
or a Lender, those obligations expressly set forth herein and in the other Loan
Documents; and (iii) each of the Agents, Syndication Agent, Co-Documentation
Agent, Joint Lead Arrangers, Joint Bookrunners, Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of such Borrower and its Affiliates, and no
Agent, Syndication Agent, Co-Documentation Agent, Joint Lead Arranger, Joint
Bookrunner, Lender or any of its Affiliates has any obligation to disclose any
of such interests to such Borrower or its Affiliates. To the fullest extent
permitted by law, each Borrower hereby waives and releases any claims that it
may have against each of the Agents, Syndication Agent, Co-Documentation Agent,
Joint Lead Arrangers, Joint Bookrunners, Lenders and their Affiliates with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

-147-



--------------------------------------------------------------------------------

SECTION 9.19 Limitation on Subsidiaries. Notwithstanding anything in this
Agreement (including, without limitation, Article X and XI) to the contrary,
(i) no Foreign Subsidiary, or any Domestic Subsidiary owned directly or
indirectly by a Foreign Subsidiary, shall be the primary obligor or guarantor
(pursuant to Section 10.01, Section 11.01 or otherwise) or pledgor of any assets
or otherwise responsible for, in each case, any Secured Obligations incurred by
or on behalf of any Domestic Loan Party, (ii) no Foreign Subsidiary or any
Domestic Subsidiary owned directly or indirectly by such Foreign Subsidiary
shall be liable hereunder for any of the Loans made to, or any other Secured
Obligations incurred by or on behalf of, any Domestic Loan Party and
(iii) neither the Borrower nor any Subsidiary shall be required to pledge more
than sixty five percent (65%) of the stock of any Foreign Subsidiary to secure
any Domestic Secured Obligations.

SECTION 9.20 Marketing Consent. The Borrowers hereby authorize Chase and its
affiliates (including without limitation J.P. Morgan Securities LLC)
(collectively, the “Chase Parties”), at their respective sole expense, but
without any prior approval by the Borrowers, to publish such tombstones and give
such other publicity to this Agreement as each may from time to time determine
in its sole discretion. The foregoing authorization shall remain in effect
unless and until the Borrower Representative notifies Chase in writing that such
authorization is revoked.

ARTICLE X

Loan Guarantee of Domestic Loan Parties

SECTION 10.01 Guarantee. Each Loan Guarantor that is a Domestic Loan Party (each
reference to Loan Guarantors in this Article X being limited to such Domestic
Loan Parties) (other than those that have delivered a separate Guarantee) hereby
agrees that it is jointly and severally liable for, and, as a primary obligor
and not merely as surety, absolutely, unconditionally and irrevocably guarantees
to the Secured Parties, the prompt payment when due, whether at stated maturity,
upon acceleration or otherwise, and at all times thereafter, of the Secured
Obligations and all costs and expenses, including, without limitation, all court
costs and attorneys’ and paralegals’ fees (including allocated costs of in-house
counsel and paralegals) and expenses paid or incurred by any Agent, any Issuing
Bank and the Lenders in endeavoring to collect all or any part of the Secured
Obligations from, or in prosecuting any action against, any Borrower, any Loan
Guarantor or any other guarantor of all or any part of the Secured Obligations
(such costs and expenses, together with the Secured Obligations, collectively
the “Domestic Guaranteed Obligations”; provided, however, that the definition of
“Domestic Guaranteed Obligations” shall not create any guarantee by any Loan
Guarantor of (or grant of security interest by any Loan Guarantor to support, as
applicable) any Excluded Swap Obligations of such Loan Guarantor for purposes of
determining any obligations of any Loan Guarantor). Each Loan Guarantor further
agrees that the Domestic Guaranteed Obligations may be extended or renewed in
whole or in part without notice to or further assent from it, and that it
remains bound upon its guarantee notwithstanding any such extension or renewal.
All terms of this Loan Guarantee apply to and may be enforced by or on behalf of
any domestic or foreign branch or Affiliate of any Lender that extended any
portion of the Domestic Guaranteed Obligations.

SECTION 10.02 Guarantee of Payment. This Loan Guarantee is a guarantee of
payment and not of collection. Each Loan Guarantor waives any right to require
any Agent, any Issuing Bank or any Lender to sue any Borrower, any Loan
Guarantor, any other guarantor of, or any other Person obligated for, all or any
part of the Domestic Guaranteed Obligations (each, a “Domestic Obligated
Party”), or otherwise to enforce its payment against any collateral securing all
or any part of the Domestic Guaranteed Obligations.

 

-148-



--------------------------------------------------------------------------------

SECTION 10.03 No Discharge or Diminishment of Loan Guarantee. To the fullest
extent permitted under applicable law:

(i) Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Domestic Guaranteed Obligations),
including: (i) any claim of waiver, release, extension, renewal, settlement,
surrender, alteration or compromise of any of the Domestic Guaranteed
Obligations, by operation of law or otherwise; (ii) any change in the corporate
existence, structure or ownership of any Borrower or any other Domestic
Obligated Party liable for any of the Domestic Guaranteed Obligations; (iii) any
insolvency, bankruptcy, reorganization or other similar proceeding affecting any
Domestic Obligated Party or their assets or any resulting release or discharge
of any obligation of any Domestic Obligated Party; or (iv) the existence of any
claim, setoff or other rights which any Loan Guarantor may have at any time
against any Domestic Obligated Party, any Agent, any Issuing Bank, any Lender or
any other Person, whether in connection herewith or in any unrelated
transactions.

(ii) The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Domestic
Guaranteed Obligations or otherwise, or any provision of applicable law or
regulation purporting to prohibit payment by any Domestic Obligated Party, of
the Domestic Guaranteed Obligations or any part thereof.

(iii) Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of any Agent,
any Issuing Bank or any Lender to assert any claim or demand or to enforce any
remedy with respect to all or any part of the Domestic Guaranteed Obligations;
(ii) any waiver or modification of or supplement to any provision of any
agreement relating to the Domestic Guaranteed Obligations; (iii) any release,
non-perfection or invalidity of any indirect or direct security for the
obligations of any Borrower for all or any part of the Domestic Guaranteed
Obligations or any obligations of any other Domestic Obligated Party liable for
any of the Domestic Guaranteed Obligations; (iv) any action or failure to act by
any Agent, any Issuing Bank or any Lender with respect to any collateral
securing any part of the Domestic Guaranteed Obligations; or (v) any default,
failure or delay, willful or otherwise, in the payment or performance of any of
the Domestic Guaranteed Obligations, or any other circumstance, act, omission or
delay that might in any manner or to any extent vary the risk of such Loan
Guarantor or that would otherwise operate as a discharge of any Loan Guarantor
as a matter of law or equity (other than the indefeasible payment in full in
cash of the Domestic Guaranteed Obligations).

SECTION 10.04 Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of any Borrower or any other Loan Guarantor or the unenforceability
of all or any part of the Domestic Guaranteed Obligations from any cause, or the
cessation from any cause of the liability of any Borrower, any other Loan
Guarantor or any other Domestic Obligated Party, other than the indefeasible
payment in full in cash of the Domestic Guaranteed Obligations. Without limiting
the generality of the foregoing, each Loan Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any Person against any Domestic
Obligated Party or any other Person. Each Loan Guarantor confirms that it is not
a surety under any state law and shall not raise any such law as a defense to
its obligations hereunder. Each Agent may, at its election, foreclose on any
Collateral held by it by one or more judicial or nonjudicial sales, accept an
assignment of any such Collateral in lieu of foreclosure or otherwise act or
fail to act with respect to any collateral securing all or a part of the
Domestic Guaranteed

 

-149-



--------------------------------------------------------------------------------

Obligations, compromise or adjust any part of the Domestic Guaranteed
Obligations, make any other accommodation with any Domestic Obligated Party or
exercise any other right or remedy available to it against any Domestic
Obligated Party, without affecting or impairing in any way the liability of such
Loan Guarantor under this Loan Guarantee except to the extent the Domestic
Guaranteed Obligations have been fully and indefeasibly paid in cash. To the
fullest extent permitted by applicable law, each Loan Guarantor waives any
defense arising out of any such election even though that election may operate,
pursuant to applicable law, to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of any Loan Guarantor against any
Domestic Obligated Party or any security.

SECTION 10.05 Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification, that it has against any Domestic Obligated
Party or any collateral, until the Loan Parties and the Loan Guarantors have
fully performed all their obligations to the Agents, the Issuing Banks and the
Lenders.

SECTION 10.06 Reinstatement; Stay of Acceleration. If at any time any payment of
any portion of the Domestic Guaranteed Obligations (including a payment effected
through exercise of a right of setoff) is rescinded, or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of any
Borrower or otherwise (including pursuant to any settlement entered into by a
Secured Party in its discretion), each Loan Guarantor’s obligations under this
Loan Guarantee with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not the Agents, the Issuing
Banks and the Lenders are in possession of this Loan Guarantee. If acceleration
of the time for payment of any of the Domestic Guaranteed Obligations is stayed
upon the insolvency, bankruptcy or reorganization of any Borrower, all such
amounts otherwise subject to acceleration under the terms of any agreement
relating to the Domestic Guaranteed Obligations shall nonetheless be payable by
the Loan Guarantors forthwith on demand by the Administrative Agent.

SECTION 10.07 Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of each Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Domestic Guaranteed Obligations and the nature, scope and extent of the
risks that each Loan Guarantor assumes and incurs under this Loan Guarantee, and
agrees that neither the Agents, the Issuing Banks nor any Lender shall have any
duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.

SECTION 10.08 [Reserved].

SECTION 10.09 Taxes. Each payment of the Domestic Guaranteed Obligations will be
made by each Loan Guarantor without withholding for any Taxes, unless such
withholding is required by law. If any Loan Guarantor determines, in its sole
discretion exercised in good faith, that it is so required to withhold Taxes,
then such Loan Guarantor may so withhold and shall timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
applicable law. If such Taxes are Indemnified Taxes, then the amount payable by
such Loan Guarantor shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), any Agent, Lender or any Issuing Bank (as the case may be)
receives the amount it would have received had no such withholding been made.

SECTION 10.10 Maximum Liability. Notwithstanding any other provision of this
Loan Guarantee, the amount guaranteed by each Loan Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law. In determining the limitations,
if any, on the amount of any Loan Guarantor’s obligations hereunder pursuant to
the preceding sentence, it is the intention of the

 

-150-



--------------------------------------------------------------------------------

parties hereto that any rights of subrogation, indemnification or contribution
which such Loan Guarantor may have under this Loan Guarantee, any other
agreement or applicable law shall be taken into account.

SECTION 10.11 Contribution.

(a) To the extent that any Loan Guarantor shall make a payment under this Loan
Guarantee (a “Domestic Guarantor Payment”) which, taking into account all other
Domestic Guarantor Payments then previously or concurrently made by any other
Loan Guarantor, exceeds the amount which otherwise would have been paid by or
attributable to such Loan Guarantor if each Loan Guarantor had paid the
aggregate Domestic Guaranteed Obligations satisfied by such Domestic Guarantor
Payment in the same proportion as such Loan Guarantor’s “Allocable Amount” (as
defined below) (as determined immediately prior to such Domestic Guarantor
Payment) bore to the aggregate Allocable Amounts of each of the Loan Guarantors
as determined immediately prior to the making of such Domestic Guarantor
Payment, then, following indefeasible payment in full in cash of the Domestic
Guarantor Payment and the Domestic Guaranteed Obligations (other than
Unliquidated Obligations that have not yet arisen), and all Commitments and
Letters of Credit have terminated or expired or, in the case of all Letters of
Credit, are fully collateralized on terms reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, and this Agreement, the
Swap Agreement Obligations and the Banking Services Obligations have terminated,
such Loan Guarantor shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Loan Guarantor
for the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Domestic Guarantor Payment.

(b) As of any date of determination, the “Allocable Amount” of any Loan
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Loan Guarantor over the total liabilities of such Loan
Guarantor (including the maximum amount reasonably expected to become due in
respect of contingent liabilities, calculated, without duplication, assuming
each other Loan Guarantor that is also liable for such contingent liability pays
its ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions.

(c) This Section 10.11 is intended only to define the relative rights of the
Loan Guarantors, and nothing set forth in this Section 10.11 is intended to or
shall impair the obligations of the Loan Guarantors, jointly and severally, to
pay any amounts as and when the same shall become due and payable in accordance
with the terms of this Loan Guarantee.

(d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.

(e) The rights of the indemnifying Loan Guarantors against other Loan Guarantors
under this Section 10.11 shall be exercisable upon the full and indefeasible
payment of the Domestic Guaranteed Obligations in cash (other than Unliquidated
Obligations that have not yet arisen) and the termination or expiry (or, in the
case of all Letters of Credit, full cash collateralization), on terms reasonably
acceptable to the Administrative Agent and the applicable Issuing Bank, of the
Commitments and all Letters of Credit issued hereunder and the termination of
this Agreement, the Swap Agreement Obligations and the Banking Services
Obligations.

SECTION 10.12 Liability Cumulative. The liability of each Loan Party as a Loan
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Agents, the Issuing Banks and the
Lenders under this Agreement and the other Loan Documents to which such Loan
Party is a party or in respect of any obligations or liabilities of the other

 

-151-



--------------------------------------------------------------------------------

Loan Parties, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

SECTION 10.13 Keepwell. Each Qualified ECP Guarantor that is a Loan Guarantor
under this Article X hereby jointly and severally absolutely, unconditionally
and irrevocably undertakes to provide such funds or other support as may be
needed from time to time by each other Loan Party to honor all of its
obligations under any Loan Guarantee in respect of a Swap Obligation (provided,
however, that each such Qualified ECP Guarantor shall only be liable under this
Section 10.13 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 10.13 or otherwise
under any Loan Guarantee voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). Except as
otherwise provided herein, the obligations of each such Qualified ECP Guarantor
under this Section 10.13 shall remain in full force and effect until the
termination of all Swap Obligations. Each such Qualified ECP Guarantor intends
that this Section 10.13 constitute, and this Section 10.13 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

ARTICLE XI

Loan Guarantee of Foreign Loan Parties

SECTION 11.01 Guarantee. Subject to Sections 11.14, 11.15 and 11.16 hereof, each
Loan Guarantor that is a Foreign Loan Party (each reference to Loan Guarantors
in this Article XI being limited to such Foreign Loan Parties) hereby agrees
that it is jointly and severally liable for, and, as a primary obligor and not
merely as surety, absolutely, unconditionally and irrevocably guarantees to the
Secured Parties, the prompt payment when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, of the Foreign Secured
Obligations, and all costs and expenses, including, without limitation, all
court costs and attorneys’ and paralegals’ fees (including allocated costs of
in-house counsel and paralegals) and expenses paid or incurred by any Agent, any
Issuing Bank and the Lenders in endeavoring to collect all or any part of the
Foreign Secured Obligations from, or in prosecuting any action against, any
Foreign Borrower, any Loan Guarantor or any other guarantor of all or any part
of the Foreign Secured Obligations (such costs and expenses, together with the
Foreign Secured Obligations, collectively the “Foreign Guaranteed Obligations”;
provided, however, that the definition of “Foreign Guaranteed Obligations” shall
not create any guarantee by any Loan Guarantor of (or grant of security interest
by any Loan Guarantor to support, as applicable) any Excluded Swap Obligations
of such Loan Guarantor for purposes of determining any obligations of any Loan
Guarantor). Each Loan Guarantor further agrees that the Foreign Guaranteed
Obligations may be extended or renewed in whole or in part without notice to or
further assent from it, and that it remains bound upon its guarantee
notwithstanding any such extension or renewal. All terms of this Loan Guarantee
apply to and may be enforced by or on behalf of any domestic or foreign branch
or Affiliate of any Lender that extended any portion of the Foreign Guaranteed
Obligations.

SECTION 11.02 Guarantee of Payment. This Loan Guarantee is a guarantee of
payment and not of collection. Each Loan Guarantor waives any right to require
any Agent, any Issuing Bank or any Lender to sue any Borrower, any Loan
Guarantor, any other guarantor of, or any other Person obligated for, all or any
part of the Foreign Guaranteed Obligations (each, a “Foreign Obligated Party”),
or otherwise to enforce its payment against any collateral securing all or any
part of the Foreign Guaranteed Obligations.

SECTION 11.03 No Discharge or Diminishment of Loan Guarantee.

 

-152-



--------------------------------------------------------------------------------

(a) Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Foreign Guaranteed Obligations),
including: (i) any claim of waiver, release, extension, renewal, settlement,
surrender, alteration or compromise of any of the Foreign Guaranteed
Obligations, by operation of law or otherwise; (ii) any change in the corporate
existence, structure or ownership of any Borrower or any other Foreign Obligated
Party liable for any of the Foreign Guaranteed Obligations; (iii) any
insolvency, bankruptcy, reorganization or other similar proceeding affecting any
Foreign Obligated Party or their assets or any resulting release or discharge of
any obligation of any Foreign Obligated Party; or (iv) the existence of any
claim, setoff or other rights which any Loan Guarantor may have at any time
against any Foreign Obligated Party, any Agent, any Issuing Bank, any Lender or
any other Person, whether in connection herewith or in any unrelated
transactions.

(b) The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Foreign
Guaranteed Obligations or otherwise, or any provision of applicable law or
regulation purporting to prohibit payment by any Foreign Obligated Party, of the
Foreign Guaranteed Obligations or any part thereof.

(c) Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of any Agent, any Issuing
Bank or any Lender to assert any claim or demand or to enforce any remedy with
respect to all or any part of the Foreign Guaranteed Obligations; (ii) any
waiver or modification of or supplement to any provision of any agreement
relating to the Foreign Guaranteed Obligations; (iii) any release,
non-perfection or invalidity of any indirect or direct security for the
obligations of any Borrower for all or any part of the Foreign Guaranteed
Obligations or any obligations of any other Foreign Obligated Party liable for
any of the Foreign Guaranteed Obligations; (iv) any action or failure to act by
any Agent, any Issuing Bank or any Lender with respect to any collateral
securing any part of the Foreign Guaranteed Obligations; or (v) any default,
failure or delay, willful or otherwise, in the payment or performance of any of
the Foreign Guaranteed Obligations, or any other circumstance, act, omission or
delay that might in any manner or to any extent vary the risk of such Loan
Guarantor or that would otherwise operate as a discharge of any Loan Guarantor
as a matter of law or equity (other than the indefeasible payment in full in
cash of the Foreign Guaranteed Obligations).

SECTION 11.04 Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of any Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Foreign Guaranteed Obligations from any cause, or the
cessation from any cause of the liability of any Borrower, any Loan Guarantor or
any other Foreign Obligated Party, other than the indefeasible payment in full
in cash of the Foreign Guaranteed Obligations. Without limiting the generality
of the foregoing, each Loan Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against any Foreign Obligated Party or any other
Person. Each Loan Guarantor confirms that it is not a surety under any state law
and shall not raise any such law as a defense to its obligations hereunder. Each
Agent may, at its election, foreclose on any Collateral held by it by one or
more judicial or nonjudicial sales, accept an assignment of any such Collateral
in lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Foreign Guaranteed Obligations,
compromise or adjust any part of the Foreign Guaranteed Obligations, make any
other accommodation with any Foreign Obligated Party or exercise any other right
or remedy available to it against any Foreign Obligated Party, without affecting
or impairing in any way the liability of such Loan Guarantor under this Loan
Guarantee except to the extent the Foreign Guaranteed Obligations have been
fully and indefeasibly paid in cash. To the fullest extent permitted by
applicable law, each Loan Guarantor waives any defense arising out of any

 

-153-



--------------------------------------------------------------------------------

such election even though that election may operate, pursuant to applicable law,
to impair or extinguish any right of reimbursement or subrogation or other right
or remedy of any Loan Guarantor against any Foreign Obligated Party or any
security.

SECTION 11.05 Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification, that it has against any Foreign Obligated Party
or any collateral, until the Loan Parties and the Loan Guarantors have fully
performed all their obligations to the Agents, the Issuing Banks and the
Lenders.

SECTION 11.06 Reinstatement; Stay of Acceleration. If at any time any payment of
any portion of the Foreign Guaranteed Obligations (including a payment effected
through exercise of a right of setoff) is rescinded, or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of any
Borrower or otherwise (including pursuant to any settlement entered into by a
Secured Party in its discretion), each Loan Guarantor’s obligations under this
Loan Guarantee with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not the Agents, the Issuing
Banks and the Lenders are in possession of this Loan Guarantee. If acceleration
of the time for payment of any of the Foreign Guaranteed Obligations is stayed
upon the insolvency, bankruptcy or reorganization of any Borrower, all such
amounts otherwise subject to acceleration under the terms of any agreement
relating to the Foreign Guaranteed Obligations shall nonetheless be payable by
the Loan Guarantors forthwith on demand by the Administrative Agent.

SECTION 11.07 Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of each Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Foreign Guaranteed Obligations and the nature, scope and extent of the risks
that each Loan Guarantor assumes and incurs under this Loan Guarantee, and
agrees that neither the Agents, the Issuing Banks nor any Lender shall have any
duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.

SECTION 11.08 [Reserved].

SECTION 11.09 Taxes. Each payment of the Foreign Guaranteed Obligations will be
made by each Loan Guarantor without withholding for any Taxes, unless such
withholding is required by law. If any Loan Guarantor determines, in its sole
discretion exercised in good faith, that it is so required to withhold Taxes,
then such Loan Guarantor may so withhold and shall timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
applicable law. If such Taxes are Indemnified Taxes, then the amount payable by
such Loan Guarantor shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), any Agent, Lender or any Issuing Bank (as the case may be)
receives the amount it would have received had no such withholding been made.

SECTION 11.10 Maximum Liability. Notwithstanding any other provision of this
Loan Guarantee, the amount guaranteed by each Loan Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law. In determining the limitations,
if any, on the amount of any Loan Guarantor’s obligations hereunder pursuant to
the preceding sentence, it is the intention of the parties hereto that any
rights of subrogation, indemnification or contribution which such Loan Guarantor
may have under this Loan Guarantee, any other agreement or applicable law shall
be taken into account.

 

-154-



--------------------------------------------------------------------------------

SECTION 11.11 Contribution.

(a) To the extent that any Loan Guarantor shall make a payment under this Loan
Guarantee (a “Foreign Guarantor Payment”) which, taking into account all other
Foreign Guarantor Payments then previously or concurrently made by any other
Loan Guarantor, exceeds the amount which otherwise would have been paid by or
attributable to such Loan Guarantor if each Loan Guarantor had paid the
aggregate Foreign Guaranteed Obligations satisfied by such Foreign Guarantor
Payment in the same proportion as such Loan Guarantor’s “Allocable Amount” (as
defined below) (as determined immediately prior to such Foreign Guarantor
Payment) bore to the aggregate Allocable Amounts of each of the Loan Guarantors
as determined immediately prior to the making of such Foreign Guarantor Payment,
then, following indefeasible payment in full in cash of the Foreign Guarantor
Payment and the Foreign Guaranteed Obligations (other than Unliquidated
Obligations that have not yet arisen), and all Commitments and Letters of Credit
have terminated or expired or, in the case of all Letters of Credit, are fully
collateralized on terms reasonably acceptable to the Administrative Agent and
the applicable Issuing Bank, and this Agreement, the Swap Agreement Obligations
and the Banking Services Obligations have terminated, such Loan Guarantor shall
be entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Loan Guarantor for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Foreign Guarantor Payment.

(b) As of any date of determination, the “Allocable Amount” of any Loan
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Loan Guarantor over the total liabilities of such Loan
Guarantor (including the maximum amount reasonably expected to become due in
respect of contingent liabilities, calculated, without duplication, assuming
each other Loan Guarantor that is also liable for such contingent liability pays
its ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions.

(c) This Section 11.11 is intended only to define the relative rights of the
Loan Guarantors, and nothing set forth in this Section 11.11 is intended to or
shall impair the obligations of the Loan Guarantors, jointly and severally, to
pay any amounts as and when the same shall become due and payable in accordance
with the terms of this Loan Guarantee.

(d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.

(e) The rights of the indemnifying Loan Guarantors against other Loan Guarantors
under this Section 11.11 shall be exercisable upon the full and indefeasible
payment of the Foreign Guaranteed Obligations in cash (other than Unliquidated
Obligations that have not yet arisen) and the termination or expiry (or, in the
case of all Letters of Credit, full cash collateralization), on terms reasonably
acceptable to the Administrative Agent and the applicable Issuing Bank, of the
Commitments and all Letters of Credit issued hereunder and the termination of
this Agreement, the Swap Agreement Obligations and the Banking Services
Obligations.

SECTION 11.12 Liability Cumulative. The liability of each Loan Party as a Loan
Guarantor under this Article XI is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Agents, the Issuing Banks and the
Lenders under this Agreement and the other Loan Documents to which such Loan
Party is a party or in respect of any obligations or liabilities of the other
Loan Parties, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

 

-155-



--------------------------------------------------------------------------------

SECTION 11.13 Keepwell. Each Qualified ECP Guarantor that is a Loan Guarantor
under this Article XI hereby jointly and severally absolutely, unconditionally
and irrevocably undertakes to provide such funds or other support as may be
needed from time to time by each other Loan Party that is a Loan Guarantor under
this Article XI to honor all of its obligations under this Loan Guarantee in
respect of a Swap Obligation (provided, however, that each such Qualified ECP
Guarantor shall only be liable under this Section 11.13 for the maximum amount
of such liability that can be hereby incurred without rendering its obligations
under this Section 11.13 or otherwise under this Loan Guarantee voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). Except as otherwise provided herein, the obligations of
each such Qualified ECP Guarantor under this Section 11.13 shall remain in full
force and effect until the termination of all Swap Obligations. Each Qualified
ECP Guarantor that is a Loan Guarantor under this Article XI intends that this
Section 11.13 constitute, and this Section 11.13 shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each other Loan
Party that is a Loan Guarantor under this Article XI for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. This Section 11.13 is
subject to the limitations set forth in Section 9.19.

SECTION 11.14 Belgian Guarantee Limitations. The Guarantee given by any Belgian
Loan Party under this Article XI shall not include any liability which, if
incurred, would constitute illegal financial assistance (as determined in
Article 329, Article 430 or Article 629 of the Belgian Company Code) nor any
liability, which, if incurred, and if and to the extent Article 320, Article 429
or Article 617 of the Belgian Company Code would be applicable to the
performance and the enforcement of the Guarantee, would constitute unlawful
distribution of profits (and thus an unlawful affectation of the Net Assets of
such Belgian Loan Party within the meaning of Article 320, Article 429 or
Article 617 of the Belgian Company Code).

The Guarantee given by any Belgian Loan Party under this Article XI shall be
limited, at any time, to a maximum amount (the “Maximum Amount”) equal to the
greater of:

(a) the aggregate amount of (i) the amounts borrowed by such Belgian Loan Party
under this Agreement, outstanding at any given time between the Effective Date
and the date on which the demand is made on such Belgian Loan Party under this
Article XI, and (ii) the highest level of On-Lending to such Belgian Loan Party
and their Subsidiaries between the Effective Date and the date on which a demand
is made on such Belgian Loan Party under this Article XI;

(b) an amount equal to 90% of the Net Assets of such Belgian Loan Party
calculated on the basis of the latest available audited annual accounts of such
Belgian Loan Party as of the Effective Date; and

(c) an amount equal to 90% of the Net Assets of such Belgian Loan Party
calculated on the basis of the latest available audited annual accounts of such
Belgian Loan Party at the date on which a demand is made on it under this
Article XI;

it being understood that any payment by such Belgian Loan Party under this
Article XI shall be reduced from the Maximum Amount accordingly.

For purposes of this Section 11.14, (i) “Net Assets” means netto actief/actif
net as defined in Article 320, Article 429 or Article 617 of the Belgian Company
Code, it being understood that any debt owed by any Belgian Loan Party to
another member of the Group will not be taken into account for the purpose of
calculating such Belgian Loan Party’s Net Assets and, in the event of a dispute
on the amount of Net Assets, a certificate of such amount from the statutory
auditors of such Belgian Loan Party (or, if these are not available, an
independent firm of accountants of international reputation) shall be
conclusive, save in case of manifest error; and (ii) “On-Lending” means, without
double counting, the aggregate amount of

 

-156-



--------------------------------------------------------------------------------

all Loans drawn by any Borrower (other than a Belgian Loan Party) under this
Agreement and made available by such Borrower, directly or indirectly, to a
Belgian Loan Party or any of its Subsidiaries.

SECTION 11.15 German Guarantee Limitations.

(a) Limitation. Each Agent agrees to restrict the enforcement of the guarantee
or any indemnity granted by each German Loan Party incorporated as a German
limited liability company (GmbH) (a “German GmbH Loan Party”) pursuant to this
Agreement and any joint and several liability assumed hereunder (together, the
“Security”) if and to the extent that (i) such guarantee or indemnity secures
any liabilities of such German GmbH Loan Party’s direct or indirect
shareholder(s) (upstream) or any entity affiliated to such shareholder
(verbundenes Unternehmen) within the meaning of Section 15 of the German Stock
Corporation Act (Aktiengesetz) (cross-stream) (other than the liabilities of any
of such German GmbH Loan Party’s Subsidiaries and, for the avoidance of doubt,
such German GmbH Loan Party’s own liabilities) and (ii) the enforcement of such
guarantee or indemnity would cause the amount of such German GmbH Loan Party’s
net assets (Reinvermögen), as adjusted pursuant to the following provisions, to
fall below the amount of its registered share capital (Stammkapital) (Begründung
einer Unterbilanz) or to increase any already existing capital impairment
(Vertiefung einer Unterbilanz) in violation of Sections 30 and 31 of the German
Limited Liability Company Act (GmbHG), (each such event is hereinafter referred
to as a “Capital Impairment”). For the purpose of this clause, net assets shall
include all assets of the German GmbH Loan Party (the calculation of such assets
shall include all items set forth in section 266 para 2 A (except to the extent
that they are subject to the restrictions on distribution set forth in section
268 (8) of the German Commercial Code (Handelsgesetzbuch)), B, and C of the
German Commercial Code (Handelsgesetzbuch)) less the German GmbH Loan Party’s
liabilities (the calculation of which shall include all items set forth in
section 266 para 3 A II, III (as regards II and III to the extent no reversal of
reserves is possible (soweit keine Rücklagen aufgelöst werden können)), IV (to
the extent losses are carried forward (soweit Verluste vorgetragen werden)) and
V (to the extent there is an annual net loss (soweit ein Jahresfehlbetrag
besteht)), B, C, D and E (to the extent that they would trigger a distribution
block (Ausschüttungssperre) of the German Commercial Code (Handelsgesetzbuch)).
For the purposes of the calculation of a Capital Impairment for any German GmbH
Loan Party, the following balance sheet items shall be adjusted as follows:
(a) the amount of any increase of such German GmbH Loan Party’s registered share
capital after the date of this Agreement that has been effected without prior
written consent of the Administrative Agent shall be deducted from such German
GmbH Loan Party’s registered share capital; (b) loans provided to such German
GmbH Loan Party shall be disregarded if and to the extent such loans are
subordinated or are considered subordinated by operation of law, in each case
pursuant to Section 39(1) number 5 or Section 39(2) of the German Insolvency
Code (InsO); (c) loans or other contractual liabilities incurred in violation of
the provisions of the Loan Documents shall be disregarded; and (d) the net
assets shall take into account the costs of the Auditor’s Determination (as
defined below) either as a reduction of assets or an increase of liabilities.

(b) Disposal of Relevant Assets. In a situation where any German GmbH Loan Party
would not have sufficient assets to maintain its registered share capital after
satisfaction (in whole or in part) of the relevant demand, such German GmbH Loan
Party shall dispose of all assets, to the extent legally permitted and to the
extent necessary to satisfy the amounts demanded under the Security granted by
such German GmbH Loan Party which are not necessary for its business (nicht
betriebsnotwendig) on market terms where the relevant assets are shown in the
balance sheet of such German GmbH Loan Party with a book value which is
significantly lower than the market value of such assets, unless such disposal
would not be commercially justifiable, provided that the Agents consent to the
fact that a disposal would not be commercially justifiable.

(c) Management Notification/Auditor’s Determination.

 

-157-



--------------------------------------------------------------------------------

(i) The limitation pursuant to this Section 11.15 shall apply, subject to the
following requirements, if, following a notice by any Agent that it intends to
enforce any guarantee or indemnity or a demand by any Agent under any such
guarantee or indemnity, the applicable German GmbH Loan Party notifies the
Administrative Agent (“Management Notification”) within fifteen (15) Business
Days upon receipt of the relevant notice or demand that a Capital Impairment
would occur (setting out in reasonable detail to what extent a Capital
Impairment would occur and providing prima facie evidence that a realisation or
other measures undertaken in accordance with the mitigation provisions set out
above would not prevent such Capital Impairment); provided that until and
including the earlier of (x) the date falling ten (10) Business Days after the
notice or demand of any Agent regarding the enforcement of any Security and
(y) the date of delivery of the Management Notification to the Administrative
Agent, the right to enforce such Security (whether in full or in part) shall be
suspended.

(ii) If the Management Notification is contested by the Administrative Agent,
the Agents shall nevertheless be entitled to enforce any guarantee or indemnity
granted under this Agreement up to such amount, which is, based on the
Management Notification, undisputed between itself and the applicable German
GmbH Loan Party. In relation to the amount which is in dispute, the applicable
German GmbH Loan Party undertakes (at its own cost and expense) to arrange for
the preparation of a balance sheet by its auditors in order to have such
auditors determine whether (and if so, to what extent) any payment under the
Security would cause a Capital Impairment (the “Auditor’s Determination”). The
Auditor’s Determination shall be prepared, taking into account the adjustments
set out above in relation to the calculation of a Capital Impairment, by
applying the generally accepted accounting principles applicable from time to
time in Germany (Grundsätze ordnungsmäßiger Buchführung) based on the same
principles and evaluation methods as consistently applied by the applicable
German GmbH Loan Party in the preparation of its financial statements, in
particular in the preparation of its most recent annual balance sheet, and
taking into consideration applicable court rulings of German courts. The
applicable German GmbH Loan Party shall provide the Auditor’s Determination to
the Administrative Agent within thirty (30) days (or such longer period as has
been agreed between the Borrower Representative and the Administrative Agent)
from the date on which the Administrative Agent contested the Management
Notification in writing. The Auditor’s Determination shall be binding on the
applicable German GmbH Loan Party and the Agents.

(iii) If, and to the extent that, any guarantee or indemnity has been enforced
without regard to the limitation set forth in this Section 11.15 because the
amount of the available net assets or liquidity pursuant to the Auditor’s
Determination is lower than the amount stated in the Management Notification,
the applicable Agent shall upon written demand of the applicable German GmbH
Loan Party to the applicable Agent repay any amount (if and to the extent
already paid to such Agent) up to and including the amount calculated in the
Auditor’s Determination in accordance with this Section 11.15, provided such
demand for repayment is made to the applicable Agent within six (6) months
(Ausschlussfrist) from the date such Security has been enforced.

(iv) If pursuant to the Auditor’s Determination the amount of the available net
assets or liquidity is higher than set out in the Management Notification, the
Agents shall be entitled to enforce the guarantee or indemnity.

(d) Exceptions. Notwithstanding the above, the limitations pursuant to this
Section 11.15 shall not apply to any German GmbH Loan Party:

 

-158-



--------------------------------------------------------------------------------

(i) if, at the time of the enforcement of the guarantee granted hereunder, or
after such enforcement, the limitations set out in Section 11.15 (a) are (due to
a change in law or applicable court rulings or otherwise) no longer required in
order to protect the managing director(s) of the German GmbH Loan Party from
being personally liable for such obligation according to section 31 of the
German Limited Liability Companies Act (GmbH-Gesetz).

(ii) if such German GmbH Loan Party is party as dominated entity (beherrschtes
Unternehmen) of a domination agreement (Beherrschungsvertrag) and/or a profit
and loss transfer agreement (Gewinnabführungsvertrag) pursuant to section 30
para 1 sentence 2 of the German Limited Liability Company Act (GmbHG) with the
primary obligor of the guaranteed obligation as dominating entity;

(iii) if such German GmbH Loan Party has a recourse right (Rückgewähranspruch)
pursuant to Section 30, paragraph 1, sentence 2 of the German Limited Liability
Company Act (GmbHG) which is fully recoverable (werthaltig);

(iv) if such German GmbH Loan Party fails to deliver the Management Notification
and/or the Auditor’s Determination pursuant to this Section 11.15 in the
required timeframe, unless such German GmbH Loan Party proves in a court
proceeding that the disputed amount is necessary for maintaining its registered
share capital; or

(v) to any amounts borrowed under the Loan Documents to the extent the proceeds
of such borrowing are on-lent to such German GmbH Loan Party or its Subsidiaries
to the extent that any amounts so on-lent are still outstanding at the time the
relevant demand is made against such German GmbH Loan Party and the repayment of
such loans as a result of such on-lending is not prohibited by law.

SECTION 11.16 Swiss Guarantee Limitations.

(a) If and to the extent that a Loan Party incorporated in Switzerland (for
purposes of this Section 11.16 a “Swiss Company”) is liable under this Article
II or any other provision of this Agreement or any other Loan Document for, or
with respect to, obligations other than obligations of one of its fully-owned
direct or indirect subsidiaries (i.e. obligations of its direct or indirect
parent companies (up-stream liabilities) or sister companies (cross-stream
liabilities)) and if complying with such obligations would be restricted under
then applicable corporate law of Switzerland (for purposes of this Section 11.16
the “Restricted Obligations”), then the aggregate liability of the Swiss Company
for Restricted Obligations shall be limited to the amount permitted to be paid
under applicable Swiss law at the time or times the Swiss Company is required to
perform under this Agreement or any other Loan Document (for purposes of this
Section 11.16 the “Maximum Amount”); provided that such limitation shall not
(generally or definitively) free the Swiss Company from its obligations in
excess of the Maximum Amount, but that it shall merely postpone the performance
date of those obligations until such time or times as performance is again
permitted.

(b) In case the Swiss Company who must make a payment in respect of Restricted
Obligations is obliged to withhold Swiss withholding tax in respect of such
payment, the Swiss Company shall:

(i) procure that such payments can be made without deduction of Swiss
withholding tax, or with deduction of Swiss withholding tax at a reduced rate,
by discharging the liability to such tax by notification pursuant to applicable
law (including double tax treaties) rather than payment of the tax;

 

-159-



--------------------------------------------------------------------------------

(ii) if the notification procedure pursuant to sub-paragraph (i) above does not
apply, deduct Swiss withholding tax at the rate of 35% (or such other rate as in
force from time to time), or if the notification procedure pursuant to
sub-paragraph (i) above applies for a part of the Swiss withholding tax only,
deduct Swiss withholding tax at the reduced rate resulting after the discharge
of part of such tax by notification under applicable law, from any payment made
by it in respect of Restricted Obligations and promptly pay any such taxes to
the Swiss Federal Tax Administration;

(iii) notify the Administrative Agent that such notification, or as the case may
be, deduction has been made and provide the Administrative Agent with evidence
that such a notification of the Swiss Federal Tax Administration has been made
or, as the case may be, such taxes deducted have been paid to the Swiss Federal
Tax Administration;

(iv) in the case of a deduction of Swiss withholding tax, use commercially
reasonable efforts to ensure that any person other than a Lender, which is
entitled to a full or partial refund of the Swiss withholding tax deducted from
such payment in respect of Restricted Obligations, will, as soon as possible
after such deduction:

(A) request a refund of the Swiss withholding tax under applicable law
(including tax treaties);

(B) pay to the applicable Agent upon receipt any amounts so refunded (net of
directly related out-of-pocket costs); and

(C) if any Agent or a Lender is entitled to a full or partial refund of the
Swiss withholding tax deducted from such payment and if requested by the Agent,
provide such Agent those documents that are required by law and applicable tax
treaties to be provided by the payer of such tax in order to enable such Agent
to prepare a claim for refund of Swiss withholding tax.

(c) If the Swiss Company is obliged to withhold Swiss withholding tax in
accordance with Section 11.16(b) above, the Agents shall be entitled to further
enforce the Swiss Company’s liabilities under this Agreement or another Loan
Document up to an amount which is equal to that amount which would have been
obtained if no withholding of Swiss withholding tax were required, whereby such
further enforcements shall always be limited to the Maximum Amount.

(d) If and to the extent requested by the Administrative Agent and if and to the
extent this is from time to time required under Swiss law (restricting profit
distributions), in order to allow any Agent and any other Lender to obtain a
maximum benefit under this Agreement or any other Loan Document, the Swiss
Company shall promptly implement all such measures and/or to promptly procure
the fulfillment of all prerequisites allowing the Swiss Company to promptly
perform its obligations and make the (requested) payment(s) hereunder or under
any other Loan Document from time to time, including the following:

(i) preparation of an up-to-date audited balance sheet of the Swiss Company;

(ii) confirmation of the auditors of the Swiss Company that the payable amount
represents the Maximum Amount;

(iii) approval by a shareholders’ meeting of the Swiss Company of the capital
distribution;

 

-160-



--------------------------------------------------------------------------------

(iv) if the enforcement of Restricted Obligations would be limited due to the
effects referred to in this Section 11.16, then the Swiss Company shall to the
extent permitted by applicable law and under this Agreement and the other Loan
Documents write up or realize any of its assets that are shown in its balance
sheet with a book value that is significantly lower than the market value of the
assets, in case of realization, however, only if such assets are not necessary
for the Swiss Company’s business (nicht betriebsnotwendig); and

(v) all such other measures necessary to allow the Swiss Company to make the
payments and perform the obligations agreed hereunder or any other Loan Document
with a minimum of limitations.

ARTICLE XII

The Borrower Representative

SECTION 12.01 Appointment; Nature of Relationship.

The Company is hereby appointed by each of the Borrowers as its contractual
representative (herein referred to as the “Borrower Representative”) hereunder
and under each other Loan Document, and each of the Borrowers irrevocably
authorizes the Borrower Representative to act as the contractual representative
of such Borrower with the rights and duties expressly set forth herein and in
the other Loan Documents. The Borrower Representative agrees to act as such
contractual representative upon the express conditions contained in this Article
XI. Additionally, the Borrowers hereby appoint the Borrower Representative as
their agent to receive all of the proceeds of the Loans in the Funding
Account(s), at which time the Borrower Representative shall promptly disburse
such Loans to the appropriate Borrower(s). The Borrower Representative is
authorized to request that proceeds of Domestic Revolving Loans and European
Revolving Loans be credited or disbursed directly to specific Loan Parties and
their Subsidiaries, as applicable, to reflect intercompany loans and advances
permitted hereunder. The Agents and the Lenders, and their respective officers,
directors, agents or employees, shall not be liable to the Borrower
Representative or any Borrower for any action taken or omitted to be taken by
the Borrower Representative or the Borrowers pursuant to this Section 12.01.

SECTION 12.02 Powers. The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto. The Borrower Representative shall have no
implied duties to the Borrowers, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Borrower Representative.

SECTION 12.03 Employment of Agents. The Borrower Representative may execute any
of its duties as the Borrower Representative hereunder and under any other Loan
Document by or through authorized officers.

SECTION 12.04 Notices. Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default or Unmatured Default hereunder
referring to this Agreement describing such Default or Unmatured Default and
stating that such notice is a “notice of default”. In the event that the
Borrower Representative receives such a notice, the Borrower Representative
shall give prompt notice thereof to the Administrative Agent and the Lenders.
Any notice provided to the Borrower Representative hereunder shall constitute
notice to each Borrower on the date received by the Borrower Representative.

 

-161-



--------------------------------------------------------------------------------

SECTION 12.05 Successor Borrower Representative. Upon the prior written consent
of the Administrative Agent, the Borrower Representative may resign at any time,
such resignation to be effective upon the appointment of a successor Borrower
Representative. The Administrative Agent shall give prompt written notice of
such resignation to the Lenders.

SECTION 12.06 Execution of Loan Documents; Borrowing Base Certificate. The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Administrative Agent and the
Lenders the Loan Documents and all related agreements, certificates, documents,
or instruments as shall be necessary or appropriate to effect the purposes of
the Loan Documents, including, without limitation, the Borrowing Base
Certificates and the Compliance Certificates. Each Borrower agrees that any
action taken by the Borrower Representative or the Borrowers in accordance with
the terms of this Agreement or the other Loan Documents, and the exercise by the
Borrower Representative of its powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
all of the Borrowers.

SECTION 12.07 Reporting. Each Borrower hereby agrees that such Borrower shall
furnish promptly after each fiscal month or week, as applicable, to the Borrower
Representative a copy of its Borrowing Base Certificate and any other
certificate or report required hereunder or requested by the Borrower
Representative on which the Borrower Representative shall rely to prepare the
Borrowing Base Certificates and Compliance Certificates required pursuant to the
provisions of this Agreement.

SECTION 12.08 Belgian Ratification. Each Belgian Loan Party agrees, and hereby
undertakes, to ratify and to confirm each decision taken or action performed by
the Company on its behalf as Borrower Representative in the exercise or
purported exercise of the powers granted pursuant to this Article XII, to the
extent such ratification and confirmation is necessary under Belgian law to
ensure the validity and the binding character vis-à-vis such Belgian Loan Party
of the decision or action concerned.

SECTION 12.09 German Matters. For purposes of acting as representative of the
Borrowers, each German Borrower hereby exempts the Borrower Representative from
the restrictions imposed by Section 181 of the German Civil code (BGB).

ARTICLE XIII

Subordination of Intercompany Indebtedness

SECTION 13.01 Subordination of Intercompany Indebtedness. Each Loan Party agrees
that any and all claims of such Loan Party against any Loan Party (each an
“Obligor”) with respect to any “Intercompany Indebtedness” (as hereinafter
defined), any endorser, obligor or any other guarantor of all or any part of the
Guaranteed Obligations, or against any of its properties shall be subordinate
and subject in right of payment to the prior payment, in full and in cash, of
all Guaranteed Obligations; provided that, unless an Event of Default has
occurred and is continuing and the Administrative Agent has provided written
notice to the Borrower Representative to stop such payments, such Loan Party may
receive payments of principal and interest from any Obligor with respect to
Intercompany Indebtedness. Notwithstanding any right of any Loan Party to ask,
demand, sue for, take or receive any payment from any Obligor, all rights, liens
and security interests of such Loan Party, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Secured Parties in those assets. No Loan Party
shall have any right to possession of any such asset or to foreclose upon any
such asset, whether by judicial action or otherwise, unless and until all of the
Guaranteed Obligations shall have been fully paid and satisfied (in cash) and
all financing arrangements pursuant to any Loan Document, any Swap Agreement or
any Banking Services Agreement have been terminated. If all or any part of the
assets of any Obligor, or the proceeds thereof, are subject to any distribution,
division or application to the creditors of such Obligor, whether partial or
complete,

 

-162-



--------------------------------------------------------------------------------

voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
administration, arrangement, receivership, assignment for the benefit of
creditors or any other action or proceeding, or if the business of any such
Obligor is dissolved or if substantially all of the assets of any such Obligor
are sold pursuant to any such proceeding, then, and in any such event (such
events being herein referred to as an “Insolvency Event”), any payment or
distribution of any kind or character, either in cash, securities or other
property, which shall be payable or deliverable upon or with respect to any
indebtedness of any Obligor to any Loan Party (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Guaranteed Obligations, due or to become due, until such
Guaranteed Obligations shall have first been fully paid and satisfied (in cash).
Should any payment, distribution, security or instrument or proceeds thereof be
received by the applicable Loan Party upon or with respect to the Intercompany
Indebtedness after any Insolvency Event and prior to the satisfaction of all of
the Guaranteed Obligations and the termination of all financing arrangements
pursuant to any Loan Document among the Secured Parties, such Loan Party shall
receive and hold the same in trust, as trustee, for the benefit of the Secured
Parties and shall forthwith deliver the same to the Administrative Agent, for
the benefit of the Secured Parties, in precisely the form received (except for
the endorsement or assignment of the Loan Party where necessary), for
application to any of the Guaranteed Obligations, due or not due, and, until so
delivered, the same shall be held in trust by the Loan Party as the property of
the Secured Parties. If any such Loan Party fails to make any such endorsement
or assignment to the Administrative Agent, the Administrative Agent or any of
its officers or employees is irrevocably authorized to make the same. The
subordination of Intercompany Indebtedness by any Belgian Loan Party pursuant to
this Section 13.01 is for the benefit of the Secured Parties only.

[Signature Pages Follow]

 

-163-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWERS: ALERIS INTERNATIONAL, INC., a Delaware corporation, as a Domestic
Borrower By: /s/ Eric M. Rychel Name: Eric M. Rychel Title: EVP, CFO & Treasurer
ALERIS ROLLED PRODUCTS, INC., a Delaware Corporation, as a Domestic Borrower By:
/s/ Sean M. Stack Name: Sean M. Stack Title: President ALERIS ROLLED PRODUCTS,
LLC, a Delaware limited liability company, as a Domestic Borrower By: /s/ Sean
M. Stack Name: Sean M. Stack Title: President ALERIS ROLLED PRODUCTS SALES
CORPORATION, a Delaware corporation, as a Domestic Borrower By: /s/ Sean M.
Stack Name: Sean M. Stack Title: President IMCO RECYCLING OF OHIO, LLC, a
Delaware limited liability company, as a Domestic Borrower By: /s/ Sean M. Stack
Name: Sean M. Stack Title: President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

ALERIS OHIO MANAGEMENT, INC., a Delaware corporation, as a Domestic Borrower By:
/s/ Sean M. Stack Name: Sean M. Stack Title: President NICHOLS ALUMINUM LLC, a
Delaware limited liability company, as a Domestic Borrower By: /s/ Sean M. Stack
Name: Sean M. Stack Title: President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

ALERIS ALUMINUM DUFFEL BVBA, a private limited liability company organized under
the laws of Belgium, as the Belgian Borrower By: /s/ Geert Vannuffelen Name:
Geert Vannuffelen Title: Managing Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

ALERIS ROLLED PRODUCTS GERMANY GMBH, a company with limited liability organized
under the laws of Germany, as a German Borrower By: /s/ Gerhard Trilling Name:
Gerhard Trilling Title: Managing Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

ALERIS SWITZERLAND GMBH, a company with limited liability organized under the
laws of Switzerland, as the Swiss Borrower, By: /s/ Sean M. Stack Name: Sean M.
Stack Title: Managing Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, an Issuing
Bank and a Swingline Lender By: /s/ Marc A. Banas Name: Marc A. Banas Title:
Authorized Officer J.P. MORGAN EUROPE LIMITED, individually and as European
Agent, an Issuing Bank and a Swingline Lender By: /s/ Tim Jacob Name: Tim Jacob
Title: Senior Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., individually and as an Issuing Bank and a Lender By: /s/
John Yankauskas Name: John Yankauskas Title: Sr. Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By: /s/ Krista Mize Name:
Krista Mize Title: Vice President WELLS FARGO BANK (LONDON BRANCH), as a Lender
By: /s/ NB Hogg Name: NB Hogg Title: Authorized Signatory

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By: /s/ M. Sutton Name: M. Sutton Title: Vice
President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, individually and as an Issuing Bank and a
Lender By: /s/ Marcus M. Tarkington Name: Marcus M. Tarkington Title: Director
By: /s/ Michael Shannon Name: Michael Shannon Title: Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as a Lender

By: /s/ Rebecca Kratz Name: Rebecca Kratz Title: Authorized Signatory

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By: /s/ Brendan Mackay Name: Brendan Mackay Title:
Vice President and Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By: /s/ Robert Hetu Name:
Robert Hetu Title: Authorized Signatory By: /s/ Karim Rahimtoola Name: Karim
Rahimtoola Title: Authorized Signatory

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By: /s/ Gregory J. Hal Name: Gregory J. Hall Title: Senior Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION By: /s/ Timothy W. Keneoly Name: Timothy W. Keneoly
Title: Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK By: /s/ Diana L. Rizzo Name: Diana L. Rizzo Title:
VP

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

 

Lender

   Domestic
Revolving
Subcommitment      European
Revolving
Subcommitment      Aggregate
Revolving
Commitment  

JPMorgan Chase Bank, N.A.

   $ 135,000,000.00         0.00       $ 135,000,000.00   

J.P. Morgan Europe Limited

   $ 0.00       $ 67,500,000.00       $


 

67,500,000.00


(subcommitment)

  


  

Bank of America, N.A.

   $ 115,000,000.00       $ 57,500,000.00       $ 115,000,000.00   

Barclays Bank PLC

   $ 55,000,000.00       $ 27,500,000.00       $ 55,000,000.00   

Deutsche Bank AG New York Branch

   $ 55,000,000.00       $ 27,500,000.00       $ 55,000,000.00   

Wells Fargo Bank, National Association

   $ 55,000,000.00         0.00       $ 55,000,000.00   

Wells Fargo Bank (London Branch)

   $ 0.00       $ 27,500,000.00       $


 

27,500,000.00


(subcommitment)

  


  

KeyBank National Association

   $ 40,000,000.00       $ 20,000,000.00       $ 40,000,000.00   

Credit Suisse AG, Cayman Islands Branch

   $ 35,000,000.00       $ 17,500,000.00       $ 35,000,000.00   

PNC Bank, National Association

   $ 35,000,000.00       $ 17,500,000.00       $ 35,000,000.00   

Citibank, N.A.

   $ 25,000,000.00       $ 12,500,000.00       $ 25,000,000.00   

Goldman Sachs Bank USA

   $ 25,000,000.00       $ 12,500,000.00       $ 25,000,000.00   

The Huntington National Bank

   $ 25,000,000.00       $ 12,500,000.00       $ 25,000,000.00      

 

 

    

 

 

    

 

 

 

Total

$ 600,000,000.00    $ 300,000,000.00    $ 600,000,000.00      

 

 

    

 

 

    

 

 

 

Commitment Schedule